 
EXHIBIT 10.1
 
EXECUTION VERSION

$925,000,000
 
CREDIT AGREEMENT
 
Dated as of April 30, 2013
 
among
 
AMC Entertainment Inc.
as Borrower
 
and
 
The Lenders and Issuers Party Hereto
 
and
 
Citicorp North America, Inc.
as Administrative Agent
 
Bank of America, N.A.
as Syndication Agent
 
Barclays Bank PLC
Credit Suisse Securities (USA) LLC and
HSBC Bank USA, N.A
as Co-Documentation Agents


Citigroup Global Markets Inc.
Merrill Lynch, Pierce, Fenner and Smith Incorporated
Barclays Bank PLC
Credit Suisse AG, Cayman Islands Branch and
HSBC Securities (USA), INC.
as Joint Bookrunners


and


Citigroup Global Markets Inc. and
Merrill Lynch, Pierce, Fenner and Smith Incorporated
as Joint Lead Arrangers

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
Page



ARTICLE I   DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS
1
     
Section 1.1
Defined Terms
1
Section 1.2
Computation of Time Periods
53
Section 1.3
Accounting Terms and Principles
53
Section 1.4
Conversion of Foreign Currencies
54
Section 1.5
Certain Terms
55
      ARTICLE II          THE FACILITIES
56
     
Section 2.1
The Commitments
56
Section 2.2
Borrowing Procedures
56
Section 2.3
Swing Loans
57
Section 2.4
Letters of Credit
59
Section 2.5
Reduction and Termination of the Commitments
65
Section 2.6
Repayment of Loans
65
Section 2.7
Evidence of Debt
66
Section 2.8
Optional Prepayments
67
Section 2.9
Mandatory Prepayments
75
Section 2.10
Interest
76
Section 2.11
Conversion/Continuation Option
77
Section 2.12
Fees
78
Section 2.13
Payments and Computations
79
Section 2.14
Special Provisions Governing Eurodollar Rate Loans
82
Section 2.15
Increased Costs and Capital Adequacy
84
Section 2.16
Taxes
84
Section 2.17
Mitigation Obligations; Substitution of Lenders
88
Section 2.18
Defaulting Lender
89
Section 2.19
Facility Increases
91
Section 2.20
Amend and Extend Transactions
93
Section 2.21
Refinancing Transactions
95
Section 2.22
Incremental/Extended/Refinancing Amendments Generally
95
      ARTICLE III         CONDITIONS TO LOANS AND LETTERS OF CREDIT
97
     
Section 3.1
Conditions Precedent to Initial Loans and Letters of Credit
97
Section 3.2
Conditions Precedent to Each Loan and Letter of Credit
100
Section 3.3
Determinations of Initial Borrowing Conditions
101
Section 3.4
Additional Conditions to Issuances
101
      ARTICLE IV         REPRESENTATIONS AND WARRANTIES
101
     
Section 4.1
Corporate Existence; Compliance with Law
101
Section 4.2
Corporate Power; Authorization; Enforceable Obligations
102
Section 4.3
Subsidiaries; Borrower Information
103
Section 4.4
Financial Statements
103
Section 4.5
Material Adverse Change
104
Section 4.6
Solvency
104
Section 4.7
Litigation
104
Section 4.8
Taxes
104
Section 4.9
Full Disclosure
105
Section 4.10
Margin Regulations
105
Section 4.11
No Burdensome Restrictions; No Defaults
105

 
 
 
i

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page
 
Section 4.12
Investment Company Act
106
Section 4.13
Use of Proceeds
106
Section 4.14
Insurance
106
Section 4.15
Labor Matters
106
Section 4.16
ERISA
107
Section 4.17
Environmental Matters
107
Section 4.18
Intellectual Property
108
Section 4.19
Title; Real Property
108
Section 4.20
OFAC
109
Section 4.21
Patriot Act; Foreign Corrupt Practices Act
109
      ARTICLE V          FINANCIAL COVENANT
110
      ARTICLE VI         REPORTING COVENANTS
110
     
Section 6.1
Financial Statements
110
Section 6.2
Default Notices
112
Section 6.3
Litigation
112
Section 6.4
SEC Filings; Press Releases
112
Section 6.5
Labor Relations
112
Section 6.6
Tax Returns
113
Section 6.7
Insurance
113
Section 6.8
ERISA Matters
113
Section 6.9
Other Information
113
Section 6.10
DCIP
113
      ARTICLE VII        AFFIRMATIVE COVENANTS
114
     
Section 7.1
Preservation of Corporate Existence, Etc
114
Section 7.2
Compliance with Laws, Etc
114
Section 7.3
Conduct of Business
114
Section 7.4
Payment of Taxes, Etc
114
Section 7.5
Maintenance of Insurance
114
Section 7.6
Access
115
Section 7.7
Keeping of Books
115
Section 7.8
Maintenance of Properties, Etc
115
Section 7.9
Application of Proceeds
116
Section 7.10
Environmental
116
Section 7.11
Additional Collateral and Guaranties
116
Section 7.12
Cash Collateral Accounts
119
Section 7.13
Designation of Unrestricted Subsidiaries
119
Section 7.14
Post-Closing Matters
119
      ARTICLE VIII      NEGATIVE COVENANTS
119
     
Section 8.1
Indebtedness
120
Section 8.2
Liens, Etc
123
Section 8.3
Investments
126
Section 8.4
Sale of Assets
128
Section 8.5
Restricted Payments
129
Section 8.6
Restriction on Fundamental Changes
131
Section 8.7
Change in Nature of Business
132
Section 8.8
Transactions with Affiliates
132

 
 
 
ii

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page
 
Section 8.9
Limitations on Restrictions on Subsidiary Distributions; No New Negative Pledge
133
Section 8.10
Modification of Debt Agreements
134
Section 8.11
Modification of Constituent Documents
134
Section 8.12
Fiscal Year
134
Section 8.13
Designation of Senior Debt
134
      ARTICLE IX         EVENTS OF DEFAULT
134
     
Section 9.1
Events of Default
134
Section 9.2
Remedies
136
Section 9.3
Actions in Respect of Letters of Credit
137
Section 9.4
Rescission
137
      ARTICLE X          THE AGENTS
138
     
Section 10.1
Authorization and Action
138
Section 10.2
Administrative Agent’s Reliance, Etc
139
Section 10.3
Posting of Approved Electronic Communications
139
Section 10.4
Each Agent Individually
140
Section 10.5
Lender Credit Decision
141
Section 10.6
Indemnification
141
Section 10.7
Successor Administrative Agent
141
Section 10.8
Concerning the Collateral and the Collateral Documents
143
Section 10.9
Collateral Matters Relating to Related Obligations
144
      ARTICLE XI         MISCELLANEOUS
147
     
Section 11.1
Amendments, Waivers, Etc
147
Section 11.2
Assignments and Participations
150
Section 11.3
Costs and Expenses
156
Section 11.4
Indemnities
157
Section 11.5
Limitation of Liability
159
Section 11.6
Right of Set-off
159
Section 11.7
Sharing of Payments, Etc
160
Section 11.8
Notices, Etc
161
Section 11.9
No Waiver; Remedies
162
Section 11.10
Binding Effect
162
Section 11.11
Governing Law
163
Section 11.12
Submission to Jurisdiction; Service of Process
163
Section 11.13
Waiver of Jury Trial
164
Section 11.14
Marshaling; Payments Set Aside
164
Section 11.15
Section Titles
164
Section 11.16
Execution in Counterparts
164
Section 11.17
Entire Agreement
165
Section 11.18
Confidentiality; Fiduciary Duty
165
Section 11.19
Patriot Act Notice
166
Section 11.20
Designated Senior Debt
166

 
Schedules
 
Schedule I
–
Commitments
Schedule II
–
Applicable Lending Offices and Addresses for Notices

 
 
 
iii

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page
 
Schedule 1.1
–
Mortgaged Real Property
Schedule 2.4
–
Existing Letters of Credit
Schedule 3.1(a)
–
Opinion Jurisdictions
Schedule 4.2
–
Consents
Schedule 4.3(a)
–
Ownership of Subsidiaries
Schedule 4.3(b)
–
Borrower Information
Schedule 4.7
–
Litigation
Schedule 4.14
–
Insurance
Schedule 4.15
–
Labor Matters
Schedule 4.16
–
List of Plans
Schedule 4.17
–
Environmental Matters
Schedule 4.19
–
Real Property
Schedule 7.14
–
Post-Closing Matters
Schedule 8.1
–
Existing Indebtedness
Schedule 8.2
–
Existing Liens
Schedule 8.3
–
Existing Investments
Schedule 8.4(g)
–
Asset Sales
Schedule 8.8
–
Transactions with Affiliates
Schedule 8.9
–
Limitations on Restrictions on Subsidiary Distributions

 
 
Exhibits
 
Exhibit A
–
Form of Assignment and Acceptance
Exhibit B-1
–
Form of Revolving Note
Exhibit B-3
–
Form of Term Loan Note
Exhibit C
–
Form of Notice of Borrowing
Exhibit D
–
Form of Swing Loan Request
Exhibit E
–
Form of Letter of Credit Request
Exhibit F
–
Form of Notice of Conversion or Continuation
Exhibit G
–
Form of Opinion of Counsel for the Loan Parties
Exhibit H
–
Form of Guaranty
Exhibit I
–
Form of Pledge and Security Agreement
Exhibit J
–
Form of Compliance Certificate
Exhibit K
–
Form of Acceptance and Prepayment Notice
Exhibit L
–
Form of Discount Range Prepayment Notice
Exhibit M
–
Form of Discount Range Prepayment Offer
Exhibit N
–
Form of Specified Discounted Prepayment Notice
Exhibit O
–
Form of Specified Discounted Prepayment Response
Exhibit P
–
Form of Solicited Discounted Prepayment Notice
Exhibit Q
–
Form of Solicited Discounted Prepayment Offer
Exhibit R
–
Form of Affiliated Lender Assignment and Acceptance

 
 
 
 
iv

--------------------------------------------------------------------------------

 
 
 
Credit Agreement, dated as of April 30, 2013, by and among AMC Entertainment
Inc., a Delaware corporation (the “Borrower”), the Lenders and the Issuers,
Citicorp North America, Inc. (“Citicorp”), as agent for the Lenders and the
Issuers and as agent for the Secured Parties under the Collateral Documents (in
such capacity, the “Administrative Agent”) and the other Agents and the
Arrangers party hereto.
 
W i t n e s s e t h:
 
Whereas, the Borrower has requested that the Lenders and Issuers make available
for the purposes specified in this Agreement term loan, revolving credit and
letter of credit facilities; and
 
Whereas, the Lenders and Issuers are willing to make available to the Borrower
such term loan, revolving credit and letter of credit facilities upon the terms
and subject to the conditions set forth herein;
 
Now, Therefore, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:
 
ARTICLE I
 
Definitions, Interpretation and Accounting Terms
 
Section 1.1              Defined Terms
 
As used in this Agreement, the following terms have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):
 
“Acceptable Discount” has the meaning specified in Section 2.8(e)(iv)(B)
(Optional Prepayments).
 
“Acceptable Prepayment Amount” has the meaning specified in Section
2.8(e)(iv)(C) (Optional Prepayments).
 
“Acceptance and Prepayment Notice” means an irrevocable written notice delivered
pursuant to Section 2.8(e)(iv)(B) (Optional Prepayments) setting forth the
Acceptable Discount substantially in the form of Exhibit K (Form of Acceptance
and Prepayment Notice).
 
“Acceptance Date” has the meaning specified in Section 2.8(e)(iv)(B) (Optional
Prepayments).
 
“Account” has the meaning given to such term in the UCC.
 
“Activities” has the meaning specified in Section 10.10(a) (Activities of
Agents’ Group).
 
“Administrative Agent” has the meaning specified in the preamble to this
Agreement.
 
 
 
 
 

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
“Affected Lender” has the meaning specified in Section 2.17(b) (Mitigation
Obligations; Substitution of Lenders).
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling or that is controlled by or is under common control with
such Person.  For the purposes of this definition, “control” means the
possession of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.
 
“Affiliated Lender” means, at any time, any Lender that is a member of the Wanda
Group.
 
“Affiliated Lender Cap” has the meaning specified in Section 11.2(j)
(Assignments and Participations).
 
“Agent Affiliate” has the meaning specified in Section 10.3 (Posting of Approved
Electronic Communications).
 
“Agents” means, collectively, the Administrative Agent, the Syndication Agent,
and the Co-Documentation Agents.
 
“Agents’ Group” has the meaning specified in Section 10.10(a) (Activities of
Agents’ Group).
 
“Agreement” means this Credit Agreement.
 
“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, OID, upfront fees, a Eurodollar Rate or Base Rate
floor, or otherwise; provided, that OID and upfront fees shall be equated to
interest rate assuming a 4-year life to maturity (or, if less, the Weighted
Average Life to Maturity at the time of its incurrence of the applicable
Indebtedness); provided, further, that “All-In Yield” shall not include
arrangement fees, structuring fees, commitment fees, underwriting fees,
amendment fees or other fees paid to one or more arrangers of such Indebtedness.
 
“Alternative Currency” means any of Canadian Dollars, Euros, Japanese Yen, Pound
Sterling and Swiss Francs and any other lawful currency acceptable to the
applicable Issuer from time to time.
 
“Annualized EBITDA” means, with respect to any Person, the Consolidated EBITDA
of such Person as of the last day of any Fiscal Quarter (computed for the period
consisting of such Fiscal Quarter and each of the three immediately preceding
Fiscal Quarters), adjusted as follows: Consolidated EBITDA during any applicable
period that is attributable to (a) a division, product line, a particular
theatre, a particular screen or other facility used for operations of such
Person, which was closed for business or disposed of during a Fiscal Quarter
(excluding any theatre closed in the ordinary course of business within 120 days
of lease expiration), (b) any Annualized Project opened (or re-opened, as the
case may be) or any Person, business or particular theatre acquired by the
Borrower or a Subsidiary during a Fiscal Quarter, (c) any cost savings
initiative or (d) any designation of a Subsidiary as an Unrestricted Subsidiary
or an Unrestricted Subsidiary as a Subsidiary, in each case, shall be determined
on a Pro Forma Basis.
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
“Annualized Project” means, for any period, with respect to any Person and its
Subsidiaries, any New Project identified to the Administrative Agent that has
been completed, and has completed less than four full Fiscal Quarters of
operations, and that is owned by such Person or one of its Subsidiaries.
 
“Applicable Discount” has the meaning specified in Section 2.8(e)(iii) (Optional
Prepayments).
 
“Applicable Lending Office” means, with respect to each Lender, its Domestic
Lending Office in the case of a Base Rate Loan and its Eurodollar Lending Office
in the case of a Eurodollar Rate Loan.
 
“Applicable Margin” means a rate equal to:
 
(i)            with respect to Initial Term Loans, (x) for Base Rate Loans,
1.75% per annum and (y) for Eurodollar Rate Loans, 2.75 % per annum.
 
(ii)           with respect to Initial Revolving Loans, (A) during the period
commencing on the Closing Date and ending on the first Business Day after the
receipt by the Administrative Agent of the Financial Statements for the first
full Fiscal Quarter ending after the Closing Date required to be delivered
pursuant to Section 6.1(a) or (b) (Financial Statements), as applicable, with
respect to Initial Revolving Loans maintained as (x) Base Rate Loans, a rate
equal to 1.50% per annum and (y) Eurodollar Rate Loans, a rate equal to 2.50%
per annum, and (B) thereafter, as of any date of determination, a per annum rate
equal to the rate set forth below opposite the applicable Type of Initial
Revolving Loan and the then applicable Net Senior Secured Leverage Ratio
(determined as of the last day of the most recently ended Test Period) set forth
below:
 
Net Senior Secured Leverage
Ratio
 
Revolving Loans
 
 
Base Rate
Loans
 
Eurodollar Rate 
Loans
Greater than 1.25 to 1.00
1.50%
2.50%
Less than or equal to 1.25 to 1.00
1.25%
2.25%



Changes in the Applicable Margin resulting from a change in the Net Senior
Secured Leverage Ratio on the last day of any subsequent Fiscal Quarter shall
become effective as to all Initial Revolving Loans upon delivery by the Borrower
to the Administrative Agent of new Financial Statements pursuant to Section
6.1(a) or (b) (Financial Statements), as applicable.  Notwithstanding anything
to the contrary set forth in this Agreement (including the then effective Net
Senior Secured Leverage Ratio), if the Borrower shall fail to deliver such
Financial Statements within any of the time periods specified in Section 6.1(a)
or (b) (Financial Statements), the Applicable Margin from and including the date
on which such Financial Statements were required to have been delivered but were
not delivered to but not including the date the Borrower delivers to the
Administrative Agent such Financial Statements shall equal the highest possible
Applicable Margin provided for by this definition.
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
“Applicable Unused Commitment Fee Rate” means 0.50% per annum.
 
“Approved Electronic Communications” means each notice, demand, communication,
item of information, document and other material that any Loan Party is
obligated to, or otherwise chooses to, provide to the Administrative Agent
pursuant to any Loan Document or the transactions contemplated therein,
including (a) any supplement to the Guaranty, any joinder to the Pledge and
Security Agreement and any other written Contractual Obligation delivered or
required to be delivered in respect of any Loan Document or the transactions
contemplated therein and (b) any Financial Statement, financial and other
report, notice, request, certificate and other information material; provided,
however, that “Approved Electronic Communication” shall exclude (i) any Notice
of Borrowing, Letter of Credit Request, Swing Loan Request, Notice of Conversion
or Continuation, and any other notice, demand, communication, information,
document and other material relating to a request for a new, or a conversion of
an existing, Borrowing, (ii) any notice pursuant to Section 2.8 (Optional
Prepayments) and Section 2.9 (Mandatory Prepayments) and any other notice
relating to the payment of any principal or other amount due under any Loan
Document prior to the scheduled date therefor, (iii) all notices of any Default
or Event of Default and (iv) any notice, demand, communication, information,
document and other material required to be delivered to satisfy any of the
conditions set forth in Article III (Conditions to Loans and Letters of Credit)
or Section 2.4(a) (Letters of Credit) or any other condition to any Borrowing or
other extension of credit hereunder or any condition precedent to the
effectiveness of this Agreement.
 
“Approved Electronic Platform” has the meaning specified in Section 10.3
(Posting of Approved Electronic Communications).
 
“Approved Fund” means any Fund that is advised or managed by (a) a Lender, (b)
an Affiliate of a Lender or (c) an entity or Affiliate of an entity that
administers or manages a Lender.
 
“Arrangers” means, collectively (i) CGMI and MLPFS, in their capacities and
joint lead arrangers and (ii) CGMI, MLPFS, Barclays, Credit Suisse and HSBC
Securities in their capacities as joint bookrunnners, in each case, under this
Agreement.
 
“Asset Sale” has the meaning specified in Section 8.4 (Sale of Assets).
 
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit A (Form of Assignment and Acceptance).
 
“Auction Agent” means (a) the Administrative Agent, (b) any other
nationally-recognized financial institution or advisor employed by the Borrower
to act as an arranger in connection with any Discounted Term Loan Prepayment
pursuant to Section 2.8 (Optional Prepayments), or (c) any other financial
institution or advisor employed by the Borrower (and reasonably acceptable to
the Administrative Agent) to act as an arranger in connection with any
Discounted Term Loan Prepayment pursuant to Section 2.8(e) (Optional
Prepayments); provided, that the Borrower shall not designate the Administrative
Agent as the Auction Agent without the written consent of the Administrative
Agent (it being understood that the Administrative Agent shall be under no
obligation to agree to act as the Auction Agent); provided, further, that
neither the Borrower nor any of its Affiliates may act as the Auction Agent.
 
 
 
 
4

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
“Available Amount” means, at any date, the sum, without duplication, of
$100,000,000, plus (a) (x) Consolidated EBITDA for the Available Amount
Computation Period, minus (y) 1.70 multiplied by Consolidated Interest Expense
for the Available Amount Computation Period; plus (b) the aggregate Net Cash
Proceeds, including the fair market value of property other than cash (as
determined by the board of directors of the Borrower, whose determination shall
be conclusive, except that for any property whose fair market value exceeds
$10,000,000 such fair market value shall be confirmed by an independent
appraisal obtained by the Borrower), received after the relevant issue date by
the Borrower from the issuance or sale (other than to any of its Subsidiaries)
of shares of Stock of Holdings or, after a Qualifying IPO of the Borrower, the
Borrower (other than Disqualified Stock or Permitted Cure Securities) or
warrants, options or rights to purchase such shares of Stock, in each case,
after the Closing Date (which, in the case of Holdings, the proceeds of which
have been contributed to the Borrower); plus (c) the aggregate Net Cash
Proceeds, including the fair market value of property other than cash (as
determined by the board of directors of the Borrower, whose determination shall
be conclusive, except that for any property whose fair market value exceeds
$10,000,000 such fair market value shall be confirmed by an independent
appraisal obtained by the Borrower), received by the Borrower from debt
securities that have been converted into or exchanged for Stock of the Borrower
(other than Disqualified Stock) to the extent such debt securities were
originally sold for such Net Cash Proceeds plus the aggregate cash received by
the Borrower at the time of such conversion, in each case, after the Closing
Date; plus (d) the aggregate amount of any capital contributions received by the
Borrower or any direct or indirect parent thereof and contributed by such parent
to the Borrower (excluding any Permitted Cure Securities), in each case, after
the Closing Date minus (e) the aggregate amount of the Available Amount
previously utilized pursuant to Section 8.3(k) (Investments) and Section 8.5(g)
(Restricted Payments) after the Closing Date.
 
“Available Amount Computation Period” means, as of any date of determination,
the period (taken as one accounting period) from April 1, 2013 to the last day
of the most recently ended Test Period.
 
“Available Credit” means, at any time, (a) the then effective Revolving Credit
Commitments minus (b) the aggregate Revolving Credit Outstandings at such time.
 
“Bankruptcy Code” means title 11, United States Code.
 
“Barclays” means Barclays Bank PLC.
 
“Base Rate” means, for any period, a fluctuating interest rate per annum as
shall be in effect from time to time, which rate per annum shall be equal at all
times to the highest of the following:
 
(a)            the rate of interest announced publicly by Citibank in New York,
New York, from time to time, as Citibank’s base rate;
 
(b)           0.5% per annum plus the Federal Funds Rate; and
 
(c)           the Eurodollar Rate applicable for an Interest Period of one month
plus 1.00%;
 
provided, that in no event shall the Base Rate be less than 1.75% per annum.
 
 
 
 
 
5

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
“Base Rate Loan” means any Swing Loan or any other Loan during any period in
which it bears interest based on the Base Rate.
 
“BofA” means Bank of America, N.A.
 
“Borrower” has the meaning specified in the preamble to this Agreement.
 
“Borrower Offer of Specified Discounted Prepayment” means the offer by the
Borrower to make a voluntary prepayment of Term Loans at a specified discount to
par pursuant to Section 2.8(e)(ii) (Optional Prepayments).
 
“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the Borrower of offers for, and the corresponding acceptance by
a Lender of, a voluntary prepayment of Term Loans at a specified range of
discounts to par pursuant to Section 2.8(e)(iii) (Optional Prepayments).
 
“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by the Borrower of offers for, and the corresponding acceptance, if any, by a
Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.8(e)(iv) (Optional Prepayments).
 
“Borrower’s Accountants” means KPMG LLP or any other independent
nationally-recognized public accountants selected by the Borrower.
 
“Borrowing” means a Revolving Credit Borrowing or a Term Loan Borrowing.
 
“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to notices, determinations, fundings and payments in connection with the
Eurodollar Rate or any Eurodollar Rate Loans, a day on which dealings in Dollar
deposits are also carried on in the London interbank market.
 
“Canadian Dollar” means the lawful money of Canada.
 
“Capital Expenditures” means, for any Person for any period, the aggregate of
amounts that would be reflected as additions to property, plant or equipment on
a Consolidated balance sheet of such Person and its Subsidiaries prepared in
accordance with GAAP, excluding interest capitalized during construction.
 
“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, property by such Person as lessee that
would be classified or accounted for as a capital lease on a balance sheet of
such Person prepared in conformity with GAAP.
 
“Capital Lease Obligation” means, with respect to any Person as of any date, the
capitalized amount as of such date of all Consolidated obligations of such
Person or any of its Subsidiaries under Capital Leases (excluding any operating
leases entered into by the Borrower or its Subsidiaries after May 21, 1998 and
required to be reflected on a consolidated balance sheet pursuant to EITF 97-10
or any change in GAAP made after the Closing Date).
 
 
 
6

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by a Person
during such period in respect of licensed or purchased software or internally
developed software and software enhancements that, in accordance with GAAP, are
or are required to be reflected as capitalized costs on the consolidated balance
sheet of such Person and its Subsidiaries.
 
“Cash Collateral Account” means any Deposit Account or Securities Account that
is (a) established by the Administrative Agent from time to time in its sole
discretion to receive cash and Cash Equivalents (or purchase cash or Cash
Equivalents with funds received) from the Loan Parties or Persons acting on
their behalf pursuant to the Loan Documents, (b) with such depositaries and
securities intermediaries as the Administrative Agent may determine in its sole
discretion, (c) in the name of the Administrative Agent (although such account
may also have words referring to the Borrower and the account’s purpose), (d)
under the control of the Administrative Agent and (e) in the case of a
Securities Account, with respect to which the Administrative Agent shall be the
Entitlement Holder and the only Person authorized to give Entitlement Orders
with respect thereto.
 
“Cash Equivalents” means at any time: (a) any evidence of Indebtedness with a
maturity of twelve months or less issued or directly and fully guaranteed or
insured by the United States or guaranteed by a government that is a member of
the Organization for Economic Cooperation and Development (“OECD Country”) or
any agency, instrumentality, state or political subdivision thereof which is
rated “A-” or better by S&P; (b) certificates of deposit, time deposits,
eurodollar time deposits, overnight bank deposits or bankers’ acceptances with a
maturity of twelve months or less of, or dollar deposits in, any financial
institution that is a member of the Federal Reserve System or an applicable
central bank of an OECD Country having a combined capital and surplus and
undivided profits of not less than $500,000,000; (c) commercial paper with a
maturity of twelve months or less rated at least “A-1” (or its equivalent) by
S&P or at least “P-1” (or its equivalent) by Moody’s; (d) repurchase agreements
and reverse repurchase agreements relating to marketable direct obligations
issued or unconditionally guaranteed by the government of the United States or
issued by any agency thereof and backed by the full faith and credit of the
government of the United States, in each case maturing within one year from the
date of acquisition, provided that the terms of such agreements comply with the
guidelines set forth in the Federal Financial Agreements of Depository
Institutions with Securities Dealers and Others, as adopted by the Comptroller
of the Currency; (e) qualified purchaser funds regulated by the exemption
provided by Section 3(c)(7) of the Investment Company Act of 1940, as amended,
which funds possess a “AAA” rating from at least two nationally recognized
agencies and provide daily liquidity; (f) money market mutual or similar funds
which invest exclusively in assets satisfying the requirements of clauses (a)
through (e) of this definition; (g) instruments equivalent to those referred to
in clauses (a) through (f) above denominated in Pesos, Euros or any other
foreign currency comparable in credit quality and tenor to those referred to
above and customarily used by corporations for cash management purposes in any
jurisdiction outside the United States to the extent reasonably required in
connection with any business conducted by any Subsidiary organized in such
jurisdiction; and (h) auction rate securities issued by any domestic corporation
or any domestic government instrumentality, in each case rated at least “A-1”
(or its equivalent) by S&P or at least “P-1” (or its equivalent) by Moody’s and
maturing within six months of the date of acquisition (or with interest rates or
dividend yields that are re-set at least every 35 days).
 
 
 
 
 
 
 
7

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
“Cash Management Document” means any certificate, agreement or other document
executed by any Loan Party in respect of the Cash Management Obligations of any
Loan Party.
 
“Cash Management Obligation” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person in respect of cash
management services (including treasury, depository, overdraft, credit or debit
card, electronic funds transfer and other cash management arrangements) provided
after the Closing Date (regardless of whether these or similar services were
provided prior to the Closing Date by any Agent, any Lender or any Affiliate of
any of them) by any Agent, any Lender or any Affiliate of any of them in
connection with this Agreement or any Loan Document (other than Cash Management
Documents), including obligations for the payment of fees, interest, charges,
expenses, attorneys’ fees and disbursements in connection therewith.
 
“CFC” shall mean a “controlled foreign corporation” within the meaning of
Section 957(a) of the Code.
 
“CGMI” means Citigroup Global Markets Inc.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.


“Change of Control” means the occurrence of any of the following:
 
(a)           the Permitted Holders ceasing to have the power, directly or
indirectly, to vote or direct the voting of a majority of the Voting Stock of
Holdings (or, at any time after the consummation of a Qualifying IPO of the
Borrower, the Borrower); provided, however, that the occurrence of the foregoing
event shall not be deemed a Change of Control if (i) at any time prior to the
consummation of a Qualifying IPO of Holdings or the Borrower, and for any reason
whatever, (A) the Permitted Holders otherwise have the right, directly or
indirectly, to designate (and do so designate) a majority of the board of
directors of Holdings or (B) the Permitted Holders own, directly or indirectly,
of record and beneficially an amount of Voting Stock of Holdings equal to an
amount more than thirty-five percent (35%) of the amount of Voting Stock of
Holdings owned, directly or indirectly, by the Permitted Holders of record and
beneficially as of the Closing Date and such ownership by the Permitted Holders
represents the largest single block of Voting Stock of Holdings held by any
Person or related group for purposes of Section 13(d) of the Exchange Act, or
(ii) at any time after the consummation of a Qualifying IPO of Holdings or the
Borrower, and for any reason whatsoever, (A) no “person” or “group” (as such
terms are used in sections 13(d) and 14(d) of the Exchange
 
 
 
 
8

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
Act, but excluding any employee benefit plan of such person and its
subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan), excluding the Permitted
Holders, shall become the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)-5 under such Act), directly or indirectly, of more than the greater of (x)
thirty-five percent (35%) of the outstanding Voting Stock of Holdings or the
Borrower, as applicable, and (y) the percentage of the then outstanding Voting
Stock of Holdings or the Borrower, as applicable, owned, directly or indirectly,
beneficially by the Permitted Holders, and (B) during any period of twelve (12)
consecutive months, the board of directors of Holdings or the Borrower, as
applicable, shall consist of a majority of the Continuing Directors; or
 
(b)           any “Change of Control” (or any comparable term) as defined in any
Indenture, the aggregate outstanding principal amount of which is in excess of
$25,000,000; or
 
(c)           at any time prior to the consummation of a Qualifying IPO of the
Borrower, the Borrower ceasing to be a direct wholly owned Subsidiary of
Holdings.
 
“Citibank” means Citibank, N.A., a national banking association.
 
“Citicorp” has the meaning specified in the preamble to this Agreement.
 
“Closing Date” means April 30, 2013.
 
“Code” means the U.S. Internal Revenue Code of 1986, as amended.
 
“Co-Documentation Agents” means Barclays, Credit Suisse AG, Cayman Islands
Branch and HSBC Bank, in their capacities as co-documentation agents under this
Agreement.
 
“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by any Loan Party in or upon which a Lien is
granted under any Collateral Document.
 
“Collateral Documents” means the Pledge and Security Agreement, the Mortgages
and any other document executed and delivered by a Loan Party granting a Lien on
any of its property to secure payment of the Obligations.
 
“Commitment” means, with respect to any Lender, such Lender’s Revolving Credit
Commitment, if any, and “Commitments” means the aggregate Revolving Credit
Commitments of all Lenders.
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
 
“Compliance Certificate” has the meaning specified in Section 6.1(c) (Financial
Statements).
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
 
 
 
 
9

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.

 
“Consolidated” means, with respect to any Person, the consolidation of accounts
of such Person and its Subsidiaries in accordance with GAAP.
 
“Consolidated Cash Taxes” means, with respect to the Borrower for any period,
the Consolidated income, franchise and similar taxes, as determined in
accordance with GAAP, to the extent the same are payable in cash with respect to
such period (including to the extent applicable in respect of tax liabilities
incurred in a prior period, including prior to the Closing Date).
 
“Consolidated Current Assets” means, with respect to any Person at any date, the
total Consolidated current assets (other than cash and Cash Equivalents and
current deferred tax assets) of such Person and its Subsidiaries at such date.
 
“Consolidated Current Liabilities” means, with respect to any Person at any
date, all liabilities of such Person and its Subsidiaries at such date that
should be classified as current liabilities on a Consolidated balance sheet of
such Person and its Subsidiaries, but excluding, in the case of the Borrower the
sum of (a) the principal amount of any current portion of long-term
Indebtedness, (b) (without duplication of clause (a) above) the then outstanding
principal amount of the Loans, (c) the principal amount of any short-term
Indebtedness, (d) current deferred tax liabilities, (e) accruals of interest
expense (excluding interest expense that is due and unpaid) and (f) accruals of
any costs or expenses related to bonuses, pension and other post-retirement
benefit obligations.
 
“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period increased (to the extent
deducted in determining Consolidated Net Income) by the sum (without
duplication) of: (i) all income taxes of such Person and its Subsidiaries paid
or accrued in accordance with GAAP for such period (other than income taxes
attributable to extraordinary gains or losses), franchise and capital and
similar taxes, and any tax distributions made to Holdings in respect of
consolidated, combined, unitary or affiliated returns and to pay franchise and
capital taxes and other fees, taxes and expenses to maintain its corporate
existence (net of comparable tax credits); (ii) interest expense (including
(x) all cash dividend payments (excluding items eliminated in consolidation) on
any series of preferred stock or Disqualified Stock and (y) costs of surety
bonds in connection with financing activities) of such Person and its
Subsidiaries for such period (net of interest income); (iii) depreciation
expense of such Person and its Subsidiaries for such period; (iv) amortization
expense of such Person and its Subsidiaries for such period including
amortization of capitalized debt issuance costs, amortization of intangible
assets and Capitalized Software Expenditures and amortization of unrecognized
prior service costs and actuarial gains and losses related to pensions and other
post-employment benefits; (v) any call premium (or original issue discount)
expenses (cash and non-cash) associated with the call or repurchases of
Indebtedness; (vi) letter of credit fees and annual agency fees paid to the
Administrative Agent; (vii) cash expense incurred in connection with any
permitted investment, any equity issuance or debt issuance of the Borrower or
Holdings or any direct or indirect parent company of Holdings (in each case,
whether or not consummated, to the extent that the proceeds of such permitted
investment, equity issuance or debt issuance are contributed or proposed to be
contributed to the Borrower or any of its Subsidiaries); (viii) to the extent
actually reimbursed, expenses incurred to the extent covered by indemnification
provisions in any agreement in connection with a Proposed Acquisition permitted
under Section 8.3 (Investments); (ix) to the extent covered by insurance under
which the insurer has been properly notified and has not denied or contested
coverage, expenses with respect to
 
 
 
 
 
10

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
liability or casualty events or business interruption; (x) any fees and expenses
(or any accruals relating to such fees and related expenses) and any one-time
termination fees in respect of a Change of Control or Qualifying IPO and related
indemnities and reasonable out of pocket expenses, in each case, as permitted
under this Agreement to be paid to the Permitted Holders; (xi) fees and expenses
in connection with refinancings of Indebtedness permitted under this Agreement,
including charges attributable to the write-off debt discount and the write-off
of deferred financing fees; (xii)(A) non-recurring cash facilities relocation
and consolidation costs and (B) other non-recurring fees, cash charges and other
non-recurring cash expenses (including restructuring charges and severance
costs), whether incurred prior to or after the Closing Date; (xiii) non-cash
straight line rent operating lease adjustments reducing Consolidated Net Income,
less any such adjustments increasing Consolidated Net Income, in each case as
required under GAAP; (xiv) any other non-cash charges and expenses of such
Person and its Subsidiaries for such period (including non-cash expenses
recognized in accordance with SFAS No. 106); (xv) costs incurred in connection
with the closing or disposition of any theatre or screen within a theatre during
any applicable period; (xvi) costs incurred in connection with any newly opened
theatre, any theatre newly acquired from other than an Affiliate and
unconsummated theatre acquisitions from other than an Affiliate (but not to
exceed $10,000,000 for any single unconsummated theatre acquisition), all as
determined in accordance with GAAP; (xvii) fees, expenses and other costs
incurred in connection with the Transactions and any potential amendments or
waivers to the Loan Documents (whether or not successful); (xviii) any cost or
expense incurred pursuant to any management equity plan or stock option plan or
any other management or employee benefit plan or agreement or any stock
subscription or shareholder agreement, to the extent that such cost or expense
is funded with cash proceeds contributed to the capital of the Borrower or a
Guarantor (other than contributions received from the Borrower or another
Guarantor) or Net Cash Proceeds of an issuance of Stock of the Borrower (other
than Disqualified Stock or Permitted Cure Securities); (xix) one-time costs
associated with commencing Public Company Compliance; and (xx) losses
attributable to currency remeasurements of Indebtedness, and losses resulting
from Hedging Contracts for currency exchange risk; (xxi) amounts estimated in
good faith to be received with respect to liability or casualty events or
business interruption insurance in respect of lost revenues or earnings (with a
deduction for amounts actually received up to such estimated amount to the
extent included in Consolidated Net Income in a future period) to the extent
covered by insurance and either actually reimbursed, or, so long as such person
has made a determination that there exists reasonable evidence that such amount
will in fact be reimbursed by the insurer and only to the extent that such
amount is (x) not denied by the applicable carrier in writing within 180 days
and (y) in fact reimbursed within 365 days following the date of such evidence
(with a deduction for any amount so added back to the extent not so reimbursed
within such 365 days); and (xxii) for purposes of determining compliance with
Article V (Financial Covenant) only, the Cure Amount, if any, received by the
Borrower for such period and permitted to be included in Consolidated EBITDA
pursuant to Section 9.5 (Right to Cure), all determined on a Consolidated basis
in accordance with GAAP, plus unrealized losses and minus unrealized gains in
respect of Hedging Contracts, all as determined in accordance with GAAP.
 
“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, (i) the sum of (a) gross interest expense of such
Person and its Subsidiaries for such period as determined on a Consolidated
basis in accordance with GAAP consistently applied, but excluding, to the extent
included in interest expense, (A) amortization of fees and expenses associated
with the consummation of the Transactions, (B) annual agency fees paid to the
Administrative Agent, (C) costs associated with obtaining or terminating Hedging
 
 
 
 
 
 
11

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
Contracts, (D) amortization of fees and expenses associated with any permitted
investment, equity issuance or debt issuance (whether or not consummated), (E)
pay-in-kind interest expense or other noncash interest expense (including as a
result of the effects of purchase accounting) and (F) any payments made in
respect of operating leases entered into by the Borrower or its Subsidiaries
after May 21, 1998 and required to be reflected on a Consolidated balance sheet
pursuant to EITF 97-10 and (b) the aggregate amount of the interest component of
Capital Lease Obligations paid, accrued and/or scheduled to be paid or accrued
by such Person and its Subsidiaries during such period as determined on a
Consolidated basis in accordance with GAAP consistently applied, less (ii) the
interest income (exclusive of deferred financing fees) of such Person and its
Subsidiaries for such period as determined on a Consolidated basis in accordance
with GAAP consistently applied, and with respect to clauses (i) and (ii), only
to the extent the same are paid or payable (or received or receivable) in cash
with respect to such period; provided, however, that, Consolidated Interest
Expense shall be calculated after giving effect to any payments made by such
Person minus any payments received by such Person in respect of Hedging
Contracts.
 
“Consolidated Net Income” means, with respect to any Person (the “Determination
Person”), for any period, the Consolidated net income (or loss) of such
Determination Person and its Subsidiaries for such period as determined in
accordance with GAAP; provided, that (i) to the extent included in calculating
such net income, Consolidated Net Income shall exclude the following: (A) all
after-tax extraordinary gains or losses (net of reasonable fees and expenses
relating to the transaction giving rise thereto), (B) the cumulative effect of a
change in accounting principles as well as any current period impact of new
accounting pronouncements including those related to purchase accounting, (C)
any net after-tax gains or losses attributable to the early extinguishment of
Indebtedness, (D) any non-cash income or charges resulting from mark-to-market
accounting under Statement of Financial Accounting Standard No. 52 – Foreign
Currency Translation relating to indebtedness denominated in foreign currencies,
(E) any non-cash impairment charges or asset write offs resulting from the
application of Statement of Financial Accounting Standards No. 142 – Goodwill
and Other Intangibles and No. 144 – Accounting for the Impairment or Disposal of
Long-Lived Assets and the amortization of intangibles and other fair value
adjustments including arising pursuant to Statement of Financial Accounting
Standards No. 141 – Business Combinations, (F) inventory purchase accounting
adjustments and amortization, impairment and other non-cash charges (including
asset revaluations) resulting from purchase accounting adjustments with respect
to any Proposed Acquisition permitted under Section 8.3 (Investments), (G) gains
or losses incurred in connection with Asset Sales other than those in the
ordinary course of business and (H) any expenses related to the Transactions,
(ii) the net income (or loss) of any other Person in which such Determination
Person or one of its Subsidiaries or a Joint Venture of such Determination
Person has an ownership interest with a third party (which interest of such
Determination Person or Subsidiary or Joint Venture does not cause the net
income of such other Person to be Consolidated into the net income of such
Determination Person) shall be included in the Consolidated Net Income of such
Determination Person for such period (or, if later, the period in which the cash
dividend or distribution referred to below is received) only to the extent of
the amount that has been actually received and retained by such Determination
Person or its Subsidiary or Joint Venture in the form of cash dividends or other
cash distributions during such period (or such later period, as applicable) and
(iii) there shall be included in Consolidated Net Income the deferred revenue
eliminated as a consequence of the application of purchase accounting
adjustments due to the Transactions or any Proposed Acquisition permitted under
Section 8.3 (Investments) for the fiscal periods that such revenue would
otherwise have been recognized.
 
 
 
 
 
 
12

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
“Consolidated Total Assets” shall mean, as of any date of determination, the
total assets of the Borrower and the consolidated Subsidiaries without giving
effect to any amortization of the amount of intangible assets since the Closing
Date, determined on a consolidated basis in accordance with GAAP, as set forth
on the consolidated balance sheet of the Borrower as of the most recently ended
Test Period, calculated on a Pro Forma Basis after giving effect to any
acquisition or Disposition of a Person or assets that may have occurred on or
after the last day of such fiscal quarter.
 
“Constituent Documents” means, with respect to any Person, (a) the articles of
incorporation, certificate of incorporation, constitution or certificate of
formation (or the equivalent organizational documents) of such Person, (b) the
by-laws or operating agreement (or the equivalent governing documents) of such
Person and (c) any document setting forth the manner of election or duties of
the directors or managing members of such Person (if any) and the designation,
amount or relative rights, limitations and preferences of any class or series of
such Person’s Stock.
 
“Contaminant” means any material, substance or waste that is classified or
regulated under any Environmental Law as hazardous, toxic, a contaminant or a
pollutant or by other words of similar meaning, including any petroleum or
petroleum-derived substance or waste, asbestos and polychlorinated biphenyls.
 
“Continuing Directors” shall mean the directors of Holdings on the Closing Date,
and each other director, if, in each case, such other director’s nomination for
election to the board of directors of Holdings is recommended by a majority of
the then Continuing Directors or such other director receives the vote of Wanda
in his or her election by the stockholders of Holdings.
 
“Contractual Obligation” of any Person means any obligation, agreement,
undertaking or similar provision of any Security issued by such Person or of any
agreement, undertaking, contract, lease, indenture, mortgage, deed of trust or
other instrument (excluding a Loan Document) to which such Person is a party or
by which it or any of its property is bound.
 
“Corporate Chart” means a corporate organizational chart, list or other similar
document in each case in form reasonably acceptable to the Administrative Agent
and setting forth, for each Person that is a Loan Party, that is subject to
Section 7.11 (Additional Collateral and Guaranties) or that is a Subsidiary of
any of them, (a) the full legal name of such Person (and any trade name,
fictitious name or other name such Person may have had or operated under),
(b) the jurisdiction of organization, the organizational number (if any) and the
tax identification number (if any) of such Person, (c) the location of such
Person’s chief executive office (or sole place of business) and (d) the number
of shares of each class of such Person’s Stock authorized (if applicable), the
number outstanding as of the date of delivery and the number and percentage of
such outstanding shares for each such class owned (directly or indirectly) by
any Loan Party or any Subsidiary of any of them.
 
“Credit Suisse” means Credit Suisse Securities (USA) LLC.
 
“Cure Amount” has the meaning specified in Section 9.5 (Right to Cure).
 
“Cure Right” has the meaning specified in Section 9.5 (Right to Cure).
 
 
 
 
13

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
“DCIP” means Digital Cinema Implementation Partners, LLC, a Delaware limited
liability company.
 
“DCIP Entity” means DCIP and its direct and indirect subsidiaries.
 
“DCIP Investment Transaction” means (a) a capital contribution by the Borrower
or any Subsidiary (of cash or of Digital Cinema Equipment), whether directly or
indirectly (including, without limitation, through an Unrestricted Subsidiary),
to any DCIP Entity or (b) the sale of Digital Cinema Equipment of the Borrower
or any Subsidiary to any DCIP Entity as part of a sale and leaseback transaction
with any DCIP Entity for such equipment in which the Borrower or a Subsidiary is
the lessee, in each case, in connection with the implementation, maintenance and
support of digital cinema in theaters of the Borrower and its Subsidiaries;
provided, that the Borrower is the beneficial owner of no less than 5% of the
ordinary Stock of DCIP at the time of such contribution or sale.
 
“Debt Issuance” means the incurrence of Indebtedness of the type specified in
clause (a) or (b) of the definition of “Indebtedness” by the Borrower or any of
its Subsidiaries.
 
“Default” means any event that, with the passing of time or the giving of notice
or both, would become an Event of Default.
 
“Defaulting Lender” means, at any time, a Lender as to which the Administrative
Agent has notified the Borrower or has received a notice from the Borrower
pursuant to clause (ii) below that (i) such Lender has failed for two or more
Business Days to comply with its obligations under this Agreement to make a
Loan, make a payment to the Issuer in respect of a Letter of Credit and/or make
a payment to the Swing Lender in respect of a Swing Loan (each a “funding
obligation”), (ii) such Lender has notified the Administrative Agent or the
Borrower in writing (and the Borrower has notified the Administrative Agent
thereof in writing), or has stated publicly, that it will not comply with any
such funding obligation hereunder, (iii) such Lender has, for three or more
Business Days, failed to confirm in writing to the Administrative Agent, in
response to a written request of the Administrative Agent, that it will comply
with its funding obligations hereunder, or (iv) a Lender Insolvency Event has
occurred and is continuing with respect to such Lender (provided, that neither
the reallocation of funding obligations provided for in Section 2.18 (Defaulting
Lender) as a result of a Lender being a Defaulting Lender nor the performance by
Non-Defaulting Lenders of such reallocated funding obligations will by
themselves cause the relevant Defaulting Lender to become a Non-Defaulting
Lender).
 
“Deferred Prepayment Amount” means, with respect to any Net Cash Proceeds of any
Deferred Prepayment Event, the portion of such Net Cash Proceeds subject to a
Deferred Prepayment Notice.
 
“Deferred Prepayment Date” means, with respect to any Net Cash Proceeds of any
Deferred Prepayment Event, the earlier of (a) the date occurring 365 days after
such Deferred Prepayment Event or, if a definitive letter of intent or agreement
has been executed during such 365 day period with respect to the reinvestment of
such Net Cash Proceeds, the date occurring six months after the date of such
letter of intent or agreement, as the case may be, and (b) the date that is five
Business Days after the date on which the Borrower shall have notified the
Administrative Agent of (i) the Borrower’s determination not to reinvest in
assets useful in the Borrower’s or a Subsidiary’s business or (ii) the
determination by the applicable Subsidiary of the
 
 
 
 
 
14

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
Borrower not to repay the applicable Indebtedness with all or any portion of the
relevant Deferred Prepayment Amount for such Net Cash Proceeds.
 
“Deferred Prepayment Event” means any Asset Sale or Property Loss Event in
respect of which the Borrower has delivered a Deferred Prepayment Notice.
 
“Deferred Prepayment Notice” means a written notice executed by a Responsible
Officer of the Borrower stating that no Default or Event of Default has occurred
and is continuing and that the Borrower (directly or indirectly through one of
its Subsidiaries) intends and expects to use all or a specified portion of the
Net Cash Proceeds of an Asset Sale or Property Loss Event to acquire, upgrade,
improve, repair or replace assets useful in its or one of its Subsidiaries’
businesses.
 
“Deposit Account” has the meaning given to such term in the UCC.
 
“Designated Non-Cash Consideration” shall mean the fair market value (as
determined in good faith by the Borrower) of non-cash consideration received by
the Borrower or one of its Subsidiaries in connection with an Asset Sale that is
so designated as Designated Non-Cash Consideration pursuant to a certificate of
a Responsible Officer of the Borrower, setting forth the basis of such
valuation, less the amount of cash or cash equivalents received in connection
with a subsequent sale of such Designated Non-Cash Consideration.
 
“Digital Cinema Equipment” means digital cinema projectors, servers, media
blocks and any equipment to the extent attached to or affixed to such
projectors, servers and/or media blocks including by means of network interface
or otherwise necessary to enable such projectors, servers and/or media blocks to
operate as functional digital projection systems. For the avoidance of doubt,
equipment that is necessary to enable such digital cinema projectors, servers or
media blocks to operate as functional digital projection systems shall include
all such equipment whether or not readily replaceable at minimal cost.
 
“Disclosure Documents” means, collectively, the Lender Presentation dated April
2013 and all other written materials prepared in connection with the syndication
of the Facilities.
 
“Discounted Prepayment Accepting Lender” has the meaning specified in Section
2.8(e)(ii)(B) (Optional Prepayments).
 
“Discount Range” has the meaning specified in Section 2.8(e)(iii) (Optional
Prepayments).
 
“Discount Range Prepayment Amount” has the meaning specified in Section
2.8(e)(iii) (Optional Prepayments).
 
“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to Section
2.8(e)(iii) (Optional Prepayments) substantially in the form of Exhibit K (Form
of Discount Range Prepayment Notice).
 
“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit L (Form of Discount Range
Prepayment Offer),
 
 
 
 
15

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
submitted in response to an invitation to submit offers following the Auction
Agent’s receipt of a Discount Range Prepayment Notice.
 
“Discount Range Prepayment Response Date” has the meaning specified in Section
2.8(e)(iii) (Optional Prepayments).
 
“Discount Range Proration” has the meaning specified in Section 2.8(e)(iii)
(Optional Prepayments).
 
“Discounted Term Loan Prepayment” has the meaning specified in Section 2.8(e)(i)
(Optional Prepayments).
 
“Discounted Prepayment Determination Date” has the meaning specified in Section
2.8(e)(iv) (Optional Prepayments).
 
“Discounted Prepayment Effective Date” means, in the case of a Borrower Offer of
Specified Discounted Prepayment, a Borrower Solicitation of Discount Range
Prepayment Offer or a Borrower Solicitation of Discounted Prepayment Offer, five
Business Days following the Specified Discounted Prepayment Response Date, the
Discount Range Prepayment Response Date or the Acceptance Date, respectively, in
accordance with Section 2.8(e)(ii) (Optional Prepayments), Section 2.8(e)(iii)
(Optional Prepayments) or Section 2.8(e)(iv) (Optional Prepayments),
respectively, unless a shorter period is agreed to between the Borrower and the
Auction Agent.
 
“Dispose” or “Disposition” has the meaning specified in Section 8.4 (Sale of
Assets).
 
“Disqualified Institution” means any Person that is or becomes a competitor of
the Borrower or any of its Subsidiaries or is or becomes an Affiliate of any
such Person, in each case as specifically identified by the Borrower to the
Administrative Agent and the Lenders from time to time in writing which
designations shall become effective two days after delivery of each such written
supplement to the Administrative Agent and the Lenders, but which shall not
apply retroactively to disqualify any Persons that have previously acquired an
assignment or participation interest in the Loans; provided, that a
“Disqualified Institution” shall not include any bona fide debt fund or
investment vehicle that is engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of business which is managed, sponsored or advised by any Person
controlling, controlled by or under common control with such competitor or
affiliate thereof, as applicable, and for which no personnel involved with the
investment of such competitor or affiliate thereof, as applicable, (i) makes any
investment decisions or (ii) has access to any information (other than
information publicly available) relating to the Loan Parties or any entity that
forms a part of the Loan Parties’ business (including their Subsidiaries).
Notwithstanding the foregoing, any list of Disqualified Institutions shall be
required to be available to any Lender that requests a copy of such list from
the Administrative Agent.
 
“Disqualified Stock” means with respect to any Person, any Stock that, by its
terms (or by the terms of any Security into which it is convertible or for which
it is exchangeable), or upon the happening of any event, (a) matures or is
mandatorily redeemable (other than solely for Qualified Stock), pursuant to a
sinking fund obligation or otherwise, or is exchangeable for Indebtedness of
such Person (except as a result of a change of control or asset
 
 
 
 
 
16

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
sale so long as any rights of the holders thereof upon the occurrence of a
change of control or asset sale event shall be subject to the prior repayment in
full of the Loans and all other Obligations (other than Cash Management
Obligations, Obligations arising under Cash Management Documents and Hedging
Contracts and contingent indemnification obligations as to which no claim in
pending) that are accrued and payable and the termination of the Commitments),
or (b) is redeemable at the option of the holder thereof (other than solely for
Qualified Stock), (c) provides for the scheduled payments of dividends in cash,
or (d) is or becomes convertible into or exchangeable for Indebtedness or any
other Security that would constitute Disqualified Stock, in each case, in whole
or in part, on or prior to the Latest Maturity Date (provided, that only the
portion of the Securities that so mature or are mandatorily redeemable, are so
convertible or exchangeable or are so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified
Stock).  Notwithstanding the foregoing: (i) any Security issued to any employee
or to any plan for the benefit of employees of the Borrower or the Subsidiaries
or by any such plan to such employees shall not constitute Disqualified Stock
solely because they may be required to be repurchased by the Borrower in order
to satisfy applicable statutory or regulatory obligations or as a result of such
employee’s termination, death or disability, (ii) any class of Securities of
such Person that by its terms authorizes such Person to satisfy its obligations
thereunder by delivery of Securities that are not Disqualified Stock shall not
be deemed to be Disqualified Stock, and (iii) Securities constituting Qualified
Stock when issued shall not cease to constitute Qualified Stock as a result of
the subsequent extension of the Initial Term Loan Maturity Date.
 
“Documentary Letter of Credit” means any Letter of Credit that is drawable upon
presentation of documents evidencing the sale or shipment of goods purchased by
the Borrower or any of its Subsidiaries in the ordinary course of its business.
 
“Dollar” and the sign “$” each mean the lawful money of the United States of
America.
 
“Dollar Equivalent” of any amount means, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount, (b) if such amount is
expressed in any Alternative Currency, the equivalent amount thereof in Dollars
as determined by the Administrative Agent or the applicable Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined, in the case of
any Letters of Credit, in respect of the most recent Revaluation Date) for the
purchase of Dollars with such Alternative Currency and (c) if such amount is
denominated in any other currency, the equivalent of such amount in Dollars as
determined by the Administrative Agent or the applicable Issuer using any method
of determination it deems appropriate.
 
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule II (Applicable Lending Offices and Addresses for Notices) or on the
Assignment and Acceptance by which it became a Lender or such other office of
such Lender as such Lender may from time to time specify to the Borrower and the
Administrative Agent.
 
“Domestic Person” means any “United States person” under and as defined in
Section 770l(a)(30) of the Code.
 
“Domestic Loan Party” means any Loan Party organized under the laws of any state
of the United States of America or the District of Columbia.
 
 
 
 
 
17

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
“Domestic Subsidiary” means any Subsidiary of the Borrower organized under the
laws of any state of the United States of America or the District of Columbia.
 
“Eligible Assignee” means (a) a Lender or an Affiliate or Approved Fund of any
Lender, (b) a commercial bank having total assets whose Dollar Equivalent
exceeds $5,000,000,000, (c) a finance company, insurance company or any other
financial institution or Fund, in each case reasonably acceptable to the
Administrative Agent and regularly engaged in making, purchasing or investing in
loans and having a net worth, determined in accordance with GAAP, whose Dollar
Equivalent exceeds $250,000,000 (or, to the extent net worth is less than such
amount, a finance company, insurance company, other financial institution or
Fund, reasonably acceptable to the Administrative Agent and the Borrower) or (d)
a savings and loan association or savings bank organized under the laws of the
United States or any State thereof having a net worth, determined in accordance
with GAAP, whose Dollar Equivalent exceeds $250,000,000; provided, that
notwithstanding the foregoing, “Eligible Assignee” shall not include (i) the
Borrower or any of its Affiliates other than pursuant to the procedures set
forth in Section 11.2 (Assignments and Participations) or (ii) any Disqualified
Institution.
 
“Engagement Letter” means that certain Engagement Letter, dated April 11, 2013
(as amended, supplemented or otherwise modified from time to time), by and among
the Borrower and the Arrangers.
 
“Entitlement Holder” has the meaning given to such term in the UCC.
 
“Entitlement Order” has the meaning given to such term in the UCC.
 
“Environmental Laws” means all applicable Requirements of Law now or hereafter
in effect and as amended or supplemented from time to time, relating to
pollution or the protection of human health, the environment or natural
resources or the release of any materials into the environment, including those
related to hazardous substances or wastes, air emissions and discharges to waste
or public systems, including the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended (42 U.S.C. § 9601 et
seq.); the Hazardous Material Transportation Act, as amended (49 U.S.C. § 5101
et seq.); the Federal Insecticide, Fungicide, and Rodenticide Act, as amended (7
U.S.C. § 136 et seq.); the Resource Conservation and Recovery Act, as amended
(42 U.S.C. § 6901 et seq.); the Toxic Substance Control Act, as amended (15
U.S.C. § 2601 et seq.); the Clean Air Act, as amended (42 U.S.C. § 7401 et
seq.); the Federal Water Pollution Control Act, as amended (33 U.S.C. § 1251 et
seq.); the Occupational Safety and Health Act, as amended (29 U.S.C. § 651 et
seq.); the Safe Drinking Water Act, as amended (42 U.S.C. § 300f et seq.); and
each of their state and local counterparts or equivalents and any transfer of
ownership notification or approval statute, including the Industrial Site
Recovery Act (N.J. Stat. Ann. § 13:1K-6 et seq.).
 
“Environmental Liabilities and Costs” means, with respect to any Person, all
liabilities, obligations, responsibilities, Remedial Actions, losses, damages
(but excluding any punitive, consequential or treble damages), costs and
expenses (including all fees, disbursements and expenses of counsel, experts and
consultants and costs of investigation and feasibility studies), fines and
penalties, whether contingent or otherwise, arising under any Environmental Law,
Permit, order or agreement with any Governmental Authority or other Person, in
each case relating to any environmental, health or safety condition or to any
Release or threatened Release and resulting from the past, present or future
operations of, or ownership of property by, such Person or any of its
Subsidiaries or exposure to any Contaminant.
 
 
 
 
 
18

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
 
“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.
 
“Equity Issuance” means the issue or sale of any Stock of Holdings, the Borrower
or any Subsidiary of the Borrower by Holdings, the Borrower or any Subsidiary of
the Borrower to any Person other than Holdings, the Borrower or any Subsidiary
of the Borrower.
 
“ERISA” means the United States Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control or treated as a single employer with the Borrower or any of
its Subsidiaries within the meaning of Section 414(b), (c), (m) or (o) of the
Code.
 
“ERISA Event” means (a) a reportable event described in Section 4043(c)(1), (2),
(3), (5), (6), (8) or (9) of ERISA with respect to a Title IV Plan, other than
events for which the thirty (30) day notice period has been waived, (b) the
withdrawal of the Borrower or any of its Subsidiaries or any ERISA Affiliate
from a Title IV Plan subject to Section 4063 of ERISA during a plan year in
which it was a substantial employer, as defined in Section 4001(a)(2) of ERISA,
(c) the complete or partial withdrawal of the Borrower or any of its
Subsidiaries or any ERISA Affiliate from any Multiemployer Plan, (d) notice of
reorganization or insolvency of a Multiemployer Plan, (e) the filing of a notice
of intent to terminate a Title IV Plan or the treatment of a plan amendment as a
termination under Section 4041 of ERISA, (f) the institution of proceedings to
terminate a Title IV Plan or Multiemployer Plan by the PBGC, (g) the failure to
make any required contribution to a Title IV Plan or Multiemployer Plan, (h) the
imposition of a lien under Section 412 of the Code or Section 302 of ERISA on
the Borrower or any of its Subsidiaries or any ERISA Affiliate or (i) any other
event or condition that might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Title IV Plan or Multiemployer Plan or the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA.
 
“Euro” means the single currency of participating member States of the European
Union.
 
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board.
 
“Eurodollar Base Rate” means, with respect to any Interest Period for any
Eurodollar Rate Loan, the rate determined by the Administrative Agent to be the
offered rate for deposits in Dollars for the applicable Interest Period
appearing on the Reuters Screen LIBOR01 Page as of 11:00 a.m., London time, on
the second full Business Day next preceding the first day of each Interest
Period.  In the event that such rate does not appear on the Reuters Screen
LIBOR01 Page (or otherwise on the Reuters screen), the Eurodollar Base Rate for
the purposes of this definition shall be determined by reference to such other
comparable publicly available service for displaying eurodollar rates as may be
selected by the Administrative Agent, or, in the absence of such availability,
the Eurodollar Base Rate shall be the rate of interest determined by the
Administrative Agent to be the rate per annum at which deposits in Dollars are
offered by the principal office of Citibank in London to major banks in the
London interbank market at 11:00 a.m. (London time) two Business Days before the
first day of such Interest Period in an amount
 
 
 
 
19

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
substantially equal to the Eurodollar Rate Loan of Citibank for a period equal
to such Interest Period.  Notwithstanding the foregoing, in no event shall the
Eurodollar Base Rate be less than 0.75% per annum.
 
“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule II (Applicable Lending Offices and Addresses for Notices) or on the
Assignment and Acceptance by which it became a Lender (or, if no such office is
specified, its Domestic Lending Office) or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Administrative
Agent.
 
“Eurodollar Rate” means, with respect to any Interest Period for any Eurodollar
Rate Loan, an interest rate per annum equal to the rate per annum obtained by
dividing (a) the Eurodollar Base Rate by (b)(i) a percentage equal to 100% minus
(ii) the reserve percentage applicable two Business Days before the first day of
such Interest Period under regulations issued from time to time by the Federal
Reserve Board for determining the maximum reserve requirement (including any
emergency, supplemental or other marginal reserve requirement) for a member bank
of the Federal Reserve System in New York City with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities (or with respect to
any other category of liabilities that includes deposits by reference to which
the Eurodollar Rate is determined) having a term equal to such Interest Period.
 
“Eurodollar Rate Loan” means any Loan that, for an Interest Period, bears
interest based on the Eurodollar Rate.
 
“Event of Default” has the meaning specified in Section 9.1 (Events of Default).
 
“Excess Cash Flow” means, with respect to the Borrower and its Subsidiaries on a
Consolidated basis for any period, an amount equal to (a) Consolidated EBITDA
plus (b) the excess, if any, of the Working Capital at the beginning of such
period over the Working Capital at the end of such period minus (c) without
duplication:
 
(i)            Capital Expenditures to the extent permitted by this Agreement
and paid in cash, during such period, or which the Borrower or any Subsidiary
has become obligated to make payments with respect thereto in the following
period but that are not made during such period; provided, that (i) the Borrower
shall deliver a certificate to the Administrative Agent not later than 90 days
after the end of such period, signed by a Responsible Officer of the Borrower
and certifying that payments in respect of such Capital Expenditures are
reasonably expected to be made in the following period, and (ii) any amount so
deducted shall not be deducted again in a subsequent period and any amount so
deducted that is not used to make payments in respect of Capital Expenditures in
the following period shall be added back to Excess Cash Flow in such period;
 
(ii)            total Consolidated Interest Expense paid in cash;
 
(iii)          Consolidated Cash Taxes paid or that will be paid within six
months after the end of such period (which payments would have been deducted in
calculating Excess Cash Flow for such period had they been made during such
period); provided, however, that with respect to Consolidated Cash Taxes that
will be paid within six months after the end of such period, (w) the Borrower
shall have established adequate
 
 
 
 
 
20

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
reserves therefor on the books of the Borrower in conformity with GAAP, (x) the
Borrower shall deliver a certificate to the Administrative Agent not later than
90 days after the end of such period, signed by a Responsible Officer of the
Borrower, describing the nature and amount of such Consolidated Cash Taxes and
certifying that such Consolidated Cash Taxes will be paid within six months
after the end of such period, (y) if such payment is not made at any time during
the following period, the amount of such payment shall be added back to Excess
Cash Flow in such period and (z) any deduction from Excess Cash Flow made with
respect to such Consolidated Cash Taxes pursuant to this clause (iii) in such
period, to the extent made in the following period, shall not be deducted in
computing Excess Cash Flow for the period in which such Consolidated Cash Taxes
are paid;
 
(iv)           the aggregate principal amount of Indebtedness repaid or prepaid,
excluding (A) Indebtedness in respect of Revolving Loans, Letters of Credit and
any other Indebtedness that consists of a revolving line of credit, (B) Term
Loans prepaid pursuant to Sections 2.8 (Optional Prepayments) and 2.9 (Mandatory
Prepayments) and (C) repayments or prepayments of Indebtedness that, in
accordance with GAAP, constitutes (or when incurred constituted) a long-term
liability and current maturities of such long-term liabilities financed by
incurring other such long-term Indebtedness;
 
(v)            Restricted Payments made in cash to the extent permitted under
Section 8.5(c), (d), (f) or (h) (Restricted Payments);
 
(vi)           letter of credit and commitment or facility fees (including the
Applicable Unused Commitment Fee Rate and similar fees in respect of any other
revolving or committed line of credit);
 
(vii)          proceeds received from insurance claims with respect to casualty
events or business interruption which reimburse prior business expenses to the
extent such expenses were added to Consolidated Net Income in determining
Consolidated EBITDA;
 
(viii)         cash payments made in satisfaction of non-current liabilities
(other than Indebtedness);
 
(ix)           cash expenses incurred in connection with the Transactions or, to
the extent permitted hereunder, any Investment permitted under Section 8.3
(Investments), Equity Issuance or Debt Issuance (whether or not consummated), or
early extinguishment of Indebtedness;
 
(x)            fees and expenses in connection with exchanges or refinancings
permitted by Section 8.5(e) (Restricted Payments);
 
(xi)           cash indemnity payments received pursuant to indemnification
provisions in any agreement in connection with any Permitted Acquisition or any
other Investment permitted hereunder (or in any similar agreement related to any
other acquisition consummated prior to the Closing Date);
 
(xii)          extraordinary and non-recurring cash charges to the extent
included in determining Consolidated EBITDA;
 
 
 
 
21

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
(xiii)         cash expenses incurred in connection with deferred compensation
arrangements in connection with the Transactions;
 
(xiv)         cash from operations used to consummate a Permitted Acquisition,
New Project or Investment permitted under Section 8.3(e) or (i) (Investments) or
any Proposed Acquisition permitted under Section 8.3 (Investments), in each
case, to the extent permitted by this Agreement and paid in cash during such
period, or which the Borrower or any Subsidiary has become obligated to make
payments with respect thereto but that are not made during such period;
provided, that (i) the Borrower shall deliver a certificate to the
Administrative Agent not later than 90 days after the end of such period, signed
by a Responsible Officer of the Borrower and certifying that payments in respect
of such Permitted Acquisition, New Project or Investment are reasonably expected
to be made in the following period, and (ii) any amount so deducted shall not be
deducted again in a subsequent period and any amount so deducted that is not
used to make payments in respect of Capital Expenditures in the following period
shall be added back to Excess Cash Flow in such period;
 
(xv)          to the extent added to Consolidated Net Income in determining
Consolidated EBITDA, losses from discontinued operations;
 
(xvi)         cash expenditures made in respect of Hedging Contracts to the
extent not reflected in the computation of Consolidated EBITDA or Consolidated
Interest Expense;
 
(xvii)        to the extent not deducted in the computation of Net Cash Proceeds
in respect of any asset disposition or condemnation giving rise thereto, the
amount of any mandatory prepayment of Indebtedness (other than Indebtedness
hereunder or under any other Loan Document), together with any interest, premium
or penalties required to be paid (and actually paid) in connection therewith (in
the case of the foregoing clauses (c)(i) through (xvii), to the extent made,
paid, incurred or for, as the case may be, during such period);
 
(xviii)       payments with respect to contingent contractual obligations
required to be paid in the six months after the end of such period (which
payments would have been deducted in calculating Excess Cash Flow for such
period had they been made during such period); provided, however, that (x) the
Borrower shall deliver a certificate to the Administrative Agent not later than
90 days after the end of such period, signed by a Responsible Officer of the
Borrower, describing the nature and amount of such contingent contractual
obligation and certifying that such contingent contractual obligation will be
paid within six months after the end of such period, (y) if such payment is not
made within six months after the end of such period, then the Borrower shall
promptly make an optional prepayment of Term Loans in accordance with Section
2.8 (Optional Prepayments) in an amount, if positive, equal to (A) the amount
that would have been paid pursuant to Section 2.9(b) (Mandatory Prepayments)
with respect to such period but for this clause (xviii) minus (B) the amount of
the payment made pursuant to Section 2.9(b) (Mandatory Prepayments) with respect
to such fiscal period and (z) any deduction from Excess Cash Flow made with
respect to contingent contractual obligations pursuant to this clause (xviii) in
such period shall not be deducted in computing Excess Cash Flow for the period
in which such contingent obligations are paid; and
 
 
 
 
 
 
22

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
(xix)          the excess, if any, of the Working Capital at the end of such
period over the Working Capital at the beginning of such period.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to any “keepwell”,
support or other similar agreement, if any, for the benefit of such Guarantor
and any and all guarantees of such Guarantor’s Swap Obligations by other Loan
Parties) at the time the guarantee of such Guarantor or the grant of such
security interest becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal in accordance with the first sentence of this definition.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.17(b) (Mitigation Obligations; Substitution of
Lenders)) or (ii) such Lender changes its lending office, except in each case to
the extent that, pursuant to Section 2.16 (Taxes), amounts with respect to such
Taxes were payable either to such Lender's assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.16(g) and (d) any U.S. federal withholding Taxes imposed under
FATCA.


“Existing Credit Agreement” means the Credit Agreement, dated as of January 26,
2006 and as amended, supplemented or otherwise modified from time to time, among
the Borrower, the institutions party thereto as lenders and issuing banks and
Citicorp, as administrative agent.
 
“Existing Letters of Credit” means the letters of credit set forth on Schedule
2.4 (Existing Letters of Credit) issued under the Existing Credit Agreement.
 
“Extended Loans” has the meaning specified in Section 2.20(a) (Amend and Extend
Transactions).
 
“Extended Revolving Commitment” has the meaning specified in Section 2.20(a)
(Amend and Extend Transactions).
 
 
 
 
 
23

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
 
“Extended Revolving Loan” has the meaning specified in Section 2.20(a) (Amend
and Extend Transactions).
 
“Extended Term Loan” has the meaning specified in Section 2.20(a) (Amend and
Extend Transactions).
 
“Extension” has the meaning specified in Section 2.20(a) (Amend and Extend
Transactions).
 
“Extension Amendment” means an amendment to this Agreement in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower executed by
each of (a) the Borrower, (b) the Administrative Agent and (c) each Lender
agreeing to the applicable Extension, in accordance with Section 2.20 (Amend and
Extend Transactions).
 
“Extension Notice” has the meaning specified in Section 2.20(a) (Amend and
Extend Transactions).
 
“Extension Offer” has the meaning specified in Section 2.20(c)(i) (Amend and
Extend Transactions).
 
“Facilities” means (a) the Term Loan Facilities and (b) the Revolving Credit
Facility.
 
“Facility Increase” has the meaning specified in Section 2.19(a) (Facility
Increases).
 
“Facility Increase Allowance” means, at any time, an amount equal to the greater
of (x) $450,000,000 minus the aggregate principal amount of any and all New
Incremental Term Loans and issuances of New Incremental Notes made prior to such
time and (y) an additional amount, so long as immediately after giving effect to
the incurrence of such New Incremental Term Loans or New Incremental Notes, as
applicable, the First Lien Senior Secured Leverage Ratio of the Borrower does
not exceed 2.25 to 1.0.
 
“Fair Market Value” means (a) with respect to any asset or group of assets
(other than a marketable Security) at any date, the value of the consideration
obtainable in a sale of such asset at such date assuming a sale by a willing
seller to a willing purchaser dealing at arm’s length and arranged in an orderly
manner over a reasonable period of time having regard to the nature and
characteristics of such asset, as reasonably determined by a Responsible Officer
of the Borrower or, if such asset shall have been the subject of a relatively
contemporaneous appraisal by an independent third party appraiser, the basic
assumptions underlying which have not materially changed since its date, the
value set forth in such appraisal and (b) with respect to any marketable
Security at any date, the closing sale price of such Security on the Business
Day next preceding such date, as appearing in any published list of any national
securities exchange or the NASDAQ Stock Market or, if there is no such closing
sale price of such Security, the final price for the purchase of such Security
at face value quoted on such Business Day by a financial institution of
recognized standing regularly dealing in Securities of such type and selected by
the Administrative Agent.
 
“FATCA” means Sections 1471 through 1474 of the Code of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not
 
 
 
 
24

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof and, any agreements entered into pursuant to
Section 1471(b)(1) of the Code.


“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
 
“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System, or any successor thereto.
 
“Fee Letter” means that certain Administrative Agency Fee Letter, dated the
April 30, 2013 (as amended, supplemented or otherwise modified from time to
time), between the Borrower and the Administrative Agent with respect to the
annual administrative agency fee to be paid to the Administrative Agent.
 
“Financial Statements” means the financial statements of the Borrower and its
Subsidiaries delivered in accordance with Section 4.4 (Financial Statements) and
Section 6.1 (Financial Statements).
 
“First Lien Senior Secured Leverage Ratio” means, as of any date of
determination, on a Pro Forma Basis, the ratio of (i) Senior Secured
Indebtedness of the Borrower and its Subsidiaries (excluding any Senior Secured
Indebtedness of the Borrower and its Subsidiaries secured by a Lien on the
Collateral ranking junior to the Lien securing the Obligations) as of such date
to (ii) Annualized EBITDA for the Borrower and its Subsidiaries for the most
recently ended Test Period.


“Fiscal Quarter” means each of the three month periods ending on or around March
31, June 30, September 30 and December 31.
 
“Fiscal Year” means the twelve month period ending on or around December 31.
 
“Flood Certificate Documents” has the meaning specified in Section 3.1(a)(iv)
(Conditions Precedent to Initial Loans and Letters of Credit).
 
“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.
 
“Foreign Lender” means (a) each Lender (or the Administrative Agent) and each
Issuer that is a foreign person as defined in Treasury Regulations Section
1.1441-1(c)(2) or (b) each Lender (or the Administrative Agent) and each Issuer
that is wholly-owned domestic entity
 
 
 
 
 
25

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
that is disregarded for United States federal tax purposes under Treasury
Regulations Section 301.7701-2(c)(2) as an entity separate from its owner and
whose single owner is a foreign person within the meaning of Treasury
Regulations Section 1.1441-1(c)(2).


“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.
 
“FSHCO” shall mean any Subsidiary that owns no material assets other than the
equity interests of one or more Foreign Subsidiaries that are CFCs and/or of one
or more FSHCOs.
 
“Fund” means any Person (other than a natural Person) that is or will be engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course.
 
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
of the United States.
 
“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof and any entity or authority exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, including any central bank or stock exchange and any
supranational bodies such as the European Union or the European Central Bank.
 
“Group Member” means, collectively, Holdings, the Borrower and their respective
Subsidiaries.
 
“Guarantor” means the Borrower and each Subsidiary of the Borrower party to, or
that becomes party to, the Guaranty.
 
“Guaranty” means the guaranty, in substantially the form of Exhibit H (Form of
Guaranty), executed by the Guarantors.
 
“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of such Person with respect to any
Indebtedness of another Person, if the purpose or intent of such Person in
incurring the Guaranty Obligation is to provide assurance to the obligee of such
Indebtedness that such Indebtedness will be paid or discharged, that any
agreement relating thereto will be complied with, or that any holder of such
Indebtedness will be protected (in whole or in part) against loss in respect
thereof, including (a) the direct or indirect guaranty, endorsement (other than
for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of Indebtedness
of another Person and (b) any liability of such Person for Indebtedness of
another Person through any agreement (contingent or otherwise) (i) to purchase,
repurchase or otherwise acquire such Indebtedness or any security therefor or to
provide funds for the payment or discharge of such Indebtedness (whether in the
form of a loan, advance, stock purchase, capital contribution or otherwise),
(ii) to maintain the solvency or any balance sheet item, level of income or
financial condition of another Person, (iii) to make take-or-pay or similar
payments, if
 
 
 
 
 
26

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
required, regardless of non-performance by any other party or parties to an
agreement, (iv) to purchase, sell or lease (as lessor or lessee) property, or to
purchase or sell services, primarily for the purpose of enabling the debtor to
make payment of such Indebtedness or to assure the holder of such Indebtedness
against loss or (v) to supply funds to, or in any other manner invest in, such
other Person (including to pay for property or services irrespective of whether
such property is received or such services are rendered), if in the case of any
agreement described under clause (b)(i), (ii), (iii), (iv) or (v) above the
primary purpose or intent thereof is to provide assurance that Indebtedness of
another Person will be paid or discharged, that any agreement relating thereto
will be complied with or that any holder of such Indebtedness will be protected
(in whole or in part) against loss in respect thereof.  The amount of any
Guaranty Obligation shall be equal to the amount of the Indebtedness so
guaranteed or otherwise supported (or, if less, the maximum amount of such
primary obligation for which such Person may be liable pursuant to the terms of
the instrument evidencing such contingent obligation) or, if the amount is not
stated or determinable, the maximum reasonably anticipated liability with
respect thereto as determined by such Person in good faith.  The term
“Guarantee” used as a verb herein has a corresponding meaning.
 
“Hedging Contracts” means all Interest Rate Contracts, foreign exchange
contracts, currency swap or option agreements, forward contracts, commodity
swap, purchase or option agreements, other commodity price hedging arrangements
and all other similar agreements or arrangements designed to alter the risks of
any Person arising from fluctuations in interest rates, currency values or
commodity prices; provided, that no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees, or consultants of Holdings, the Borrower or any of the
Subsidiaries shall be a Hedging Contract.
 
“Holdings” means AMC Entertainment Holdings, Inc., a Delaware corporation, or
any successor thereto.
 
“HSBC Bank” means HSBC Securities (USA) Inc.
 
“HSBC Securities” means HSBC Bank USA, N.A.
 
“Incremental/Extended/Refinancing Amendment” has the meaning specified in
Section 2.22(a) (Incremental/Extended/Refinancing Amendments Generally).
 
“Incremental/Extended/Refinancing Effective Date” has the meaning specified in
Section 2.22(a) (Incremental/Extended/Refinancing Amendments Generally).
 
“Incur”, “Incurrence” or “Incurred” has the meaning specified in the 2019 Senior
Notes.
 
“Indebtedness” means, with respect to any Person, without duplication, (a) all
obligations for borrowed money, (b) all obligations evidenced by bonds,
debentures, notes or other similar instruments, (c) all Capital Lease
Obligations, (d) all obligations issued or assumed as the deferred purchase
price of property (other than current and non-current accrued expenses, deferred
revenue, all employee retirement obligations, and trade debt incurred in the
ordinary course of business) which would appear as liabilities on a balance
sheet of such Person, all conditional sale obligations (as determined under
GAAP) and all obligations under any title retention agreement (other than
customary reservations or retentions of title under agreements
 
 
 
 
 
27

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
with suppliers entered into in the ordinary course of business), (e) all
obligations for the reimbursement of any obligor on any letter of credit,
banker’s acceptance or similar credit transactions, (f) all obligations of the
type referred to in clauses (a) through (e) above of other Persons for the
payment of which such Person is directly or indirectly responsible or liable as
obligor, guarantor or otherwise (limited to the stated or determinable amount of
the related primary obligation, or portion thereof, or if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith), and (g) all obligations of the type
referred to in clauses (a) through (f) above of other Persons which are secured
by any lien on any property or asset of such Person, the amount of such
obligation being deemed to be the lesser of the value of such property or asset
or the amount of the obligation so secured; provided, however, that
“Indebtedness” shall not include (i) any Non-Recourse Indebtedness, any
obligations under any operating leases (as determined under GAAP as in effect on
the Closing Date), trade accounts payable arising in the ordinary course of
business and trade letters of credit issued in support of trade accounts payable
arising in the ordinary course of business, (ii) regardless of any change in
GAAP after the Closing Date, amounts owing in respect of preferred stock (other
than Disqualified Stock issued after the Closing Date that would be treated as
Indebtedness under GAAP as in effect at such time), (iii) any earn-out
obligation or post-closing payment adjustment until such obligation becomes
certain of payment, (iv) any deferred compensation arrangements, (v) any
non-compete or consulting obligations incurred in connection with the
Transactions, any Permitted Acquisition or any similar transaction entered into
prior to the Closing Date or (vi) items that would appear as a liability upon a
balance sheet prepared in accordance with GAAP as a result of the application of
EITF 97-10 “The Effects of Lessee Involvement in Asset Construction”, (vii)
trade and other ordinary-course payables, accrued expenses and intercompany
liabilities arising in the ordinary course of business, or (viii) in the case of
the Borrower and its Subsidiaries, intercompany liabilities in connection with
the cash management, tax and accounting operations of the Borrower and its
Subsidiaries; provided, further, that the amount of Indebtedness (x) for which
recourse is limited either to a specified amount or to an identified asset of
such Person shall be deemed to be equal to such specified amount or the fair
market value of such identified asset, as the case may be, and (y) shall be
determined by the principal amount thereof (or in the case of Indebtedness
issued at a discount, the accreted amount) thereof.  The Indebtedness of any
Person shall include the Indebtedness of any partnership in which such Person is
a general partner, other than to the extent that the instrument or agreement
evidencing such Indebtedness limits the liability of such Person in respect
thereof.
 
“Indemnified Matter” has the meaning specified in Section 11.4 (Indemnities).
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.


“Indemnitee” has the meaning specified in Section 11.4 (Indemnities).
 
“Indenture” means each of the 2019 Senior Note Indenture, the 2020 Subordinated
Note Indenture and other indentures, agreements or similar documents evidencing
senior or subordinated notes or other debt securities of the Borrower or any of
its Subsidiaries.
 
“Initial Loans” means, collectively, the Initial Revolving Loans and the Initial
Term Loans.
 
 
 
 
 
28

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
“Initial Revolving Credit Commitments” means, with respect to each Revolving
Credit Lender, the commitment of such Revolving Credit Lender to make Revolving
Loans to the Borrower pursuant to Section 2.1(a) until the applicable Revolving
Credit Termination Date and acquire interests in other Revolving Credit
Outstandings in the aggregate principal amount outstanding not to exceed the
amount set forth opposite such Revolving Credit Lender’s name on Schedule I
(Commitments) under the caption “Revolving Credit Commitment,” as amended to
reflect each Assignment and Acceptance executed by such Revolving Credit Lender
and as such amount may be reduced pursuant to this Agreement.
 
“Initial Revolving Credit Facility” means the Initial Revolving Credit
Commitments and the provisions herein related thereto.
 
“Initial Revolving Credit Termination Date” means the earliest of (a) the fifth
anniversary of the Closing Date, (b) the date of termination of all of the
Revolving Credit Commitments pursuant to Section 2.5 (Reduction and Termination
of the Commitments) and (c) the date on which the Obligations payable under this
Agreement become due and payable, whether by acceleration or otherwise.
 
“Initial Revolving Loans” has the meaning specified in Section 2.1(a) (The
Commitments).
 
“Initial Term Loan Maturity Date” means the earliest of (a) the seventh
anniversary of the Closing Date and (b) the date on which the Obligations
payable under this Agreement become due and payable hereunder, whether by
acceleration or otherwise.
 
“Initial Term Loans” has the meaning specified in Section 2.1(b) (The
Commitments).
 
“Intellectual Property” has the meaning specified in the Pledge and Security
Agreement.
 
“Interest Period” means, in the case of any Eurodollar Rate Loan, (a) initially,
the period commencing on the date such Eurodollar Rate Loan is made or on the
date of conversion of a Base Rate Loan to such Eurodollar Rate Loan and ending
one, three or six months thereafter (or if deposits of such duration are
available to or agreed to by all applicable Lenders, ending twelve months
thereafter), as selected by the Borrower in its Notice of Borrowing or Notice of
Conversion or Continuation given to the Administrative Agent pursuant to
Section 2.2 (Borrowing Procedures) or Section 2.11 (Conversion/Continuation
Option) and (b) thereafter, if such Loan is continued, in whole or in part, as a
Eurodollar Rate Loan pursuant to Section 2.11 (Conversion/Continuation Option),
a period commencing on the last day of the immediately preceding Interest Period
therefor and ending one, three or six months thereafter (or if deposits of such
duration are available to or agreed to by all applicable Lenders, ending twelve
months thereafter), as selected by the Borrower in its Notice of Conversion or
Continuation given to the Administrative Agent pursuant to Section 2.11
(Conversion/Continuation Option); provided, however, that all of the foregoing
provisions relating to Interest Periods are subject to the following:
 
(i)           if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless the result of such extension would be to extend such
Interest Period into
 
 
 
 
29

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
another calendar month, in which event such Interest Period shall end on the
immediately preceding Business Day;
 
(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month;
 
(iii)           the Borrower may not select any Interest Period that ends after
the date of a scheduled principal payment on the Loans as set forth in
Article II (The Facilities) unless, after giving effect to such selection, the
aggregate unpaid principal amount of the Loans for which Interest Periods end
after such scheduled principal payment shall be equal to or less than the
principal amount to which the Loans are required to be reduced after such
scheduled principal payment is made;
 
(iv)           the Borrower may not select any Interest Period in respect of
Eurodollar Rate Loans having an aggregate principal amount of less than
$1,000,000; and
 
(v)           there shall be outstanding at any one time no more than 20
Interest Periods in the aggregate for all Loans.
 
“Interest Rate Contracts” means all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements and interest rate insurance.
 
“Investment” means, with respect to any Person, (a) any purchase or other
acquisition by such Person of (i) any Security issued by, (ii) a beneficial
interest in any Security issued by, or (iii) any other equity ownership interest
in, any other Person, (b) any purchase by such Person of all or a significant
part of the assets of a business conducted by any other Person, or all or
substantially all of the assets constituting the business of a division, branch
or other unit operation of any other Person, (c) any loan, advance (other than
deposits with financial institutions available for withdrawal on demand, prepaid
expenses, accounts receivable and similar items made or incurred in the ordinary
course of business as presently conducted) or capital contribution by such
Person to any other Person, including all Indebtedness of any other Person to
such Person arising from a sale of property by such Person other than in the
ordinary course of its business, and (d) any Guaranty Obligation incurred by
such Person in respect of Indebtedness of any other Person.  For purposes of
covenant compliance, (x) the amount of any Investment shall be the amount
actually invested, without adjustment for subsequent increases or decreases in
the value of such Investment but giving effect to any returns or distributions
of capital or repayment of principal actually received in cash by such other
Person with respect thereto, and (y) Investments will be valued at the time of
the making thereof and without giving effect to any write downs or write offs
thereof.
 
“IRS” means the Internal Revenue Service of the United States or any successor
thereto.
 
“Issue” means, with respect to any Letter of Credit, to issue (including any
deemed issuance pursuant to Section 2.4(k) (Letters of Credit)), extend the
expiry of, renew or increase the maximum face amount (including by deleting or
reducing any scheduled decrease in such maximum face amount) of, such Letter of
Credit.  The terms “Issued” and “Issuance” shall have a corresponding meaning.
 
 
 
 
30

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
“Issuer” means each Lender or Affiliate of a Lender that (a) is listed on the
signature pages hereof as an “Issuer” or (b) hereafter becomes an Issuer with
the approval of the Administrative Agent and the Borrower by agreeing pursuant
to an agreement with and in form and substance satisfactory to the
Administrative Agent and the Borrower to be bound by the terms hereof applicable
to Issuers.
 
“Issuer Sublimit” means (i) in the case of Citibank, in its capacity as Issuer,
$25,000,000 and (ii) in the case of any other Issuer, the amount agreed to
between such Issuer and the Borrower at the time such Issuer becomes an Issuer.
 
“Japanese Yen” means the lawful money of Japan.
 
“Joint Venture” means (a) any Person which would constitute an “equity method
investee” of the Borrower or any of its Subsidiaries, (b) any other Person
designated by the Borrower in writing to the Administrative Agent as a “Joint
Venture” for purposes of this Agreement and at least 50% but less than 100% of
whose equity interests are directly owned by the Borrower or any of its
Subsidiaries, and (c) any Person in whom the Borrower or any of its Subsidiaries
beneficially owns any Stock that is not a Subsidiary.
 
“Junior Lien Intercreditor Agreement” means a “junior lien” intercreditor
agreement among the Administrative Agent and one or more Other Debt
Representatives for holders of Permitted Junior Lien Refinancing Debt or other
secured Indebtedness permitted by Section 8.2(aa) (Liens, Etc.), as applicable,
in each case, on reasonable and customary terms and in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower.
 
“Land” of any Person means all of those plots, pieces or parcels of land now
owned, leased or hereafter acquired or leased or purported to be owned, leased
or hereafter acquired or leased (including, in respect of the Loan Parties, as
reflected in the most recent Financial Statements) by such Person.
 
“Latest Maturity Date” means, at any date of determination, the latest scheduled
maturity date applicable to any Loan hereunder (or, as the context may require,
any Tranche of Loans hereunder) at such time, including the latest maturity date
of any Incremental Term Loan, Refinancing Loan or Extended Loan.
 
“Leases” means, with respect to any Person, all of those leasehold estates in
Real Property of such Person, as lessee, as such may be amended, supplemented or
otherwise modified from time to time.
 
“Lender” means the Swing Lender and each other financial institution or other
entity that (a) is listed on the signature pages hereof as a “Lender” or (b)
from time to time becomes a party hereto by execution of an Assignment and
Acceptance.
 
“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company.  Notwithstanding anything to the contrary above, a Lender will not be a
Defaulting Lender solely
 
 
 
 
 
31

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
by virtue of the ownership or acquisition of any Stock in such Lender or its
Parent Company by any Governmental Authority.
 
“Letter of Credit” means any letter of credit Issued pursuant to Section 2.4
(Letters of Credit).
 
“Letter of Credit Obligations” means, at any time, the Dollar Equivalent of the
aggregate of all liabilities at such time of the Borrower to all Issuers with
respect to Letters of Credit, whether or not any such liability is contingent,
including, without duplication, the sum of (a) the Reimbursement Obligations at
such time and (b) the Letter of Credit Undrawn Amounts at such time.
 
“Letter of Credit Reimbursement Agreement” has the meaning specified in
Section 2.4(a) (Letters of Credit).
 
“Letter of Credit Request” has the meaning specified in Section 2.4(c) (Letters
of Credit).
 
“Letter of Credit Sublimit” means $50,000,000.
 
“Letter of Credit Undrawn Amounts” means, at any time, the aggregate undrawn
face amount of all Letters of Credit outstanding at such time.
 
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, lien (statutory or other), security
interest or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever intended to assure payment of any
Indebtedness or the performance of any other obligation, including any
conditional sale or other title retention agreement, the interest of a lessor
under a Capital Lease and any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of any financing
statement under the UCC or comparable law of any jurisdiction naming the owner
of the asset to which such Lien relates as debtor.
 
“Loan” means any loan made by any Lender pursuant to this Agreement.
 
“Loan Agreement Refinancing Debt” means any (a) Refinancing Loans, (b) Permitted
Pari Passu Refinancing Debt, (c) Permitted Junior Lien Refinancing Debt, or (d)
Permitted Unsecured Refinancing Debt, in each case, issued, incurred or
otherwise obtained (including by means of the extension or renewal of existing
Indebtedness) in exchange for, or to extend, renew, replace or refinance, in
whole or part, existing Term Loans (including any successive Refinancing Loans)
(“Refinanced Debt”); provided, that (i) such exchanging, extending, renewing,
replacing or refinancing Indebtedness is in an original aggregate principal
amount not greater than the aggregate principal amount of the Refinanced Debt
except by an amount equal to unpaid accrued interest and premium (including
tender premium) thereon plus reasonable upfront fees and OID on such exchanging,
extending, renewing, replacing or refinancing Indebtedness, plus other
reasonable and customary fees and expenses in connection with such exchange,
modification, refinancing, refunding, renewal, replacement or extension, (ii)
such Indebtedness has a Weighted Average Life to Maturity equal to or greater
than the Refinanced Debt, (iii) the terms and conditions of such Indebtedness
(except as otherwise provided in clause (ii) above and with respect to pricing,
premiums and optional prepayment or redemption terms) are substantially
identical to, or (taken as a whole) are no more favorable in
 
 
 
 
 
32

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
any material respect to the lenders or holders providing such Indebtedness, than
those applicable to the Refinanced Debt being refinanced (except for covenants
or other provisions applicable only to periods after the Latest Maturity Date at
the time of incurrence of such Indebtedness) (provided, that a certificate of a
Responsible Officer delivered to the Administrative Agent at least five (5)
Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower has determined in its good faith that such terms and conditions satisfy
the requirement of this clause (iii) shall be conclusive evidence that such
terms and conditions satisfy such requirement unless the Administrative Agent
notifies the Borrower within such five (5) Business Day period that it disagrees
with such determination (including a description of the basis upon which it
disagrees)), and (iv) such Refinanced Debt shall be repaid, defeased or
satisfied and discharged, and all accrued interest, fees and premiums (if any)
in connection therewith shall be paid, on the date such Loan Agreement
Refinancing Debt is issued, incurred or obtained.
 
“Loan Documents” means, collectively, this Agreement, the Notes (if any), the
Guaranty, the Fee Letter, each Letter of Credit Reimbursement Agreement, each
Hedging Contract between any Loan Party and any Person that was a Lender or an
Affiliate of a Lender at the time it entered into such Hedging Contract, each
Cash Management Document, the Collateral Documents, each Junior Lien
Intercreditor Agreement, each Senior Lien Intercreditor Agreement and each
certificate, agreement or document executed by a Loan Party and delivered to the
Administrative Agent or any Lender in connection with or pursuant to any of the
foregoing.
 
“Loan Party” means the Borrower, each Guarantor and each other Subsidiary of the
Borrower that executes and delivers a Loan Document.
 
“Local GAAP” means, with respect to any Foreign Subsidiary, generally accepted
accounting principles in the jurisdictions in which such Person is organized and
its principal business operations are conducted, consistently applied.
 
“Mandatory Prepayment” has the meaning specified in Section 2.9(e) (Mandatory
Prepayments).
 
“Material Adverse Change” means a material adverse change in any of (a) the
condition (financial or otherwise), business, operations or properties of the
Borrower and its Subsidiaries, taken as a whole, (b) the legality, validity or
enforceability of any Loan Document, (c) the perfection or priority of the Liens
granted pursuant to the Collateral Documents, (d) the ability of the Borrower to
repay the Obligations or of the other Loan Parties to perform their respective
obligations under the Loan Documents or (e) the rights and remedies of the
Administrative Agent, the Lenders or the Issuers under the Loan Documents.
 
“Material Adverse Effect” means an effect that results in or causes, or could
reasonably be expected to result in or cause, a Material Adverse Change.
 
“Material Domestic Subsidiary” means a Domestic Subsidiary of the Borrower that
has assets or annual revenues in excess of 1.5% of the total assets or annual
revenues of the Borrower and its Subsidiaries (in each case on a Consolidated
basis with its Subsidiaries); provided, however, that the aggregate total assets
or revenues of all such subsidiaries not designated as a “Material Domestic
Subsidiary” (on a Consolidated basis with their Subsidiaries),
 
 
 
 
 
33

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
shall not exceed 5% of the total assets or annual revenues of the Borrower and
the Subsidiaries, taken as a whole.
 
“MLPFS” means Merrill Lynch, Pierce, Fenner and Smith Incorporated.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Mortgage Supporting Documents” means, with respect to a Mortgage for a parcel
of Real Property, each the following:
 
(a)           (i) evidence in form and substance reasonably satisfactory to the
Administrative Agent that the recording of counterparts of such Mortgage in the
recording offices specified in such Mortgage will create a valid and enforceable
first priority lien on property described therein in favor of the Administrative
Agent for the benefit of the Secured Parties (or in favor of such other trustee
as may be required or desired under local law) subject only to (A) Liens
permitted under Section 8.2 (Liens, Etc.) and (B) such other Liens as the
Administrative Agent may reasonably approve and (ii) an opinion of counsel in
each state in which any such Mortgage is to be recorded in form and substance
and from counsel reasonably satisfactory to the Administrative Agent;
 
(b)           (i) a Mortgagee’s Title Insurance Policy dated a date reasonably
satisfactory to the Administrative Agent, which shall (A) be in an amount not
less than the appraised value (determined by reference to an appraisal) of such
parcel of Real Property in form and substance satisfactory to the Administrative
Agent, (B) be issued at ordinary rates, (C) insure that the Lien granted
pursuant to the Mortgage insured thereby creates a valid first Lien on such
parcel of Real Property free and clear of all defects and encumbrances, except
for Liens permitted under Section 8.2 (Liens, Etc.) and for such defects and
encumbrances as may be approved by the Administrative Agent, (D) name the
Administrative Agent for the benefit of the Secured Parties as the insured
thereunder, (E) be in the form of ALTA Loan Policy - 1992 (or such local
equivalent thereof as is reasonably satisfactory to the Administrative Agent),
(F) contain a comprehensive lender’s endorsement (including, but not limited to,
a revolving credit endorsement and a floating rate endorsement), (G) be issued
by Chicago Title Insurance Company, First American Title Insurance Company,
Lawyers Title Insurance Corporation or any other title company reasonably
satisfactory to the Administrative Agent (including any such title companies
acting as co-insurers or reinsurers) and (H) be otherwise in form and substance
reasonably satisfactory to the Administrative Agent, (ii) a copy of all
documents referred to, or listed as exceptions to title, in such title policy
(or policies) in each case in form and substance reasonably satisfactory to the
Administrative Agent and (iii) such affidavits, certificates, information
(including financial data) and instruments of indemnification (including a
so-called “gap” indemnification) as shall be required to induce the title
insurance company to issue the Mortgagee’s Title Insurance Policy and
endorsements reasonably requested by Administrative Agent;
 
(c)           copies of the most recent survey (if any) of such parcel of Real
Property in the possession of the applicable Loan Party;
 
(d)           evidence in form and substance reasonably satisfactory to the
Administrative Agent that all premiums in respect of each Mortgagee’s Title
Insurance
 
 
 
 
34

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
Policy, all recording fees and stamp, documentary, intangible or mortgage taxes,
if any, in connection with the Mortgage have been paid;
 
(e)           if such parcel of Real Property is not used as a theatre for
viewing movies, a Phase I environmental report with respect to such parcel of
Real Property, dated a date not more than two years prior to the Closing Date,
in form and substance reasonably satisfactory to the Administrative Agent;
 
(f)           customary written opinions, addressed to the Administrative Agent
and the Lenders, of local counsel to the Loan Parties in each jurisdiction (i)
where a Mortgaged Real Property is located and (ii) where the applicable Loan
Party granting the Mortgage on said Mortgaged Real Property is organized,
regarding the due execution and delivery and enforceability of each such
Mortgage, the corporate formation, existence and good standing of the applicable
Loan Party, due execution, authorization, enforceability, perfection and such
other matters as may be reasonably requested by the Administrative Agent, each
in form and substance reasonably satisfactory to the Administrative Agent; and


(g)           such other agreements, documents and instruments in form and
substance reasonably satisfactory to the Administrative Agent as the
Administrative Agent deems necessary or appropriate to create, register or
otherwise perfect, maintain, evidence the existence, substance, form or validity
of, or enforce a valid and enforceable first priority lien on such parcel of
Real Property in favor of the Administrative Agent for the benefit of the
Secured Parties (or in favor of such other trustee as may be required or desired
under local law) subject only to (A) Liens permitted under Section 8.2 (Liens,
Etc.) and (B) such other Liens as the Administrative Agent may reasonably
approve.


“Mortgaged Real Property” means the Real Properties listed on Schedule 1.1
(Mortgaged Real Property) and any other Real Property of any Loan Party that
becomes subject to a Mortgage in accordance with Section 7.11 (Additional
Collateral and Guaranties).
 
“Mortgagee’s Title Insurance Policy” means a mortgagee’s title policy (or
policies) or marked-up unconditional binder (or binders) for such insurance (or
other evidence reasonably acceptable to the Administrative Agent proving
ownership thereof).
 
“Mortgages” means the mortgages, deeds of trust or other real estate security
documents made or required herein to be made by the Borrower or any other Loan
Party, each in form and substance reasonably satisfactory to the Administrative
Agent.
 
“Multiemployer Plan” means a multiemployer plan, as defined in
Section 400l(a)(3) of ERISA, to which the Borrower or any of its Subsidiaries or
any ERISA Affiliate has, or within the five (5) plan years preceding the date of
this Agreement has had, any obligation to contribute.
 
“Multiplex” means any theatre owned by the Borrower or its Subsidiary which has
ten or less screens for viewing movies.
 
“Net Cash Proceeds” means proceeds received by the Borrower or any of its
Subsidiaries after the Closing Date in cash or Cash Equivalents (including any
such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, and casualty insurance settlements and
 
 
 
 
35

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
condemnation awards, but in each case only as and when received) from any
(a) Asset Sale (other than an Asset Sale permitted under Section 8.4(a), (c),
(d), (e), (f) or (j) (Sale of Assets)) or Property Loss Event, net of (i) the
costs, fees and expenses actually incurred in connection therewith (including,
without limitation, attorneys’ fees, investment banking fees, survey costs,
title insurance premiums, and related search and recording charges, transfer
taxes, deed or mortgage recording taxes, other customary expenses and brokerage,
consultant and other customary fees), (ii) taxes paid or reasonably estimated to
be payable as a result thereof, (iii) any amount required to be paid or prepaid
on Indebtedness (other than the Obligations and any Loan Agreement Refinancing
Debt) secured by the assets subject to such Asset Sale or Property Loss Event
(including any associated premium or penalty), and (iv) any reserve for
adjustment in respect of (x) the sale price of such asset or assets established
in accordance with GAAP and (y) any liabilities associated with such asset or
assets and retained by the Borrower or any of its Subsidiaries after such sale
or other disposition thereof, including, without limitation, pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations associated with such
transaction, with it being understood that “Net Cash Proceeds” shall include,
without limitation, any cash or Cash Equivalents (1) received upon the
Disposition of any non-cash consideration received by the Borrower or any of its
Subsidiaries in any such Disposition and (2) upon the reversal (without the
satisfaction of any applicable liabilities in cash in a corresponding amount) of
any reserve described in clause (iv) above or, if such liabilities have not been
satisfied in cash and such reserve not reversed within 365 days after such Asset
Sale or Property Loss Event, the amount of such reserve; provided, however, that
evidence of each of clauses (i), (ii), (iii) and (iv) above is provided to the
Administrative Agent, or (b) any Debt Issuance, net of underwriting discounts,
brokers’ and advisors’ fees and other costs and expenses incurred in connection
with such transaction; provided, however, that evidence of such costs is
provided to the Administrative Agent.  For purposes of calculating the amount of
Net Cash Proceeds received by any Foreign Subsidiary with respect to any Asset
Sale or Property Loss Event, Net Cash Proceeds received by any Foreign
Subsidiary that is not a Loan Party shall not include any cash payments received
by such Foreign Subsidiary with respect to such Asset Sale or Property Loss
Event until the later of (i) the first date that such Net Cash Proceeds may be
repatriated (by reason of a repayment of an intercompany note or otherwise) to
the United States without resulting in a material adverse tax consequence to
Holdings and its Subsidiaries, or (ii) 270 days after the consummation of such
Asset Sale or Property Loss Event, which date may be extended by the
Administrative Agent, acting reasonably, from time to time.
 
“Net Indebtedness” means, with respect to any Person at any time, (i) the
outstanding principal amount (or in the case of Indebtedness issued at discount,
the accreted amount) of Indebtedness of such Person (determined on a
Consolidated basis) as of such time minus (ii) cash and Cash Equivalents of such
Person (determined on a Consolidated basis) at such time (other than any amount
that constitutes a Cure Amount); provided, however, that, in determining the
amount of Net Indebtedness of such Person for purposes of this definition, the
amount of Indebtedness of such Person consisting of Revolving Loans and any
other Indebtedness that consists of a revolving line of credit as of any date
shall be deemed to be the aggregate outstanding principal amount thereof on the
last day of each Fiscal Quarter ending during the four Fiscal Quarters most
recently ended on or prior to such date, divided by four (4) (with the amount of
Indebtedness under any revolving line of credit as of the end of any Fiscal
Quarter prior to the Closing Date deemed to be $0 for purposes of such
calculation).
 
 
 
 
 
36

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
“Net Senior Secured Indebtedness” means, with respect to any Person, without
duplication, all Net Indebtedness of such Person and its Subsidiaries, excluding
any subordinated Indebtedness and other unsecured Indebtedness and any Capital
Lease Obligation.
 
“Net Senior Secured Leverage Ratio” means, with respect to any Person, as of any
date of determination, on a Pro Forma Basis, the ratio of (i) Net Senior Secured
Indebtedness of such Person and its Subsidiaries as of such date to (ii)
Annualized EBITDA for such Person and its Subsidiaries as of the four most
recently ended Fiscal Quarters ended on or prior to such date.
 
 “New Incremental Notes” has the meaning specified in Section 2.19(d)(i)
(Facility Increases).
 
“New Incremental Term Loan” has the meaning specified in Section 2.19(a)
(Facility Increases).
 
“New Lender” means, at any time, any bank, financial institution or other
institutional lender or investor that, in any case, is not a Lender at such time
and that agrees to provide any portion of any (a) New Incremental Term Loans
pursuant to Section 2.19) (Facility Increases) or (b) Refinancing Loans pursuant
to Section 2.21 (Refinancing Transactions); provided, that each New Lender shall
be reasonably acceptable to the Administrative Agent and, so long as no Event of
Default under Section 9.1(a), (b) or (f) (Events of Default) shall have occurred
and be continuing, the Borrower (which approvals shall not be unreasonably
withheld or delayed).
 
“New Project” shall mean (x) each theatre or other project which is either a new
theatre or a material expansion, renovation or other improvement of an existing
theatre owned by the Borrower or the Subsidiaries which in fact commences
operations and (y) each creation (in one or a series of related transactions) of
a business unit to the extent such business unit commences operations or each
material expansion or improvement (in one or a series of related transactions)
of business into a new market.
 
“Non-Consenting Lender” has the meaning specified in Section 11.1(c)
(Amendments, Waivers, Etc.).
 
“Non-Declining Lender” has the meaning specified in Section 2.9(e) (Mandatory
Prepayments).
 
“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.
 
“Non-Recourse Indebtedness” means Indebtedness as to which (i) neither the
Borrower nor any of its Subsidiaries (a) provides credit support (including any
undertaking, agreement or instrument which would constitute Indebtedness), (b)
is directly or indirectly liable or (c) constitutes the lender (in each case,
other than pursuant to and in compliance with Section 8.3 (Investments)) and
(ii) no default with respect to such Indebtedness (including any rights which
the holders thereof may have to take enforcement action against the relevant
Unrestricted Subsidiary or its assets) would permit (upon notice, lapse of time
or both) any holder of any other Indebtedness of the Borrower or its
Subsidiaries (other than Non-Recourse Indebtedness) to declare a default on such
other Indebtedness or cause the payment thereof to be
 
 
 
 
37

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
accelerated or payable prior to its stated maturity; provided, however, that
notwithstanding the foregoing, guaranties of Capital Lease Obligations of any
Unrestricted Subsidiary relating to leased property in service outside the
United States shall not cause such Capital Lease Obligations to not be
Non-Recourse Indebtedness.
 
“Note” means any Revolving Note or Term Loan Note.
 
“Note Refinancing Indebtedness” means a Permitted Refinancing of the 2019 Senior
Notes.
 
“Notice of Borrowing” has the meaning specified in Section 2.2 (Borrowing
Procedures).
 
“Notice of Conversion or Continuation” has the meaning specified in Section 2.11
(Conversion/Continuation Option).
 
“Notice of Intent to Cure” has the meaning specified in Section 6.1(c).
 
“Obligations” means the Loans, the Letter of Credit Obligations and all other
amounts, obligations, covenants and duties owing by any Loan Party to any Agent,
any Lender, any Issuer, any Affiliate of any of them or any Indemnitee, of every
type and description (whether by reason of an extension of credit, opening or
amendment of a letter of credit or payment of any draft drawn or other payment
thereunder, loan, guaranty, indemnification, foreign exchange or currency swap
transaction, interest rate hedging transaction or otherwise), present or future,
arising under this Agreement, any other Loan Document (including Cash Management
Documents and Hedging Contracts that are Loan Documents; provided, that the
obligations of the Borrower or any Loan Party under any Cash Management Document
or Hedging Contract shall be secured and guaranteed pursuant to the Collateral
Documents only to the extent that, and for so long  as, the other Obligations
are so secured and guaranteed and, in the case of obligations under Hedging
Contracts, such Obligations are not Excluded Swap Obligations), whether direct
or indirect (including those acquired by assignment), absolute or contingent,
due or to become due, now existing or hereafter arising and however acquired and
whether or not evidenced by any note, guaranty or other instrument or for the
payment of money, including all letter of credit, cash management and other
fees, interest, charges, expenses, attorneys’ fees and disbursements, Cash
Management Obligations and other sums chargeable to the Borrower under this
Agreement, any other Loan Document (including Cash Management Documents and
Hedging Contracts that are Loan Documents) and all obligations of the
Borrower under any Loan Document to provide cash collateral for any Letter of
Credit Obligation.
 
“Offered Amount” has the meaning specified in Section 2.8(e)(iv) (Optional
Prepayments).
 
“Offered Discount” has the meaning specified in Section 2.8(e)(iv) (Optional
Prepayments).
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received
 
 
 
 
38

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
or perfected a security interest under, engaged in any other transaction
pursuant to or enforced any Loan Document, or sold or assigned an interest in
any Loan or Loan Document).


“Other Debt Representative” means, with respect to any series of Permitted Pari
Passu Refinancing Debt, Permitted Junior Lien Refinancing Debt, New Incremental
Notes, Note Refinancing Indebtedness or other Indebtedness secured by Liens
permitted by Section 8.2(aa) (Liens, Etc.), as applicable, the trustee,
administrative agent, collateral agent, security agent or similar agent under
the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.
 
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.17 (b) (Mitigation Obligations; Substitution of
Lenders)).


“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the Stock of such Lender.
 
“Participant” has the meaning specified in Section 11.2(f) (Assignments and
Participations).
 
“Participant Register” has the meaning specified in Section 11.2(g) (Assignments
and Participations).
 
“Participating Lender” has the meaning specified in Section 2.8(e)(iii)
(Optional Prepayments).
 
“Patriot Act” means the USA Patriot Act of 2001 (31 U.S.C. 5318 et seq.).
 
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
 
“Perfection Certificate” means a perfection certificate in form and substance
satisfactory to the Administrative Agent.
 
“Permit” means any permit, approval, authorization, license, variance or
permission required from a Governmental Authority under an applicable
Requirement of Law.
 
“Permitted Acquisition” means any Proposed Acquisition subject to the
satisfaction of each of the following conditions:
 
(a)           each applicable Loan Party and any such newly created or acquired
Subsidiary shall, or will within the times specified therein, have complied with
the requirements of Section 7.11 (Additional Collateral and Guaranties);
 
 
 
39

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
(b)           (i) immediately before and immediately after giving Pro Forma
Effect to any such purchase or other acquisition, no Event of Default shall have
occurred and be continuing and (ii) immediately after giving effect to such
Proposed Acquisition, Holdings, the Borrower and its Subsidiaries shall be in
Pro Forma Compliance with the covenant set forth in Article V (Financial
Covenant), such compliance to be determined on the basis of the financial
information for the most recently ended Test Period as though such purchase or
other acquisition had been consummated as of the first day of such Test Period
and evidenced by a certificate from the Chief Financial Officer of the Borrower
demonstrating such compliance calculation in reasonable detail; and
 
(c)           the Borrower shall have delivered to the Administrative Agent, on
behalf of the Lenders, no later than five (5) Business Days after the date on
which any such Proposed Acquisition is consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
definition have been satisfied or will be satisfied on or prior to the
consummation of such Proposed Acquisition.
 
“Permitted Cure Security” means equity securities of the Borrower or Holdings
(a) having no mandatory redemption, repurchase, repayment or similar
requirements prior to the date which occurs six months after the Latest Maturity
Date and (b) that are not convertible into or exchangeable for (i) debt
securities or (ii) any equity securities that have mandatory redemption,
repurchase, repayment or similar requirements prior to the date which occurs six
months after the Latest Maturity Date and, in each case, upon which any required
dividends or distributions shall be payable in additional shares of such
security only.
 
“Permitted Holder” means any member of the Wanda Group.
 
“Permitted Junior Lien Refinancing Debt” means any secured Indebtedness incurred
by the Borrower; provided, that (i) such Indebtedness is secured by the
Collateral on a junior priority basis (including in respect of the control of
remedies) with the Obligations and is not secured by any property or assets
other than the Collateral, (ii) such Indebtedness constitutes Loan Agreement
Refinancing Debt, (iii) such Indebtedness does not mature or have scheduled
amortization or scheduled payments of principal and is not subject to mandatory
redemption, repurchase, prepayment or sinking fund obligation (other than
customary offers to repurchase upon a change of control, asset sale or casualty
event and customary acceleration rights after an event of default) prior to the
date that is 91 days following the Latest Maturity Date at the time such
Indebtedness is incurred, (iv) the security agreements relating to such
Indebtedness are substantially the same as the Collateral Documents (with such
differences as are reasonably satisfactory to the Administrative Agent), (v)
such Indebtedness is not guaranteed by any Subsidiaries other than the
Guarantors, (vi) immediately after giving effect thereto on a Pro Forma Basis
and the use of any proceeds therefrom, no Event of Default shall exist or result
therefrom and (vii) an Other Debt Representative acting on behalf of the holders
of such Indebtedness shall have become party to or otherwise subject to the
provisions of a Junior Lien Intercreditor Agreement; provided, that if such
Indebtedness is the initial Permitted Junior Lien Refinancing Debt incurred by
the Borrower, the Guarantors, the Administrative Agent and the Other Debt
Representative for such Indebtedness shall have executed and delivered a Junior
Lien Intercreditor Agreement.  Permitted Junior Lien Refinancing Debt, if in the
form of notes, will include any Registered Equivalent Notes issued in exchange
therefor.
 
 
 
 
 
40

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
“Permitted Pari Passu Refinancing Debt” means any secured Indebtedness incurred
by the Borrower in the form of one or more series of secured notes (but
excluding, for the avoidance of doubt, Indebtedness in the form of loans);
provided, that (i) such Indebtedness is secured by the Collateral on a pari
passu basis (but without regard to the control of remedies) with the Obligations
and is not secured by any property or assets other than the Collateral, (ii)
such Indebtedness constitutes Loan Agreement Refinancing Debt, (iii) such
Indebtedness does not mature or have scheduled amortization or scheduled
payments of principal and is not subject to mandatory redemption, repurchase,
prepayment or sinking fund obligation (other than customary offers to repurchase
upon a change of control, asset sale or casualty event and customary
acceleration rights after an event of default) prior to the date that is 91 days
following the Latest Maturity Date at the time such Indebtedness is incurred,
(iv) the security agreements relating to such Indebtedness are substantially the
same as the Collateral Documents (with such differences as are reasonably
satisfactory to the Administrative Agent), (v) such Indebtedness is not
guaranteed by any Subsidiaries other than the Guarantors, (vi) immediately after
giving effect thereto on a Pro Forma Basis and the use of any proceeds
therefrom, no Event of Default shall exist or result therefrom and (vii) an
Other Debt Representative acting on behalf of the holders of such Indebtedness
shall have become party to or otherwise subject to the provisions of a Senior
Intercreditor Agreement; provided, that if such Indebtedness is the initial
Permitted Pari Passu Refinancing Debt incurred by the Borrower, then the
Borrower, the Guarantors, the Administrative Agent and the Other Debt
Representative for such Indebtedness shall have executed and delivered a Senior
Intercreditor Agreement.  Permitted Pari Passu Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.
 
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided, however, that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed or
extended, except by an amount equal to unpaid accrued interest and premium
thereon plus other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such modification, refinancing, refunding, renewal
or extension and by an amount equal to any existing commitments unutilized
thereunder or as otherwise permitted pursuant to Section 8.1 (Indebtedness), (b)
such modification, refinancing, refunding, renewal or extension has a final
maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being modified, refinanced, refunded,
renewed or extended, (c) if the Indebtedness being modified, refinanced,
refunded, renewed or extended is subordinated in right of payment to the
Obligations, such modification, refinancing, refunding, renewal or extension is
subordinated in right of payment to the Obligations on terms at least as
favorable (including, if applicable, with respect to Collateral) to the Lenders
as those contained in the documentation governing the Indebtedness being
modified, refinanced, refunded, renewed or extended, (d) the terms and
conditions (including, if applicable, as to collateral except that Note
Refinancing Indebtedness may be secured by a junior Lien as provided in Section
8.2(aa)) of any such modified, refinanced, refunded, renewed or extended
Indebtedness are not materially less favorable to the Loan Parties, the Lenders
or the Secured Parties than the terms and conditions of the Indebtedness being
modified, refinanced, refunded, renewed or extended, (d) if the Indebtedness
being modified, refinanced, refunded, renewed, replaced, exchanged or extended
is secured by a junior-priority security interest in the Collateral such
Indebtedness shall be subject to the provisions of a Junior Lien Intercreditor
Agreement, (e) such modification, refinancing, refunding, renewal or extension
is incurred by the Person who is the obligor on the Indebtedness
 
 
 
 
 
41

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
being modified, refinanced, refunded, renewed or extended, and (f) at the time
thereof, no Event of Default shall have occurred and be continuing.
 
“Permitted Subordinated Indebtedness” means any unsecured Indebtedness of the
Borrower that (a) is expressly subordinated to the prior payment in full in cash
of the Obligations on terms and conditions no less favorable to the Lenders than
the terms and conditions set forth in the 2020 Subordinated Note Indenture, (b)
will not mature prior to the date that is ninety-one (91) days after the Latest
Maturity Date, (c) has no scheduled amortization or payments of principal prior
to the Latest Maturity Date and (d) has covenant, default and remedy provisions
no more restrictive, or mandatory prepayment, repurchase or redemption
provisions no more onerous or expansive in scope, taken as a whole, than those
set forth in the 2020 Subordinated Note Indenture.
 
“Permitted Unsecured Refinancing Debt” means any unsecured Indebtedness incurred
by the Borrower in the form of one or more series of unsecured notes or loans;
provided, that (i) such Indebtedness is not secured by any property or assets of
the Borrower or any Subsidiary, (ii) such Indebtedness constitutes Loan
Agreement Refinancing Debt, (iii) such Indebtedness does not mature or have
scheduled amortization prior to the date that is 91 days following the Latest
Maturity Date at the time such Indebtedness is incurred (other than customary
offers to repurchase upon a change of control, asset sale or casualty event and
customary acceleration rights after an event of default), and (iv) such
Indebtedness is not guaranteed by any Subsidiaries other than the Guarantors.
 
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, estate, trust, limited liability company,
unincorporated association, joint venture or other entity or a Governmental
Authority.
 
“Pledge and Security Agreement” means an agreement, in substantially the form of
Exhibit I (Form of Pledge and Security Agreement), executed by each Loan Party.
 
“Pledged Debt Instruments” has the meaning specified in the Pledge and Security
Agreement.
 
“Pledged Stock” has the meaning specified in the Pledge and Security Agreement.
 
“Pound Sterling” means the lawful money of the United Kingdom.
 
“Pro Forma Basis,” “Pro Forma Compliance” or “Pro Forma Effect” means, for
purposes of calculating compliance with any test under this Agreement in respect
of any of the transactions referred to in clauses (a) through (d) of the
definition of “Annualized EBITDA” or the incurrence or retirement of
Indebtedness (any of the foregoing, together with any transactions related
thereto or in connection therewith, the “relevant transactions”), such relevant
transaction shall be treated as if such relevant transaction had occurred on the
first day of the applicable Test Period; provided, however, that pro forma
effect shall only be given to operating expense reductions or similar
anticipated benefits from any transaction to the extent (a)(i) directly
attributable to such transaction, (ii) expected to have a continuing impact on
the Borrower and its Subsidiaries and (iii) factually supportable and (b) that
such adjustments and the bases therefor are set forth in reasonable detail in a
certificate of the Chief Financial Officer of the Borrower delivered to the
Administrative Agent and dated the relevant date of determination and which
 
 
 
 
42

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
certifies that the Borrower reasonably anticipates that such expense reductions
or other benefits will be realized, or all necessary steps for the realization
thereof taken, within twelve months following such date; provided, further, that
any determination of Annualized EBITDA of an Annualized Project shall be as
determined in good faith by the Borrower, the calculation of which shall be set
forth in reasonable detail in a certificate of the Chief Financial Officer
delivered to the Administrative Agent and dated the date of relevant
determination; provided, further, that if any such Indebtedness being incurred
or retired has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination.
 
“Projections” means those financial projections dated April 2013, covering the
Fiscal Year ending in 2013 through the Fiscal Year ending 2014 inclusive, to be
delivered to the Agents by the Borrower.
 
“Property Loss Event” means (a) any loss of or damage to property of the
Borrower or any of its Subsidiaries that results in the receipt by such Person
of proceeds of insurance whose Dollar Equivalent exceeds (i) $10,000,000 for a
single transaction or series of transactions or (ii) $30,000,000 in the
aggregate in any Fiscal Year or (b) any taking of property of the Borrower or
any of its Subsidiaries that results in the receipt by such Person of a
compensation payment in respect thereof whose Dollar Equivalent exceeds (i)
$10,000,000 for a single transaction or series of transactions or (ii)
$30,000,000 in the aggregate in any Fiscal Year.
 
“Proposed Acquisition” means the proposed acquisition by the Borrower or any of
its Subsidiaries of all or substantially all of the assets or Stock of any
Proposed Acquisition Target, or the merger of any Proposed Acquisition Target
with or into the Borrower or any Subsidiary of the Borrower (and, in the case of
a merger with the Borrower, with the Borrower being the surviving corporation).
 
“Proposed Acquisition Target” means any Person or any operating division,
branch, business unit or line of business of such Person subject to a Proposed
Acquisition.
 
“Public Company Compliance” shall mean compliance with the requirements of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith, the provisions of the Securities Act and the Exchange Act,
and the rules of national securities exchange listed companies (in each case, as
applicable to companies with equity or debt securities held by the public),
including procuring directors’ and officers’ insurance, legal and other
professional fees, and listing fees.
 
“Purchasing Lender” has the meaning specified in Section 11.7 (Sharing of
Payments, Etc.).
 
“Qualified Stock” means any Stock of any Person that is not Disqualified Stock.
 
“Qualifying IPO” means the issuance by Holdings or the Borrower of its common
Stock in an underwritten primary public offering (other than a public offering
pursuant to a registration statement on Form S-8) pursuant to an effective
registration statement filed with the SEC in accordance with the Securities Act
(whether alone or in connection with a secondary public offering).
 
 
 
 
 
43

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
“Qualifying Lender” has the meaning specified in Section 2.8(e)(iv) (Optional
Prepayments).
 
“Ratable Portion” or (other than in the expression “equally and
ratably”) “ratably” means, with respect to any Lender, (a) with respect to the
Revolving Credit Facility, the percentage obtained by dividing (i) the Revolving
Credit Commitment of such Lender by (ii) the aggregate Revolving Credit
Commitments of all Lenders (or, at any time after the Revolving Credit
Commitments have been terminated, the percentage obtained by dividing (x) the
aggregate outstanding principal balance of the Revolving Credit Outstandings
owing to such Lender by (y) the aggregate outstanding principal balance of the
Revolving Credit Outstandings owing to all Lenders) and (b) with respect to the
Term Loan Facility, the percentage obtained by dividing (i) the principal amount
of such Lender’s Loans by (ii) the aggregate Term Loans of all Lenders and in
each case, when referring to the “Ratable Portion” within each Tranche, the
percentage obtained by dividing the principal amount of such Lender’s Loans in
such Tranche by the aggregate Loans of all Lenders in such Tranche.
 
“Real Property” of any Person means the Land of such Person, together with the
right, title and interest of such Person, if any, in and to the streets, the
Land lying in the bed of any streets, roads or avenues, opened or proposed, in
front of, the air space and development rights pertaining to the Land and the
right to use such air space and development rights, all rights of way,
privileges, liberties, tenements, hereditaments and appurtenances belonging or
in any way appertaining thereto, all fixtures, all easements now or hereafter
benefiting the Land and all royalties and rights appertaining to the use and
enjoyment of the Land, including all alley, vault, drainage, mineral, water, oil
and gas rights, together with all of the buildings and other improvements now or
hereafter erected on the Land and any fixtures appurtenant thereto.
 
“Recipient” means (a) the relevant Agent, (b) any Lender and (c) any Issuer, as
applicable.
 
“Refinanced Debt” has the meaning assigned to such term in the definition of
“Loan Agreement Refinancing Debt”.
 
“Refinancing Loans” means one or more Tranches of term loans incurred pursuant
to Section 2.21 (Refinancing Transactions) and meeting the requirements set
forth in the proviso in the definition of “Loan Agreement Refinancing Debt”.
 
“Register” has the meaning specified in Section 2.7(b)(i) (Evidence of Debt).
 
“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act,
substantially identical notes (having the same guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.
 
“Reimbursement Date” has the meaning specified in Section 2.4(h) (Letters of
Credit).
 
“Reimbursement Obligations” means, as and when matured, the obligation of the
Borrower to pay, on the date payment is made or scheduled to be made to the
beneficiary under each such Letter of Credit (or at such other date as may be
specified in the applicable Letter of Credit Reimbursement Agreement) and in the
currency drawn (or in such other currency as may
 
 
 
 
 
44

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
be specified in the applicable Letter of Credit Reimbursement Agreement), all
amounts of each draft and other requests for payments drawn under Letters of
Credit, and all other matured reimbursement or repayment obligations of the
Borrower to any Issuer with respect to amounts drawn under Letters of Credit.
 
“Related Obligations” has the meaning specified in Section 10.9 (Collateral
Matters Relating to the Related Obligations).
 
“Related Party” means, with respect to any Person, such Person’s Affiliates and
such Person’s and such Person’s Affiliates’ respective managers, administrators,
trustees, members, partners, directors, officers, employees, agents, fund
managers and advisors.
 
“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration, in each case, of
any Contaminant into the indoor or outdoor environment or into or out of any
property, including the movement of Contaminants through or in the air, soil,
surface water, ground water or property.
 
“Remedial Action” means all actions required pursuant to Environmental Law to
(a) clean up, remove, treat or in any other way remediate any Contaminant in the
indoor or outdoor environment, (b) reasonably prevent the Release or reasonably
minimize the further Release so that a Contaminant does not migrate or endanger
or threaten to endanger public health or welfare or the indoor or outdoor
environment or (c) perform pre-remedial studies and investigations and
post-remedial monitoring and care.
 
“Repricing Transaction” means, with respect to any Tranche of Term Loans, the
refinancing or repricing by the Borrower of the such Tranche of Term Loans (x)
with the proceeds of any secured term loans incurred by the Borrower (including,
without limitation, any Refinancing Loans or New Incremental Term Loans) or (y)
in connection with any amendment to this Agreement, in either case, (i) having
or resulting in an effective interest rate or weighted average yield (to be
determined by the Administrative Agent, in consultation with the Borrower,
consistent with generally accepted financial practice, after giving effect to
margins, upfront or similar fees or original issue discount shared with all
lenders or holders thereof, but excluding the effect of any arrangement,
structuring, syndication or other fees payable in connection therewith that are
not shared with all lenders or holders thereof) as of the date of such
refinancing that is, or could be by the express terms of such Indebtedness (and
not by virtue of any fluctuation in any “base” rate), less than the Applicable
Margin for, or weighted average yield (to be determined by the Administrative
Agent, in consultation with Borrower, on the same basis) of the such Tranche of
Term Loans as of the date of such refinancing or repricing and (ii) in the case
of a refinancing of such Tranche of Term Loans, the proceeds of which are used
to repay, in whole or in part, principal of outstanding Term Loans under such
Tranche.
 
“Required Prepayment Date” has the meaning specified in Section 2.9(e)
(Mandatory Prepayments).
 
“Requirement of Law” means, with respect to any Person, the common law and all
federal, state, local and foreign laws, treaties, rules and regulations, orders,
judgments, decrees and other determinations of, concessions, grants, franchises,
licenses and other Contractual Obligations with, any Governmental Authority or
arbitrator, applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.
 
 
 
 
45

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
“Requisite Lenders” means, collectively, Lenders having more than fifty percent
(50%) of the sum of the aggregate outstanding amount of the Revolving Credit
Commitments (or, if the Revolving Credit Commitments have been terminated, the
aggregate Revolving Credit Outstandings) and the principal amount of all Term
Loans then outstanding.  A Defaulting Lender or Affiliated Lender shall not be
included in the calculation of “Requisite Lenders.”
 
“Requisite Revolving Credit Lenders” means, collectively, Revolving Credit
Lenders having more than fifty percent (50%) of the aggregate outstanding amount
of the Revolving Credit Commitments (or, if the Revolving Credit Commitments
have been terminated, the aggregate Revolving Credit Outstandings).  A
Defaulting Lender or Affiliated Lender shall not be included in the calculation
of “Requisite Revolving Credit Lenders.”
 
“Requisite Term Lenders” means, collectively, Term Lenders having more than 50%
of the principal amount of all Term Loans then outstanding.  A Defaulting Lender
or Affiliated Lender shall not be included in the calculation of “Requisite Term
Lenders”.
 
“Responsible Officer” means, with respect to any Person, any of the principal
executive officers, managing members or general partners of such Person but, in
any event, with respect to financial matters, the chief financial officer,
treasurer or controller of such Person.
 
“Restricted Payment” means (a) any dividend, distribution or any other payment
whether direct or indirect, on account of any Stock or Stock Equivalent of the
Borrower or any of its Subsidiaries now or hereafter outstanding, (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any Stock or Stock Equivalent of
the Borrower or any of its Subsidiaries now or hereafter outstanding and (c) any
redemption, prepayment, defeasement, repurchase or other satisfaction prior to
the scheduled maturity of any Subordinated Debt, any other subordinated
Indebtedness of the Borrower or any of its Subsidiaries or any Disqualified
Stock, or the setting aside of any funds for any of the foregoing.
 
“Revaluation Date” means with respect to any Letter of Credit, each of the
following: (a) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (b) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof, (c) each date of any payment
by the applicable Issuer under any Letter of Credit denominated in an
Alternative Currency and (d) such additional dates as the Administrative Agent
or the applicable Issuer shall determine.
 
“Revolving Credit Borrowing” means Revolving Loans made on the same day by the
Revolving Credit Lenders ratably according to their respective Revolving Credit
Commitments.
 
“Revolving Credit Commitment” means an Initial Revolving Credit Commitment or an
Extended Revolving Commitment, and “Revolving Credit Commitments” means all of
them, collectively.
 
“Revolving Credit Facility” means the Revolving Credit Commitments and the
provisions herein related to the Revolving Loans, Swing Loans and Letters of
Credit.
 
 
 
 
 
46

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
“Revolving Credit Lender” means each Lender that (a) has a Revolving Credit
Commitment, (b) holds a Revolving Loan or (c) participates in any Letter of
Credit or Swing Loans.
 
“Revolving Credit Outstandings” means, at any particular time, the sum of (a)
the principal amount of the Revolving Loans outstanding at such time and (b) the
Letter of Credit Obligations outstanding at such time.
 
“Revolving Credit Termination Date” shall mean (a) with respect to the Initial
Revolving Credit Facility, the Initial Revolving Credit Termination Date and (b)
with respect to any Extended Revolving Commitments, the earliest of (i) the
termination date set forth in the Extension Amendment, (ii) the date of
termination of all of the Revolving Credit Commitments pursuant to Section 2.5
(Reduction and Termination of the Commitments) and (iii) the date on which the
Obligations payable under this Agreement become due and payable, whether by
acceleration or otherwise.
 
“Revolving Loan” means each of the Initial Revolving Loans or Extended Revolving
Loans, as the context may require, and the Swing Loans.
 
“Revolving Note” means a promissory note of the Borrower payable to the order of
any Revolving Credit Lender in a principal amount equal to the amount of such
Lender’s Revolving Credit Commitment or evidencing the aggregate Indebtedness of
the Borrower to such Lender resulting from the Revolving Loans owing to such
Revolving Credit Lender.
 
“S&P” means Standard & Poor’s Financial Services LLC.
 
“SAR” means any stock appreciation rights or similar phantom stock rights.
 
“Sarbanes-Oxley Act” means the United States Sarbanes-Oxley Act of 2002.
 
“SEC” means the Securities and Exchange Commission.
 
“Secured Parties” means the Lenders, the Issuers, the Agents, each Indemnitee
and any other holder of any Obligation.
 
“Securities Account” has the meaning given to such term in the UCC.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Security” means any Stock, Stock Equivalent, voting trust certificate, bond,
debenture, note or other evidence of Indebtedness, whether secured, unsecured,
convertible or subordinated, or any certificate of interest, share or
participation in, any temporary or interim certificate for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing, but shall not include any evidence of the Obligations.
 
“Selling Lender” has the meaning specified in Section 11.7 (Sharing of Payments,
Etc.).
 
“Senior Indebtedness” means with respect to any Person, without duplication, all
Indebtedness of such Person and its Subsidiaries (determined on a Consolidated
basis); provided,
 
 
 
47

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
however, that Senior Indebtedness will not include: (a) any obligation of the
Borrower to any Subsidiary or any obligation of a Subsidiary to the Borrower or
another Subsidiary, (b) any liability for Federal, state, foreign, local or
other taxes owed or owing by the Borrower or any of its Subsidiaries, (c) any
accounts payable or other liability to trade creditors arising in the ordinary
course of business (including guarantees thereof or instruments evidencing such
liabilities), (d) any Indebtedness, guarantee or obligation of the Borrower or
any of its Subsidiaries that is expressly subordinate or junior in right of
payment to any other Indebtedness, guarantee or obligation of the Borrower or
any of its Subsidiaries, as the case may be, or (e) any Stock.
 
“Senior Intercreditor Agreement” means a “pari passu” intercreditor agreement
among the Administrative Agent and one or more Other Debt Representatives for
holders of Permitted Pari Passu Refinancing Debt or New Incremental Notes, as
applicable, in each case, on reasonable and customary terms and in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower.
 
“Senior Leverage Ratio” means, as of any date of determination, on a Pro Forma
Basis, the ratio of (i) Senior Indebtedness of the Borrower and its Subsidiaries
as of such date to (ii) Annualized EBITDA for the Borrower and its Subsidiaries
for the most recently ended Test Period.
 
“Senior Secured Indebtedness” means, with respect to any Person at any time,
without duplication, the outstanding principal amount (or in the case of
Indebtedness issued at discount, the accreted amount) of Indebtedness of such
Person and its Subsidiaries (determined on a Consolidated basis) as of such
time, excluding any subordinated Indebtedness and other unsecured Indebtedness
and any Capital Lease Obligation; provided, however, that, in determining the
amount of Indebtedness of such Person for purposes of this definition, the
amount of Indebtedness of such Person consisting of Revolving Loans and any
other Indebtedness that consists of a revolving line of credit as of any date
shall be deemed to be the aggregate outstanding principal amount thereof on the
last day of each fiscal quarter ending during the four Fiscal Quarters most
recently ended on or prior to such date, divided by four (4).
 
“Significant Subsidiary” means any Subsidiary that would be a “Significant
Subsidiary” of the Borrower within the meaning of Rule 1−02 under Regulation S-X
under the Securities Act.
 
“Solicited Discount Proration” has the meaning specified in Section 2.8(e)(iv)
(Optional Prepayments).
 
“Solicited Discounted Prepayment Amount” has the meaning specified in Section
2.8(e)(iv) (Optional Prepayments).
 
“Solicited Discounted Prepayment Notice” means a written notice of the Borrower
of Solicited Discounted Prepayment Offers made pursuant to Section 2.8(e)(iv)
(Optional Prepayments) substantially in the form of Exhibit Q (Form of Solicited
Discounted Prepayment Notice).
 
“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit P (Form of Solicited
Discounted Prepayment
 
 
 
 
 
48

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
Offer), submitted following the Administrative Agent’s receipt of a Solicited
Discounted Prepayment Notice.
 
“Solicited Discounted Prepayment Response Date” has the meaning specified in
Section 2.8(e)(iv) (Optional Prepayments).
 
“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small
capital.  In computing the amount of contingent or unliquidated liabilities at
any time, such liabilities shall be computed at the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.
 
“Special Purpose Vehicle” means any special purpose funding vehicle identified
as such in writing by any Lender to the Administrative Agent.
 
“Specified Discount” has the meaning specified in Section 2.8(e)(ii)(A)
(Optional Prepayments).
 
“Specified Discounted Prepayment Amount” has the meaning specified in Section
2.8(e)(ii)(A) (Optional Prepayments).
 
“Specified Discounted Prepayment Notice” means a written notice of the Borrower
Offer of Specified Discounted Prepayment made pursuant to Section 2.8(e)(ii)
(Optional Prepayments) substantially in the form of Exhibit N (Form of Specified
Discounted Prepayment Notice).
 
“Specified Discounted Prepayment Response” means the irrevocable written
response by each Lender, substantially in the form of Exhibit O (Form of
Specified Discounted Prepayment Response), to a Specified Discounted Prepayment
Notice.
 
“Specified Discounted Prepayment Response Date” has the meaning specified in
Section 2.8(e)(ii)(A) (Optional Prepayments).
 
“Specified Discount Proration” has the meaning specified in Section
2.8(e)(ii)(C) (Optional Prepayments).
 
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. (New York time) on the date two Business Days
prior to the date as of which the foreign exchange  computation is made;
provided, that the Administrative Agent or the applicable Issuer may obtain such
spot rate from another financial institution designated by the Administrative
Agent or the applicable Issuer if the Person acting in such capacity does not
have as of the date of determination a spot buying rate for any such currency;
provided, further, that the applicable Issuer may use such spot rate quoted on
the date as of which the foreign exchange computation is made in the case of any
Letter of Credit denominated in an Alternative Currency.
 
 
 
 
49

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.

“Standby Letter of Credit” means any Letter of Credit that is not a Documentary
Letter of Credit.
 
“Stock” means shares of capital stock (whether denominated as common stock or
preferred stock), beneficial, partnership or membership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation, partnership, limited liability company or equivalent entity,
whether voting or non-voting.
 
“Stock Equivalents” means all securities convertible into or exchangeable for
Stock and all warrants, options or other rights to purchase or subscribe for any
Stock, whether or not presently convertible, exchangeable or exercisable.
 
“Submitted Amount” has the meaning specified in Section 2.8(e)(iii) (Optional
Prepayments).
 
“Submitted Discount” has the meaning specified in Section 2.8(e)(iii) (Optional
Prepayments).
 
“Subordinated Debt” means the 2020 Subordinated Notes and any Permitted
Subordinated Indebtedness.
 
“Subsidiary” of any Person means (i) any corporation which more than 50% of the
outstanding shares of Stock of which having ordinary voting power for the
election of directors is owned directly or indirectly by such Person, and (ii)
any partnership, limited liability company, association, joint venture or other
entity in which such Person, directly or indirectly, has more than a 50% equity
interest, and, except as otherwise indicated herein, references to Subsidiaries
shall refer to Subsidiaries of the Borrower.  Notwithstanding the foregoing, for
purposes of this Agreement, an Unrestricted Subsidiary shall not be deemed a
Subsidiary of the Borrower, other than for purposes of the definition of
“Unrestricted Subsidiary” and Sections 4.3(a) (Subsidiaries; Borrower
Information), 4.17 (Environmental Matters) and 7.10 (Environmental), unless the
Borrower shall have designated in writing to the Administrative Agent an
Unrestricted Subsidiary as a Subsidiary.
 
“Substitute Institution” has the meaning specified in Section 2.17(b)
(Mitigation Obligations; Substitution of Lenders).
 
“Substitution Notice” has the meaning specified in Section 2.17(b) (Mitigation
Obligations; Substitution of Lenders).
 
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform any agreement, contract or transaction that constitutes a “swap” within
the meaning of section 1a(47) of the Commodity Exchange Act.
 
“Swing Lender” means Citicorp or any other Revolving Credit Lender that becomes
the Administrative Agent or agrees, with the approval of the Administrative
Agent and the Borrower, to act as the Swing Lender hereunder, in each case in
its capacity, as the Swing Lender hereunder.
 
“Swing Loan” has the meaning specified in Section 2.3 (Swing Loans).
 
 
 
 
50

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
“Swing Loan Request” has the meaning specified in Section 2.3(b) (Swing Loans).
 
“Swing Loan Sublimit” means $20,000,000.
 
“Swiss Franc” means the lawful money of Switzerland.
 
“Syndication Agent” means BofA in its capacity as syndication agent under this
Agreement.
 
“Tax Affiliate” means, with respect to any Person, (a) any Subsidiary of such
Person and (b) any Affiliate of such Person with which such Person files or is
required to file consolidated, combined or unitary tax returns.
 
“Tax Return” has the meaning specified in Section 4.8(a) (Taxes).
 
“Taxes” means any and all present or future taxes, levies, imposts, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Term Commitment” means, with respect to each Term Lender, (i) its obligation to
make Initial Term Loans to the Borrower on the Closing Date pursuant to Section
2.1(b) (The Commitments) in an aggregate principal amount not to exceed the
amount set forth opposite such Term Lender’s name on Schedule I (Commitments)
under the caption “Term Commitment,” as amended to reflect each Assignment and
Acceptance executed by such Term Lender and as such amount may be reduced
pursuant to this Agreement and (ii) any obligation to make New Incremental Term
Loans, Extended Term Loans or Refinancing Loans under this Agreement, as
applicable.
 
“Term Lender” means each Lender that holds a Term Loan.
 
“Term Loans” means Initial Term Loans, New Incremental Term Loans, Extended Term
Loans or Refinancing Loans, as the context may require.
 
“Term Loan Borrowing” means a borrowing consisting of Term Loans made by the
Term Lenders.
 
“Term Loan Facility” means the provisions herein related to the Term Loans.
 
“Term Loan Note” means a promissory note of the Borrower payable to the order of
any Term Lender in a principal amount equal to the amount of the Term Loan owing
to such Lender.
 
“Test Period” means, for any determination under this Agreement, the period of
four consecutive Fiscal Quarters of the Borrower then last ended and for which
Financial Statements have been delivered to the Administrative Agent pursuant to
Section 6.1(a) or (b) (Financial Statements), as applicable.
 
“Title IV Plan” means a pension plan, other than a Multiemployer Plan, subject
to Title IV of ERISA and that is sponsored or maintained by the Borrower or any
of its
 
 
 
 
51

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
Subsidiaries or any ERISA Affiliate or to which the Borrower or any of its
Subsidiaries or any ERISA Affiliate has, or within the five (5) plan years
preceding the date of this Agreement has had, any obligation to contribute.
 
“Tranche” means (a) with respect to Term Loans or commitments, refers to whether
such Term Loans or commitments are (i) Initial Term Loans or Term Commitments,
(ii) New Incremental Term Loans, (iii) Extended Term Loans or (iv) Refinancing
Loans, in each case, with the same terms and conditions and made or extended on
the same day and (b) with respect to Revolving Loans or commitments, refers to
whether such Revolving Loans or commitments are (i) Initial Revolving Credit
Commitments or Initial Revolving Loans or (ii) Extended Revolving Loans or
Extended Revolving Commitments, in each case, with the same terms and conditions
and made, established or extended on the same day.
 
“Transactions” shall mean, collectively, refinancing of the Existing Credit
Agreement pursuant to this Agreement and all other transactions consummated
under the Loan Documents.
 
“Type” means, with respect to a Loan, whether such Loan is a Base Rate Loan or a
Eurodollar Rate Loan.
 
“UCC” has the meaning specified in the Pledge and Security Agreement.
 
“Unrestricted Subsidiary” means a Subsidiary of the Borrower designated in
writing to the Administrative Agent (i) whose properties and assets, to the
extent they secure any Indebtedness at any time, secure only Non-Recourse
Indebtedness and (ii) that has no (nor will have any) Indebtedness other than
Non-Recourse Indebtedness.  Notwithstanding the foregoing, no Subsidiary may be
designated an Unrestricted Subsidiary by the Borrower if at the time of such
designation it is a Significant Subsidiary.  As of the Closing Date, each
Unrestricted Subsidiary is set forth on Schedule 4.3(a).
 
“Unused Commitment Fee” has the meaning specified in Section 2.12(a) (Fees).
 
“Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or other
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the happening of any contingency).
 
“Wanda” means Dalian Wanda Group Co., Ltd., a Chinese private conglomerate.
 
“Wanda Group” means Wanda and any Affiliate of Wanda.
 
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.
 
 
 
 
52

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
“Wholly-Owned Subsidiary” of any Person means any Subsidiary of such Person, all
of the Stock of which (other than director’s qualifying shares or as may be
required by law) is owned by such Person, either directly or indirectly through
one or more Wholly-Owned Subsidiaries of such Person.
 
“Withdrawal Liability” means, with respect to the Borrower or any of its
Subsidiaries at any time, the aggregate liability incurred (whether or not
assessed) with respect to all Multiemployer Plans pursuant to Section 4201 of
ERISA or for increases in contributions required to be made pursuant to Section
4243 of ERISA.
 
“Withholding Agent” means the Borrower and the Administrative Agent.


“Working Capital” means, for any Person at any date, the amount, if any, by
which the Consolidated Current Assets of such Person at such date exceeds the
Consolidated Current Liabilities of such Person at such date.


“2019 Senior Notes” means the Borrower’s 8.75% Senior Notes due 2019 issued
pursuant to the 2019 Senior Note Indenture in the original principal amount of
$600,000,000 and any additional notes issued pursuant to the 2019 Senior Note
Indenture which have terms (other than interest rate, issuance price, issuance
date, series and title) which are the same as the 2019 Senior Note Indenture.
 
“2019 Senior Note Indenture” means the Indenture dated as of June 9, 2009
pursuant to which the 2019 Senior Notes were issued between the Borrower and
U.S. Bank National Association, as the initial trustee, as amended, supplemented
or otherwise modified and in effect from time to time in accordance with
Section 8.10 (Modification of Debt Agreements).
 
“2020 Subordinated Notes” means the Borrower’s 9.75% Senior Subordinated Notes
due 2020 issued pursuant to the 2020 Subordinated Note Indenture in the original
principal amount of $600,000,000 and any additional notes issued pursuant to the
2020 Subordinated Note Indenture which have terms (other than interest rate,
issuance price, issuance date, series and title) which are the same as the 2020
Subordinated Note Indenture.
 
“2020 Subordinated Note Indenture” means the Indenture dated as of December 15,
2010 pursuant to which the 2020 Subordinated Notes were issued between the
Borrower and U.S. Bank National Association, as the initial trustee, as amended,
supplemented or otherwise modified and in effect from time to time in accordance
with Section 8.10 (Modification of Debt Agreements).
 
Section 1.2              Computation of Time Periods
 
In this Agreement, in the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including” and the
words “to” and “until” each mean “to but excluding” and the word “through” means
“to and including.”
 
Section 1.3              Accounting Terms and Principles
 
(a)           Except as set forth below, all accounting terms not specifically
defined herein shall be construed in conformity with GAAP and all accounting
determinations required to be made pursuant hereto (including for purpose of
measuring compliance with Article V
 
 
 
 
53

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
(Financial Covenant)) shall, unless expressly otherwise provided herein, be made
in conformity with GAAP.
 
(b)           If at any time any change in GAAP would affect the computation of
any financial ratio or requirement, and either the Borrower or the
Administrative Agent shall so request, the Administrative Agent and the Borrower
shall negotiate in good faith to amend such ratio or requirement so as to
equitably reflect such change in GAAP with the desired result that the criteria
for evaluating the Borrower’s financial condition shall be the same after such
change in GAAP as if such change in GAAP had not been made (subject to the
approval of the Requisite Lenders); provided, however, that, (i) until so
amended, (A) such ratio or requirement shall continue to be computed in
accordance with GAAP, as applicable, prior to such change therein and (B) the
Borrower shall provide to the Administrative Agent and the Lenders a written
reconciliation, in form and substance reasonably satisfactory to the
Administrative Agent, between calculations of such ratio or requirement made
before and after giving effect to such change in GAAP and (ii) for the avoidance
of doubt, (A) the amount of any Capital Lease Obligation shall at all times be
calculated in accordance with the definition of that term, and (B)
notwithstanding any changes in GAAP after the Closing Date, any lease of the
Borrower or the Subsidiaries that would be characterized as an operating lease
under GAAP in effect on the Closing Date (whether such lease is entered into
before or after the Closing Date) shall not constitute Indebtedness or a Capital
Lease Obligation under this Agreement or any other Loan Document as a result of
such changes in GAAP.
 
(c)           For purposes of making all financial calculations to determine
compliance with Article V (Financial Covenant) and any other financial ratio
hereunder, all components of such calculations shall be adjusted to include or
exclude, as the case may be, without duplication, such components of such
calculations attributable to any business or assets that have been acquired by
the Borrower or any of its Subsidiaries (including through Permitted
Acquisitions) after the first day of the applicable period of determination and
prior to the end of such period, as determined in good faith by the Borrower on
a Pro Forma Basis.  For the avoidance of doubt, when determining Pro Forma
Compliance with Article V (Financial Covenant) for purposes of any ratio test
set forth in the definition of “Permitted Acquisition” or Article VIII (Negative
Covenants), the test set forth in Article V (Financial Covenant) shall apply
regardless of whether any Revolving Credit Commitment remains outstanding on the
relevant test date.
 
Section 1.4              Conversion of Foreign Currencies
 
(a)           Indebtedness.  Indebtedness denominated in any currency other than
Dollars shall be calculated using the Dollar Equivalent thereof as of the date
of the Financial Statements on which such Indebtedness is reflected; provided,
that if any basket is exceeded solely as a result of fluctuations in applicable
currency exchange rates after the last time such basket was utilized, such
basket will not be deemed to have been exceeded solely as a result of such
fluctuations in currency exchange rates.
 
(b)           Dollar Equivalents.  The Administrative Agent or the applicable
Issuer, as applicable, shall determine the Spot Rates as of each Revaluation
Date to be used for calculating Dollar Equivalent amounts of Letters of Credit
denominated in Alternative Currencies.  Such Spot Rates shall become effective
as of such Revaluation Date and shall be the Spot Rates employed in converting
any amounts between the applicable currencies until the next Revaluation Date to
occur.  Except for purposes of financial statements delivered by Loan Parties
 
 
 
 
54

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the applicable Issuer, as
applicable.  The Administrative Agent may, but shall not be obligated to, rely
on any determination of the Dollar Equivalent of any amount made by any Loan
Party in any document delivered to the Administrative Agent.
 
(c)           Rounding-Off.  The Administrative Agent may set up appropriate
rounding off mechanisms or otherwise round-off amounts hereunder to the nearest
higher or lower amount in whole Dollar or cent to ensure amounts owing by any
party hereunder or that otherwise need to be calculated or converted hereunder
are expressed in whole Dollars or in whole cents, as may be necessary or
appropriate.
 
Section 1.5             Certain Terms
 
(a)           The terms “herein,” “hereof,” “hereto” and “hereunder” and similar
terms refer to this Agreement as a whole and not to any particular Article,
Section, subsection or clause in, this Agreement.
 
(b)           Unless otherwise expressly indicated herein, (i) references in
this Agreement to an Exhibit, Schedule, Article, Section, clause or sub-clause
refer to the appropriate Exhibit or Schedule to, or Article, Section, clause or
sub-clause in this Agreement and (ii) the words “above” and “below”, when
following a reference to a clause or a sub-clause of any Loan Document, refer to
a clause or sub-clause within, respectively, the same Section or clause.
 
(c)           Each agreement defined in this Article I shall include all
appendices, exhibits and schedules thereto.  Unless the prior written consent of
the Requisite Lenders is required hereunder for an amendment, restatement,
supplement or other modification to any such agreement and such consent is not
obtained, references in this Agreement to such agreement shall be to such
agreement as so amended, restated, supplemented or modified.
 
(d)           References in this Agreement to any statute shall be to such
statute as amended or modified from time to time and to any successor
legislation thereto, in each case as in effect at the time any such reference is
operative.
 
(e)           The term “including” when used in any Loan Document means
“including without limitation” except when used in the computation of time
periods.
 
(f)           The terms “Lender,” “Issuer,” and “Administrative Agent” include,
without limitation, their respective successors.
 
(g)           Upon the appointment of any successor Administrative Agent
pursuant to Section 10.7 (Successor Administrative Agent), references to
Citicorp in Section 10.4 (Each Agent Individually) and to Citibank in the
definitions of Base Rate, Dollar Equivalent and Eurodollar Base Rate shall be
deemed to refer to the financial institution then acting as the Administrative
Agent or one of its Affiliates if it so designates.
 
 
 
 
 
55

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
ARTICLE II
 
The Facilities
 
Section 2.1              The Commitments
 
(a)           Revolving Credit Commitments.  On the terms and subject to the
conditions contained in this Agreement, each Revolving Credit Lender severally
agrees to make loans in Dollars (each an “Initial Revolving Loan”) to the
Borrower from time to time on any Business Day during the period from the
Closing Date until the Revolving Credit Termination Date in an aggregate
principal amount at any time outstanding for all such loans by such Revolving
Credit Lender not to exceed such Revolving Credit Lender’s Revolving Credit
Commitment; provided, however, that at no time shall any Revolving Credit Lender
be obligated to make a Revolving Loan in excess of such Revolving Credit
Lender’s Ratable Portion of the Available Credit.  Within the limits of the
Revolving Credit Commitment of each Revolving Credit Lender and the Available
Credit, amounts of Revolving Loans repaid may be reborrowed by the Borrower
under this Section 2.1.
 
(b)           Term Commitments.  On the terms and subject to the conditions
contained in this Agreement, each Term Lender severally agrees to make a term
loan in Dollars (each an “Initial Term Loan”) to the Borrower on the Closing
Date, in an amount not to exceed such Term Lender’s Term Commitment.  Amounts of
Term Loans repaid or prepaid may not be reborrowed.
 
Section 2.2              Borrowing Procedures
 
(a)           Borrowings.
 
(i)           Each Revolving Credit Borrowing shall be made on notice given by
the Borrower to the Administrative Agent not later than 1:00 p.m. (New York
time) (i) one Business Day, in the case of a Borrowing of Base Rate Loans and
(ii) three Business Days, in the case of a Borrowing of Eurodollar Rate Loans,
prior to the date of the proposed Borrowing.  Each such notice shall be in
substantially the form of Exhibit C (Form of Notice of Borrowing) (a “Notice of
Borrowing”), specifying (A) the date of such proposed Borrowing, (B) the
aggregate amount of such proposed Borrowing, (C) whether any portion of the
proposed Borrowing will be of Base Rate Loans or Eurodollar Rate Loans and (D)
for each Eurodollar Rate Loan, the initial Interest Period or Periods
thereof.  Loans shall be made as Base Rate Loans unless, subject to Section 2.14
(Special Provisions Governing Eurodollar Rate Loans), the Notice of Borrowing
specifies that all or a portion thereof shall be Eurodollar Rate
Loans.  Notwithstanding anything to the contrary contained in Section 2.3(a)
(Swing Loans), if any Notice of Borrowing requests a Revolving Credit Borrowing
of Base Rate Loans, the Administrative Agent may make a Swing Loan available to
the Borrower in an aggregate amount not to exceed such proposed Borrowing, and
the aggregate amount of the corresponding proposed Borrowing shall be reduced
accordingly by the principal amount of such Swing Loan.  Each Revolving Credit
Borrowing shall be in an aggregate amount of not less than $1,000,000 or an
integral multiple of $1,000,000 in excess thereof.
 
(ii)           The Administrative Agent shall give to each Revolving Credit
Lender prompt notice of the Administrative Agent’s receipt of a Notice of
Borrowing
 
 
 
 
56

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
with respect to Revolving Credit Borrowings and, if Eurodollar Rate Loans are
properly requested in such Notice of Borrowing, the applicable interest rate
determined pursuant to Section 2.14(a) (Determination of Interest Rate).  Each
Lender shall, before 11:00 am. (New York time) on the date of the proposed
Borrowing, make available to the Administrative Agent at its address referred to
in Section 11.8 (Notices, Etc.), in immediately available funds, such Lender’s
Ratable Portion of such proposed Borrowing.  Upon fulfillment (or due waiver in
accordance with Section 11.1 (Amendments, Waivers, Etc.)) (i) on the Closing
Date, of the applicable conditions set forth Section 3.1 (Conditions Precedent
to Initial Loans and Letters of Credit) and (ii) at any time (including the
Closing Date), of the applicable conditions set forth in Section 3.2 (Conditions
Precedent to Each Loan and Letter of Credit), and after the Administrative
Agent’s receipt of such funds, the Administrative Agent shall make such funds
available to the Borrower.
 
(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any proposed Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s Ratable Portion of such
Borrowing (or any portion thereof), the Administrative Agent may assume that
such Lender has made such Ratable Portion available to the Administrative Agent
on the date of such Borrowing in accordance with this Section 2.2 and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount.  If and to the extent that
such Lender shall not have so made such Ratable Portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower until the date such amount is repaid to the Administrative
Agent, at (i) in the case of the Borrower, the interest rate applicable at the
time to the Loans comprising such Borrowing and (ii) in the case of such Lender,
the Federal Funds Rate for the first Business Day and thereafter at the interest
rate applicable at the time to the Loans comprising such Borrowing.  If such
Lender shall repay to the Administrative Agent such corresponding amount, such
corresponding amount so repaid shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement.  If the Borrower shall repay to
the Administrative Agent such corresponding amount, such payment shall not
relieve such Lender of any obligation it may have hereunder to the Borrower.
 
(c)           The occurrence of any Revolving Credit Lender becoming a
Defaulting Lender shall not relieve any other Revolving Credit Lender of its
obligations to make such Revolving Loan or payment on such date but no such
other Revolving Credit Lender shall be responsible for the failure of any
Defaulting Lender to make a Loan or a payment required under this Agreement.
 
Section 2.3              Swing Loans
 
(a)           Swing Loans.  On the terms and subject to the conditions contained
in this Agreement, the Swing Lender shall make loans in Dollars (each a “Swing
Loan”) otherwise available to the Borrower under the Revolving Credit Facility
from time to time on any Business Day during the period from Closing Date until
the Revolving Credit Termination Date in an aggregate principal amount at any
time outstanding (together with the aggregate outstanding principal amount of
any other Loan made by the Swing Lender hereunder in its capacity as a Lender or
the Swing Lender) not to exceed the Swing Loan Sublimit; provided, however, that
at no time shall the Swing Lender make any Swing Loan to the extent that, after
giving effect to
 
 
 
 
 
57

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
such Swing Loan, the aggregate Revolving Credit Outstandings would exceed the
Revolving Credit Commitments in effect at such time.  Each Swing Loan shall be a
Base Rate Loan and must be repaid in full within seven days after its making or,
if sooner, upon any Revolving Credit Borrowing hereunder and shall in any event
mature no later than the Revolving Credit Termination Date.  Within the limits
set forth in the first sentence of this clause (a), amounts of Swing Loans
repaid may be reborrowed under this clause (a).
 
(b)           In order to request a Swing Loan, the Borrower shall telecopy (or
forward by electronic mail or similar means) to the Administrative Agent a duly
completed request in substantially the form of Exhibit D (Form of Swing Loan
Request) (a “Swing Loan Request”), setting forth the requested amount and date
of such Swing Loan, to be received by the Administrative Agent not later than
1:00 p.m. (New York time) on the day of the proposed borrowing.  The
Administrative Agent shall promptly notify the Swing Lender of the details of
the requested Swing Loan.  Subject to the terms of this Agreement, the Swing
Lender may make a Swing Loan available to the Administrative Agent and, in turn,
the Administrative Agent shall make such amounts available to the Borrower on
the date of the relevant Swing Loan Request.  The Swing Lender shall not make
any Swing Loan in the period commencing on the first Business Day after it
receives written notice from the Administrative Agent or any Revolving Credit
Lender that one or more of the conditions precedent contained in Section 3.2
(Conditions Precedent to Each Loan and Letter of Credit) shall not on such date
be satisfied, and ending when such conditions are satisfied.  The Swing Lender
shall not otherwise be required to determine that, or take notice whether, the
conditions precedent set forth in Section 3.2 (Conditions Precedent to Each Loan
and Letter of Credit) have been satisfied in connection with the making of any
Swing Loan.
 
(c)           The Swing Lender shall notify the Administrative Agent in writing
(which writing may be a telecopy or electronic mail) weekly, by no later than
10:00 a.m. (New York time) on the first Business Day of each week, of the
aggregate principal amount of its Swing Loans then outstanding.
 
(d)           The Swing Lender may demand at any time that each Revolving Credit
Lender pay to the Administrative Agent, for the account of the Swing Lender, in
the manner provided in clause (e) below, such Revolving Credit Lender’s Ratable
Portion of all or a portion of the applicable Swing Loans then outstanding,
which demand shall be made through the Administrative Agent, shall be in writing
and shall specify the outstanding principal amount of such Swing Loans demanded
to be paid.  Upon the occurrence of a Default or an Event of Default under
Section 9.1(f) (Events of Default), each Revolving Credit Lender shall
immediately acquire, without recourse or warranty, an undivided participation in
each Swing Loan, by payment to the Administrative Agent, in immediately
available funds, an amount equal to such Revolving Credit Lender’s Ratable
Portion of such Swing Loan pursuant to clause (e) below.
 
(e)           The Administrative Agent shall forward each notice referred to in
clause (c) above and each demand referred to in clause (d) above to each
applicable Lender on the day such notice or such demand is received by the
Administrative Agent (except that any such notice or demand received by the
Administrative Agent after 1:00 p.m. (New York time) on any Business Day or any
such demand received on a day that is not a Business Day shall not be required
to be forwarded to the applicable Lenders by the Administrative Agent until the
next succeeding Business Day), together with a statement prepared by the
Administrative Agent specifying the amount of each Revolving Credit Lender’s
Ratable Portion of the aggregate principal amount of the Swing Loans stated to
be outstanding in such notice or demanded to be
 
 
 
 
 
58

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
paid pursuant to such demand, and, notwithstanding whether or not the conditions
precedent set forth in Section 3.2 (Conditions Precedent to Each Loan and Letter
of Credit) and 2.1(a) (Revolving Credit Commitments) shall have been satisfied
(which conditions precedent the Revolving Credit Lenders hereby irrevocably
waive), each applicable Lender shall, before 11:00 a.m. (New York time) on the
Business Day next succeeding the date of such Lender’s receipt of such notice or
demand, make available to the Administrative Agent, in immediately available
funds, for the account of the Swing Lender, the amount specified in such
statement.  Upon such payment by a Lender, such Lender shall, except as provided
in clause (f) below, be deemed to have made a Revolving Loan to the
Borrower.  The Administrative Agent shall use such funds to repay the Swing
Loans to the Swing Lender.  To the extent that any Lender fails to make such
payment available to the Administrative Agent for the account of the Swing
Lender, the Borrower shall repay such Swing Loan on demand.
 
(f)           Upon the occurrence of a Default or an Event of Default under
Section 9.1(f) (Events of Default), each Revolving Credit Lender shall acquire,
without recourse or warranty, an undivided participation in each Swing Loan
otherwise required to be repaid by such Revolving Credit Lender pursuant to
clause (e) above, which participation shall be in a principal amount equal to
such Revolving Credit Lender’s Ratable Portion of such Swing Loan, by paying to
the Swing Lender on the date on which such Lender would otherwise have been
required to make a payment in respect of such Swing Loan pursuant to clause (e)
above, in immediately available funds, an amount equal to such Revolving Credit
Lender’s Ratable Portion of such Swing Loan.  If all or part of such amount is
not in fact made available by any applicable Lender to the Swing Lender on such
date, the Swing Lender shall be entitled to recover any such unpaid amount on
demand from such Lender together with interest accrued from such date at the
Federal Funds Rate for the first Business Day after such payment was due and
thereafter at the rate of interest then applicable to Base Rate Loans.
 
(g)           From and after the date on which any Revolving Credit Lender (i)
is deemed to have made a Revolving Loan pursuant to clause (e) above with
respect to any Swing Loan or (ii) purchases an undivided participation interest
in a Swing Loan pursuant to clause (f) above, the Swing Lender shall promptly
distribute to such Revolving Credit Lender such Revolving Credit Lender’s
Ratable Portion of all payments of principal of and interest received by the
Swing Lender on account of such Swing Loan other than those received from a
Lender pursuant to clause (e) or (f) above.
 
Section 2.4              Letters of Credit
 
(a)           On the terms and subject to the conditions contained in this
Agreement, each Issuer agrees to Issue at the request of the Borrower and for
the account of the Borrower (or a Subsidiary of the Borrower) one or more
Letters of Credit from time to time on any Business Day during the period
commencing on the Closing Date and ending on the earlier of the Revolving Credit
Termination Date and (x) 30 days prior to the Revolving Credit Termination Date,
in the case of a Documentary Letter of Credit and (y) 5 days prior to the
Revolving Credit Termination Date, in the case of a Standby Letter of Credit;
provided, however, that no Issuer shall be under any obligation to Issue (and,
upon the occurrence of any of the events described in clauses (ii), (iii), (iv),
(v), and (vi)(A) below, shall not Issue) any Letter of Credit upon the
occurrence of any of the following:
 
(i)           any order, judgment or decree of any Governmental Authority or
arbitrator shall purport by its terms to enjoin or restrain such Issuer from
Issuing such
 
 
 
 
59

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
Letter of Credit or any Requirement of Law applicable to such Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuer shall prohibit, or
request that such Issuer refrain from, the Issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such
Issuer with respect to such Letter of Credit any restriction or reserve or
capital requirement (for which such Issuer is not otherwise compensated) not in
effect on the Closing Date or result in any unreimbursed loss, cost or expense
that was not applicable, in effect or known to such Issuer as of the Closing
Date and that such Issuer in good faith deems material to such Issuer;
 
(ii)           such Issuer shall have received any written notice of the type
described in clause (d) below;
 
(iii)           after giving effect to the Issuance of such Letter of Credit,
the aggregate Revolving Credit Outstandings would exceed the aggregate Revolving
Credit Commitments in effect at such time;
 
(iv)           after giving effect to the Issuance of such Letter of Credit, the
sum of (i) the Dollar Equivalents of the Letter of Credit Undrawn Amounts at
such time and (ii) the Dollar Equivalents of the Reimbursement Obligations at
such time exceeds the Letter of Credit Sublimit; provided, however, that no
Issuer shall be required to Issue in its own name, Letters of Credit,
denominated in Dollars or an Alternative Currency, for the account of the
Borrower, in excess of its Issuer Sublimit;
 
(v)           (A)           such Letter of Credit is requested to be denominated
in any Alternative Currency and the Issuer receives written notice from the
Administrative Agent at or before 11:00 a.m. (New York time) on the date of the
proposed Issuance of such Letter of Credit that, immediately after giving effect
to the Issuance of such Letter of Credit, all Letter of Credit Obligations at
such time in respect of each Letter of Credit denominated in currencies other
than Dollars would exceed $5,000,000 or (B) such Letter of Credit is requested
to be denominated in any currency other than Dollars or an Alternative Currency;
 
(vi)           (A)           any fees due in connection with a requested
Issuance have not been paid, (B) such Letter of Credit is requested to be Issued
in a form that is not acceptable to such Issuer or (C) the Issuer for such
Letter of Credit shall not have received, in form and substance reasonably
acceptable to it and, if applicable, duly executed by the Borrower,
applications, agreements and other documentation (collectively, a “Letter of
Credit Reimbursement Agreement”) such Issuer generally employs in the ordinary
course of its business for the Issuance of letters of credit of the type of such
Letter of Credit; or
 
(vii)           the issuance of the Letter of Credit would violate one or more
policies of the Issuer applicable to the issuance of letters of credit
generally.
 
None of the Revolving Credit Lenders (other than the Issuers in their capacity
as such) shall have any obligation to Issue any Letter of Credit.
 
(b)           In no event shall the expiration date of any Letter of Credit (i)
be more than one year after the date of issuance thereof or (ii) be less than
five days prior to the Revolving
 
 
 
 
60

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
Credit Termination Date; provided, however, that any Letter of Credit with a
term less than or equal to one year may provide for the renewal thereof for
additional periods less than or equal to one year, as long as, (x) on or before
the expiration of each such term and each such period, the Borrower and the
Issuer of such Letter of Credit shall have the option to prevent such renewal
and (y) neither the Issuer of such Letter of Credit nor the Borrower shall
permit any such renewal to extend the expiration date of any Letter of Credit
beyond the date set forth in clause (ii) above.
 
(c)           In connection with the Issuance of each Letter of Credit, the
Borrower shall give the relevant Issuer and the Administrative Agent at least
two Business Days’ prior written notice, in substantially the form of Exhibit E
(Form of Letter of Credit Request) (or in such other written or electronic form
as is acceptable to the Issuer), of the requested Issuance of such Letter of
Credit (a “Letter of Credit Request”).  Such notice shall be irrevocable and
shall specify the Issuer of such Letter of Credit, the currency of issuance and
face amount of the Letter of Credit requested (whose Dollar Equivalent shall not
be less than $500,000 (or such lesser amount as mutually agreed between the
Borrower and the relevant Issuer)), the date of Issuance of such requested
Letter of Credit, the date on which such Letter of Credit is to expire (which
date shall be a Business Day) and, in the case of an issuance, the Person for
whose benefit the requested Letter of Credit is to be issued.  Such notice, to
be effective, must be received by the relevant Issuer and the Administrative
Agent not later than 1:00 p.m. (New York time) on the second Business Day prior
to the requested Issuance of such Letter of Credit.
 
(d)           Subject to the satisfaction of the conditions set forth in this
Section 2.4, the relevant Issuer shall, on the requested date, Issue a Letter of
Credit on behalf of the Borrower in accordance with such Issuer’s usual and
customary business practices.  No Issuer shall Issue any Letter of Credit in the
period commencing on the first Business Day after it receives written notice
from any Revolving Credit Lender that one or more of the conditions precedent
contained in Section 3.2 (Conditions Precedent to Each Loan and Letter of
Credit) or clause (a) above (other than those conditions set forth in clauses
(a)(i), (a)(vi)(B) and (C) above and, to the extent such clause relates to fees
owing to the Issuer of such Letter of Credit and its Affiliates, clause
(a)(vi)(A) above) are not on such date satisfied or duly waived and ending when
such conditions are satisfied or duly waived.  No Issuer shall otherwise be
required to determine that, or take notice whether, the conditions precedent set
forth in Section 3.2 (Conditions Precedent to Each Loan and Letter of Credit)
have been satisfied in connection with the Issuance of any Letter of Credit.
 
(e)           The Borrower agrees that, if requested by the Issuer of any Letter
of Credit, it shall execute a Letter of Credit Reimbursement Agreement in
respect to any Letter of Credit Issued hereunder.  In the event of any conflict
between the terms of any Letter of Credit Reimbursement Agreement and this
Agreement, the terms of this Agreement shall govern.
 
(f)           Each Issuer shall comply with the following:
 
(i)           give the Administrative Agent written notice (or telephonic notice
confirmed promptly thereafter in writing), which writing may be a telecopy or
electronic mail, of the Issuance of any Letter of Credit Issued by it, of all
drawings under any Letter of Credit Issued by it and of the payment (or the
failure to pay when due) by the Borrower of any Reimbursement Obligation when
due (which notice the Administrative Agent shall promptly transmit by telecopy,
electronic mail or similar transmission to each Revolving Credit Lender);
 
 
 
 
61

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
(ii)           upon the request of any Revolving Credit Lender, furnish to such
Revolving Credit Lender copies of any Letter of Credit Reimbursement Agreement
to which such Issuer is a party and such other documentation as may reasonably
be requested by such Revolving Credit Lender; and
 
(iii)           no later than 10 Business Days following the last day of each
calendar month, provide to the Administrative Agent (and the Administrative
Agent shall provide a copy to each Revolving Credit Lender requesting the same)
and the Borrower separate schedules for Documentary Letters of Credit and
Standby Letters of Credit issued by it, in form and substance reasonably
satisfactory to the Administrative Agent, setting forth the aggregate Letter of
Credit Obligations, in each case outstanding at the end of each month and any
information requested by the Borrower or the Administrative Agent relating
thereto.
 
(g)           Immediately upon the issuance by an Issuer of a Letter of Credit
in accordance with the terms and conditions of this Agreement, such Issuer shall
be deemed to have sold and transferred to each Revolving Credit Lender, and each
Revolving Credit Lender shall be deemed irrevocably and unconditionally to have
purchased and received from such Issuer, without recourse or warranty, an
undivided interest and participation, to the extent of such Revolving Credit
Lender’s Ratable Portion of the Revolving Credit Commitments, in such Letter of
Credit and the obligations of the Borrower with respect thereto (including all
Letter of Credit Obligations with respect thereto) and any security therefor and
guaranty pertaining thereto.
 
(h)           The Borrower agrees to pay to the Issuer of any Letter of Credit
the amount of all Reimbursement Obligations owing to such Issuer under any
Letter of Credit issued for its account in (x) Dollars or (y) with respect to
any Letter of Credit issued in an Alternative Currency, in such Alternative
Currency (or if requested by the applicable Issuer, the Dollar Equivalent
thereof in Dollars), in each case, no later than the date that is the next
succeeding Business Day after the Borrower receives written notice from such
Issuer that payment has been made under such Letter of Credit (the
“Reimbursement Date”), irrespective of any claim, set-off, defense or other
right that the Borrower may have at any time against such Issuer or any other
Person.  In the event that any Issuer makes any payment under any Letter of
Credit and the Borrower shall not have repaid such amount to such Issuer
pursuant to this clause (h) or any such payment by the Borrower is rescinded or
set aside for any reason, such Reimbursement Obligation shall be payable on
demand with interest thereon computed (i) from the date on which such
Reimbursement Obligation arose to the Reimbursement Date, at the rate of
interest applicable during such period to Revolving Loans that are Base Rate
Loans and (ii) from the Reimbursement Date until the date of repayment in full,
at the rate of interest applicable during such period to past due Revolving
Loans that are Base Rate Loans, and such Issuer shall promptly notify the
Administrative Agent, which shall promptly notify each Revolving Credit Lender
of such failure, and each Revolving Credit Lender shall promptly and
unconditionally pay to the Administrative Agent for the account of such Issuer
the amount of such Revolving Credit Lender’s Ratable Portion of such payment (or
the Dollar Equivalent thereof if such payment was made in any currency other
than Dollars) in immediately available Dollars.  If the Administrative Agent so
notifies such Revolving Credit Lender prior to 11:00 a.m. (New York time) on any
Business Day, such Revolving Credit Lender shall make available to the
Administrative Agent for the account of such Issuer its Ratable Portion of the
amount of such payment on such Business Day in immediately available
funds.  Upon such payment by a Revolving Credit Lender, such Revolving Credit
Lender shall, except during the continuance of a
 
 
 
 
 
62

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
Default or Event of Default under Section 9.1(f) (Events of Default) and
notwithstanding whether or not the conditions precedent set forth in Section 3.2
(Conditions Precedent to Each Loan and Letter of Credit) shall have been
satisfied (which conditions precedent the Revolving Credit Lenders hereby
irrevocably waive), be deemed to have made a Revolving Loan, to the Borrower in
the principal amount of such payment.  Whenever any Issuer receives from the
Borrower a payment of a Reimbursement Obligation as to which the Administrative
Agent has received for the account of such Issuer any payment from a Revolving
Credit Lender pursuant to this clause (h), such Issuer shall pay over to the
Administrative Agent any amount received in excess of such Reimbursement
Obligation and, upon receipt of such amount, the Administrative Agent shall
promptly pay over to each Revolving Credit Lender, in immediately available
funds, an amount equal to such Revolving Credit Lender’s Ratable Portion of the
amount of such payment adjusted, if necessary, to reflect the respective amounts
the Revolving Credit Lenders have paid in respect of such Reimbursement
Obligation.
 
(i)           If and to the extent such Revolving Credit Lender shall not have
so made its Ratable Portion of the amount of the payment required by clause (h)
above available to the Administrative Agent for the account of such Issuer, such
Revolving Credit Lender agrees to pay to the Administrative Agent for the
account of such Issuer forthwith on demand any such unpaid amount together with
interest thereon, for the first Business Day after payment was first due at the
Federal Funds Rate and, thereafter, until such amount is repaid to the
Administrative Agent for the account of such Issuer, at a rate per annum equal
to the rate applicable to Revolving Loans that are Base Rate Loans.
 
(j)           The Borrower’s obligation to pay each Reimbursement Obligation and
the obligations of the Revolving Credit Lenders to make payments to the
Administrative Agent for the account of the Issuers with respect to Letters of
Credit shall be absolute, unconditional and irrevocable and shall be performed
strictly in accordance with the terms of this Agreement, under any and all
circumstances whatsoever, including the occurrence of any Default or Event of
Default, and irrespective of any of the following:
 
(i)              any lack of validity or enforceability of any Letter of Credit
or any Loan Document, or any term or provision therein;
 
(ii)             any amendment or waiver of or any consent to departure from all
or any of the provisions of any Letter of Credit or any Loan Document;
 
(iii)            the existence of any claim, set-off, defense or other right
that the Borrower, any other party guaranteeing, or otherwise obligated with,
the Borrower, any Subsidiary or other Affiliate thereof or any other Person may
at any time have against the beneficiary under any Letter of Credit, any Issuer,
the Administrative Agent or any Lender or any other Person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;
 
(iv)            any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
 
(v)             payment by the Issuer under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit;
 
 
 
 
63

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
(vi)            any other act or omission to act or delay of any kind of the
Issuer, the Lenders, the Administrative Agent or any other Person or any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section 2.4, constitute a
legal or equitable discharge of the Borrower’s obligations hereunder;
 
(vii)           any waiver by the Issuer of any requirement that exists for the
Issuer’s protection and not the protection of the Borrower or any waiver by the
Issuer which does not in fact materially prejudice the Borrower;
 
(viii)          any honor of a demand for payment presented electronically even
if such Letter of Credit requires that demand be in the form of a draft; and
 
(ix)            any payment made by the Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under, such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable.
 
Any action taken or omitted to be taken by the relevant Issuer under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall not result in any liability of
such Issuer to the Borrower or any Lender.  In determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof, the Issuer may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary and, in making any payment under any
Letter of Credit, the Issuer may rely exclusively on the documents presented to
it under such Letter of Credit as to any and all matters set forth therein,
including reliance on the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and whether or not any document presented pursuant to such
Letter of Credit proves to be insufficient in any respect, if such document on
its face appears to be in order, and whether or not any other statement or any
other document presented pursuant to such Letter of Credit proves to be forged
or invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever, and any noncompliance in any immaterial respect of the
documents presented under such Letter of Credit with the terms thereof shall, in
each case, be deemed not to constitute willful misconduct or gross negligence of
the Issuer.
 
(k)           Existing Letters of Credit.  The Existing Letters of Credit were
issued to the Borrower under the Existing Credit Agreement prior to the Closing
Date for the account of the Borrower or its Subsidiaries.  On the Closing Date
(i) such letters of credit, to the extent outstanding, shall be automatically
and without further action by the parties thereto be deemed to be Letters of
Credit issued pursuant to this Section 2.4 for the account of the Borrower or
its Subsidiaries, as applicable, and subject to the terms hereof, (ii) the
Dollar Equivalent of the face amount of such letters of credit shall be included
in the calculation of Letter of Credit Obligations, (iii) all liabilities of the
Borrower with respect to such letters of credit shall constitute Obligations and
(iv) all applicable fees specified in this Agreement shall be payable with
respect to the Existing Letters of Credit (in substitution for any fees set
forth in the Existing Credit Agreement or the applicable letter of credit
reimbursement agreements or applications relating to such letters of credit) as
if such letters of credit had been issued on the Closing Date; provided, that,
no fees shall be payable on the Closing Date under the Agreement pursuant to
Section 2.12(b)(iii) (Letter of Credit Fees) in respect of the Existing Letters
of Credit.
 
 
 
 
64

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
(l)           Any Issuer may send a Letter of Credit or conduct any
communication to or from the beneficiary via the Society for Worldwide Interbank
Financial Telecommunication message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.
 
(m)         Unless otherwise expressly agreed by the applicable Issuer and the
Borrower when a Letter of Credit is issued, (i) the rules of the ISP shall apply
to each Standby Letter of Credit and (ii) the rules of the UCP shall apply to
each Documentary Letter of Credit.  Notwithstanding the foregoing, the
applicable Issuer shall not be responsible to the Borrower for, and the
applicable Issuer’s rights and remedies against the Borrower shall not be
impaired by, any action or inaction of the applicable Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including any Requirement of
Law or any order of a jurisdiction where the applicable Issuer or the
beneficiary is located, the practice stated in the ISP or UCP, as applicable, or
in the decisions, opinions, practice statements, or official commentary of the
ICC Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.
 
(n)         Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
Subsidiary, the Borrower shall be obligated to reimburse the applicable Issuer
for any and all drawings under such Letter of Credit.  The Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.
 
(o)           Any Letter of Credit that, by its terms or the terms of any
documentation related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the Dollar Equivalent of the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.
 
Section 2.5              Reduction and Termination of the Commitments
 
Upon at least three Business Days’ prior notice to the Administrative Agent, the
Borrower may terminate in whole or reduce in part ratably the unused portions of
the respective Revolving Credit Commitments of the Revolving Credit Lenders;
provided, however, that each partial reduction shall be in an aggregate amount
of not less than $1,000,000 or an integral multiple of $1,000,000 in excess
thereof.  In addition, all outstanding Revolving Credit Commitments shall
terminate on the applicable Revolving Credit Termination Date.
 
Section 2.6              Repayment of Loans
 
(a)           (i)           The Borrower promises to repay the entire unpaid
principal amount of the Initial Revolving Loans on the Initial Revolving Credit
Termination Date or earlier, if otherwise required by the terms hereof.
 
(ii)           The Borrower promises to repay the entire unpaid principal amount
of any Extended Revolving Loans on the applicable Revolving Credit Termination
Date.
 
 
 
 
65

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
(b)           (i)           The Borrower promises to repay the Initial Term
Loans on the last day of each Fiscal Quarter in an amount equal to 0.25% of the
aggregate principal amount of the Initial Term Loans funded on the Closing Date;
provided, however, that the Borrower shall repay the entire unpaid principal
amount of the Initial Term Loans on the Initial Term Loan Maturity Date.
 
(ii)          The Borrower promises to repay any New Incremental Term Loans,
Extended Term Loans and Refinancing Loans on each date set forth in the
applicable Incremental/Extended/Refinancing Amendment.
 
Section 2.7              Evidence of Debt
 
(a)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing Indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.
 
(b)           (i)           The Administrative Agent, acting as agent of the
Borrower solely for this purpose and for tax purposes, shall establish and
maintain at its address referred to in Section 11.8 (Notices, Etc.) a record of
ownership (the “Register”) in which the Administrative Agent agrees to register
by book entry the Administrative Agent’s, each Lender’s and each Issuer’s
interest in each Loan, each Letter of Credit and each Reimbursement Obligation,
and in the right to receive any payments hereunder and any assignment of any
such interest or rights.  In addition, the Administrative Agent, acting as agent
of the Borrower solely for this purpose and for tax purposes, shall establish
and maintain accounts in the Register in accordance with its usual practice in
which it shall record (i) the names and addresses of the Lenders and the
Issuers, (ii) the Commitments of each Lender from time to time, (iii) the amount
of each Loan made and, if a Eurodollar Rate Loan, the Interest Period applicable
thereto, (iv) the amount of any drawn Letter of Credit, (v) the amount of any
principal or interest due and payable, and paid, by the Borrower to, or for the
account of, each Lender hereunder, (vi) the amount that is due and payable, and
paid, by the Borrower to, or for the account of, each Issuer, including the
amount of Letter of Credit Obligations (specifying the amount of any
Reimbursement Obligations) due and payable to an Issuer, and (vii) the amount of
any sum received by the Administrative Agent hereunder from the Borrower,
whether such sum constitutes principal or interest (and the type of Loan to
which it applies), fees, expenses or other amounts due under the Loan Documents
and each Lender’s and Issuer’s, as the case may be, share thereof, if
applicable.
 
(ii)          Notwithstanding anything to the contrary contained in this
Agreement, the Loans (including the Notes evidencing such Loans) and the
Reimbursement Obligations are registered obligations and the right, title, and
interest of the Lenders and the Issuers and their assignees in and to such Loans
or Reimbursement Obligations, as the case may be, shall be transferable only
upon notation of such transfer in the Register.  A Note shall only evidence the
Lender’s or a registered assignee’s right, title and interest in and to the
related Loan, and in no event is any such Note to be considered a bearer
instrument or obligation.  This Section 2.7(b) and Section 11.2 (Assignments and
Participations) shall be construed so that the Loans and Reimbursement
Obligations are at all times maintained in “registered form” within the
 
 
 
 
66

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related
regulations (or any successor provisions of the Code or such regulations).
 
(c)           The entries made in the Register and in the accounts therein
maintained pursuant to clauses (a) and (b) above shall, to the extent permitted
by applicable law, be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrower to repay the Loans
owing by it in accordance with their terms.  In addition, the Loan Parties, the
Administrative Agent, the Lenders and the Issuers shall treat each Person whose
name is recorded in the Register as a Lender or as an Issuer, as applicable, for
all purposes of this Agreement.  Information contained in the Register with
respect to any Lender or Issuer shall be available for inspection by the
Borrower, the Administrative Agent, such Lender or such Issuer at any reasonable
time and from time to time upon reasonable prior notice.
 
(d)           Notwithstanding any other provision of the Agreement, in the event
that any Lender requests that the Borrower execute and deliver a promissory note
or notes payable to such Lender in order to evidence the Indebtedness owing to
such Lender by the Borrower hereunder, the Borrower shall promptly execute and
deliver a Note or Notes to such Lender evidencing any Term Loans and Revolving
Loans, as the case may be, of such Lender, substantially in the forms of Exhibit
B-1 (Form of Revolving Note) or Exhibit B-2 (Form of Term Loan Note),
respectively.
 
Section 2.8              Optional Prepayments
 
(a)           Revolving Loans.  The Borrower may, upon (i) one Business Day’s
prior notice in the case of Base Rate Loans and (ii) at least three Business
Days’ prior notice in the case of Eurodollar Rate Loans to the Administrative
Agent stating the proposed date and aggregate principal amount of the
prepayment, prepay the outstanding principal amount of the Revolving Loans and
Swing Loans in whole or in part at any time; provided, however, that, if any
prepayment of any Eurodollar Rate Loan is made by the Borrower other than on the
last day of an Interest Period for such Loan, the Borrower shall also pay any
amount owing pursuant to Section 2.14(d) (Breakage Costs).  Each partial
prepayment of (i) Base Rate Loans shall be in an aggregate amount not less than
$500,000 or integral multiples of $100,000 in excess thereof and (ii) Eurodollar
Rate Loans shall be in an aggregate amount not less than $1,000,000 or integral
multiples of $500,000 in excess thereof.
 
(b)           Term Loans.  The Borrower may, upon (i) at least one Business
Day’s prior notice in the case of Base Rate Loans and (ii) at least three
Business Days’ prior notice in the case of Eurodollar Rate Loans to the
Administrative Agent stating the proposed date and aggregate principal amount of
the prepayment, prepay the outstanding principal amount of the Term Loans, in
whole or in part, together with accrued interest to the date of such prepayment
on the principal amount prepaid; provided, however, that if any prepayment of
any Eurodollar Rate Loan is made by the Borrower other than on the last day of
an Interest Period for such Loan, the Borrower shall also pay any amounts owing
pursuant to Section 2.14(d) (Breakage Costs).  Each partial prepayment of (i)
Base Rate Loans shall be in an aggregate amount not less than $500,000 or
integral multiples of $100,000 in excess thereof and (ii) Eurodollar Rate Loans
shall be in an aggregate amount not less than $1,000,000 or integral multiples
of $500,000 in excess thereof, and any such partial prepayment shall be applied
to the remaining installments of the Term Loans as directed by the
Borrower.  Upon the giving of such notice of prepayment, the principal
 
 
 
 
 
67

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
amount of the Term Loans specified to be prepaid shall become due and payable on
the date specified for such prepayment.
 
(c)           Notwithstanding anything to the contrary contained in this
Agreement, the Borrower may rescind any notice of prepayment under Section
2.8(a) or (b) if such prepayment would have resulted from a refinancing of all
of the Facilities, which refinancing shall not be consummated or shall otherwise
be delayed.
 
(d)           If on or prior to the date six months after the Closing Date, (i)
the Borrower makes any prepayment of Initial Term Loans in connection with any
Repricing Transaction in respect of such Term Loans, or (ii) effects any
amendment of this Agreement resulting in a Repricing Transaction, the Borrower
shall pay to the Administrative Agent, for the ratable benefit of each Lender in
respect of the Initial Term Loans, (A) in the case of clause (i), a prepayment
premium of 1.00% of the amount of such Initial Term Loans being prepaid and (B)
in the case of clause (ii), a payment equal to 1.00% of the aggregate amount of
Initial Term Loans outstanding immediately prior to such amendment that are the
subject of such Repricing Transaction.
 
(e)           Notwithstanding anything in any Loan Document to the contrary, the
Borrower may prepay the outstanding Term Loans on the following basis; provided,
that (w) no Default or Event of Default has occurred and is continuing, (x) the
Borrower shall represent and covenant as of the date of any such prepayment that
it does not have any material non-public information with respect to the
Borrower, its Subsidiaries and their respective securities that (I) has not been
disclosed to the Lenders (other than Lenders that do not wish to receive
material non-public information with respect to the Borrower, its Subsidiaries
and their respective securities) prior to such time and (II) could reasonably be
expected to have a material effect upon, or otherwise be material to, a Lender’s
decision to participate in any such prepayment or the market price of the Term
Loans being prepaid, and (y) subject to clause (e)(vii) below, any offer to
purchase any Term Loans by the Borrower shall have been made in accordance with
the applicable provisions of this Section 2.8(e) (Optional Prepayments):
 
(i)           The Borrower shall have the right, at any time and from time to
time (subject to the proviso to this clause (e)(i)), to make a voluntary
prepayment of Term Loans at a discount to par pursuant to, at the Borrower’s
election, a Borrower Offer of Specified Discounted Prepayment, a Borrower
Solicitation of Discount Range Prepayment Offers or a Borrower Solicitation of
Discounted Prepayment Offers (any such prepayment, the “Discounted Term Loan
Prepayment”); provided, that the Borrower shall not initiate any action under
this Section 2.8(e) (Optional Prepayments) in order to make a Discounted Term
Loan Prepayment unless (I) at least ten Business Days (or shorter period
approved by the Administrative Agent, acting reasonably) shall have passed since
the consummation of the most recent Discounted Term Loan Prepayment as a result
of a prepayment made by the Borrower on the applicable Discounted Prepayment
Effective Date; or (II) at least three Business Days shall have passed since
either (x) the date the Borrower was notified that no Lender was willing to
accept any prepayment of any Term Loan at the Specified Discount, within the
Discount Range or at any discount to par value, as applicable, or (y) in the
case of a Borrower Solicitation of Discounted Prepayment Offers, the date of the
Borrower’s election not to accept any Solicited Discounted Prepayment Offers.
 
(ii)           (A)  Subject to the proviso to clause (e)(i) above, the Borrower
may, at any time and from time to time, offer to make a Discounted Term Loan
Prepayment
 
 
 
 
68

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
by providing the Auction Agent with five Business Days’ notice in the form of a
Specified Discounted Prepayment Notice; provided, that (1) any such offer shall
be made available, at the sole discretion of the Borrower, to (x) each Lender
and/or (y) each Lender with respect to any Tranche of Term Loans on an
individual Tranche basis, (2) any such offer shall specify the maximum aggregate
principal amount offered to be prepaid (the “Specified Discounted Prepayment
Amount”) with respect to each applicable Tranche of Term Loans subject to such
offer and the specific percentage discount to par (the “Specified Discount”) of
the principal amount of such Term Loans to be prepaid (it being understood that
different Specified Discounts and/or Specified Discounted Prepayment Amounts may
be offered with respect to each Tranche of Term Loans and, in such event, each
such offer will be treated as a separate offer pursuant to the terms of this
Section) and the Type(s) of Term Loans to be prepaid and, if Eurodollar Rate
Loans are to be prepaid, the Interest Period(s) of such Term Loans, (3) the
Specified Discounted Prepayment Amount shall be in an aggregate amount not less
than $10,000,000 and whole increments of $500,000 in excess thereof and (4) each
such offer shall remain outstanding through the Specified Discounted Prepayment
Response Date applicable to such Specified Discounted Prepayment Notice.  The
Auction Agent will promptly provide each applicable Lender with a copy of such
Specified Discounted Prepayment Notice and a form of the Specified Discounted
Prepayment Response to be completed and returned by each such Term Lender to the
Auction Agent (or its delegate) by no later than 5:00 p.m. on the third Business
Day (or such longer period as may be specified in the applicable Specified
Discounted Prepayment Notice) after the date of delivery of such notice to such
Lenders (the “Specified Discounted Prepayment Response Date”).
 


(B)           Each Lender receiving such offer shall notify the Auction Agent
(or its delegate) by the Specified Discounted Prepayment Response Date whether
or not it agrees to accept a prepayment of any of its applicable then
outstanding Term Loans at the Specified Discount and, if so (such accepting
Lender, a “Discounted Prepayment Accepting Lender”), the amount and the Tranche
of Term Loans of such Lender’s Loans to be prepaid at the Specified
Discount.  Each acceptance of a Discounted Term Loan Prepayment by a Discounted
Prepayment Accepting Lender shall be irrevocable.  Any Lender whose Specified
Discounted Prepayment Response is not received by the Auction Agent by the
Specified Discounted Prepayment Response Date shall be deemed to have declined
to accept the applicable Borrower Offer of Specified Discounted Prepayment.
 
(C)           If there is at least one Discounted Prepayment Accepting Lender,
the Borrower will make a prepayment of outstanding Loans pursuant to this clause
(C) to each Discounted Prepayment Accepting Lender in accordance with the
respective outstanding principal amount and Tranche of Term Loans specified in
such Lender’s Specified Discounted Prepayment Response given pursuant to clause
(B) of this clause (e)(ii); provided, that, if the aggregate principal amount of
any Tranche of Term Loans accepted for prepayment by all Discounted Prepayment
Accepting Lenders exceeds the Specified Discounted Prepayment Amount with
respect to such Tranche of Term Loans, then such prepayment shall be made pro
rata among the Discounted Prepayment Accepting Lenders in accordance with the
respective principal amounts of the Term Loans of such Tranche accepted to be
prepaid by each such Discounted Prepayment Accepting Lender and the Auction
Agent (in consultation with the Borrower and subject to rounding requirements of
the Auction Agent made in its reasonable discretion) will calculate such
proration (the “Specified Discount Proration”).  The Auction Agent shall
promptly, and in
 
 
 
 
69

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
any case within five Business Days following the Specified Discounted Prepayment
Response Date, notify (a) the Borrower of the respective Lenders’ responses to
such offer, the Discounted Prepayment Effective Date and the aggregate principal
amount of the Discounted Term Loan Prepayment and the Tranches of Term Loans to
be prepaid, (b) each Lender of the Discounted Prepayment Effective Date and the
aggregate principal amount and the Tranches of Term Loans to be prepaid at the
Specified Discount on such date and (c) each Discounted Prepayment Accepting
Lender of the Specified Discount Proration, if any, and confirmation of the
principal amount, Tranche and Type of Term Loans of such Lender to be prepaid at
the Specified Discount on such date.  Each determination by the Auction Agent of
the amounts stated in the foregoing notices to the Borrower and such Lenders
shall be conclusive and binding for all purposes absent manifest error.  The
payment amount specified in such notice to the Borrower shall be due and payable
by the Borrower on the Discounted Prepayment Effective Date in accordance with
clause (e)(vi) below (subject to clause (f) below).
 
(iii)           (A)  Subject to the proviso to clause (e)(i) above, the Borrower
may, at any time and from time to time, solicit Discount Range Prepayment Offers
by providing the Auction Agent with five Business Days’ notice in the form of a
Discount Range Prepayment Notice; provided, that (1) any such solicitation shall
be extended, at the sole discretion of the Borrower, to (x) each Lender and/or
(y) each Lender with respect to any Tranche of Term Loans on an individual
Tranche basis, (2) any such notice shall specify the maximum aggregate principal
amount offered to be prepaid (the “Discount Range Prepayment Amount”) with
respect to each applicable Tranche of Term Loans subject to such offer and the
maximum and minimum percentage discounts to par (the “Discount Range”) of the
principal amount of such Term Loans to be prepaid (it being understood that
different Discount Ranges and/or Discount Range Prepayment Amounts may be
offered with respect to each Tranche of Term Loans and, in such event, each such
offer will be treated as a separate offer pursuant to the terms of this Section)
and the Type(s) of Term Loans to be prepaid and, if Eurodollar Rate Loans are to
be prepaid, the Interest Period(s) of such Term Loans, (3) the Discount Range
Prepayment Amount shall be in an aggregate amount not less than $10,000,000 and
whole increments of $500,000 in excess thereof and (4) each such solicitation
shall remain outstanding through the Discount Range Prepayment Response Date (as
defined below).  The Auction Agent will promptly provide each applicable Lender
with a copy of such Discount Range Prepayment Notice and a form of the Discount
Range Prepayment Offer to be submitted by a responding Lender to the Auction
Agent (or its delegate) by no later than 5:00 p.m. on the third Business Day (or
such longer period as may be specified in the applicable Discount Range
Prepayment Offer) after the date of delivery of such notice to such Lenders (the
“Discount Range Prepayment Response Date”).  Each Lender’s Discount Range
Prepayment Offer shall be irrevocable and shall specify a discount to par within
the Discount Range (the “Submitted Discount”) at which such Lender is willing to
allow prepayment of any or all of its then outstanding Term Loans of the
applicable Tranche or Tranches and the maximum aggregate principal amount of
each Tranche of such Lender’s Term Loans (the “Submitted Amount”) that such
Lender is willing to have prepaid at the Submitted Discount.  Any Lender whose
Discount Range Prepayment Offer is not received by the Auction Agent by the
Discount Range Prepayment Response Date shall be deemed to have declined to
accept a Discounted Term Loan Prepayment of any of its Term Loans at any
discount to their par value within the Discount Range with respect to the
applicable Borrower Solicitation of Discount Range Prepayment Offers.
 
 
 
 
70

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
(B)           The Auction Agent shall review all Discount Range Prepayment
Offers which were received on or before the applicable Discount Range Prepayment
Response Date and shall determine (in consultation with the Borrower and subject
to rounding requirements of the Auction Agent made in its sole reasonable
discretion) the Applicable Discount (as defined below) and the Term Loans to be
prepaid at such Applicable Discount in accordance with this clause
(e)(iii).  The Borrower agrees to accept on the Discount Range Prepayment
Response Date all Discount Range Prepayment Offers received by the Auction Agent
by the Discount Range Prepayment Response Date, in the order from the Submitted
Discount that is the largest discount to par to the Submitted Discount that is
the smallest discount to par, up to and including the Submitted Discount that is
the smallest discount to par within the Discount Range (such Submitted Discount
that is the smallest discount to par within the Discount Range being referred to
as the “Applicable Discount”) which yields a Discounted Term Loan Prepayment in
an aggregate principal amount equal to the lower of (a) the Discount Range
Prepayment Amount and (b) the sum of all Submitted Amounts.  Each Lender that
has submitted a Discount Range Prepayment Offer to accept prepayment at a
discount to par that is larger than or equal to the Applicable Discount shall be
deemed to have irrevocably consented to prepayment of Term Loans equal to its
Submitted Amount (subject to any required proration pursuant to the following
clause (C)) at the Applicable Discount (each such Lender, a “Participating
Lender”).
 
(C)           If there is at least one Participating Lender, the Borrower will
make a prepayment of outstanding Term Loans pursuant to this clause (C) to each
Participating Lender in accordance with the respective outstanding principal
amount and Tranche of Term Loans specified in such Lender’s Discount Range
Prepayment Offer given pursuant to clause (A) of this clause (e)(iii) at the
Applicable Discount; provided, that if the Submitted Amount with respect to any
Tranche of Term Loans by all Participating Lenders offered at a discount to par
greater than the Applicable Discount exceeds the Discount Range Prepayment
Amount with respect to such Tranche, then such prepayment shall be made pro rata
among the Participating Lenders in accordance with the respective Submitted
Amount with respect to such Tranche of Term Loans of each such Participating
Lender and the Auction Agent (in consultation with the Borrower and subject to
rounding requirements of the Auction Agent made in its sole reasonable
discretion) will calculate such proration (the “Discount Range Proration”).  The
Auction Agent shall promptly, and in any case within five Business Days
following the Discount Range Prepayment Response Date, notify (a) the Borrower
of the respective Lenders’ responses to such solicitation, the Discounted
Prepayment Effective Date, the Applicable Discount and the aggregate principal
amount of the Discounted Term Loan Prepayment and the Tranche of Term Loans to
be prepaid, (b) each Lender of the Discounted Prepayment Effective Date, the
Applicable Discount and the aggregate principal amount and the Tranche of Term
Loans to be prepaid at the Applicable Discount on such date, (c) each
Participating Lender of the aggregate principal amount, Tranche and Type of Term
Loans of such Lender to be prepaid at the Applicable Discount on such date and
(d) if applicable, each Participating Lender of the Discount Range
Proration.  Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the Borrower and Lenders shall be conclusive and binding
for all purposes absent manifest error.  The payment amount specified in such
notice to the Borrower shall be due and payable by the Borrower on the
Discounted Prepayment Effective Date in accordance with clause (e)(vi) below
(subject to clause (f) below).
 
 
 
 
71

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
(iv)            (A)  Subject to the proviso to clause (e)(i) above, the Borrower
may, at any time and from time to time, solicit Solicited Discounted Prepayment
Offers by providing the Auction Agent with five Business Days’ notice in the
form of a Solicited Discounted Prepayment Notice; provided, that (1) any such
solicitation shall be extended, at the sole discretion of the Borrower, to (x)
each Lender and/or (y) each Lender with respect to any Tranche of Term Loans on
an individual Tranche basis, (2) any such notice shall specify the maximum
aggregate principal amount offered to be prepaid (the “Solicited Discounted
Prepayment Amount”) with respect to each applicable Tranche of Term Loans at a
discount (it being understood that different Solicited Discounted Prepayment
Amounts may be offered with respect to each Tranche of Term Loans and, in such
event, each such offer will be treated as separate offer pursuant to the terms
of this Section) and the Type(s) of Term Loans to be prepaid and, if Eurodollar
Rate Loans are to be prepaid, the Interest Period(s) of such Term Loans, (3) the
Solicited Discounted Prepayment Amount shall be in an aggregate amount not less
than $10,000,000 and whole increments of $500,000 in excess thereof and (4) each
such solicitation by the Borrower shall remain outstanding through the Solicited
Discounted Prepayment Response Date.  The Auction Agent will promptly provide
each applicable Lender with a copy of such Solicited Discounted Prepayment
Notice and a form of the Solicited Discounted Prepayment Offer to be submitted
by a responding Lender to the Auction Agent (or its delegate) by no later than
5:00 p.m. on the third Business Day (or such longer period as may be specified
in the applicable Discount Range Prepayment Offer) after the date of delivery of
such notice to such Lenders (the “Solicited Discounted Prepayment Response
Date”).  Each Lender’s Solicited Discounted Prepayment Offer shall (x) be
irrevocable, (y) remain outstanding until the Acceptance Date and (z) specify
both a discount to par (the “Offered Discount”) at which such Lender is willing
to allow prepayment of its then outstanding Term Loan and the maximum aggregate
principal amount and Tranches of such Term Loans (the “Offered Amount”) such
Lender is willing to have prepaid at the Offered Discount.  Any Lender whose
Solicited Discounted Prepayment Offer is not received by the Auction Agent by
the Solicited Discounted Prepayment Response Date shall be deemed to have
declined prepayment of any of its Term Loans at any discount with respect to the
applicable Borrower Solicitation of Discounted Prepayment Offers.
 
(B)           The Auction Agent shall promptly provide the Borrower with a copy
of all Solicited Discounted Prepayment Offers received on or before the
Solicited Discounted Prepayment Response Date.  The Borrower shall review all
such Solicited Discounted Prepayment Offers and select the smallest of the
Offered Discounts specified by the relevant responding Lenders in the Solicited
Discounted Prepayment Offers that is acceptable to the Borrower (the “Acceptable
Discount”), if any.  If the Borrower elects to accept any Offered Discount as
the Acceptable Discount, then as soon as practicable after the determination of
the Acceptable Discount, but in no event later than by the third Business Day
after the date of receipt by the Borrower from the Auction Agent of a copy of
all Solicited Discounted Prepayment Offers pursuant to the first sentence of
this clause (B) (the “Acceptance Date”), the Borrower shall submit an Acceptance
and Prepayment Notice to the Auction Agent setting forth the Acceptable
Discount.  If the Auction Agent shall fail to receive an Acceptance and
Prepayment Notice from the Borrower by the Acceptance Date, the Borrower shall
be deemed to have rejected all Solicited Discounted Prepayment Offers.
 
 
 
72

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 


(C)           Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by the Auction Agent by the Solicited Discounted
Prepayment Response Date, within three Business Days after receipt of an
Acceptance and Prepayment Notice (the “Discounted Prepayment Determination
Date”), the Auction Agent will determine (in consultation with the Borrower and
subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) the aggregate principal amount and the Term Loans (the
“Acceptable Prepayment Amount”) to be prepaid by the Borrower at the Acceptable
Discount in accordance with this clause (e)(iv).  If the Borrower elects to
accept any Acceptable Discount, then the Borrower agrees to accept all Solicited
Discounted Prepayment Offers received by the Auction Agent by the Solicited
Discounted Prepayment Response Date, in the order from largest Offered Discount
to smallest Offered Discount, up to and including the Acceptable Discount.  Each
Lender that has submitted a Solicited Discounted Prepayment Offer with an
Offered Discount that is greater than or equal to the Acceptable Discount shall
be deemed to have irrevocably consented to prepayment of Term Loans equal to its
Offered Amount (subject to any required pro rata reduction pursuant to the
following sentence) at the Acceptable Discount (each such Lender, a “Qualifying
Lender”).  The Borrower will make a prepayment of the outstanding Term Loans
pursuant to this clause (e)(iv) to each Qualifying Lender in accordance with the
respective outstanding principal amount and Tranche of Term Loans specified in
such Lender’s Solicited Discounted Prepayment Offer at the Acceptable Discount;
provided, that if the aggregate Offered Amount with respect to any Tranche of
Term Loans by all Qualifying Lenders whose Offered Discount is greater than or
equal to the Acceptable Discount exceeds the Solicited Discounted Prepayment
Amount with respect to such Tranche of Term Loans, then such prepayment shall be
made pro rata among the Qualifying Lenders in accordance with the respective
Offered Amount with respect to such Tranche of Term Loans of each such
Qualifying Lender and the Auction Agent (in consultation with the Borrower and
subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) will calculate such proration (the “Solicited Discount
Proration”).  On or prior to the Discounted Prepayment Determination Date, the
Auction Agent shall promptly notify (a) the Borrower of the Discounted
Prepayment Effective Date and Acceptable Prepayment Amount comprising the
Discounted Term Loan Prepayment and the Tranche of Term Loans to be prepaid, (b)
each Lender of the Discounted Prepayment Effective Date, the Acceptable Discount
and the Acceptable Prepayment Amount of all Term Loans and the Tranche of Term
Loans to be prepaid at the Applicable Discount on such date, (c) each Qualifying
Lender of the aggregate principal amount, Tranche and Type of Term Loans of such
Lender to be prepaid at the Acceptable Discount on such date and (d) if
applicable, each Qualifying Lender of the Solicited Discount Proration.  Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to the Borrower and Lenders shall be conclusive and binding for all
purposes absent manifest error.  The payment amount specified in such notice to
the Borrower shall be due and payable by the Borrower on the Discounted
Prepayment Effective Date in accordance with clause (e)(vi) below (subject to
clause (f) below).
 
(v)           In connection with any Discounted Term Loan Prepayment, the
Borrower and the Lenders acknowledge and agree that the Auction Agent may
require, as a condition to any Discounted Term Loan Prepayment, the payment by
the Borrower of fees and expenses of the Auction Agent in connection therewith,
as agreed to by the Auction Agent and the Borrower.
 
 
 
 
 
 
73

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.

 
(vi)           If any Term Loans are prepaid in accordance with clauses (e)(ii)
through (iv) of this Section 2.8(e), the Borrower shall prepay such Term Loans
on the Discounted Prepayment Effective Date.  The Borrower shall make such
prepayment to the Administrative Agent, for the account of the Discounted
Prepayment Accepting Lenders, the Participating Lenders or the Qualifying
Lenders, as applicable, at the Administrative Agent’s Office in immediately
available funds not later than 11:00 a.m. on the Discounted Prepayment Effective
Date and all such prepayments shall be applied to the remaining principal
installments of the relevant Tranche or Tranches of Term Loans on a pro rata
basis across such installments.  The Term Loans so prepaid shall be accompanied
by all accrued and unpaid interest on the par principal amount so prepaid up to,
but not including, the Discounted Prepayment Effective Date.  Each prepayment of
the outstanding Term Loans pursuant to this Section 2.8(e) shall be paid to the
Discounted Prepayment Accepting Lenders, Participating Lenders, or Qualifying
Lenders, as applicable, and shall be applied to the relevant Term Loans of such
Lenders in the manner specified in the applicable subsection of this Section
2.8(e).  The aggregate principal amount of, and the remaining installments of,
each Tranche of Term Loans shall be deemed reduced by the full par value of the
aggregate principal amount of such Tranche of Term Loans prepaid on the
Discounted Prepayment Effective Date in any Discounted Term Loan Prepayment.
 
(vii)           To the extent not expressly provided for herein, each Discounted
Term Loan Prepayment shall be consummated pursuant to procedures consistent with
the provisions in this Section 2.8(e) or as may otherwise be established from
time to time by the Auction Agent acting in its reasonable discretion and agreed
to by the Borrower.
 
(viii)           Notwithstanding anything in any Loan Document to the contrary,
for purposes of this Section 2.8(e), each notice or other communication required
to be delivered or otherwise provided to the Auction Agent (or its delegate)
shall be deemed to have been given upon the Auction Agent’s (or such delegate’s)
actual receipt during normal business hours of such notice or communication;
provided, that any notice or communication actually received outside of normal
business hours shall be deemed to have been given as of the opening of business
on the next succeeding Business Day.
 
(ix)           The Borrower and the Lenders acknowledge and agree that the
Auction Agent may perform any and all of its duties under this Section 2.8(e) by
itself or through any Affiliate of the Auction Agent and expressly consents to
any such delegation of duties by the Auction Agent to such Affiliate and the
performance of such delegated duties by such Affiliate.  The exculpatory
provisions pursuant to this Agreement shall apply to each Affiliate of the
Auction Agent and its respective activities in connection with any Discounted
Term Loan Prepayment provided for in this Section 2.8(e) as well as activities
of the Auction Agent.
 
(f)           The Borrower shall have the right, by written notice to the
Auction Agent, to revoke in full (but not in part) its offer to make a
Discounted Term Loan Prepayment and rescind the applicable Specified Discounted
Prepayment Notice, Discount Range Prepayment Notice or Solicited Discounted
Prepayment Notice therefor at its discretion at any time on or prior to the
applicable Specified Discounted Prepayment Response Date, Discount Range
Prepayment Response Date or Solicited Discounted Prepayment Response Date,
respectively (and if such offer is revoked pursuant to the preceding clauses,
any failure by the Borrower to make any prepayment to a Lender, as applicable,
pursuant to Section 2.8(e) (Optional Prepayments) shall not constitute a Default
or Event of Default).
 
 
 
 
74

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
Section 2.9              Mandatory Prepayments
 
(a)           The Borrower shall prepay the Term Loans in accordance with clause
(c) below:
 
(i)           within ten Business Days of receipt by the Borrower or any of its
Subsidiaries of Net Cash Proceeds arising from (A) any Asset Sale permitted
under Section 8.4(g) (Sale of Assets) in excess of $300,000,000, in an amount
equal to 100% of such Net Cash Proceeds in excess of $300,000,000; and (B) any
other Asset Sale or any Property Loss Event, in an amount equal to 100% of such
Net Cash Proceeds; and
 
(ii)           within ten Business Days of receipt by the Borrower or any of its
Subsidiaries of Net Cash Proceeds arising from any Debt Issuance (other than any
Debt Issuance permitted by this Agreement (other than pursuant to Section
8.1(a)(ii) (Indebtedness)), in an amount equal to 100% of such Net Cash
Proceeds.
 
(b)           If the Net Senior Secured Leverage Ratio as of the last day of any
Fiscal Year (commencing with the Fiscal Year ended on or around December 31,
2014) is greater than 2.5 to 1.0 and if and to the extent that Excess Cash Flow
exceeds $20,000,000 for the relevant period, the Borrower shall prepay the Term
Loans in accordance with clause (c) below, within ten Business Days after the
delivery of Financial Statements pursuant to Section 6.1(b) (Financial
Statements) for such Fiscal Year, in an amount equal to (i) 50% of Excess Cash
Flow of the Borrower and its Subsidiaries for such Fiscal Year minus (ii) the
sum of (x) any optional prepayments of Term Loans made pursuant to Section
2.8(b) (Optional Prepayments) in such Fiscal Year or after the end of such
Fiscal Year (and not previously applied by the Borrower in such Fiscal Year to
reduce the prepayment required by this clause (b) for the preceding Fiscal Year)
but before the date of prepayment under this clause (b) and (y) the amount of
any permanent voluntary reductions of the Revolving Credit Commitments hereunder
during such Fiscal Year plus the amount of any permanent voluntary reductions of
the Revolving Credit Commitments hereunder after the end of such Fiscal Year
(and not previously applied by the Borrower in such Fiscal Year to reduce the
prepayment required by this clause (b) for the preceding Fiscal Year) but before
the date of prepayment under this clause (b) to the extent that an equal amount
of Revolving Loans hereunder was simultaneously repaid; provided, however, that
(A) any optional prepayments of the Term Loans on or after the date that is 180
days prior to the Latest Maturity Date, (B) any repayment of the Term Loans with
proceeds of Loan Agreement Refinancing Debt incurred pursuant to Section
8.1(a)(ii) (Indebtedness), (C) any optional prepayments of the Term Loans
pursuant to Section 2.8(e) (Optional Prepayments) and (D) any open market
purchases by Holdings, the Borrower or any of their respective Subsidiaries
pursuant to Section 11.2(j) (Assignments and Participations), shall not be
included for purposes of clause (ii)(A) above.
 
(c)           Subject to the provisions of Section 2.13(g) (Payments and
Computations) and Section 2.22(c) (Incremental/Extended/Refinancing Amendments
Generally), any prepayments made by the Borrower required to be applied in
accordance with this clause (c), except in connection with a Deferred Prepayment
Event, shall be applied to repay the outstanding principal balance of the Term
Loans, until such Term Loans shall have been prepaid in full.  All repayments of
the Term Loans made pursuant to this clause (c) shall be applied to reduce the
remaining installments of such outstanding principal amounts of the Term Loans
(i) in the stated order of their maturities for eight quarterly installments and
then (ii) to reduce the remaining installments on a pro rata basis; provided,
however, that (A) upon a Deferred Prepayment Event, the prepayments
 
 
 
 
75

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
required above shall be reduced by the Deferred Prepayment Amount in respect of
such Deferred Prepayment Event and (B) on the earlier of (1) the occurrence of
an Event of Default and (2) the Deferred Prepayment Date, the remaining balance
of such Deferred Prepayment Amount shall be applied as set forth above.
 
(d)           If at any time, the aggregate principal amount of the Revolving
Credit Outstandings exceed the aggregate Revolving Credit Commitments at such
time, the Borrower shall forthwith prepay the Swing Loans first and then the
other Revolving Loans then outstanding in an amount equal to such excess.  If
any such excess remains after repayment in full of the aggregate outstanding
Swing Loans and Revolving Loans, the Borrower shall provide cash collateral for
the Letter of Credit Obligations in the manner set forth in Section 9.3 (Actions
in Respect of Letters of Credit) in an amount equal to 105% of such excess.
 
(e)           Anything contained herein to the contrary notwithstanding, so long
as any Term Loans are outstanding, in the event the Borrower is required to make
any mandatory prepayment (a “Mandatory Prepayment”) of the Term Loans pursuant
to this Section 2.9 (other than pursuant to Section 2.9(a)(ii)) not less than
five (5) Business Days prior to the date (the “Required Prepayment Date”) on
which the Borrower is required to make such Mandatory Prepayment the Borrower
shall notify the Administrative Agent of the amount and date of such prepayment
and the Administrative Agent will promptly thereafter notify each Lender holding
an outstanding Term Loan of the amount of such Lender’s Ratable Portion of such
Mandatory Prepayment and such Lender’s option to refuse such amount.  Each such
Lender may exercise its option to refuse such amount by giving written notice to
the Borrower and the Administrative Agent of its election to do so on or before
the last Business Day prior to the Required Prepayment Date (it being understood
that any Lender that does not notify the Borrower and Administrative Agent of
its election to exercise such option on or before the last Business Day prior to
the Required Prepayment Date shall be deemed to have elected, as of such date,
not to exercise such option (each such Lender, a “Non-Declining Lender”)).  On
the Required Prepayment Date, the Borrower shall pay to the Administrative Agent
the aggregate Ratable Portion of the amount of the Mandatory Prepayment payable
to all Non-Declining Lenders, which amount shall be applied to prepay the Term
Loans of each Non-Declining Lender on a pro rata basis (in accordance with the
respective outstanding principal amounts thereof) in an amount equal to its
Ratable Portion of the Mandatory Prepayment and the Borrower shall retain any
remaining amounts declined by any Lender pursuant to this clause (e) after the
application of such Mandatory Prepayment in accordance with the terms hereof,
such retained amounts may be used for general corporate purposes not otherwise
prohibited by the Loan Documents.


Section 2.10           Interest
 
(a)           Rate of Interest.
 
(i)           Subject to the terms and conditions set forth in this Agreement,
at the option of the Borrower, all Revolving Loans and Term Loans shall be made
as Base Rate Loans or Eurodollar Rate Loans; provided, however, that all such
Loans shall be made as Base Rate Loans unless, subject to Section 2.14 (Special
Provisions Governing Eurodollar Rate Loans), the Notice of Borrowing specifies
that all or a portion thereof shall be Eurodollar Rate Loans, as the case may
be.  All Swing Loans shall be made as Base Rate Loans, subject to conversion
pursuant to Section 2.3 (Swing Loans).
 
 
 
 
 
76

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
(ii)           All Loans and the outstanding amount of all other Obligations
(other than pursuant to Hedging Contracts that are Loan Documents, to the extent
such Hedging Contracts provide for the accrual of interest on unpaid
obligations) shall bear interest, in the case of Loans, on the unpaid principal
amount thereof from the date such Loans are made and, in the case of such other
Obligations, from the date such other Obligations are due and payable until, in
all cases, paid in full, except as otherwise provided in clause (c) below, as
follows:
 
(A)           if a Base Rate Loan or such other Obligation, at a rate per annum
equal to the sum of (A) the Base Rate as in effect from time to time and (B) the
Applicable Margin; and
 
(B)           if a Eurodollar Rate Loan, at a rate per annum equal to the sum of
(A) the Eurodollar Rate determined for the applicable Interest Period and (B)
the Applicable Margin in effect from time to time during such Interest Period.
 
(b)           Interest Payments.  (i) Interest accrued on each Base Rate Loan
(other than Swing Loans) shall be payable in arrears (A) on the first Business
Day of each calendar quarter, commencing on the first such day following the
making of such Base Rate Loan, (B) in the case of Base Rate Loans that are Term
Loans, upon the payment or prepayment thereof in full or in part on the
principal amount paid or prepaid and (C) if not previously paid in full, at
maturity (whether by acceleration or otherwise) of such Loan, (ii) interest
accrued on Swing Loans shall be payable in arrears on the first Business Day of
the immediately succeeding calendar quarter, (iii) interest accrued on each
Eurodollar Rate Loan shall be payable in arrears (A) on the last day of each
Interest Period applicable to such Loan and, if such Interest Period has a
duration of more than three months, on each date during such Interest Period
occurring every three months from the first day of such Interest Period, (B)
upon the payment or prepayment thereof in full or in part on the principal
amount paid or prepaid and (C) if not previously paid in full, at maturity
(whether by acceleration or otherwise) of such Loan and (iv) interest accrued on
the amount of all other Obligations shall be payable on demand from and after
the time such Obligation becomes due and payable (whether by acceleration or
otherwise).
 
(c)           Default Interest.  Notwithstanding the rates of interest specified
in clause (a) above or elsewhere herein, effective immediately upon the
occurrence of an Event of Default under Section 9.1(a), (b) or (f) (Events of
Default) and for as long thereafter as such Event of Default shall be
continuing, the principal balance of all Loans and the amount of all other
Obligations then due and payable shall bear interest at a rate that is two
percent per annum in excess of the rate of interest applicable to such Loans or
other Obligations from time to time.  Such interest shall be payable on the date
that would otherwise be applicable to such interest pursuant to clause (b)
above or otherwise on demand.
 
Section 2.11           Conversion/Continuation Option
 
(a)           The Borrower may elect (i) at any time on any Business Day to
convert Base Rate Loans (other than Swing Loans) or any portion thereof to
Eurodollar Rate Loans and (ii) at the end of any applicable Interest Period, (A)
to convert Eurodollar Rate Loans or any portion thereof into Base Rate Loans or
(B) to continue Eurodollar Rate Loans, or any portion thereof, for an additional
Interest Period; provided, however, that (i) the aggregate amount of the Base
Rate Loans for each Interest Period must be in the amount of at least $500,000
or an integral
 
 
 
 
77

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
multiple of $100,000 in excess thereof and (ii) the aggregate amount of the
Eurodollar Rate Loans for each Interest Period must be in the amount of at least
$1,000,000 or an integral multiple of $500,000 in excess thereof.  Each
conversion or continuation shall be allocated among the Loans of each Lender in
accordance with such Lender’s Ratable Portion.  Each such election shall be in
substantially the form of Exhibit F (Form of Notice of Conversion or
Continuation) (a “Notice of Conversion or Continuation”) and shall be made by
giving the Administrative Agent at least three Business Days’ prior written
notice specifying (A) the amount and type of Loan being converted or continued,
(B) in the case of a conversion to or a continuation of Eurodollar Rate Loans,
the applicable Interest Period and (C) in the case of a conversion, the date of
such conversion.
 
(b)           The Administrative Agent shall promptly notify each applicable
Lender of its receipt of a Notice of Conversion or Continuation and of the
options selected therein.  Notwithstanding the foregoing, no conversion in whole
or in part of Base Rate Loans to Eurodollar Rate Loans and no continuation in
whole or in part of Eurodollar Rate Loans upon the expiration of any applicable
Interest Period shall be permitted at any time at which (i) an Event of Default
shall have occurred and be continuing or (ii) the continuation of, or conversion
into, a Eurodollar Rate Loan would violate any provision of Section 2.14
(Special Provisions Governing Eurodollar Rate Loans).  If, within the time
period required under the terms of this Section 2.11, the Administrative Agent
does not receive a Notice of Conversion or Continuation from the Borrower
containing a permitted election to continue any Eurodollar Rate Loans for an
additional Interest Period or to convert any such Loans, then, upon the
expiration of the applicable Interest Period, such Loans shall be automatically
converted to Base Rate Loans.  Each Notice of Conversion or Continuation shall
be irrevocable.
 
Section 2.12           Fees
 
(a)           Unused Commitment Fee.  The Borrower agrees to pay in immediately
available Dollars to each Revolving Credit Lender a commitment fee on the actual
daily amount by which the Revolving Credit Commitment of such Revolving Credit
Lender exceeds the sum of (A) such Revolving Credit Lender’s Ratable Portion of
the aggregate outstanding principal amount of Revolving Loans and (B) such
Revolving Credit Lender’s Ratable Portion of the outstanding amount of the
aggregate Letter of Credit Obligations (the “Unused Commitment Fee”) from the
Closing Date through the Revolving Credit Termination Date at the Applicable
Unused Commitment Fee Rate, payable in arrears (x) on the first Business Day of
each calendar quarter, commencing on the first such Business Day following the
Closing Date and (y) on the Revolving Credit Termination Date.
 
(b)           Letter of Credit Fees.  The Borrower agrees to pay the following
amounts with respect to Letters of Credit issued by any Issuer:
 
(i)           to the applicable Issuer of a Letter of Credit, with respect to
each Letter of Credit issued by such Issuer, an issuance fee not greater than
0.25% per annum of the Dollar Equivalent of the maximum undrawn face amount of
such Letter of Credit, payable in arrears (A) (1) on the first Business Day of
each calendar quarter, commencing on the first such Business Day following the
issuance of such Letter of Credit and (2) on the Revolving Credit Termination
Date or (B) on such other dates as agreed to by the Borrower and the applicable
Issuer;
 
 
 
 
78

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
(ii)           to the Administrative Agent for the ratable benefit of the
Revolving Credit Lenders, with respect to each Letter of Credit, a fee accruing
in Dollars at a rate per annum equal to the Applicable Margin for Revolving
Loans that are Eurodollar Rate Loans on the Revolving Credit Lenders’ Ratable
Portion of the Dollar Equivalent of the maximum undrawn face amount of such
Letter of Credit, payable in arrears (1) on the first Business Day of each
calendar quarter, commencing on the first such Business Day following the
issuance of such Letter of Credit and (2) on the Revolving Credit Termination
Date; and
 
(iii)           to the Issuer of any Letter of Credit, with respect to the
issuance, amendment or transfer of each Letter of Credit and each drawing made
thereunder, customary documentary and processing charges in accordance with such
Issuer’s standard schedule for such charges in effect at the time of issuance,
amendment, transfer or drawing, as the case may be.
 
(c)           Defaulting Lender Fees.  Notwithstanding anything herein to the
contrary, during such period as a Lender is a Defaulting Lender, such Defaulting
Lender will not be entitled to any fees accruing during such period pursuant to
clauses (a) and (b) above (without prejudice to the rights of the Lenders other
than Defaulting Lenders in respect of such fees); provided, that (i) to the
extent that a Ratable Portion of the Letter of Credit Obligations or Swing Loans
of such Defaulting Lender is reallocated to the Non-Defaulting Lenders pursuant
to Section 2.18(a) (Defaulting Lender), such fees that would have accrued for
the benefit of such Defaulting Lender will instead accrue for the benefit of and
be payable to such Non-Defaulting Lenders, pro rata in accordance with their
respective Commitments, and (ii) to the extent any portion of such Letter or
Credit Obligations or Swing Loans cannot be so reallocated and the Borrower has
not provided cash collateral, such fees will instead accrue for the benefit of
and be payable to the Issuer and the Swing Lender as their interests appear (and
the pro rata payment provisions of Section 2.13 (Payments and Computations) will
automatically be deemed adjusted to reflect the provisions of this
Section 2.12(c) (Fees)).
 
(d)           Additional Fees.  The Borrower has agreed to pay to the Agents and
the Arrangers, as applicable, additional fees, the amount and dates of payment
of which are embodied in the Fee Letter and the Engagement Letter.
 
Section 2.13           Payments and Computations
 
(a)           The Borrower shall make each payment hereunder (including fees and
expenses) not later than 2:00 p.m. (New York time) on the day when due, in the
currency specified herein (or, if no such currency is specified, in Dollars) to
the Administrative Agent at its address referred to in Section 11.8 (Notices,
Etc.) in immediately available funds without set-off or counterclaim.  The
Administrative Agent shall promptly thereafter cause to be distributed
immediately available funds relating to the payment of principal, interest or
fees to the applicable Lenders, in accordance with the application of payments
set forth in clause (f) or (g) below, as applicable, for the account of their
respective Applicable Lending Offices; provided, however, that amounts payable
pursuant to Section 2.14(c) (Illegality), Section 2.15 (Increased Costs and
Capital Adequacy) or Section 2.16 (Taxes) shall be paid only to the affected
Lender or Lenders and amounts payable with respect to Swing Loans shall be paid
only to the applicable Swing Lender.  Payments received by the Administrative
Agent after 2:00 p.m. (New York time) shall be deemed to be received on the next
Business Day.
 
 
 
 
 
79

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
(b)           All computations of interest and of fees shall be made by the
Administrative Agent on the basis of a year of 360 days (or 365/366 days in the
case of Obligations bearing interest at the Base Rate and the Applicable Unused
Commitment Fee Rate), in each case for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest and fees are payable.  Each determination by the Administrative Agent
of a rate of interest hereunder shall be conclusive and binding for all
purposes, absent manifest error.
 
(c)           Each payment by the Borrower of any Loan, Reimbursement Obligation
(including interest or fees in respect thereof) and each reimbursement of
various costs, expenses or other Obligation shall be made in the currency in
which such Loan was made, such Letter of Credit issued or such cost, expense or
other Obligation was incurred; provided, however, that (i) the Letter of Credit
Reimbursement Agreement for a Letter of Credit may specify another currency for
the Reimbursement Obligation in respect of such Letter of Credit and (ii) other
than for payments in respect of a Loan or Reimbursement Obligation, Loan
Documents duly executed by the Administrative Agent or any Hedging Contract may
specify other currencies of payment for Obligations created by or directly
related to such Loan Document or Hedging Contract.
 
(d)           Whenever any payment hereunder shall be stated to be due on a day
other than a Business Day, the due date for such payment shall be extended to
the next succeeding Business Day, and such extension of time shall in such case
be included in the computation of payment of interest or fees, as the case may
be; provided, however, that if such extension would cause payment of interest on
or principal of any Eurodollar Rate Loan to be made in the next calendar month,
such payment shall be made on the immediately preceding Business Day.  All
repayments of any Loans denominated in Dollars shall be applied to repay such
Loans outstanding as Base Rate Loans or Eurodollar Rate Loans as notified by the
Borrower to the Administrative Agent in writing (which writing may be by
telecopy or electronic mail) not later than 1:00 p.m. (New York time) one
Business Day prior to the scheduled date of such payment, with those Eurodollar
Rate Loans having earlier expiring Eurodollar Interest Periods being repaid
prior to those having later expiring Eurodollar Interest Periods; provided,
however, that if the Borrower fails to so notify the Administrative Agent, such
payment shall be applied first, to repay such Loans outstanding as Base Rate
Loans and then, to repay such Loans outstanding as Eurodollar Rate Loans.
 
(e)           Unless the Administrative Agent shall have received notice from
the Borrower to the Lenders prior to the date on which any payment is due
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each applicable Lender
on such due date an amount equal to the amount then due such Lender.  If and to
the extent that the Borrower shall not have made such payment in full to the
Administrative Agent, each applicable Lender shall repay to the Administrative
Agent forthwith on demand such amount distributed to such Lender together with
interest thereon (in the case of the Administrative Agent, at the Federal Funds
Rate for the first Business Day and thereafter, at the rate applicable to Base
Rate Loans) for each day from the date such amount is distributed to such Lender
until the date such Lender repays such amount to the Administrative Agent.
 
(f)           Except for payments and other amounts received by the
Administrative Agent and applied in accordance with the provisions of clause (g)
below (or required to be applied in accordance with Section 2.9(c) (Mandatory
Prepayments)), all payments and any other
 
 
 
 
 
80

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
amounts received by the Administrative Agent from or for the benefit of the
Borrower shall be applied as follows: first, to pay principal of, and interest
on, any portion of the Loans the Administrative Agent may have advanced pursuant
to the express provisions of this Agreement on behalf of any Lender, for which
the Administrative Agent has not then been reimbursed by such Lender or the
Borrower, second, to pay all other Obligations then due and payable and third,
as the Borrower so designates.  Payments in respect of Swing Loans received by
the Administrative Agent shall be distributed to the applicable Swing Lender;
payments in respect of Revolving Loans received by the Administrative Agent
shall be distributed to each Revolving Credit Lender in accordance with such
Lender’s Ratable Portion of the Revolving Credit Facility; payments in respect
of Term Loans in any Tranche received by the Administrative Agent shall be
distributed to each Term Lender holding Term Loans in such Tranche in accordance
with such Lender’s Ratable Portion of such Tranche; and all payments of fees and
all other payments in respect of any other Obligation shall be allocated among
such of the Lenders and Issuers as are entitled thereto and, for such payments
allocated to the Lenders, in proportion to their respective Ratable
Portions.  Subject to Section 2.22(c) (Incremental/Extended/Refinancing
Amendments Generally), each repayment or prepayment of Loans shall be applied
ratably among Tranches of Loans then outstanding, except as may otherwise be set
forth in any Incremental/Extended/Refinancing Amendment (it being understood
that the Net Cash Proceeds of any Loan Agreement Refinancing Debt shall be
applied solely to each applicable Tranche of Refinanced Debt pro rata among the
Lenders holding Term Loans in the applicable Tranches).  All payments of fees
and all other payments in respect of any other Obligation shall be allocated
among such of the Lenders as are entitled thereto and, for such payments
allocated to the Lenders, in proportion to their respective Ratable Portions.
 
(g)           The Borrower hereby irrevocably waives the right to direct the
application of any and all payments in respect of the Obligations and any
proceeds of Collateral after the occurrence and during the continuance of an
Event of Default and agrees that, notwithstanding the provisions of
Section 2.9(c) (Mandatory Prepayments) and clause (f) above, the Administrative
Agent may, and, upon either (A) the written direction of the Requisite Lenders
or (B) the acceleration of the Obligations pursuant to Section 9.2 (Remedies)
shall, apply all payments in respect of any Obligations and all funds on deposit
in any Cash Collateral Account and all other proceeds of Collateral in the
following order:
 
(i)           first, to pay Obligations in respect of any expense reimbursements
or indemnities then due to the Administrative Agent;
 
(ii)           second, to pay Obligations in respect of any expense
reimbursements or indemnities then due to the Agents (other than the
Administrative Agent), the Lenders and the Issuers;
 
(iii)           third, to pay Obligations in respect of any fees then due to the
Agents, the Lenders and the Issuers;
 
(iv)           fourth, to pay interest then due and payable in respect of the
Loans and Reimbursement Obligations;
 
(v)           fifth, to pay or prepay principal amounts on the Loans and
Reimbursement Obligations, to provide cash collateral for outstanding Letter of
Credit Undrawn Amounts in the manner described in Section 9.3 (Actions in
Respect of Letters of Credit) and to pay Cash Management Obligations and amounts
owing with respect to
 
 
 
 
 
81

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
Hedging Contracts, ratably to the aggregate principal amount of such Loans,
Reimbursement Obligations and Letter of Credit Undrawn Amounts, Cash Management
Obligations and Obligations owing with respect to Hedging Contracts; and
 
(vi)           sixth, to the ratable payment of all other Obligations;
 
provided, however, that if sufficient funds are not available to fund all
payments to be made in respect of any Obligation described in any of clauses
(i), (ii), (iii), (iv), (v) and (vi) above, the available funds being applied
with respect to any such Obligation (unless otherwise specified in such clause)
shall be allocated to the payment of such Obligation ratably, based on the
proportion of each Agent’s and each Lender’s or Issuer’s interest in the
aggregate outstanding Obligations described in such clauses; provided, further,
that payments that would otherwise be allocated to the Revolving Credit Lenders
shall be allocated first to pay interest on and principal of any portion of the
Revolving Loans that the Administrative Agent may have advanced on behalf of any
Lender for which the Administrative Agent has not then been reimbursed by such
Lender or the Borrower, second to repay Swing Loans until such Loans are repaid
in full and then to repay the Revolving Loans.  The order of priority set forth
in clauses (i), (ii), (iii), (iv), (v) and (vi) above may at any time and from
time to time be changed by the agreement of the Requisite Lenders without
necessity of notice to or consent of or approval by the Borrower, any Secured
Party that is not a Lender or Issuer or by any other Person that is not a Lender
or Issuer.  The order of priority set forth in clauses (i), (ii) and (iii) above
may be changed with respect to amounts owing to any Agent only with the prior
written consent of such Agent.
 
(h)           If any Lender is a Defaulting Lender, such Defaulting Lender shall
be deemed to have assigned any and all payments in respect of the Obligations
and any proceeds of Collateral due to it from or for the benefit of the Borrower
to the Non-Defaulting Lenders for application to, and reduction of, their
Ratable Portion of all Obligations until such Non-Defaulting Lenders have been
repaid in full.  Such Defaulting Lender hereby authorizes the Administrative
Agent to distribute such payments to the Non-Defaulting Lenders in accordance
with Section 2.9(c) (Mandatory Prepayments) and this Section 2.13 (Payments and
Computations).  This Section 2.13(h) (Payments and Computations) shall apply and
be effective regardless of whether an Event of Default has occurred and is
continuing and notwithstanding (i) any other provision of this Agreement to the
contrary or (ii) any instruction of the Borrower as to its desired application
of payments.
 
Section 2.14           Special Provisions Governing Eurodollar Rate Loans
 
(a)           Determination of Interest Rate
 
The Eurodollar Rate for each Interest Period for Eurodollar Rate Loans shall be
determined by the Administrative Agent pursuant to the procedures set forth in
the definition of “Eurodollar Rate.”  The Administrative Agent’s determination
shall be presumed to be correct absent manifest error and shall be binding on
the Borrower.
 
(b)           Interest Rate Unascertainable, Inadequate or Unfair
 
In the event that (A) the Administrative Agent determines that adequate and fair
means do not exist for ascertaining the applicable interest rates by reference
to which the Eurodollar Rate then being determined is to be fixed or (B) the
Requisite Lenders notify the Administrative Agent that the Eurodollar Rate for
any Interest Period will not adequately reflect
 
 
 
 
82

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
the cost to the Lenders of making or maintaining such Loans in the applicable
currency for such Interest Period, the Administrative Agent shall forthwith so
notify the Borrower and the Lenders, whereupon each Eurodollar Rate Loan shall
automatically, on the last day of the current Interest Period for such Loan,
convert into a Base Rate Loan and the obligations of the Lenders to make
Eurodollar Rate Loans or to convert Base Rate Loans into Eurodollar Rate Loans
shall be suspended until the Administrative Agent shall notify the Borrower that
the Requisite Lenders have determined that the circumstances causing such
suspension no longer exist.
 
(c)           Illegality
 
Notwithstanding any other provision of this Agreement, if any Lender determines
that the introduction of, or any change in or in the interpretation of, any law,
treaty or governmental rule, regulation or order after the Closing Date shall
make it unlawful, or any central bank or other Governmental Authority shall
assert that it is unlawful, for any Lender or its applicable Lending Office to
make Eurodollar Rate Loans or to continue to fund or maintain Eurodollar Rate
Loans, then, on notice thereof and demand therefor by such Lender to the
Borrower through the Administrative Agent, (i) the obligation of such Lender to
make or to continue Eurodollar Rate Loans and to convert Base Rate Loans into
Eurodollar Rate Loans shall be suspended, and each such Lender shall make a Base
Rate Loan as part of any requested Borrowing of Eurodollar Rate Loans and (ii)
if the affected Eurodollar Rate Loans are then outstanding, the Borrower shall
immediately convert each such Loan into a Base Rate Loan.  If, at any time after
a Lender gives notice under this clause (d), such Lender determines that it may
lawfully make Eurodollar Rate Loans, such Lender shall promptly give notice of
that determination to the Borrower and the Administrative Agent, and the
Administrative Agent shall promptly transmit the notice to each other
Lender.  The Borrower’s right to request, and such Lender’s obligation, if any,
to make Eurodollar Rate Loans shall thereupon be restored.
 
(d)           Breakage Costs
 
In addition to all amounts required to be paid by the Borrower pursuant to
Section 2.10 (Interest), the Borrower shall compensate each Lender, upon written
request, for all losses, expenses and liabilities (including any loss or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund or maintain such Lender’s Eurodollar Rate Loans
to the Borrower but excluding any loss of the Applicable Margin on the relevant
Loans) that such Lender may sustain (i) if for any reason (other than solely by
reason of such Lender being a Defaulting Lender) a proposed Borrowing,
conversion into or continuation of Eurodollar Rate Loans does not occur on a
date specified therefor in a Notice of Borrowing or a Notice of Conversion or
Continuation given by the Borrower or in a telephonic request by it for
borrowing or conversion or continuation or a successive Interest Period does not
commence after notice therefor is given pursuant to Section 2.11
(Conversion/Continuation Option), (ii) if for any reason any Eurodollar Rate
Loan is prepaid (including mandatorily pursuant to Section 2.9 (Mandatory
Prepayments)) on a date that is not the last day of the applicable Interest
Period, (iii) as a consequence of a required conversion of a Eurodollar Rate
Loan to a Base Rate Loan as a result of any of the events indicated in clause
(d) above or (iv) as a consequence of any failure by the Borrower to repay
Eurodollar Rate Loans when required by the terms hereof.  The Lender making
demand for such compensation shall deliver to the Borrower concurrently with
such demand a written statement as to such losses, expenses and liabilities, and
this statement shall be conclusive and binding for all purposes as to the amount
of compensation due to such Lender, absent manifest error.
 
 
 
 
83

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
Section 2.15           Increased Costs and Capital Adequacy
 
(a)           Increased Costs Generally.  If any Change in Law shall:
 
(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate) or
any Issuer;
 
(ii)            subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
“Excluded Taxes” and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or
 
(iii)           impose on any Lender or any Issuer or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such Issuer or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, Issuer or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender, Issuer or other Recipient, the Borrower will pay to
such Lender, Issuer or other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender, Issuer or other Recipient, as
the case may be, for such additional costs incurred or reduction suffered.
 
(b)           Capital Adequacy.  If at any time any Lender determines that a
Change in Law shall have the effect of reducing the rate of return on such
Lender’s (or any corporation controlling such Lender’s) capital as a consequence
of its obligations hereunder or under or in respect of any Letter of Credit to a
level below that which such Lender or such corporation could have achieved but
for such adoption, change, compliance or interpretation, then, upon demand from
time to time by such Lender (with a copy of such demand to the Administrative
Agent), the Borrower shall pay to the Administrative Agent for the account of
such Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender for such reduction.  A certificate as to
such amounts submitted to the Borrower and the Administrative Agent by such
Lender shall be conclusive and binding for all purposes absent manifest error;
provided, that such Lender’s demand for payment of such costs hereunder, and
such method of allocation is not inconsistent with its treatment of other
borrowers which, as a credit matter, are similarly situated to the Borrower and
which are subject to similar provisions.
 
Section 2.16           Taxes
 
(a)           Issuer.  For Purposes of this Section 2.16, the term “Lender”
includes any Issuer.
 
 
 
 
84

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
(b)           Payments Free of Taxes.  Any and all payments by or on account of
the Borrower under any Loan Document shall be made free and clear of and without
deduction for any Taxes, except as required by law.  If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.
 
(c)           Payments of Other Taxes by the Borrower.  The Borrower shall
timely pay to the relevant Governmental Authority, in accordance with applicable
law, or, at the option of the Administrative Agent, timely reimburse it for the
payment of, any Other Taxes.
 
(d)           Indemnification by the Borrower.  The Borrower shall indemnify
each Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
 
(e)           Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.2 (Assignments and Participations), (iii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this clause (e).
 
(f)           Evidence of Payments.  As soon as practicable after any payment of
Taxes by the Borrower to a Governmental Authority pursuant to this Section 2.16,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(g)           Status of Lenders.  (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall
 
 
 
 
85

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.16(g) (ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
 
(ii)           Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Borrower,
 
(A)           any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
 
(B)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
 
(i)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
 
(ii)           executed originals of IRS Form W-8ECI;
 
(iii)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit L-1 to the effect that such
Foreign Lender is not a “bank”
 
 
 
 
86

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN; or
 
(iv)           to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
L-2 or Exhibit L-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided, that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit L-4 on
behalf of each such direct and indirect partner;
 
(C)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
 
(D)           if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
 
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or
 
 
 
 
 
87

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
 
(h)           Treatment of Certain Refunds.  If a Recipient determines, in its
sole discretion, that it has received a refund or credit of any Indemnified
Taxes as to which additional amounts have been paid or as to which it has been
indemnified pursuant to this Section 2.16, it shall pay over such refund or
credit to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid), net of expenses of such Recipient; provided, however,
that the Borrower, upon the request of the Recipient, shall repay to such
Recipient the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) that is required
to be repaid after receipt of written notice setting forth in reasonable detail
a calculation of such amount and certifying that the Recipient is required to
repay such refund to such Governmental Authority.  Notwithstanding anything to
the contrary in this paragraph (h), in no event will the indemnified Recipient
be required to pay any amount to the Borrower pursuant to this paragraph (h) the
payment of which would place such Recipient in a less favorable after-tax
position than such party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid.  This
paragraph shall not be construed to require any Recipient to make available its
Tax Returns (or any other information relating to its Taxes which it deems
confidential) to the Borrower or any other Person or to require any Recipient to
apply for a refund of Taxes.
 
(i)           Survival. Each party’s obligations under this Section 2.16 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.
 
Section 2.17           Mitigation Obligations; Substitution of Lenders
 
(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 2.15 (Increased Costs and Capital Adequacy), or
requires the Borrower to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16 (Taxes), then such Lender shall (at the request of the Borrower)
use reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 (Increased Costs and Capital Adequacy) or 2.16
(Taxes), as the case may be, in the future, and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
(b)           Replacement of Lenders.  (i) In the event that (i)(A) any Lender
makes a claim under Section 2.15 (Increased Costs and Capital Adequacy), (B) it
becomes illegal for any Lender to continue to fund or make any Eurodollar Rate
Loan and such Lender notifies the Borrower pursuant to Section 2.14(c)
(Illegality), (C) any Loan Party is required to make any payment pursuant to
Section 2.16 (Taxes) that is attributable to a particular Lender or (D) any
Lender becomes a Defaulting Lender and (ii) in the case of clause (i)(A) above,
as a consequence of increased costs in respect of which such claim is made, the
effective rate of interest payable to such Lender under this Agreement with
respect to its Loans materially exceeds the effective average annual rate of
interest payable to the Requisite Lenders under this Agreement (any such
 
 
 
 
 
88

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
Lender, an “Affected Lender”), the Borrower may substitute any Lender and, if
reasonably acceptable to the Administrative Agent, any other Eligible Assignee
(a “Substitute Institution”) for such Affected Lender hereunder, after delivery
of a written notice (a “Substitution Notice”) by the Borrower to the
Administrative Agent and the Affected Lender within a reasonable time (in any
case not to exceed 90 days) following the occurrence of any of the events
described in clause (i) above that the Borrower intends to make such
substitution.
 
(ii)           If the Substitution Notice was properly issued under this
Section 2.17, the Affected Lender shall sell, and the Substitute Institution
shall purchase, all rights and claims of such Affected Lender under the Loan
Documents and the Substitute Institution shall assume, and the Affected Lender
shall be relieved of, the Affected Lender’s Revolving Credit Commitments and all
other prior unperformed obligations of the Affected Lender under the Loan
Documents (other than in respect of any damages (which pursuant to Section 11.5
(Limitation of Liability), do not include exemplary or punitive damages, to the
extent permitted by applicable law) in respect of any such unperformed
obligations).  Such purchase and sale (and the corresponding assignment of all
rights and claims hereunder) shall be recorded in the Register maintained by the
Administrative Agent and shall be effective on (and not earlier than) the later
of (i) the receipt by the Affected Lender of its Ratable Portion of the
Revolving Credit Outstandings, the Term Loans, together with any other
Obligations owing to it, (ii) the receipt by the Administrative Agent of an
agreement in form and substance satisfactory to it and the Borrower whereby the
Substitute Institution shall agree to be bound by the terms hereof and (iii) the
payment in full to the Affected Lender in cash of all fees, unreimbursed costs
and expenses and indemnities accrued and unpaid through such effective
date.  Upon the effectiveness of such sale, purchase and assumption, the
Substitute Institution shall become a “Lender” hereunder for all purposes of
this Agreement having a Commitment in the amount of such Affected Lender’s
Commitment assumed by it and such Commitment of the Affected Lender shall be
terminated; provided, however, that all indemnities under the Loan Documents
shall continue in favor of such Affected Lender.
 
(iii)           Each Lender agrees that, if it becomes an Affected Lender and
its rights and claims are assigned hereunder to a Substitute Institution
pursuant to this Section 2.17(b), it shall execute and deliver to the
Administrative Agent an Assignment and Acceptance to evidence such assignment,
together with any Note (if such Loans are evidenced by a Note) evidencing the
Loans subject to such Assignment and Acceptance; provided, however, that the
failure of any Affected Lender to execute an Assignment and Acceptance shall not
render such assignment invalid.
 
Section 2.18           Defaulting Lender
 
(a)           Reallocation of Defaulting Lender Commitment.  If a Lender
becomes, and during the period it remains, a Defaulting Lender, the following
provisions shall apply with respect to any outstanding Letter of Credit
Obligations and any outstanding Swing Loans:
 
(i)           the Ratable Portion of such Defaulting Lender with respect to any
Letter of Credit Obligations and any outstanding Swing Loans will, subject to
the limitation in the first proviso below, automatically be reallocated
(effective on the date such Lender becomes a Defaulting Lender) among the
Revolving Credit Lenders that are Non-Defaulting Lenders pro rata in accordance
with their respective Revolving Credit
 
 
 
 
89

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
Commitments; provided, that (A) the sum of each Non-Defaulting Lender’s Ratable
Portion of the Revolving Credit Outstandings may not in any event exceed the
Revolving Credit Commitment of such Non-Defaulting Lender as in effect at the
time of such reallocation and (B) neither such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim the Borrower, the Administrative Agent, any Issuer, any Swing Lender
or any other Lender may have against such Defaulting Lender or cause such
Defaulting Lender to be a Non-Defaulting Lender; provided, that to the extent
that amounts are reallocated among the Revolving Credit Lenders in accordance
with this clause (i) and any cash collateral was provided pursuant to clause
(ii)(A) below with respect to any such Letter of Credit Obligations or Swing
Loans, the cash collateral requirement pursuant to such clause (ii)(A) will
terminate and the each applicable Issuer and Swing Lender will cause any cash
collateral posted with respect to their respective Letter of Credit Obligations
or Swing Loans, as the case may be, to be returned to the Borrower subject to
any terms relating to such cash collateral;
 
(ii)           to the extent that any portion (the “unreallocated portion”) of
the Ratable Portion of such Defaulting Lender with respect to any Letter of
Credit Obligations and any outstanding Swing Loans cannot be so reallocated, the
Borrower will promptly, and in no event later than 10 Business Days after any
demand by the Administrative Agent (at the direction of the Issuer and/or the
Swing Lender, as the case may be), (A)(x) cash collateralize the obligations of
the Borrower to the Issuers in respect of such Letter of Credit Obligations, in
an amount at least equal to the aggregate amount of the unreallocated portion of
such Letter of Credit Obligations on terms acceptable to the Administrative
Agent and such Issuer and (y) in the case of such outstanding Swing Loans,
prepay (subject to clause (iii) below) and/or cash collateralize (on terms
reasonably acceptable to the Administrative Agent and such Swing Lender) in full
the unreallocated portion thereof, or (B) make other arrangements reasonably
satisfactory to the Administrative Agent, and to the Issuers and the Swing
Lender, as the case may be, in their sole discretion to protect them against the
risk of non-payment by such Defaulting Lender, in each case without duplications
with respect to any prior actions taken with respect to such Letter of Credit
Obligations and Swing Loans pursuant to clause (b) below; and
 
(iii)           any amount paid by the Borrower for the account of a Defaulting
Lender under this Agreement (whether on account of principal, interest, fees,
indemnity payments or other amounts) will not be paid or distributed to such
Defaulting Lender, but will instead be retained by the Administrative Agent in a
segregated, non-interest bearing account until the termination of the Revolving
Credit Commitments and payment in full of all Obligations of the Borrower
hereunder in respect of the Revolving Credit Facility and will be applied by the
Administrative Agent, to the fullest extent permitted by law, to the making of
payments from time to time in the following order of priority: first to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent under this Agreement, second to the payment of any amounts owing by such
Defaulting Lender to any Issuer or the Swing Lender (pro rata as to the
respective amounts owing to each of them) under this Agreement, third to the
payment of post-default interest and then current interest due and payable to
the Non-Defaulting Lenders hereunder other than Defaulting Lenders, ratably
among them in accordance with the amounts of such interest then due and payable
to them, fourth to the payment of fees then due and payable to the
 
 
 
 
 
90

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
Non-Defaulting Lenders hereunder, ratably among them in accordance with the
amounts of such fees then due and payable to them, fifth to pay principal and
Reimbursement Obligations then due and payable to the Non-Defaulting Lenders
hereunder ratably in accordance with the amounts thereof then due and payable to
them, sixth to the ratable payment of other amounts then due and payable to the
Non-Defaulting Lenders, and seventh after the termination of the Revolving
Credit Commitments and payment in full of all Obligations of the Borrower
hereunder, to pay amounts owing under this Agreement to such Defaulting Lender
or as a court of competent jurisdiction may otherwise direct.
 
(b)           Termination of Defaulting Lender Commitments.  The Borrower may
terminate the unused amount of the Revolving Credit Commitment of a Defaulting
Lender upon not less than 10 Business Days’ prior notice to the Administrative
Agent (which will promptly notify the Lenders thereof), and in such event the
provisions of Section 2.13 (Payments and Computations) will apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts); provided, that such termination will not be deemed to be a
waiver or release of any claim the Borrower, the Administrative Agent, the
Issuer, the Swing Lender or any Lender may have against such Defaulting Lender.
 
(c)           Cure.  If the Borrower, Administrative Agent, the Issuer and the
Swing Lender agree in writing in their discretion that a Lender that is a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, as the
case may be, the Administrative Agent will so notify the parties hereto,
whereupon as of the closing date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
amounts then held in the segregated account referred to in Section 2.18(a)
(Defaulting Lender)), (i) such Lender will, to the extent applicable, purchase
such portion of outstanding Loans of the other Lenders and/or make such other
adjustments as the Administrative Agent may determine to be necessary to cause
such Lender’s Ratable Portion to be on a pro rata basis in accordance with their
respective Revolving Credit Commitment, whereupon such Lender will cease to be a
Defaulting Lender and will be a Non-Defaulting Lender; provided, that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while such Lender was a Defaulting Lender
and (ii) the cash collateral requirements set forth in this Section 2.18 will
terminate and the each applicable Issuer and Swing Lender will cause any cash
collateral posted with respect to their respective Letter of Credit Obligations
or Swing Loans, as the case may be, to be returned to the Borrower subject to
any terms relating to such cash collateral; provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Non-Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender
having been a Defaulting Lender.
 
(d)           Notices.  The Administrative Agent will promptly send to each
Lender and Issuer a copy of any notice to the Borrower provided for in this
Section 2.18.
 
Section 2.19           Facility Increases.
 
(a)           Pursuant to the terms and subject to the conditions hereof,
including Section 2.22 (Incremental/Extended/Refinancing Amendments Generally),
the Borrower may request, from any Lender or any New Lender, with at least 10
Business Days’ (or such shorter period as may be agreed by the Administrative
Agent) prior written notice to the Administrative
 
 
 
 
 
91

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
Agent, new term loans under one or more new term loan credit facilities to be
included in this Agreement (the “New Incremental Term Loan”), the proceeds of
which, in each case, may be used for general corporate purposes (such increase
of the outstanding principal amount of the Loans, a “Facility Increase”).
 
(b)           Terms.  The terms of such New Incremental Term Loans shall be
determined by the Borrower and the applicable Lenders or New Lenders providing
such New Incremental Term Loans; provided, that, such New Incremental Term Loan
shall (i) have a final maturity no earlier than the Latest Maturity Date and a
Weighted Average Life to Maturity no shorter than the remaining Weighted Average
Life to Maturity of any existing Tranche of Term Loans; (ii) have Applicable
Margins and amortization schedules determined by the Borrower and the Lenders or
New Lenders with respect thereto (provided, that in the event the All-in Yield
applicable to any New Incremental Term Loans shall be more than 0.50% higher
than the All-in Yield then applicable to any existing Tranche of Term Loans, the
Applicable Margin with respect to any such existing Tranche of Term Loans shall
be increased so that the All-in Yield applicable to any such existing Tranche of
Term Loans following the applicable effective date of the Facility Increase is
equal to the All-in Yield applicable to the New Incremental Term Loans minus
0.50%), provided, that in determining the applicable All-in Yield for the
Initial Term Loans and the New Incremental Term Loan, (A) OID or upfront fees
payable generally to all lenders providing such New Incremental Term Loan in
lieu of OID (which shall be deemed to constitute like amounts of OID) payable by
the Borrower to the Lenders under the Initial Term Loans or any New Incremental
Term Loan in the initial primary syndication thereof shall be included (with OID
being equated to interest based on an assumed four-year life to maturity),
(B) any arrangement, structuring or other fees payable in connection with the
New Incremental Term Loan that are not shared with all Lenders providing such
New Incremental Term Loan shall be excluded; (C) any amendments to the
Applicable Margin on the Initial Term Loans that became effective subsequent to
the Closing Date but prior to the time of such New Incremental Term Loan shall
also be included in such calculations and (D) if the New Incremental Term Loans
include an interest rate floor greater than the interest rate floor applicable
to the Initial Term Loans, such increased amount shall be equated to the
applicable interest rate margin for purposes of determining whether an increase
to the Applicable Margin for the Initial Term Loans shall be required, to the
extent an increase in the interest rate floor for the Initial Term Loans would
cause an increase in the interest rate then in effect thereunder, and in such
case the interest rate floor (but not the Applicable Margin) applicable to the
Initial Term Loans, respectively, shall be increased by such amount; and (iii)
otherwise be on terms, to the extent not identical to the terms of the Initial
Term Loans, reasonably satisfactory to the Administrative Agent and the
Borrower.
 
(c)           Procedures.  In connection with any Facility Increase:
 
(i)           such Facility Increase shall be in an aggregate principal amount
not in excess of the Facility Increase Allowance; provided, that each request
for New Incremental Term Loans shall be for a minimum amount of the lesser of
(x) $25,000,000 and (y) the entire amount that may be requested under this
Section 2.19(c); and
 
(ii)           in the event there are Lenders and New Lenders that have
committed to New Incremental Term Loans in excess of the maximum amount
requested (or permitted), then the Administrative Agent shall have the right to
allocate such commitments on a basis the Administrative Agent reasonably
determines is appropriate in consultation with the Borrower.  Upon the
applicable Incremental/Extended/Refinancing
 
 
 
 
92

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
Effective Date, the Administrative Agent shall promptly notify the Borrower and
the Lenders of the final allocation of such New Incremental Term Loans.
 
(d)           New Incremental Notes.
 
(i)           The Borrower may from time to time, upon notice to the
Administrative Agent, specifying in reasonable detail the proposed terms
thereof, request to issue one or more series of senior secured notes which shall
have the same Lien priority as the Obligations (such notes, collectively, “New
Incremental Notes”) in an aggregate amount not to exceed the Facility Increase
Allowance (at the time of issuance); provided, that any such issuance of New
Incremental Notes shall be in a minimum amount of the lesser of (x) $25,000,000
and (y) the entire amount that may be requested under this Section 2.19(d).
 
(ii)           As a condition precedent to the effectiveness of any New
Incremental Notes pursuant to this Section, (A) the Borrower shall deliver to
the Administrative Agent a certificate dated as of the date of issuance of the
New Incremental Notes signed by a Responsible Officer of the Borrower,
certifying and attaching the resolutions adopted by the Borrower (to the extent
the Borrower is an issuer of New Incremental Notes) approving or consenting to
the effectiveness of such New Incremental Notes, and certifying that the
conditions precedent set forth in the following clauses (B) through (F) have
been satisfied, (B) such New Incremental Notes shall not be guaranteed by any
Person that is not a Guarantor, (C) such New Incremental Notes will be secured
only by the Collateral and subject to a Senior Intercreditor Agreement, (D) such
New Incremental Notes shall have a final maturity no earlier than 91 days after
the Latest Maturity Date, (E) the Weighted Average Life to Maturity of such New
Incremental Notes shall not be shorter than that of any outstanding Tranche of
Term Loans, and (F) such New Incremental Notes shall not be subject to any
mandatory redemption or prepayment provisions or rights (except to the extent
any such mandatory redemption or prepayment is required to be applied pro rata
to the Term Loans and other Indebtedness that is secured on a pari passu basis
with the Obligations).
 
(iii)           The effectiveness of any New Incremental Notes shall also be
subject, to the extent reasonably requested by the Administrative Agent, to
receipt by the Administrative Agent of board resolutions, officers’ certificates
and/or reaffirmation agreements, including any supplements or amendments to the
Collateral Documents providing for such New Incremental Notes to be secured
thereby.  The Lenders hereby authorize the Administrative Agent to enter into
amendments to this Agreement and the other Loan Documents with the Borrower as
may be necessary in order to secure any New Incremental Notes with the
Collateral and/or to make such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the issuance of such New Incremental Notes, in each
case on terms consistent with this Section 2.19(d).
 
Section 2.20           Amend and Extend Transactions
 
(a)           Pursuant to the terms and subject to the conditions hereof,
including Section 2.22 (Incremental/Extended/Refinancing Amendments Generally),
the Borrower and any Lender may agree, by at least 10 Business Days’ (or such
shorter period as may be agreed by the Administrative Agent) prior written
notice to the Administrative Agent (each such notice, an
 
 
 
 
 
93

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
“Extension Notice”), to extend (an “Extension”) (i) the Revolving Credit
Termination Date of such Lender’s Revolving Credit Commitments of any Tranche
(any such Revolving Credit Commitment that has been so extended, any “Extended
Revolving Commitment” and any credit extensions issued pursuant thereto, an
“Extended Revolving Loan”) and/or (ii) the maturity date of such Lender’s Term
Loans of any Tranche (any such Term Loan that has been so extended, the
“Extended Term Loan”, and collectively, with the Extended Revolving Loans, the
“Extended Loans”)  to the extended maturity date specified in such Extension
Notice and Extension Amendment.
 
(b)           Terms.  The terms of such Extended Loans shall be determined by
the Borrower and the applicable extending Lenders providing such Extended Loans;
provided, that:
 
(i)           the final maturity date of (A) any Extended Term Loan shall be no
earlier than the Latest Maturity Date of any Term Loan and (B) any Extended
Revolving Commitment shall be no earlier than the Latest Maturity Date of any
Revolving Credit Commitment;
 
(ii)          the Weighted Average Life to Maturity of the (A) Extended Term
Loans shall be no shorter than the remaining Weighted Average Life to Maturity
of the Loans of any existing Tranche of Term Loans and (B) Extended Revolving
Commitments shall be no shorter than the remaining Weighted Average Life to
Maturity of the Revolving Credit Commitments of any existing Tranche of
Revolving Credit Commitments;
 
(iii)         the Extended Loans will rank pari passu in right of payment and
with respect to security with the Loans of any existing Tranche;
 
(iv)         none of the obligors or guarantors with respect to the Extended
Loans shall be a Person that is not a Loan Party;
 
(v)          no Extended Loans shall be secured by or receive the benefit of any
collateral, credit support or security that does not secure or support the Loans
of any existing Tranche, as applicable;
 
(vi)         the interest rate margin, rate floors, fees, original issue
discounts and premiums applicable to any Extended Loans shall be determined by
the Borrower and the lenders providing such Extended Loans;
 
(vii)        no Extended Term Loans may be optionally prepaid prior to the date
on which the related non-extended Term Loans are repaid unless such optional
prepayment is accompanied by a pro rata (or greater) optional prepayment of the
related non-extended Loans; and
 
(viii)       to the extent the terms of the Extended Loans are inconsistent with
the terms set forth herein (except as set forth in clauses (i) through
(vii) above), such terms shall be reasonably satisfactory to the Administrative
Agent.
 
(c)           Procedures.  In connection with any Extension:
 
(i)           the Borrower shall offer to all Lenders holding Loans in the
applicable Tranche the opportunity to participate in any Extension on a pro rata
basis and
 
 
 
 
94

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
on the same terms and conditions to each of such Lenders (each such offer, an
“Extension Offer”);
 
(ii)           any Extension consummated by the Borrower pursuant to this
Section 2.20 (Amend and Extend Transactions), shall be in a minimum amount of
$50,000,000; provided that the Borrower may, at its election, specify as a
condition to consummating any such Extension (which may be waived by the
Borrower in the Borrower’s sole discretion) that a higher minimum amount (to be
determined and specified in the relevant Extension Offer) be applied; and
 
(iii)           if the aggregate principal amount of Loans of such Tranche
(calculated on the face amount thereof) in respect of which Lenders shall have
accepted the relevant Extension Offer shall exceed the maximum aggregate
principal amount of Loans of such Tranche offered to be extended by the Borrower
pursuant to such Extension Offer, then the Loans of such Lenders in such Tranche
shall be extended ratably up to such maximum amount based on the respective
principal amounts (but not to exceed actual holdings of record) with respect to
which such Lenders have accepted such Extension Offer.
 
Section 2.21           Refinancing Transactions
 
(a)           Pursuant to the terms and subject to the conditions hereof,
including Section 2.22 (Incremental/Extended/Refinancing Amendments Generally),
the Borrower may obtain, from any Lender or any New Lender, Refinancing Loans in
respect of all or any portion of the Term Loans (or Tranche of Term Loans) then
outstanding under this Agreement (which for purposes of this Section 2.21
(Refinancing Transactions) shall be deemed to include any then outstanding
Incremental/Extended/Refinancing Loans).
 
(b)           Terms.  The terms of such Refinancing Loans shall be determined by
the Borrower and the applicable Lenders or New Lenders providing such
Refinancing Loans; provided, that:
 
(i)           such Refinancing Loans shall have a final maturity no earlier than
the Refinanced Debt; and
 
(ii)           other terms of such Refinancing Loans, if not the same as the
terms of the Refinanced Debt, shall be reasonably satisfactory to the
Administrative Agent.
 
(c)           Procedures.  Each incurrence of Refinancing Loans pursuant to this
Section 2.21 (Refinancing Transactions) shall be in an aggregate principal
amount of not less than the lesser of (x) $50,000,000 and (y) the entire
remaining amount of any outstanding Tranche of Term Loans.
 
Section 2.22           Incremental/Extended/Refinancing Amendments Generally
 
(a)           Amendment Documents.  The terms of any
Incremental/Extended/Refinancing Loans shall be established pursuant to an
amendment to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrower, each applicable Lender or New Lender providing such
Incremental/Extended/Refinancing Loans and the Administrative Agent (each such
amendment, an “Incremental/Extended/Refinancing
 
 
 
 
95

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
Amendment”).  Each such Incremental/Extended/Refinancing Amendment and all other
documentation in respect of such Incremental/Extended/Refinancing Loans shall be
reasonably satisfactory to the Administrative Agent and the Borrower.  The
Administrative Agent and the Borrower shall determine the effective date (the
“Incremental/Extended/Refinancing Effective Date”) of such
Incremental/Extended/Refinancing Amendment, which shall be promptly notified to
the Lenders.  Upon the Incremental/Extended/Refinancing Effective Date, each
applicable Lender or New Lender providing any Incremental/Extended/Refinancing
Loan shall become a “Lender”, and such Incremental/Extended/Refinancing Loan
shall be a “Loan” for all purposes of this Agreement and the other Loan
Documents.  The Borrower shall agree to such procedures, if any, as may be
established by, or acceptable to, the Administrative Agent to accomplish the
purposes of Sections 2.19 (Facility Increase), 2.20 (Amend and Extend
Transactions), 2.21 (Refinancing Transactions) and this Section 2.22
(Incremental/Extended/Refinancing Amendments Generally), as appropriate.
 
(b)           No Obligation to Participate.  No Lender shall be obligated to
provide any Incremental Loans or Refinancing Loans (or to agree to extend the
maturity date of any Loan), unless it so agrees in its sole discretion.  Any
Affiliated Lender that has committed to providing New Incremental Term Loans or
Refinancing Loans shall be subject to the same restrictions set forth in Section
11.2(j) (Assignments and Participations) as they would otherwise be subject to
with respect to any purchase by or assignment to such Affiliated Lender of Loans
 
(c)           Pro Rata Treatment.  The repayment (other than in connection with
a scheduled repayment or a repayment at maturity) and the prepayment of any
Incremental/Extended/Refinancing Loans shall be made on a pro rata basis with
all other outstanding Loans; provided, that if the applicable Lenders providing
such Incremental/Extended/Refinancing Loans so agree, such Lenders may
participate on a less than pro rata basis in any repayment or prepayment
hereunder; provided, further, that the Net Cash Proceeds of any Refinancing
Loans shall be applied solely to each applicable Tranche of Refinanced Debt.
 
(d)           Effectiveness of Incremental/Extended/Refinancing Amendment.  No
Incremental/Extended/Refinancing Amendment shall become effective unless all of
the following conditions are met:
 
(i)           no Incremental/Extended/Refinancing Amendment shall become
effective unless the conditions precedent set forth in Section 3.2 (Conditions
Precedent to Each Loan) are satisfied as of the date of such
Incremental/Extended/Refinancing Amendment (including the condition that as of
the date of such Incremental/Extended/Refinancing Amendment, no event shall have
occurred and be continuing or would result from the consummation of such
Incremental/Extended/Refinancing Amendment that would constitute an Event of
Default or a Default);
 
(ii)           each Incremental/Extended/Refinancing Amendment shall contain a
representation and warranty by the Borrower that the representations and
warranties of (A) the Borrower contained in Article IV (Representations and
Warranties) and (B) each Loan Party contained in each other Loan Document or in
any document furnished at any time under or in connection herewith or therewith
are true and correct in all material respects (without duplication of any
materiality qualifier contained therein) on and as of the effective date of such
Incremental/Extended/Refinancing Amendment, except
 
 
 
 
96

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date;
 
(iii)           the Loan Parties shall reaffirm their respective obligations
under the Collateral Documents pursuant to an agreement reasonably satisfactory
to the Administrative Agent;
 
(iv)           if requested by the Administrative Agent, Constituent Documents
of the Loan Parties, resolutions (or equivalent authorization) of each Loan
Party’s board of directors (or equivalent body) or shareholders (or equivalent),
as applicable, approving such Incremental/Extended/Refinancing Amendment shall
be delivered to the Administrative Agent and an opinion or opinions of counsel
reasonably satisfactory to the Administrative Agent as to the enforceability of
the Incremental/Extended/Refinancing Amendment, this Agreement as amended
thereby and such of the other Loan Documents (if any) as may be amended thereby;
 
(v)           the terms of such Incremental/Extended/Refinancing Loans shall
comply with the requirements in Sections 2.19 (Facility Increase), 2.20 (Amend
and Extend Transactions), 2.21 (Refinancing Transactions) and 2.22
(Incremental/Extended/Refinancing Amendments Generally), as applicable; and
 
(vi)           the Borrower, the Administrative Agent and each applicable Lender
shall execute and deliver to the Administrative Agent any documentation as the
Administrative Agent shall reasonably specify to evidence the transaction
contemplated by such Incremental/Extended/Refinancing Amendment.
 
Notwithstanding the foregoing, if any Incremental Term Loan is requested in
connection with a Proposed Acquisition permitted pursuant to Section 8.3
(Investments), such Incremental Term Loan may be provided to the Borrower
regardless of whether a Default or Event of Default (other than an Event of
Default under Section 9.1(a), (b) or (f) (Events of Default)) currently exists
hereunder and the representations and warranties made in connection therewith
may be subject to customary “certain funds” provisions to be agreed between the
Borrower and the Lenders.    
 
ARTICLE III
 
Conditions to Loans and Letters of Credit
 
Section 3.1             Conditions Precedent to Initial Loans and Letters of
Credit
 
The obligation of each Lender to make the Loans requested to be made by it on
the Closing Date and the obligation of each Issuer to Issue Letters of Credit on
the Closing Date is subject to the satisfaction or due waiver in accordance with
Section 11.1 (Amendments, Waivers, Etc.) of each of the following conditions
precedent:
 
(a)           Certain Documents.  The Administrative Agent shall have received
on or prior to the Closing Date (and, to the extent any Borrowing of any
Eurodollar Rate Loans is requested to be made on the Closing Date, in respect of
the Notice of Borrowing for such Loans, at least three Business Days prior to
the Closing Date or such shorter period as the Administrative Agent may approve)
each of the following (except as otherwise provided in Section 7.14
(Post-Closing Matters)), each dated the Closing Date unless otherwise indicated
or agreed to by
 
 
 
 
97

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
the Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent and in sufficient copies for each Lender:
 
(i)           this Agreement, duly executed and delivered by the Borrower and,
for the account of each Lender requesting the same, a Note of the Borrower
conforming to the requirements set forth herein;
 
(ii)           the Guaranty, duly executed and delivered by the Borrower and
each other Guarantor;
 
(iii)           the Pledge and Security Agreement, duly executed and delivered
by the Borrower and each other Guarantor, together with each of the following:
 
(A)           evidence (including a Perfection Certificate certified by a
Responsible Officer of the Borrower) reasonably satisfactory to the
Administrative Agent that, upon the filing and recording of instruments
delivered on the Closing Date, the Administrative Agent (for the benefit of the
Secured Parties) shall, subject to Section 7.14 (Post-Closing Matters), have a
valid and perfected first priority security interest in the Collateral,
including (x) such documents duly executed by each Loan Party as the
Administrative Agent may reasonably request with respect to the perfection of
its security interests in the Collateral (including financing statements under
the UCC and with respect to patents, U.S. trademarks and copyrights, notices of
grant of a security interest substantially in the form of Annex 3 of the Pledge
and Security Agreement, suitable for filing with the U.S. Patent and Trademark
Office or the U.S. Copyright Office, as the case may be, and other applicable
documents under the laws of any jurisdiction with respect to the perfection of
Liens created by the Pledge and Security Agreement) and (y) copies of UCC search
reports as of a recent date listing all effective financing statements that name
any Loan Party as debtor, together with copies of such financing statements,
none of which shall cover the Collateral except for those that shall be
terminated on the Closing Date or are otherwise permitted hereunder;
 
(B)           all certificates, instruments and other documents representing all
Pledged Stock being pledged pursuant to such Pledge and Security Agreement and
stock powers for such certificates, instruments and other documents executed in
blank; and
 
(C)           all instruments representing Pledged Debt Instruments being
pledged pursuant to such Pledge and Security Agreement duly endorsed in favor of
the Administrative Agent or in blank;
 
(iv)           life of loan Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to each Mortgaged Real Property, delivered to
Administrative Agent, duly executed and acknowledged by the Borrower or
appropriate Subsidiary (or, at Administrative Agent’s election, a duly executed
and acknowledged notice provided by the Administrative Agent), and if any
portion of any Mortgaged Real Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a special flood hazard area then the Borrower shall, or shall cause each
applicable Loan Party to (i) maintain, or cause to be
 
 
 
 
98

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) deliver to
the Administrative Agent evidence of such compliance, including evidence of
payment, in form and substance reasonably acceptable to the Administrative Agent
(the “Flood Certificate Documents”);
 
(v)           a favorable opinion of (A) Paul, Weiss, Rifkind, Wharton &
Garrison, LLP, counsel to the Loan Parties, in substantially the form of
Exhibit G (Form of Opinion of Counsel for the Loan Parties), and (B) counsel to
the Loan Parties in each of the jurisdictions listed on Schedule 3.1(a) (Opinion
Jurisdictions), in each case addressed to the Agents, the Lenders and the
Issuers and addressing such other matters as any Lender through the
Administrative Agent may reasonably request;
 
(vi)          a copy of the articles or certificate of incorporation (or
equivalent Constituent Document) of each Loan Party, certified as of a recent
date by the Secretary of State of the state of organization of such Loan Party,
together with certificates of such official attesting to the good standing of
each such Loan Party;
 
(vii)         a certificate of the Secretary or an Assistant Secretary of each
Loan Party certifying (A) the names and true signatures of each officer of such
Loan Party that has been authorized to execute and deliver any Loan Document or
other document required hereunder to be executed and delivered by or on behalf
of such Loan Party, (B) the by-laws (or equivalent Constituent Document) of such
Loan Party as in effect on the date of such certification, (C) the resolutions
of such Loan Party’s Board of Directors (or equivalent governing body) approving
and authorizing the execution, delivery and performance of this Agreement and
the other Loan Documents to which it is a party and (D) that there have been no
changes in the certificate of incorporation (or equivalent Constituent Document)
of such Loan Party from the certificate of incorporation (or equivalent
Constituent Document) delivered pursuant to clause (vi) above;
 
(viii)        a certificate of the Chief Financial Officer of the Borrower,
stating that the Borrower and its Subsidiaries are Solvent on a Consolidated
basis, after giving effect to the initial Loans and Letters of Credit, the
application of the proceeds thereof in accordance with Section 7.9 (Application
of Proceeds), the consummation of the other Transactions and the payment of all
estimated legal, accounting and other fees related hereto and thereto;
 
(ix)           a certificate of a Responsible Officer of the Borrower, in form
and substance reasonably satisfactory to the Administrative Agent, to the effect
that the conditions set forth in Section 3.2(b) (Conditions Precedent to Each
Loan and Letter of Credit) have been satisfied;
 
(x)           evidence reasonably satisfactory to the Administrative Agent that
the insurance policies required by Section 7.5 (Maintenance of Insurance) and
any Collateral Document are in full force and effect, together with, unless
otherwise agreed by the Administrative Agent, endorsements naming the
Administrative Agent, on behalf of the Secured Parties, as an additional insured
or loss payee, as applicable, under all insurance policies to be maintained with
respect to the properties of the Borrower and each other Loan Party; and
 
 
 
 
99

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
(xi)           such other certificates, documents, agreements and information
respecting any Loan Party as any Lender through the Administrative Agent may
reasonably request.
 
(b)           Fees and Expenses Paid.  There shall have been paid to the
Administrative Agent, for the account of the Agents, the Arrangers and the
Lenders, as applicable, all fees and expenses (including reasonable fees and
expenses of counsel) due, payable and invoiced on or before the Closing Date
(including all such fees described in the Fee Letter and the Engagement Letter).
 
(c)           Refinancing of Existing Credit Agreement.  (i) All obligations
under the Existing Credit Agreement shall have been repaid in full, (ii) the
Existing Credit Agreement and all Loan Documents (as defined therein) shall have
been terminated on terms reasonably satisfactory to the Administrative Agent and
(iii) the Administrative Agent shall have received a payoff letter duly executed
and delivered by the respective borrower and agents thereunder or other evidence
of such termination, in each case, in form and substance reasonably satisfactory
to the Administrative Agent.
 
(d)           Financial Statements; Projections.  The Lenders shall have
received (i) the financial statements described in Section 4.4(a) (Financial
Statements) and (ii) the Projections.
 
Section 3.2             Conditions Precedent to Each Loan and Letter of Credit
 
The obligation of each Lender on any date (including the Closing Date) to make
any Loan and of each Issuer on any date (including the Closing Date) to Issue
any Letter of Credit (other than an extension of the expiry, or renewal, of any
Letter of Credit that does not increase the maximum face amount of such Letter
of Credit) is subject to the satisfaction of each of the following conditions
precedent:
 
(a)           Request for Borrowing or Issuance of Letter of Credit.  With
respect to any Loan, the Administrative Agent shall have received a duly
executed Notice of Borrowing (or, in the case of Swing Loans, a duly executed
Swing Loan Request), and, with respect to any Letter of Credit, the
Administrative Agent and the Issuer shall have received a duly executed Letter
of Credit Request.
 
(b)           Representations and Warranties; No Defaults.  The following
statements shall be true on the date of such Loan or Issuance, both before and
after giving effect thereto and, in the case of any Loan, to the application of
the proceeds thereof:
 
(i)           the representations and warranties set forth in Article IV
(Representations and Warranties) and in the other Loan Documents shall be true
and correct in all material respects (without duplication of any materiality
qualifier contained therein) on and as of any such date after the Closing Date
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties shall have been true and correct
in all material respects (without duplication of any materiality qualifier
contained therein) as of such earlier date; and
 
(ii)           no Default or Event of Default shall have occurred and be
continuing.
 
 
 
 
100

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
(c)           No Legal Impediments.  The making of the Loans or the Issuance of
such Letter of Credit on such date does not violate any Requirement of Law on
the date of or immediately following such Loan or Issuance of such Letter of
Credit and is not enjoined, temporarily, preliminarily or permanently.
 
Each submission by the Borrower to the Administrative Agent of a Notice of
Borrowing or a Swing Loan Request and the acceptance by the Borrower of the
proceeds of each Loan requested therein, and each submission by the Borrower to
an Issuer of a Letter of Credit Request, and the Issuance of each Letter of
Credit requested therein, shall be deemed to constitute a representation and
warranty by the Borrower as to the matters specified in clause (b) above on the
date of the making of such Loan or the Issuance of such Letter of Credit.
 
Section 3.3              Determinations of Initial Borrowing Conditions
 
For purposes of determining compliance with the conditions specified in
Section 3.1 (Conditions Precedent to Initial Loans and Letters of Credit), each
Lender shall be deemed to have consented to, approved, accepted or be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to the Lenders unless an officer of
the Administrative Agent responsible for the transactions contemplated by the
Loan Documents shall have received notice from such Lender prior to the initial
Borrowing, borrowing of Swing Loans or Issuance or deemed Issuance hereunder
specifying its objection thereto and such Lender shall not have made available
to the Administrative Agent such Lender’s Ratable Portion of such Borrowing or
Swing Loans.
 
Section 3.4              Additional Conditions to Issuances
 
In addition to the other conditions precedent herein set forth, if any Lender
becomes, and during the period it remains, a Defaulting Lender, the Issuer will
not be required to Issue any Letter of Credit or to amend any outstanding Letter
of Credit to increase the face amount thereof, alter the drawing terms
thereunder or extend the expiry date thereof, and the Swing Lender will not be
required to make any Swing Loan, except to the extent any exposure that would
result therefrom is eliminated or covered by the reallocation of the Revolving
Credit Commitments of the Non-Defaulting Lenders or by cash collateralization or
a combination thereof as set forth in Section 2.18 (Defaulting Lender).
 
ARTICLE IV
 
Representations and Warranties
 
To induce the Lenders, the Issuers and the Administrative Agent to enter into
this Agreement, the Borrower represents and warrants each of the following to
the Lenders, the Issuers and the Administrative Agent, on and as of the Closing
Date and after giving effect to the making of the Loans and the other financial
accommodations on the Closing Date and on and as of each date as required by
Section 3.2(b)(i) (Conditions Precedent to Each Loan and Letter of Credit):
 
Section 4.1              Corporate Existence; Compliance with Law
 
Each of the Borrower and its Subsidiaries (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) is duly qualified to
 
 
 
 
101

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
do business as a foreign entity and in good standing under the laws of each
jurisdiction where such qualification is necessary, except where the failure to
be so qualified or in good standing would not, in the aggregate, have a Material
Adverse Effect, (c) has all requisite power and authority and the legal right to
own and operate its properties, to lease the property it operates under lease
and to conduct its business as currently conducted, (d) is in compliance with
its Constituent Documents except where the failure to be in compliance would
not, in the aggregate, have a Material Adverse Effect, (e) is in compliance with
all applicable Requirements of Law except where the failure to be in compliance
would not, in the aggregate, have a Material Adverse Effect and (f) has all
necessary Permits from or by, has made all necessary filings with, and has given
all necessary notices to, each Governmental Authority having jurisdiction, to
the extent required for such ownership, operation and conduct, except for
Permits or filings or notices that can be obtained or made by the taking of
ministerial action to secure the grant or transfer thereof or the failure to
obtain or make would not, in the aggregate, have a Material Adverse Effect.
 
Section 4.2                      Corporate Power; Authorization; Enforceable
Obligations
 
(a)           The execution, delivery and performance by each Loan Party of the
Loan Documents to which it is a party and the consummation of the transactions
contemplated thereby:
 
(i)           are within such Loan Party’s corporate, limited liability company,
partnership or other powers;
 
(ii)           have been or, at the time of delivery thereof pursuant to
Article III (Conditions to Loans and Letters of Credit) will have been duly
authorized by all necessary corporate or other organizational action, including
the consent of shareholders, partners and members where required;
 
(iii)           do not and will not (A) contravene or violate such Loan Party’s
respective Constituent Documents, (B) violate any other Requirement of Law
applicable to such Loan Party (including Regulations T, U and X of the Federal
Reserve Board), or any order or decree of any Governmental Authority or
arbitrator applicable to such Loan Party, (C) conflict with or result in the
breach of, or constitute a default under, or result in or permit the termination
or acceleration of, any Indenture or any notes issued pursuant thereto, (D)
conflict with or result in the breach of, or constitute a default under, or
result in or permit the termination or acceleration of, any material Contractual
Obligation of such Loan Party or any of its Subsidiaries, except to the extent
such conflict, breach, default, termination or acceleration would not have a
Material Adverse Effect, or (E) result in the creation or imposition of any Lien
upon any property of such Loan Party or any of its Subsidiaries, other than
those in favor of the Secured Parties pursuant to the Collateral Documents or as
permitted by Section 8.2 (Liens, Etc.); and
 
(iv)           do not require the consent of, authorization by, approval of,
notice to, or filing or registration with, any Governmental Authority or any
other Person, other than those listed on Schedule 4.2 (Consents) and that have
been or will be, prior to the Closing Date, obtained or made, copies of which
have been or will be delivered to the Administrative Agent, and each of which on
the Closing Date will be in full force and effect and, with respect to the
Collateral, filings required to perfect the Liens created by the Collateral
Documents.
 
 
 
 
102

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
(b)           This Agreement has been, and each of the other Loan Documents will
have been upon delivery thereof pursuant to the terms of this Agreement, duly
executed and delivered by each Loan Party party thereto.  This Agreement is, and
the other Loan Documents will be, when delivered hereunder, the legal, valid and
binding obligation of each Loan Party party thereto, enforceable against such
Loan Party in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, receivership, moratorium or
other laws affecting creditors’ rights generally and by general principles of
equity.
 
(c)           The Obligations constitute “Senior Indebtedness,” “Senior Secured
Financing” or “Designated Senior Indebtedness” (or any comparable term) under
and as defined in the 2020 Subordinated Note Indenture and any documentation
with respect to any other subordinated Indebtedness of the Borrower and each of
its Subsidiaries.  As of the Closing Date, no other Indebtedness (other than the
Obligations) qualifies as “Senior Secured Financing” or “Designated Senior
Indebtedness” (or any comparable term) under the 2020 Subordinated Note
Indenture.
 
Section 4.3              Subsidiaries; Borrower Information
 
(a)           Set forth on Schedule 4.3(a) (Ownership of Subsidiaries) is a
complete and accurate list showing, as of the Closing Date, all Subsidiaries of
the Borrower and, as to each such Subsidiary, the jurisdiction of its
organization, the number of shares of each class of Stock authorized (if
applicable), the number outstanding on the Closing Date, the number and
percentage of the outstanding shares of each such class owned (directly or
indirectly) by the Borrower and whether it is a Subsidiary or an Unrestricted
Subsidiary.  No Stock of any Subsidiary of the Borrower that is a Loan Party is
subject to any outstanding option, warrant, right of conversion or purchase of
any similar right.  All of the outstanding Stock of each Subsidiary of the
Borrower owned (directly or indirectly) by the Borrower has been validly issued,
is fully paid and non-assessable (to the extent applicable) and is owned by the
Borrower or a Subsidiary of the Borrower, free and clear of all Liens (other
than the Lien in favor of the Secured Parties created pursuant to the Collateral
Documents and nonconsensual Liens permitted by Section 8.2 (Liens, Etc.)),
options, warrants, rights of conversion or purchase or any similar
rights.  Neither the Borrower nor any other Loan Party is a party to, or has
knowledge of, any agreement restricting the transfer or hypothecation of any
Stock of any such Subsidiary, other than the Loan Documents and the Indentures.
 
(b)           Schedule 4.3(b) (Borrower Information) sets forth as of the
Closing Date the name, address of principal place of business and tax
identification number of the Borrower.
 
Section 4.4              Financial Statements
 
(a)           The Consolidated balance sheet of the Borrower and its
Subsidiaries as at December 31, 2012 and the related Consolidated statements of
income, retained earnings and cash flows of the Borrower and its Subsidiaries
for the Fiscal Year then ended, certified by the Borrower’s Accountants, copies
of which have been furnished to each Lender, fairly present the Consolidated
financial condition of the Borrower and its Subsidiaries as at such date and the
Consolidated results of the operations of the Borrower and its Subsidiaries for
the period ended on such date, all in conformity with GAAP.
 
(b)           Neither the Borrower nor any of the Borrower’s Subsidiaries has
any material obligation, contingent liability or liability for taxes, long-term
leases or unusual forward
 
 
 
 
103

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
or long-term commitment that is not reflected in the Financial Statements
referred to in clause (a) above or in the notes thereto and not otherwise
permitted by this Agreement.
 
(c)           The Projections have been prepared in good faith based upon
estimates and assumptions which the Borrower believes to be reasonable and fair
in light of conditions and facts known to Holdings and the Borrower as of the
date of delivery thereof and, as of the Closing Date, reflect the Borrower’s
good faith and reasonable estimates of the future financial performance of Group
Members and of the other information projected therein for the periods set forth
therein.
 
Section 4.5              Material Adverse Change
 
Since December 31, 2012, there has been no Material Adverse Change and there
have been no events or developments that, in the aggregate, have had a Material
Adverse Effect.
 
Section 4.6              Solvency
 
Both before and after giving effect to (a) the Loans and Letter of Credit
Obligations to be made or extended on the Closing Date or such other date as
Loans and Letter of Credit Obligations requested hereunder are made or extended,
(b) the disbursement of the proceeds of such Loans pursuant to the instructions
of the Borrower, (c) the consummation of the other Transactions and (d) the
payment and accrual of all transaction costs in connection with the foregoing,
the Borrower and its Subsidiaries, on a Consolidated basis, are Solvent.
 
Section 4.7              Litigation
 
Except as set forth on Schedule 4.7 (Litigation), there are no pending (or, to
the knowledge of the Borrower, threatened) actions, investigations or
proceedings affecting the Borrower or any of its Subsidiaries before any court,
Governmental Authority or arbitrator other than those that, in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.  The
performance of any action by any Loan Party required or contemplated by any Loan
Document is not restrained or enjoined (either temporarily, preliminarily or
permanently).
 
Section 4.8              Taxes
 
(a)           All federal, state, local and foreign income and franchise and
other material tax returns, reports and statements (collectively, the “Tax
Returns”) required to be filed by the Borrower or any of its Tax Affiliates have
been filed with the appropriate Governmental Authorities in all jurisdictions in
which such Tax Returns are required to be filed, all such Tax Returns are true
and correct in all material respects, and all taxes, charges and other
impositions reflected therein or otherwise due and payable have been paid prior
to the date on which any fine, penalty, interest, late charge or loss may be
added thereto for non-payment thereof except where contested in good faith and
by appropriate proceedings if adequate reserves therefor have been established
on the books of the Borrower or such Tax Affiliate in conformity with GAAP or
where the failure to pay such taxes would not have a Material Adverse
Effect.  Except as would not have a Material Adverse Effect, no Tax Return is
under audit or examination by any Governmental Authority and no notice of such
an audit or examination or any assertion of any claim for Taxes has been given
or made by any Governmental Authority.  Proper and accurate amounts have been
withheld by the Borrower and each of its Tax Affiliates from their respective
employees for all periods in full and complete compliance with the tax, social
security and
 
 
 
 
 
104

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
unemployment withholding provisions of applicable Requirements of Law and such
withholdings have been timely paid to the respective Governmental Authorities,
except where the failure to pay such withholdings would not have a Material
Adverse Effect.
 
(b)           None of the Borrower or any of its Tax Affiliates has executed or
filed with the IRS or any other Governmental Authority any agreement or other
document extending, or having the effect of extending, the period for the filing
of any federal, state, local or foreign income or franchise or other material
Tax Return or the assessment or collection of any material charges.
 
Section 4.9              Full Disclosure
 
(a)           The written information (other than the projections, estimates and
information of a general economic nature or general industry nature) prepared or
furnished by or on behalf of the Borrower in connection with this Agreement or
the consummation of the transactions contemplated hereunder, taken as a whole,
including the information contained in the Disclosure Documents does not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein or herein not misleading.
 
(b)           The projections and estimates prepared by or on behalf of the
Borrower or any of its representatives and that have been made available to any
Lender or the Administrative Agent in connection with the transactions
contemplated hereby have been prepared in good faith based upon assumptions
believed by the Borrower to be reasonable as of the date thereof (it being
understood that actual results may vary materially from the Projections), as of
the date such projections and estimates were furnished to the Lenders, Citicorp
or the Administrative Agent and as of the Closing Date.
 
Section 4.10            Margin Regulations
 
The Borrower is not engaged in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meaning of Regulation U of
the Federal Reserve Board), and no proceeds of any Loan will be used to purchase
or carry any such margin stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock in contravention of Regulation T, U
or X of the Federal Reserve Board.
 
Section 4.11            No Burdensome Restrictions; No Defaults
 
(a)           None of the Borrower or any of its Subsidiaries (i) is a party to
any Contractual Obligation the compliance with one or more of which would have,
in the aggregate, a Material Adverse Effect or the performance of which by any
thereof, either unconditionally or upon the happening of an event, would result
in the creation of a Lien (other than a Lien permitted under Section 8.2 (Liens,
Etc.)) on the assets of any thereof or (ii) is subject to one or more charter or
corporate restrictions that would, in the aggregate, have a Material Adverse
Effect.
 
(b)           None of the Borrower or any of its Subsidiaries is in default
under or with respect to any Contractual Obligation owed by it and, to the
knowledge of any Loan Party, no other party is in default under or with respect
to any Contractual Obligation owed to any Loan Party or to any Subsidiary of any
Loan Party, other than, in either case, those defaults that, in the aggregate,
would not have a Material Adverse Effect.
 
 
 
 
 
105

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
(c)           No Default or Event of Default has occurred and is continuing.
 
(d)           To the knowledge of any Loan Party, there are no Requirements of
Law applicable to any Loan Party or any Subsidiary of any Loan Party the
compliance with which by such Loan Party or such Subsidiary, as the case may be,
would, in the aggregate, have a Material Adverse Effect.
 
Section 4.12            Investment Company Act
 
None of the Borrower or any of its Subsidiaries is an “investment company” as
defined in, or is required to be registered as an “investment company” under,
the Investment Company Act of 1940, as amended.
 
Section 4.13            Use of Proceeds
 
(a)           The proceeds of the Initial Term Loans are being used by the
Borrower on the Closing Date solely (a) to refinance all Indebtedness and other
obligations outstanding under the Existing Credit Agreement (other than the
Existing Letters of Credit), (b) to pay costs, fees and expenses related to the
Transactions and (c) for working capital and general corporate purposes.
 
(b)           The proceeds of the Revolving Loans, the Swing Loans, the Letters
of Credit and the New Incremental Term Loans shall be used after the Closing
Date for working capital and general corporate purposes, including Proposed
Acquisitions permitted under Section 8.3 (Investments); provided, that (i) on
the Closing Date, the Existing Letters of Credit shall be deemed to be Letters
of Credit issued by Issuer under the Revolving Credit Facility; provided,
further, that no New Incremental Term Loans or New Incremental Notes shall be
used to make any Discounted Term Loan Prepayments or open market purchases of
Loans.
 
Section 4.14            Insurance
 
Schedule 4.14 sets forth as of the Closing Date a summary of all insurance
policies maintained by the Borrower and its Subsidiaries.  All material policies
of insurance of any kind or nature of the Borrower or any of its Subsidiaries,
including policies of life, fire, theft, product liability, public liability,
property damage, other casualty, employee fidelity, workers’ compensation and
employee health and welfare insurance, are in full force and effect and are of a
nature and provide such coverage as the Borrower believes in its commercially
reasonable judgment is sufficient and as is customarily carried by businesses of
the size and character of such Person.
 
Section 4.15            Labor Matters
 
(a)           There are no strikes, work stoppages, slowdowns or lockouts
pending or threatened against or involving the Borrower or any of its
Subsidiaries, other than those that, in the aggregate, would not have a Material
Adverse Effect.
 
(b)           There are no unfair labor practices, grievances, complaints or
arbitrations pending, or, to any Loan Party’s knowledge, threatened, against or
involving the Borrower or any of its Subsidiaries, nor are there any
arbitrations or grievances threatened involving the Borrower
 
 
 
 
 
106

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
or any of its Subsidiaries, other than those that, in the aggregate, would not
have a Material Adverse Effect.
 
(c)           Except as set forth on Schedule 4.15 (Labor Matters), as of the
Closing Date, there is no collective bargaining agreement covering any employee
of the Borrower or its Subsidiaries.
 
Section 4.16            ERISA
 
(a)           Schedule 4.16 (List of Plans) identifies as of the Closing Date
all Title IV Plans and all Multiemployer Plans.
 
(b)           Each employee benefit plan of the Borrower or any of the
Borrower’s Subsidiaries intended to qualify under Section 401 of the Code does
so qualify, and any trust created thereunder is exempt from tax under the
provisions of Section 501 of the Code, except where such failures, in the
aggregate, would not have a Material Adverse Effect.
 
(c)           Each Title IV Plan is in compliance in all material respects with
applicable provisions of ERISA, the Code and other Requirements of Law except
for noncompliance that, in the aggregate, would not have a Material Adverse
Effect.
 
(d)           There has been no, nor is there reasonably expected to occur, any
ERISA Event other than those that, in the aggregate, would not have a Material
Adverse Effect.
 
(e)           Except to the extent set forth on Schedule 4.16 (List of Plans),
none of the Borrower, any of the Borrower’s Subsidiaries or any ERISA Affiliate
would have any Withdrawal Liability as a result of a complete withdrawal as of
the Closing Date from any Multiemployer Plan, other than those that, in the
aggregate, would not have a Material Adverse Effect.
 
Section 4.17            Environmental Matters
 
(a)           The operations of the Borrower and each of its Subsidiaries are in
compliance with all Environmental Laws, including obtaining and complying with
all required environmental, health and safety Permits, other than
non-compliances that, in the aggregate, would not have a Material Adverse
Effect.
 
(b)           Except as disclosed on Schedule 4.17 (Environmental Matters), none
of the Borrower or any of its Subsidiaries or any Real Property currently or, to
the knowledge of any Loan Party, previously owned, operated or leased by or for
the Borrower or any of its Subsidiaries is subject to any pending or, to the
knowledge of any Loan Party, threatened, claim, order, agreement, notice of
violation, notice of potential liability or is the subject of any pending or
threatened proceeding or governmental investigation under or pursuant to
Environmental Laws other than those that, in the aggregate, are not reasonably
likely to have a Material Adverse Effect.
 
(c)           Except as disclosed on Schedule 4.17 (Environmental Matters), none
of the Real Property owned or operated by the Borrower or any of its
Subsidiaries is a treatment, storage or disposal facility requiring a Permit
under the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the
regulations thereunder or any state analog.
 
 
 
 
107

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
(d)           There are no facts, circumstances or conditions arising out of or
relating to the operations or ownership of the Borrower or of Real Property
owned, operated or leased by the Borrower or any of its Subsidiaries that are
not specifically included in the financial information furnished to the Lenders
which could reasonably be expected to result in the Borrower incurring
Environmental Liabilities and Costs other than those that, in the aggregate,
would not have a reasonable likelihood of having a Material Adverse Effect.
 
(e)           As of the Closing Date, no Environmental Lien has attached to any
property of the Borrower or any of its Subsidiaries and, to the knowledge of any
Loan Party, no Governmental Authority has undertaken any Remedial Action at any
Real Property owned or leased by any Loan Party that could reasonably be
expected to have a Material Adverse Effect.
 
(f)           The Borrower and each of its Subsidiaries has made available to
the Lenders copies of all material environmental, health or safety audits,
studies, assessments, inspections, investigations or other environmental health
and safety reports relating to the operations of the Borrower or any of its
Subsidiaries or any Real Property of any of them that are in the possession,
custody or control of the Borrower or any of its Subsidiaries which reveals
known or potential Environmental Liabilities and Costs that would reasonably be
expected to have a Material Adverse Effect.
 
Section 4.18            Intellectual Property
 
The Borrower and its Subsidiaries own or license or otherwise have the right to
use all licenses, permits, patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, copyright applications,
Internet domain names, franchises, authorizations and other intellectual
property rights (including all Intellectual Property) that are necessary for the
operations of their respective businesses, without infringement upon or conflict
with the rights of any other Person with respect thereto, including all trade
names associated with any private label brands of the Borrower or any of its
Subsidiaries, except to the extent the failure to own, license or otherwise have
the right to use would not have a Material Adverse Effect.  To any Loan Party’s
knowledge, no license, permit, patent, patent application, trademark, trademark
application, service mark, trade name, copyright, copyright application,
Internet domain name, franchise, authorization, other intellectual property
right (including all Intellectual Property), slogan or other advertising device,
product, process, method, substance, part or component, or other material now
employed, or now contemplated to be employed, by the Borrower or any of its
Subsidiaries infringes upon or conflicts with any rights owned by any other
Person, except for such infringements and conflicts which would not have a
Material Adverse Effect.  No claim or litigation regarding any of the foregoing
is pending or, to the knowledge of any Loan Party, threatened which would have a
Material Adverse Effect.
 
Section 4.19            Title; Real Property
 
(a)           Each of the Borrower and its Subsidiaries has good and marketable
title to, or valid leasehold interests in, all Real Property and good title to
all personal property, in each case that is purported to be owned or leased by
it, including those reflected on the most recent Financial Statements delivered
by the Borrower, and none of such properties and assets is subject to any Lien,
except Liens permitted under Section 8.2 (Liens, Etc.).
 
(b)           Set forth on Schedule 4.19 (Real Property) is a complete and
accurate list of all Real Property of each Loan Party and showing, as of the
Closing Date, the current street
 
 
 
 
 
108

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
address (including, where applicable, county, state and other relevant
jurisdictions), record owner and, where applicable, lessee and lessor thereof.
 
(c)           No Loan Party owns or holds, or is obligated under or a party to,
any lease, option, right of first refusal or other contractual right to
purchase, acquire, sell, assign, dispose of or lease any Mortgaged Real Property
of such Loan Party.
 
(d)           No portion of any Real Property of any Loan Party or any of its
Subsidiaries has suffered any material damage by fire or other casualty loss
that has not heretofore been substantially repaired and restored to its original
condition.  Except as disclosed to the Administrative Agent, no portion of any
Real Property of any Loan Party or any of its Subsidiaries to be subject to a
Mortgage in favor of the Administrative Agent is located in a special flood
hazard area as designated by any federal Governmental Authority.
 
(e)           All Permits required to have been issued or appropriate to enable
all Real Property of the Borrower or any of its Subsidiaries to be lawfully
occupied and used for all of the purposes for which they are currently occupied
and used have been lawfully issued and are in full force and effect, other than
those that, in the aggregate, would not have a Material Adverse Effect.
 
(f)           None of the Borrower or any of its Subsidiaries has received any
notice, or has any knowledge, of any pending, threatened or contemplated
condemnation proceeding affecting any Real Property of the Borrower or any of
its Subsidiaries or any part thereof, except those that, in the aggregate, would
not have a Material Adverse Effect.
 
Section 4.20           OFAC
 
No Group Member (a) is a person whose property or interest in property is
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (b) engages in any dealings or transactions prohibited by Section 2 of
such executive order, or is, to the best knowledge of such Group Member,
otherwise associated with any such person in any manner violative of Section 2,
or (c) is a person on the list of Specially Designated Nationals and Blocked
Persons or subject to the limitations or prohibitions under any other U.S.
Department of Treasury’s Office of Foreign Assets Control regulation or
executive order.
 
Section 4.21            Patriot Act; Foreign Corrupt Practices Act
 
Each Group Member is in compliance, in all material respects, with (a) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (b) the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act
of 2001).  No part of the proceeds of the Loans will be used by or on behalf of
any Group Member, for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended.
 
 
 
 
109

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
ARTICLE V
 
Financial Covenant
 
As long as any Revolving Credit Commitment remains outstanding and unless the
Requisite Revolving Credit Lenders otherwise consent in writing, commencing with
the Fiscal Quarter ending on June 30, 2013, the Borrower and its Subsidiaries
shall maintain on the last day of each Fiscal Quarter, a Net Senior Secured
Leverage Ratio of not more than 3.25 to 1.0.
 
ARTICLE VI
 
Reporting Covenants
 
The Borrower agrees with the Lenders, the Issuers and the Administrative Agent
to each of the following, as long as any Obligation (other than Cash Management
Obligations, Obligations arising under Cash Management Documents and Hedging
Contracts and contingent indemnification obligations as to which no claim is
pending) or any Commitment remains outstanding and, in each case, unless the
Requisite Lenders otherwise consent in writing:
 
Section 6.1              Financial Statements
 
The Borrower shall furnish to the Administrative Agent (and the Administrative
Agent will forward to or post on the Approved Electronic Platform for the
Lenders) each of the following:
 
(a)           Quarterly Reports.  Within 45 days after the end of each of the
first three Fiscal Quarters of each Fiscal Year (or, if the financial statements
required by this clause (a) are required to be filed with the SEC, such other
time period as specified in the SEC’s rules and regulations with respect to the
Borrower for the filing of its quarterly reports on Form 10-Q), financial
information regarding the Borrower and its Subsidiaries consisting of a
Consolidated unaudited balance sheet as of the close of such quarter and the
related statements of income and cash flow for such quarter and that portion of
the Fiscal Year ending as of the close of such quarter, setting forth in
comparative form the figures for the corresponding period in the prior year, in
each case certified by a Responsible Officer of the Borrower as fairly
presenting, in all material respects, the Consolidated financial position of the
Borrower and its Subsidiaries as at the dates indicated and the results of their
operations and cash flow for the periods indicated in accordance with GAAP
(subject to the absence of footnote disclosure and normal year-end audit
adjustments).
 
(b)           Annual Reports.  Within 90 days after the end of each Fiscal Year
(or, if the financial statements required by this clause (b) are required to be
filed with the SEC, such other time period as specified in the SEC’s rules and
regulations with respect to the Borrower for the filing of its annual reports on
Form 10-K), financial information regarding the Borrower and its Subsidiaries
consisting of a Consolidated balance sheet of the Borrower and its Subsidiaries
as of the end of such year and related statements of income and cash flows of
the Borrower and its Subsidiaries for such Fiscal Year, all prepared in
conformity with GAAP and certified, in the case of such Consolidated Financial
Statements, without qualification as to the scope of the audit or as to the
Borrower being a going concern other than solely with respect to, or resulting
solely from an upcoming maturity date under any series of Indebtedness occurring
within one year from the time such opinion is delivered by the Borrower’s
Accountants, together with the report of such
 
 
 
 
 
110

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
accounting firm stating that (i) such Financial Statements fairly present, in
all material respects, the Consolidated financial position of the Borrower and
its Subsidiaries as at the dates indicated and the results of their operations
and cash flow for the periods indicated in conformity with GAAP applied on a
basis consistent with prior years (except for changes with which the Borrower’s
Accountants shall concur and that shall have been disclosed in the notes to the
Financial Statements) and (ii) the examination by the Borrower’s Accountants in
connection with such Consolidated Financial Statements has been made in
accordance with generally accepted auditing standards.
 
(c)           Compliance Certificate.  Together with each delivery of any
Financial Statement pursuant to clause (a) or (b) above, a certificate of a
Responsible Officer of the Borrower in substantially the form of Exhibit J (Form
of Compliance Certificate) (each, a “Compliance Certificate”) (i) showing in
reasonable detail the calculations used in determining the Net Senior Secured
Leverage Ratio (for purposes of determining the Applicable Margin) and the Net
Senior Secured Leverage Ratio for purposes of demonstrating compliance with the
financial covenant contained in Article V (Financial Covenant) and (ii) stating
that no Default or Event of Default has occurred and is continuing or, if a
Default or an Event of Default has occurred and is continuing, stating the
nature thereof and the action that the Borrower proposes to take with respect
thereto, and if such Compliance Certificate demonstrates an Event of Default of
the covenant contained in Article V (Financial Covenant), the Borrower may
deliver together with such Compliance Certificate notice of its intent to cure
(a “Notice of Intent to Cure”) such Event of Default pursuant to Section 9.5
(Right to Cure).
 
(d)           Corporate Chart and Other Collateral Updates.  Together with each
delivery of any Financial Statement pursuant to clause (b) above, (i) a
certificate of a Responsible Officer of the Borrower certifying that the
Corporate Chart attached thereto (or the last Corporate Chart delivered pursuant
to this clause (d)) is true, correct, complete and current as of the date of
such Financial Statement and (ii) a certificate of a Responsible Officer of the
Borrower in form and substance reasonably satisfactory to the Administrative
Agent that all certificates, statements, updates and other documents (including
updated schedules) required to be delivered pursuant to the Collateral Documents
by any Loan Party in the preceding Fiscal Year have been delivered thereunder
(or such delivery requirement was otherwise duly waived or extended).
 
(e)           Business Plan.  Not later than 90 days after the end of each
Fiscal Year and containing substantially the types of financial information
contained in the Projections, (i) the annual business plan of the Borrower and
its Subsidiaries for the next succeeding Fiscal Year approved by the Board of
Directors of the Borrower and (ii) forecasts prepared by management of the
Borrower for each Fiscal Quarter in the next succeeding Fiscal Year, including,
(x) a projected year-end Consolidated balance sheet and income statement and
statement of cash flows and (y) a statement of all of the material assumptions
on which such forecasts are based.
 
Notwithstanding the foregoing, (i) in the event that the Borrower delivers to
the Administrative Agent a quarterly report Form 10-Q for any Fiscal Quarter, as
filed with the SEC, within 45 days after the end of such Fiscal Quarter, such
Form 10-Q shall satisfy all requirements of clause (a) of this Section6.1 with
respect to such Fiscal Quarter to the extent that it contains the information
required by such clause (a) and (ii) in the event that the Borrower delivers to
the Administrative Agent an annual report on Form 10-K for any Fiscal Year, as
filed with the SEC, within 90 days after the end of such Fiscal Year, such Form
10-K shall satisfy all requirements of clause (b) of this Section 6.1 with
respect to such Fiscal Year to the extent that it contains the information and
 
 
 
 
111

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
report and opinion required by such clause (b), in each case to the extent that
information contained in such Form 10-Q or Form 10-K satisfies the requirements
of clauses (a) or (b) of this Section, as the case may be.
 
Section 6.2              Default Notices
 
(a)           As soon as practicable, and in any event within five Business Days
after a Responsible Officer of any Loan Party has actual knowledge of the
existence of any Default or Event of Default, the Borrower shall give the
Administrative Agent notice specifying the nature of such Default or Event of
Default, including the anticipated effect thereof, which notice, if given by
telephone, shall be promptly confirmed in writing on the next Business Day (and
the Administrative Agent will forward to or post on the Approved Electronic
Platform for the Lenders any such written notice).
 
(b)           As soon as practicable after a Responsible Officer of any Loan
Party has actual knowledge of the existence of any event having had a Material
Adverse Effect or having any reasonable likelihood of causing or resulting in a
Material Adverse Change, the Borrower shall give the Administrative Agent notice
specifying the nature of such event, including the anticipated effect thereof,
which notice, if given by telephone, shall be promptly confirmed in writing on
the next Business Day.
 
Section 6.3              Litigation
 
Promptly after the commencement thereof, the Borrower shall give the
Administrative Agent written notice of the commencement of all actions, suits
and proceedings before any domestic or foreign Governmental Authority or
arbitrator affecting the Borrower or any of Subsidiary of the Borrower that (i)
seeks injunctive or similar relief or (ii) in the reasonable judgment of the
Borrower or such Subsidiary, expose the Borrower or such Subsidiary to liability
that would be reasonably expected to have a Material Adverse Effect.
 
Section 6.4              SEC Filings; Press Releases
 
Promptly after the sending or filing thereof, the Borrower shall send the
Administrative Agent notice (and, to the extent not publicly available on the
SEC’s EDGAR database, copies) of (a) all reports and registration statements
that the Borrower or any of its Subsidiaries files with the SEC or any national
or foreign securities exchange or the National Association of Securities
Dealers, Inc., and (b) all other statements concerning material changes or
developments in the business of such Loan Party made available by any Loan Party
to the public.  Notwithstanding the foregoing, the Borrower’s obligations under
this Section 6.4 to provide such notice and copies to the Administrative Agent
may be satisfied by posting the applicable documents (or providing a link
thereto) on the Borrower’s publicly available website on the Internet at the
website address designated in writing by the Borrower to the Administrative
Agent from time to time.
 
Section 6.5              Labor Relations
 
Promptly after becoming aware of the same, the Borrower shall give the
Administrative Agent written notice of (a) any material labor dispute to which
the Borrower or any of its Subsidiaries is or may become a party, including any
strikes, lockouts or other disputes relating to any of such Person’s plants and
other facilities, and (b) any Worker Adjustment and
 
 
 
 
112

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
Retraining Notification Act or related liability incurred with respect to the
closing of any plant or other facility of any such Person, in each case to the
extent that such matter would reasonably be expected to have a Material Adverse
Effect.
 
Section 6.6              Tax Returns
 
Upon the reasonable request of any Lender, through the Administrative Agent, the
Borrower shall provide copies of all federal, state, local and foreign tax
returns and reports filed by the Borrower or any Subsidiary of the Borrower in
respect of taxes measured by income (excluding sales, use and like taxes).
 
Section 6.7              Insurance
 
As soon as is practicable and in any event within 90 days after the end of each
Fiscal Year, the Borrower shall furnish the Administrative Agent with insurance
broker’s statement outlining all material insurance coverage maintained as of
the date of such report by the Borrower or any Subsidiary of the Borrower and
the duration of such coverage and confirming, that the Administrative Agent has
been named as loss payee or additional insured, as applicable, to the extent
required by Section 7.5 (Maintenance of Insurance).
 
Section 6.8              ERISA Matters
 
The Borrower shall furnish the Administrative Agent promptly and in any event
within 30 days after the Borrower or any Subsidiary of the Borrower or any ERISA
Affiliate knows or has reason to know that any ERISA Event has occurred, written
notice describing such event, other than those that, in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.
 
Section 6.9              Other Information
 
The Borrower shall provide the Administrative Agent or any Lender with such
other information respecting the business, properties, condition, financial or
otherwise, or operations of the Borrower or any Subsidiary of the Borrower as
the Administrative Agent or such Lender through the Administrative Agent may
from time to time reasonably request.
 
Section 6.10            DCIP
 
The Borrower shall provide the Administrative Agent prompt notice of any
determination by any Loan Party that any Digital Cinema Equipment (excluding any
leasehold interests) is no longer intended in good faith to be, or reasonably
expected to be, sold or contributed to a DCIP Entity under a DCIP Investment
Transaction, together with a schedule listing all such equipment in reasonable
detail, including, to the extent available, all serial numbers thereto and the
amount, if any, of all expenditures for the acquisition of such Digital Cinema
Equipment; provided, however, that if such Digital Cinema Equipment is not sold
or contributed to a DCIP Entity under a DCIP Investment Transaction within 270
days of the acquisition of such Digital Cinema Equipment by a Loan Party, the
Borrower shall (a) promptly provide such schedule to the Administrative Agent
and (b) comply with the requirements of Section 7.11(c) (Additional Collateral
and Guaranties) with respect to such Digital Cinema Equipment.
 
 
 
113

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
ARTICLE VII
 
Affirmative Covenants
 
The Borrower agrees with the Lenders, the Issuers and the Administrative Agent
to each of the following, as long as any Obligation (other than Cash Management
Obligations, Obligations arising under Cash Management Documents and Hedging
Contracts and contingent indemnification obligations as to which no claim is
pending) or any Commitment remains outstanding and, in each case, unless the
Requisite Lenders otherwise consent in writing:
 
Section 7.1              Preservation of Corporate Existence, Etc.
 
The Borrower shall, and shall cause each Subsidiary of the Borrower to, preserve
and maintain its legal existence, rights (charter and statutory) and franchises,
except in the case of a Subsidiary of the Borrower, where the failure to do so
would not reasonably be expected to have a Material Adverse Effect, and as
otherwise permitted by Sections 8.4 (Sale of Assets) and 8.6 (Restriction on
Fundamental Changes).
 
Section 7.2              Compliance with Laws, Etc.
 
The Borrower shall, and shall cause each Subsidiary of the Borrower to, comply
with all applicable Requirements of Law, Contractual Obligations and Permits,
except where the failure so to comply would not, in the aggregate, have a
Material Adverse Effect.
 
Section 7.3              Conduct of Business
 
The Borrower shall, and shall cause each Subsidiary of the Borrower to, use its
reasonable efforts to preserve its business and the goodwill and business of the
customers, advertisers, suppliers and others having business relations with the
Borrower or any of its Subsidiaries, except in each case where the failure to
comply with the above would not, in the aggregate, have a Material Adverse
Effect.
 
Section 7.4              Payment of Taxes, Etc.
 
The Borrower shall, and shall cause each Subsidiary of the Borrower to, pay and
discharge before the same shall become delinquent, all material lawful
governmental claims, taxes, assessments, charges and levies, except where (i)
contested in good faith, by proper proceedings and adequate reserves therefor
have been established on the books of the Borrower or the appropriate Subsidiary
in conformity with GAAP or (ii) the failure to make a payment would not have a
Material Adverse Effect.
 
Section 7.5              Maintenance of Insurance
 
The Borrower shall (a) maintain for, itself, and the Borrower shall cause to be
maintained for each Subsidiary of the Borrower, insurance with responsible and
reputable insurance companies or associations in such amounts and covering such
risks as is usually carried by companies engaged in similar businesses and
owning similar properties in the same or similar general areas in which the
Borrower or such Subsidiary operates and (b) cause all property and casualty
policies relating to any Loan Party to name the Administrative Agent on behalf
of the
 
 
 
 
114

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
Secured Parties as loss payee, and (c) cause all liability policies relating to
any Loan Party to name the Administrative Agent on behalf of the Secured Parties
as additional insured.
 
Section 7.6              Access
 
The Borrower shall, and shall cause each Subsidiary of the Borrower to, from
time to time permit any agents, representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants
(subject to such independent public accountants’ customary procedures and
provided the Borrower shall be entitled to participate in any discussions with
the accountants upon reasonable advanced written notice to the Administrative
Agent), all at the reasonable expense of the Borrower and at such reasonable
times during normal business hours and as often as may be reasonably desired,
upon reasonable advance notice to the Borrower and, in all cases, subject to the
confidentiality provisions set forth in Section 11.18 (Confidentiality;
Fiduciary Duty); provided, however, that, excluding any such visits and
inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and the Lenders under this Section 7.6 and the
Administrative Agent shall not exercise such rights more often than two times
during any calendar year absent the existence of an Event of Default and only
one such time shall be at the Borrower’s expense; provided, further, that,
during an Event of Default, the Administrative Agent or any Lender (or any of
their respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and upon reasonable advance notice.  The Administrative Agent and the
Lenders shall give the Borrower the opportunity to participate in any
discussions with the Borrower’s independent public accountants.
 
Section 7.7              Keeping of Books
 
The Borrower shall, and shall cause each Subsidiary of the Borrower to keep,
proper books and records in conformity with GAAP or Local GAAP, as applicable.
 
Section 7.8              Maintenance of Properties, Etc.
 
The Borrower shall, and shall cause each Subsidiary of the Borrower to, maintain
and preserve (a) (i) in good working order and condition all of its properties
necessary in the conduct of its business and (ii) all rights, permits, licenses,
approvals and privileges (including all Permits) used or useful or necessary in
the conduct of its business; provided, however, that the Borrower and its
Subsidiaries may close or otherwise cease to operate theatres and remove
fixtures and personalty therefrom upon the expiration or other termination of
the applicable lease if the board of directors of the Borrower or such
Subsidiary, as the case may be, determines in good faith that the maintenance
and continued operation thereof is no longer desirable in the conduct of the
business of the Borrower or such Subsidiary, as the case may be, and (b) all
registered patents, trademarks, trade names, copyrights and service marks used
or useful or necessary in their respective businesses, except where failure to
so maintain and preserve the items set forth in clauses (a) and (b) above would
not, in the aggregate, have a Material Adverse Effect.
 
 
 
 
 
115

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
Section 7.9              Application of Proceeds
 
The Borrower (and, to the extent distributed to them by the Borrower, each Loan
Party) shall use the entire amount of the proceeds of the Loans as provided in
Section 4.13 (Use of Proceeds).
 
Section 7.10            Environmental
 
The Borrower shall, and shall cause each Subsidiary of the Borrower to, comply
with Environmental Laws and, without limiting the foregoing, the Borrower shall,
at its sole cost and expense, upon receipt of any written notification or
otherwise obtaining knowledge of any Release that has any reasonable likelihood
of any of the Borrower or any Subsidiary of the Borrower incurring Environmental
Liabilities and Costs, (a) conduct, or pay for consultants to conduct,
reasonable tests or assessments of environmental conditions at such operations
or properties, including the investigation and testing of subsurface conditions
and (b) take such Remedial Action as required by Environmental Laws or as any
Governmental Authority requires to address the Release and otherwise ensure
compliance with Environmental Laws, in each case, except where the failure to
conduct such tests or assessments, take such Remedial Action or otherwise ensure
compliance would not, in the aggregate, have a Material Adverse Effect.
 
Section 7.11            Additional Collateral and Guaranties
 
(a)           Upon the formation or acquisition of any new direct or indirect
Subsidiary by any Loan Party or the designation in accordance with Section 7.13
(Designation of Unrestricted Subsidiaries) of any existing direct or indirect
Unrestricted Subsidiary as a Subsidiary or any Subsidiary guaranteeing any
Indebtedness of any Domestic Loan Party, the Borrower shall, in each case, at
the Borrower’s expense, within thirty (30) days (unless such longer period is
specifically set forth below), after such formation, acquisition, designation or
guarantee (or such longer period as the Administrative Agent may agree in its
reasonable discretion):
 
(i)           within forty-five (45) days after such formation or acquisition
(or such longer period as the Administrative Agent may agree in its reasonable
discretion), cause each such Subsidiary that is (x) a Wholly-Owned Subsidiary
that is a Material Domestic Subsidiary, (y) a non-Wholly-Owned Subsidiary that
is a Domestic Subsidiary that has guaranteed the Indebtedness of any Loan Party
or (z) a Foreign Subsidiary that has guaranteed the Indebtedness of any Domestic
Loan Party, to duly execute and deliver to the Administrative Agent a guaranty
or guaranty supplement, in form and substance reasonably satisfactory to the
Administrative Agent, guaranteeing the Obligations of the Borrower; provided,
that no such Subsidiary acquired in a Proposed Acquisition permitted hereunder
shall be required to become a Guarantor to the extent that restrictions in any
existing documents or instruments (not created in contemplation of such
acquisition) evidencing Indebtedness would prevent such Subsidiary from becoming
a Guarantor; provided, further, that any refinancing of such Indebtedness shall
not contain such restrictions and such Subsidiary shall promptly become a
Guarantor following any such refinancing or repayment of such Indebtedness;
provided, further, that notwithstanding the foregoing, with respect to any
Subsidiary acquired after the Closing Date, if the Borrower notifies the
Administrative Agent in writing within forty-five (45) days after such formation
or acquisition (or such longer period as the Administrative Agent may agree in
its reasonable discretion), that it intends to merge
 
 
 
 
116

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
such Subsidiary into a Loan Party, the Borrower shall have an additional
forty-five (45) days (or such longer period as the Administrative Agent may
agree in its reasonable discretion), to effectuate such merger; provided,
however, that if such Subsidiary is not merged with such Loan Party within such
time period, the Borrower shall cause such Subsidiary to become a Guarantor
within such period.
 
(ii)           cause each such Subsidiary that is required to become a Guarantor
pursuant to this Section 7.11 to furnish to the Administrative Agent a
description of the real properties owned and leased by such Subsidiary in detail
reasonably satisfactory to the Administrative Agent;
 
(iii)           within ninety (90) days after such formation or acquisition (or
such longer period as the Administrative Agent may agree in its reasonable
discretion), cause each such Subsidiary that is required to become a Guarantor
pursuant to this Section 7.11, at the request of the Administrative Agent, to
duly execute and deliver to the Administrative Agent Mortgages, Mortgage
Supporting Documents, joinders, amendments, Flood Certificate Documents and
other Collateral Documents, as specified by and in form and substance reasonably
satisfactory to the Administrative Agent (consistent with the Mortgages,
Mortgage Supporting Documents, Flood Certificate Documents and other Collateral
Documents delivered under this Agreement), granting a Lien in substantially all
of the personal property of such Subsidiary, all owned Real Property with a
value in excess of $5,000,000 individually or $15,000,000 in the aggregate
(excluding any owned Real Property with a value of less than $1,000,000
individually) for all such Subsidiaries (provided, that, if a mortgage tax will
be owed, the amount secured by the Mortgage shall be limited to the fair market
value of the property at the time the Mortgage is entered into), in each case,
securing the Obligations of such Subsidiary under its Guaranty;
 
(iv)           within thirty (30) days (or ninety (90) days in the case of the
formation or acquisition of a Foreign Subsidiary) after such formation or
acquisition (or such longer period as the Administrative Agent may agree in its
reasonable discretion), (x) cause each such Subsidiary that is required to
become a Guarantor pursuant to this Section 7.11 to deliver any and all
certificates, instruments and other documents representing all Pledged Stock,
Pledged Debt Instruments and all other Stock, Stock Equivalents and other debt
Securities owned by such Subsidiary accompanied by undated Stock powers or other
appropriate instruments of transfer executed or endorsed in blank and (y) cause
each Loan Party that is a direct or indirect parent of such Subsidiary that is
required to provide a guaranty pursuant to this Section 7.11 to deliver any and
all certificates, instruments or other documents representing the outstanding
Stock or Stock Equivalents of such Subsidiary held by such direct or indirect
parent, accompanied by undated Stock powers or other appropriate instruments of
transfer executed in blank and instruments evidencing the intercompany debt
issued by such Subsidiary and held by such direct or indirect parent, endorsed
in blank to the Administrative Agent;
 
(v)           In furtherance of the foregoing, and subject to the grace periods
set forth above, take and cause such Subsidiary and each Loan Party that is a
direct or indirect parent of such Subsidiary to take whatever action (including
the recording of Mortgages, the filing of UCC financing statements, the giving
of notices and the endorsement of notices on title documents and delivery of
Pledged Stock and Pledged Debt Instruments) as may be necessary in the
reasonable opinion of the Administrative
 
 
 
 
 
117

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
Agent to vest in the Administrative Agent (or in any representative of the
Administrative Agent designated by it) valid, perfected and enforceable
first-priority Liens on the properties purported to be subject to the Mortgages
and other Collateral Documents delivered pursuant to this Section 7.11, subject
only to Liens permitted under Section 8.2 (Liens, Etc.), enforceable against all
third parties in accordance with their terms; and
 
(vi)           deliver to the Administrative Agent a signed copy of an opinion,
addressed to the Administrative Agent and the other Secured Parties, of counsel
for the Loan Parties reasonably acceptable to the Administrative Agent as to
such matters set forth in this Section 7.11 as the Administrative Agent may
reasonably request.
 
(b)           For the avoidance of doubt, (i) no Foreign Subsidiary or FSHCO
shall be obligated to guarantee the obligations of the Borrower (unless such
Subsidiary or FSHCO is a guarantor of any Indebtedness of any Domestic Loan
Party) and (ii) (A) no assets of any Foreign Subsidiary shall be required to be
pledged to support obligations of the Borrower (unless such assets are pledged
to support any Indebtedness of any Domestic Loan Party) and (B) no more than 65%
of the voting stock (within the meaning of Section 956 of the Code and the
Treasury Regulations thereunder) of any Foreign Subsidiary or FSHCO shall be
required to be pledged by the Borrower or any of its Subsidiaries to support the
obligations of the Borrower (unless such stock has been pledged to support any
Indebtedness of any Domestic Loan Party).
 
(c)           Upon the acquisition of (x) any personal property by any Loan
Party (other than property that would constitute Excluded Property (as defined
in the Pledge and Security Agreement)) or (y) fee owned Real Property with a
value in excess of $5,000,000 individually or $15,000,000 in the aggregate
(excluding any owned Real Property with a value of less than $1,000,000
individually) in the aggregate for all Loan Parties (provided, that if a
mortgage tax will be owed, the amount secured by the Lien referred to below
shall be limited to the fair market value of the property at the time the
applicable Mortgage is entered into), and such personal property and/or fee
owned Real Property shall not already be subject to a valid, perfected and
enforceable first-priority Lien in favor of the Administrative Agent for the
benefit of the Secured Parties, subject only to Liens permitted under Section
8.2 (Liens, Etc.), the Borrower shall give notice thereof to the Administrative
Agent within thirty (30) days after such acquisition and shall, if requested by
the Administrative Agent or the Requisite Lenders, cause such assets to be
subjected to a Lien securing the Obligations and will take, or cause the
relevant Loan Party to take, such actions as shall be necessary or reasonably
requested by the Administrative Agent to grant and perfect or record such Lien,
including, without limitation, executing and delivering to the Administrative
Agent Mortgages, Mortgage Supporting Documents, Flood Certificate Documents,
joinders, amendments and other Collateral Documents, as specified by and in form
and substance reasonably satisfactory to the Administrative Agent (consistent
with the Mortgages, Mortgage Supporting Documents, Flood Certificate Documents
and other Collateral Documents in effect on the Closing Date, if applicable).
 
(d)           Notwithstanding the foregoing, (x) the Administrative Agent shall
not take a security interest in those assets as to which the Administrative
Agent shall determine, in its reasonable discretion, that the cost of obtaining
such Lien (including any mortgage, stamp, intangibles or other tax) are
excessive in relation to the benefit to the Lenders of the security afforded
thereby and (y) Liens required to be granted pursuant to this Section 7.11 shall
be subject to exceptions and limitations consistent with those set forth in the
Collateral Documents as in effect on the Closing Date (to the extent appropriate
in the applicable jurisdiction).
 
 
 
 
 
118

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
Section 7.12            Cash Collateral Accounts
 
The Administrative Agent may establish one or more Cash Collateral Accounts with
such depositaries and securities intermediaries as it in its sole discretion
shall determine.  The Borrower agrees that each such Cash Collateral Account
shall meet the requirements set forth in the definition of “Cash Collateral
Account”.  Without limiting the foregoing, funds on deposit in any Cash
Collateral Account may be invested (but the Administrative Agent shall be under
no obligation to make any such investment) in Cash Equivalents at the direction
of the Administrative Agent and, except during the continuance of an Event of
Default, the Administrative Agent agrees with the Borrower to issue Entitlement
Orders for such investments in Cash Equivalents as requested by the Borrower;
provided, however, that the Administrative Agent shall not have any
responsibility for, or bear any risk of loss of, any such investment or income
thereon.  None of the Borrower, any of its Subsidiaries or any other Loan Party
or Person claiming on behalf of or through the Borrower, any Subsidiary of the
Borrower or any other Loan Party shall have any right to demand payment of any
funds held in any Cash Collateral Account at any time prior to the termination
of all outstanding Letters of Credit and the payment in full of all then
outstanding and payable monetary Obligations.
 
Section 7.13            Designation of Unrestricted Subsidiaries
 
The board of directors of the Borrower may at any time designate any Subsidiary
as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a Subsidiary;
provided, however, that (i) immediately before and after such designation, no
Default shall have occurred and be continuing, (ii) immediately after giving
effect to such designation, the Borrower and its Subsidiaries shall be in
compliance, on a Pro Forma Basis, with the covenants set forth in Article V
(Financial Covenant) (and, as a condition precedent to the effectiveness of any
such designation, the Borrower shall deliver to the Administrative Agent a
certificate setting forth in reasonable detail the calculations demonstrating
such compliance), (iii) no Subsidiary may be designated as an Unrestricted
Subsidiary if it is a “Restricted Subsidiary” for the purpose of any Indenture
and (iv) no Unrestricted Subsidiary that is designated as a Subsidiary may be
redesignated as an Unrestricted Subsidiary at any time prior to twelve (12)
months after being so designated as a Subsidiary.  The designation of any
Subsidiary as an Unrestricted Subsidiary shall constitute an Investment by the
Borrower therein at the date of designation in an amount equal to the net book
value of the Borrower’s Investment therein.  The designation of any Unrestricted
Subsidiary as a Subsidiary shall constitute the incurrence at the time of
designation of any Indebtedness or Liens of such Subsidiary existing at such
time.
 
Section 7.14            Post-Closing Matters
 
The Borrower shall, and shall cause each of its Subsidiaries to, deliver each of
the documents, instruments and agreements and take each of the actions set forth
on Schedule 7.14 (Post-Closing Matters) within the time periods set forth on
such Schedule.
 
ARTICLE VIII
 
Negative Covenants
 
The Borrower agrees with the Lenders, the Issuers and the Administrative Agent
to each of the following, as long as any Obligation (other than Cash Management
Obligations, Obligations arising under Cash Management Documents and Hedging
Contracts and contingent
 
 
 
 
119

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
indemnification obligations as to which no claim is pending) or any Commitment
remains outstanding and, in each case, unless the Requisite Lenders otherwise
consent in writing:
 
Section 8.1              Indebtedness
 
The Borrower shall not, nor shall it permit any of its Subsidiaries to, directly
or indirectly, create, incur, assume or otherwise become or remain directly or
indirectly liable with respect to any Indebtedness, except the following
Indebtedness:
 
(a)           (i) the Obligations (other than in respect of Hedging Contracts)
and Guaranty Obligations in respect thereto, (ii) Loan Agreement Refinancing
Debt in respect of any Permitted Pari Passu Refinancing Debt, Permitted Junior
Lien Refinancing Debt or Permitted Unsecured Refinancing Debt and (iii)
Indebtedness evidenced by New Incremental Notes;
 
(b)           (i) Indebtedness existing on the Closing Date and disclosed on
Schedule 8.1 (Existing Indebtedness or, to the extent not listed in such
schedule, Indebtedness that does not exceed $5,000,000 in the aggregate), (ii)
Indebtedness under the 2019 Senior Notes, (iii) Indebtedness under the 2020
Subordinated Notes and (iv) any Permitted Refinancing thereof;
 
(c)           Permitted Subordinated Indebtedness; provided, however, that (i)
both immediately prior to and after giving effect thereto, no Event of Default
shall exist or result therefrom and (ii) the Borrower and its Subsidiaries will
be in Pro Forma Compliance with Article V (Financial Covenant) after giving
effect to the incurrence or issuance of such Indebtedness;
 
(d)           Guaranty Obligations incurred by the Borrower or any of its
Subsidiaries in respect of Indebtedness of the Borrower or any Subsidiary that
is otherwise permitted by this Section 8.1 (other than clause (a) above);
provided, however, that (i) none of the Borrower and its Subsidiaries shall be
permitted to Guarantee any Indebtedness arising under any Indenture (or any
Permitted Refinancing thereof) unless such Subsidiary shall have also Guaranteed
the Obligations substantially on the terms set forth in the Guaranty and (ii) if
the Indebtedness being Guaranteed is subordinated to the Obligations, then the
Guaranty Obligations with respect to such Indebtedness shall be subordinated to
the Guaranty Obligations with respect to the Obligations on terms at least as
favorable to the Lenders as those contained in the subordination provisions of
such Indebtedness;
 
(e)           Indebtedness of (i) any Domestic Loan Party owing to any other
Domestic Loan Party, (ii) any Domestic Subsidiary that is not a Loan Party owing
to (A) any other Domestic Subsidiary that is not a Loan Party or (B) the
Borrower or a Loan Party in respect of an Investment permitted under Section
8.3(c) (Investments), (iii) any Domestic Loan Party owing to any Foreign
Subsidiary, (iv) any Foreign Subsidiary owing to any other Foreign Subsidiary
and (v) any Foreign Subsidiary or any Subsidiary that is not a Loan Party owing
to any Domestic Loan Party in respect of an Investment permitted under Section
8.3(c) (Investments); provided, however, that all such Indebtedness of any Loan
Party owing to any Subsidiary that is not a Loan Party must be expressly
subordinated to the Obligations;
 
(f)           (i) Capital Lease Obligations and purchase money Indebtedness
(including Indebtedness in respect of mortgage, industrial revenue bond,
industrial development bond and similar financings) to finance the acquisition,
lease, construction, repair, replacement or improvement of fixed or capital
assets and incurred concurrently with or within 270 days of the
 
 
 
 
120

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
acquisition, lease, construction, repair, replacement or improvement of the
property subject to the Liens permitted under Section 8.2(i) (Liens, Etc.)
(including permitted sale-leaseback transactions) and (ii) any Permitted
Refinancing thereof;
 
(g)           [Reserved];
 
(h)           Indebtedness in respect of Interest Rate Contracts and other
Hedging Contracts incurred in the ordinary course of business and not for
speculative purposes;
 
(i)           (i) Indebtedness of the Borrower and its Subsidiaries (A) assumed
in connection with any Proposed Acquisition permitted under Section 8.3
(Investments); provided, however, that such Indebtedness is not incurred in
contemplation of such Proposed Acquisition or (B) owed to the seller of any
property acquired in such Proposed Acquisition on an unsecured subordinated
basis, which subordination shall be on terms reasonably satisfactory to the
Administrative Agent, in each case, so long as (1) both immediately prior to and
after giving effect thereto, no Default or Event of Default shall exist or
result therefrom and (2) the Borrower and its Subsidiaries will be in Pro Forma
Compliance with Article V (Financial Covenant) after giving effect to such
Proposed Acquisition and the incurrence or issuance of such Indebtedness and
(ii) any Permitted Refinancing thereof; provided, that such Permitted
Refinancing shall be subject to the second proviso in Section 7.11(a)(i)
(Additional Collateral and Guaranties) with respect to restrictions on the
ability of acquired Subsidiaries to be Guarantors hereunder);
 
(j)           Indebtedness representing deferred compensation to employees,
consultants and independent contractors of the Borrower and its Subsidiaries or
any direct or indirect parent of the Borrower incurred in the ordinary course of
business of the Borrower and its Subsidiaries;
 
(k)           Indebtedness consisting of promissory notes issued by the Borrower
or any of its Subsidiaries to current or former officers, directors, employees
or consultants, their respective estates, spouses or former spouses to finance
the purchase or redemption of Stock or Stock Equivalents of Holdings or the
Borrower, or to finance a Restricted Payment with respect to SARs, in each case,
to the extent permitted by Section 8.5 (Restricted Payments);
 
(l)           Indebtedness incurred by the Borrower or its Subsidiaries in any
Investment permitted under Section 8.3 (Investments) in respect of agreements
providing for indemnification, the adjustment of the purchase price or similar
adjustments, including earn-out adjustments;
 
(m)           Indebtedness consisting of obligations of the Borrower or its
Subsidiaries under deferred employee compensation or other similar arrangements
incurred by such Person in connection with any Investment permitted under
Section 8.3 (Investments);
 
(n)           Cash Management Obligations and other Indebtedness in respect of
netting services, overdraft protections and similar arrangements, in each case,
in connection with Deposit Accounts;
 
(o)           Indebtedness consisting of (i) the financing of insurance premiums
or (ii) take-or-pay obligations contained in supply arrangements, in each case,
in the ordinary course of business;
 
 
 
 
 
121

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
(p)           Indebtedness incurred by the Borrower or any of its Subsidiaries
constituting reimbursement obligations with respect to letters of credit issued
in the ordinary course of business, including, without limitation, letters of
credit in respect of workers’ compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or other Indebtedness with respect to reimbursement or similar obligations
regarding workers’ compensation claims;
 
(q)           obligations in respect of performance and surety bonds and
performance and completion guarantees provided by the Borrower or any of its
Subsidiaries, or obligations in respect of letters of credit related thereto, in
each case, in the ordinary course of business or consistent with past practice;
 
(r)           in the case of any Foreign Subsidiary, Indebtedness in an
aggregate principal amount not to exceed the greater of $40,000,000 and 1.0% of
Consolidated Total Assets as of the most recently ended Test Period in the
aggregate at any time outstanding;
 
(s)           Indebtedness not otherwise permitted under this Section 8.1;
provided, however, that, (i) both immediately prior to and after giving effect
thereto, no Event of Default shall exist or result therefrom, (ii) the Borrower
and its Subsidiaries will be in Pro Forma Compliance with Article V (Financial
Covenant) after giving effect to the incurrence or issuance of such Indebtedness
and (iii) as of the date any such Indebtedness is Incurred, after giving Pro
Forma Effect to such Indebtedness, the Borrower’s Senior Leverage Ratio as of
such date shall be less than or equal to 3.25 to 1.0; and
 
(t)           all premiums (if any), interest (including post-petition
interest), fees, expenses, charges and additional or contingent interest on
obligations described in clauses (a) through (s) above;
 
(u)           Indebtedness in an aggregate principal amount not to exceed the
greater of $75,000,000 and 2.0% of Consolidated Total Assets as of the most
recently ended Test Period in the aggregate at any time outstanding; and
 
(v)           Indebtedness of the Borrower or any Subsidiary to any joint
venture (regardless of the form of legal entity) that is not a Subsidiary
arising in the ordinary course of business in connection with the cash
management operations (including with respect to intercompany self-insurance
arrangements) of the Borrower and its Subsidiaries.
 
For purposes of determining compliance with this Section 8.1, the amount of any
Indebtedness denominated in any currency other than Dollars shall be calculated
based on customary currency exchange rates in effect, in the case of such
Indebtedness incurred (in respect of term Indebtedness) or committed (in respect
of revolving Indebtedness) on or prior to the Closing Date, on the Closing Date
and, in the case of such Indebtedness incurred (in respect of term Indebtedness)
or committed (in respect of revolving Indebtedness) after the Closing Date, on
the date on which such Indebtedness was incurred (in respect of term
Indebtedness) or committed (in respect of revolving Indebtedness); provided,
that if such Indebtedness is incurred to refinance other Indebtedness
denominated in a currency other than Dollars (or in a different currency from
the Indebtedness being refinanced), and such refinancing would cause the
applicable Dollar-denominated restriction to be exceeded if calculated at the
relevant currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not
 
 
 
 
 
122

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
exceed (i) the outstanding or committed principal amount, as applicable, of such
Indebtedness being refinanced plus (ii) the aggregate amount of fees,
underwriting discounts, premiums (including tender premiums), defeasance costs
and other costs and expenses incurred in connection with such refinancing.
 
Section 8.2              Liens, Etc.
 
The Borrower shall not, nor shall it permit any of its Subsidiaries to, create
or suffer to exist, any Lien upon or with respect to any of their respective
properties or assets, whether now owned or hereafter acquired, or assign, or
permit any of its Subsidiaries to assign, any right to receive income, except
for the following:
 
(a)           (i) Liens created pursuant to the Loan Documents, and (ii) Liens
on the Collateral securing any (A) Loan Agreement Refinancing Debt in respect of
any Permitted Pari Passu Refinancing Debt or Permitted Junior Lien Refinancing
Debt or (B) any New Incremental Notes;
 
(b)           Liens existing on the Closing Date and disclosed on Schedule 8.2
(Existing Liens) or, to the extent not listed in such schedule, where the
property or assets subject to such Liens have a Fair Market Value that does not
exceed $10,000,000 in the aggregate, and any modifications, replacements,
renewals or extensions thereof; provided, however, that (i) the Lien does not
extend to any additional property other than (A) after-acquired property that is
affixed or incorporated into the property covered by such Lien or financed by
Indebtedness permitted under Section 8.1 (Indebtedness) and (B) proceeds and
products thereof and (ii) the renewal, extension or refinancing of the
obligations secured by such Liens is permitted by Section 8.1 (Indebtedness);
 
(c)           Liens for taxes, assessments or governmental charges which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate actions diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
 
(d)           statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen, repairmen, construction contractors or other like Liens arising in
the ordinary course of business which secure amounts not overdue for a period of
more than thirty 30 days or if more than 30 days overdue, are unfiled and no
other action has been taken to enforce such Lien or which are being contested in
good faith and by appropriate actions diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;
 
(e)           (i) pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation and (ii) pledges and deposits in the ordinary course of
business securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any of its Subsidiaries;
 
(f)           deposits to secure the performance of bids, trade contracts,
governmental contracts and leases (other than Indebtedness for borrowed money),
statutory obligations, surety, stay, customs and appeal bonds, performance bonds
and other obligations of a like nature
 
 
 
 
123

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
(including those to secure health, safety and environmental obligations)
incurred in the ordinary course of business;
 
(g)           easements, rights-of-way, restrictions, encroachments, protrusions
and other similar encumbrances and title defects affecting real property which,
in the aggregate, do not materially interfere with the ordinary conduct of the
business of the applicable Person;
 
(h)           Liens securing judgments for the payment of money not constituting
an Event of Default under Section 9.1(g) (Events of Default);
 
(i)           Liens securing Indebtedness permitted under Section 8.1(f)
(Indebtedness); provided, however, that (i) such Liens attach concurrently with
or within two hundred and seventy (270) days after the acquisition, repair,
replacement, construction or improvement (as applicable) of the property subject
to such Liens, (ii) such Liens do not at any time encumber any property except
for accessions to such property other than the property financed by such
Indebtedness and the proceeds and the products thereof and (iii) with respect to
Capital Leases, such Liens do not at any time extend to or cover any assets
(except for accessions to such assets) other than the assets subject to such
Capital Leases; provided, further, that individual financings of equipment
provided by one lender may be cross-collateralized to other financings of
equipment provided by such lender;
 
(j)           leases, licenses, subleases or sublicenses granted to others in
the ordinary course of business, which do not (i) interfere in any material
respect with the business of the Borrower or any of its material Subsidiaries or
(ii) secure any Indebtedness;
 
(k)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;
 
(l)           Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business; and (iii) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right of set-off)
and which are within the general parameters customary in the banking industry;
 
(m)           Liens (i) on cash advances in favor of the seller of any property
to be acquired in an Investment permitted pursuant to Sections 8.3(c) to be
applied against the purchase price for such Investment, and (ii) consisting of
an agreement to Dispose of any property in an Asset Sale permitted under Section
8.4 (Sale of Assets), in each case, solely to the extent such Investment or
Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;
 
(n)           Liens on property of any Foreign Subsidiary that does not
constitute Collateral, which Liens secure Indebtedness of such Foreign
Subsidiary permitted under Section 8.1 (Indebtedness);
 
(o)           Liens in favor of the Borrower or another Loan Party securing
Indebtedness permitted under Section 8.1(e) (Indebtedness);
 
 
 
 
124

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
(p)           Liens existing on property at the time of its acquisition or
existing on the property of any Person at the time such Person becomes a
Subsidiary, in each case after the Closing Date (other than Liens on the equity
interests of any Person that becomes a Subsidiary); provided, that (i) such Lien
was not created in contemplation of such acquisition or such Person becoming a
Subsidiary, (ii) such Lien does not extend to or cover any other assets or
property (other than the proceeds or products thereof and other than
after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), and (iii) the
Indebtedness secured thereby is permitted under Section 8.1(f), (i) or (m)
(Indebtedness);
 
(q)           Liens arising from precautionary UCC financing statement filings
regarding leases entered into by the Borrower or any of its Subsidiaries in the
ordinary course of business;
 
(r)           Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into by the
Borrower or any of its Subsidiaries in the ordinary course of business permitted
by this Agreement;
 
(s)           Liens deemed to exist in connection with Investments in repurchase
agreements under Section 8.3 (Investments);
 
(t)           Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;
 
(u)           Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrower and its
Subsidiaries or (iii) relating to purchase orders and other agreements entered
into with customers or the Borrower or any Subsidiary in the ordinary course of
business;
 
(v)           Liens solely on any cash earnest money deposits made by the
Borrower or any of its Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;
 
(w)           Permitted Exceptions (as defined in the Mortgages);
 
(x)           other Liens securing Indebtedness at any time outstanding in an
aggregate principal amount not to exceed the greater of $40,000,000 and 1.0% of
Consolidated Total Assets as of the most recently ended Test Period in the
aggregate at any time outstanding;
 
(y)           in the case of leased Real Property, (i) liens on the fee interest
in the land held by the landlord under the applicable lease, (ii) rights of the
landlord under the applicable lease, (iii) all superior, underlying and ground
leases and all renewals, amendments, modifications, replacements, substitutions
and extensions thereof;
 
 
 
 
 
125

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
(z)           licenses, sublicenses or similar rights to use any patent,
trademark, copyright or other intellectual property right granted to others by
the Borrower or any of its Subsidiaries in the ordinary course of business,
which do not interfere in any material respect with the business of the Borrower
or such Subsidiary;
 
(aa)         Liens on the Collateral that are junior to the Liens securing the
Obligations in respect of Indebtedness permitted under Section 8.1
(Indebtedness) (s) and (u) and in respect of Note Refinancing Indebtedness;
provided, that such junior Liens are subject to a Junior Lien Intercreditor
Agreement;
 
(bb)        Liens on any amounts held by a trustee under any indenture or other
debt agreement issued in escrow pursuant to customary escrow arrangements
pending the release thereof, or under any indenture or other debt agreement
pursuant to customary discharge, redemption or defeasance provisions;
 
(cc)         Liens on securities that are the subject of repurchase agreements
constituting Cash Equivalents under clause (d) of the definition thereof; and
 
(dd)        Liens securing Indebtedness or other obligations (i) of the Borrower
or a Subsidiary in favor of the Borrower or any Subsidiary of the Borrower that
is a Loan Party; provided, that the Indebtedness secured by any such Liens is
evidenced by a note and pledged to the Administrative Agent pursuant to the
Pledge and Security Agreement and (ii) of any Subsidiary that is not Loan Party
in favor of any Subsidiary that is not a Loan Party.
 
Section 8.3              Investments
 
The Borrower shall not, nor shall it permit any of its Subsidiaries to, make or
maintain, directly or indirectly, any Investment, except for the following:
 
(a)           Investments existing on the Closing Date and disclosed on
Schedule 8.3 (Existing Investments);
 
(b)           advances or extensions of credit on terms customary in the
industry in the form of accounts or other receivables incurred or pre-paid film
rentals, and loans and advances made in settlement of such accounts receivable,
all in the ordinary course of business consistent with past practice;
 
(c)           Investments by (i) any Loan Party in any other Loan Party, (ii)
any Subsidiary that is not a Loan Party in the Borrower or any other Subsidiary
or (iii) any Loan Party in a Subsidiary that is not a Loan Party; provided,
however, that the Dollar Equivalent of the aggregate outstanding amount of all
Investments permitted pursuant to this clause (iii) shall not exceed the greater
of $100,000,000 and 2.5% of Consolidated Total Assets as of the most recently
ended Test Period in the aggregate at any time outstanding plus an amount equal
to any returns (including dividends, interest, distributions, returns of
principal, profits on sale, repayments, income and similar amounts) actually
received in respect of any previous Investments initially made after the Closing
Date;
 
(d)           any Investment in Cash Equivalents and Investments that were Cash
Equivalents when made; provided, however, that, in the case of all of the
foregoing obligations,
 
 
 
 
126

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
they mature within 12 months of the date of purchase (unless required to mature
earlier pursuant to the definition of “Cash Equivalents”);
 
(e)           so long as no Event of Default would result from such Investment,
Investments by the Borrower or any Subsidiary of the Borrower in another Person,
if as a result of such Investment, (i) such other Person becomes a Loan Party,
(ii) such other Person is merged or consolidated with or into, or transfers or
conveys all or substantially all of its assets to, the Borrower or another Loan
Party or (iii) such Person becomes a Subsidiary that is not a Loan Party, in
which case it will be deemed to be made pursuant to clause (c)(iii) above and
not in reliance of this clause (e);
 
(f)           loans or advances to employees, directors or independent
contractors of the Borrower or any Subsidiary (i) in the ordinary course of
business consistent with past practices, not to exceed $10,000,000 in aggregate
amount at any time outstanding, (ii) in respect of payroll payments and expenses
in the ordinary course of business and (iii) in connection with such person’s
purchase of equity interests of Holdings (or any direct or indirect parent of
Holdings) solely to the extent that the amount of such loans and advances shall
be contributed to the Borrower in cash as common equity;
 
(g)           refundable construction advances made with respect to the
construction of motion picture exhibition theatres in the ordinary course of
business consistent with past practice;
 
(h)           so long as immediately before or after giving effect thereto, no
Event of Default shall have occurred and be continuing, Investments in Joint
Ventures; provided, however, that the aggregate net book value of all
Investments made in or assets contributed by the Borrower and its Subsidiaries
to any Joint Venture shall not exceed the greater of $80,000,000 and 2.0% of
Consolidated Total Assets either individually or in the aggregate;
 
(i)           Investments by the Borrower or any Subsidiary in connection with a
Permitted Acquisition;
 
(j)           Investments made using Stock of the Borrower; provided, however,
that (i) immediately before and immediately after giving Pro Forma Effect to any
such Investment, no Default or Event of Default shall have occurred and be
continuing and (ii) immediately after giving effect to such Investment, the
Borrower and its Subsidiaries shall be in Pro Forma Compliance with the covenant
set forth in Article V (Financial Covenant), such compliance to be determined on
the basis of the financial information most recently delivered to the
Administrative Agent and the Lenders pursuant to Section 6.1 (Financial
Statements) as though such Investment had been consummated as of the first day
of the fiscal period covered thereby and evidenced by a certificate from the
Chief Financial Officer of the Borrower demonstrating such compliance
calculation in reasonable detail; and
 
(k)           so long as no Event of Default is continuing or would result
therefrom, Investments not otherwise permitted under this Section 8.3; provided,
however, that the aggregate amount of all such Investments, together with the
aggregate amount of all Restricted Payments made under Section 8.5(g)
(Restricted Payments) shall not at any time exceed the sum of (x) $200,000,000
plus (y) the Available Amount plus (z) an amount equal to the lesser of the
return of cash with respect to any such Investment and the initial amount of
such Investment, in either case, less the cost of disposition of such
Investment; provided, further, that in the event the
 
 
 
 
 
 
127

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
Borrower or any of its Subsidiaries makes an Investment in any Person under this
clause (k), and after the date of making such Investment, such Person becomes a
Guarantor, such Investment will be reclassified as having been incurred under
clause (c) of this Section and the amount invested in such Investment will
become available for incurrence under this clause (k) at such time.
 
Section 8.4              Sale of Assets
 
The Borrower shall not, nor shall it permit any of its Subsidiaries to, sell,
convey, transfer, lease or otherwise dispose (“Dispose” or “Disposition”) of,
any of their respective assets or any interest therein (including the sale or
factoring at maturity or collection of any accounts) to any Person (including
any Unrestricted Subsidiary), or permit or suffer any other Person to acquire
any interest in any of their respective assets or issue or sell any shares of
their Stock or any Stock Equivalents (any such disposition being an “Asset
Sale”), except for the following:
 
(a)           any Asset Sale to any Loan Party;
 
(b)           sale or disposition of Stock or Stock Equivalents of any
Unrestricted Subsidiary;
 
(c)           transfers of assets that constitute Investments in Unrestricted
Subsidiaries permitted by Section 8.3(k) (Investments);
 
(d)           any Asset Sale where the Dollar Equivalent of the Fair Market
Value of the assets subject to such Asset Sale is less than $5,000,000
individually or $35,000,000 in the aggregate;
 
(e)           (i)  Dispositions of inventory in the ordinary course of business
and (ii) Dispositions of property or assets (other than operating theatres) that
have become obsolete, damaged, worn or surplus (including Intellectual Property
no longer material to the business of the Borrower or any of its Subsidiaries)
in the ordinary course of business;
 
(f)           like kind exchanges of theatres for other theatres or property, in
each case, for Fair Market Value;
 
(g)           as long as no Event of Default is continuing or would result
therefrom, any Asset Sale for not less than Fair Market Value of assets set
forth on Schedule 8.4(g) (Asset Sales); provided, however, that an amount equal
to all Net Cash Proceeds of such Asset Sale in excess of $300,000,000 are
applied to the payment of the Obligations as set forth in, and to the extent
required by, Section 2.9 (Mandatory Prepayments);
 
(h)           as long as no Event of Default is continuing or would result
therefrom, any sale or disposition of any Multiplex theatre for not less than
Fair Market Value; provided, however, that an amount equal to all Net Cash
Proceeds of such sale or disposition are applied to the payment of the
Obligations as set forth in, and to the extent required by, Section 2.9
(Mandatory Prepayments);
 
(i)           as long as (i) no Event of Default is continuing or would result
therefrom and (ii) at least 75% of the aggregate consideration received by the
Borrower or any Subsidiary from such Asset Sale is in cash or Cash Equivalents,
any other Asset Sale for not less than Fair Market Value; provided, however,
that (A) the Dollar Equivalent of the aggregate consideration
 
 
 
 
 
128

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
received during any Fiscal Year for all such Asset Sales shall not exceed the
greater of $120,000,000 and 3.0% of Consolidated Total Assets and (B) an amount
equal to all Net Cash Proceeds of such Asset Sale are applied to the payment of
the Obligations as set forth in, and to the extent required by, Section 2.9
(Mandatory Prepayments); provided, further, that for purposes of this clause
(i), each of the following shall be deemed to be cash: (a) the amount of any
liabilities (as shown on the Borrower’s or such Subsidiary’s most recent balance
sheet or in the notes thereto) that are assumed by the transferee of any such
assets, (b) any notes or other obligations or other securities or assets
received by the Borrower or such Subsidiary from the transferee that are
converted by the Borrower or such Subsidiary into cash within 180 days after
receipt thereof (to the extent of the cash received) and (c) any Designated
Non-Cash Consideration received by the Borrower or any of its Subsidiaries in
such Disposition having an aggregate fair market value (as determined in good
faith by the Borrower), taken together with all other Designated Non-Cash
Consideration received pursuant to this clause (c) that is at that time
outstanding, not to exceed the greater of $50,000,000 and 1.5% of Consolidated
Total Assets at the time of the receipt of such Designated Non-Cash
Consideration (with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value);
 
(j)           any non-exclusive license of patents, trademarks, copyrights or
other intellectual property owned by the Borrower or any of its Subsidiaries,
which license is granted in the ordinary course of business and which does not
interfere in any material respect with the business of the Borrower or such
Subsidiary;
 
(k)           any Asset Sale if the assets Disposed of in such Asset Sale are
contemporaneously leased back to the Borrower or the applicable Subsidiary on
fair market terms (whether pursuant to an operating lease or a lease giving rise
to a Capital Lease Obligation); and
 
(l)           any Asset Sale if the assets Disposed of in such Asset Sale are
ordered or otherwise required by a Governmental Authority to be Disposed,
whether in connection with a Proposed Acquisition or otherwise.
 
Section 8.5              Restricted Payments
 
The Borrower shall not, nor shall permit any of its Subsidiaries to, directly or
indirectly, declare, order, pay, make or set apart any sum for any Restricted
Payment, except for the following:
 
(a)           (i) Restricted Payments by any Subsidiary of the Borrower to any
Loan Party and (ii) Restricted Payments by a non-Wholly-Owned Subsidiary of the
Borrower to its shareholders generally so long as the Borrower or any Subsidiary
which owns the equity interest or interests in the non-Wholly-Owned Subsidiary
paying such dividends receives at least its proportionate share thereof (based
on its relative holdings of equity interests in the non-Wholly-Owned Subsidiary
paying such dividends and taking into account the relative preferences, if any,
of the various classes of equity interests in such Subsidiary);
 
(b)           dividends and distributions declared and paid on the common Stock
of the Borrower and payable only in common Stock of the Borrower;
 
(c)           cash dividends on the Stock of the Borrower to Holdings paid and
declared in any Fiscal Year solely for the purpose of funding the following:
 
 
 
 
 
129

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
(i)               ordinary operating expenses of Holdings not in excess of
$4,000,000 in the aggregate in any Fiscal Year;
 
(ii)              reasonable and customary indemnification claims made by
directors or officers of Holdings attributable to the ownership or operations of
the Borrower and its Subsidiaries;
 
(iii)             payments by Holdings in respect of foreign, federal, state or
local taxes owing by Holdings in respect of the Borrower and its Subsidiaries,
but not greater than the amount that would be payable by the Borrower and its
Subsidiaries, on a consolidated, combined or unitary basis;
 
(iv)             the Restricted Payments permitted to be made by Holdings under
clause (f) below; and
 
(v)              fees and expenses (other than to Affiliates) related to any
unsuccessful equity or debt offering (whether or not successful) permitted by
this Agreement;
 
(d)           Restricted Payments by the Borrower to pay (or make Restricted
Payments to allow the Holdings to pay) for the repurchase, retirement or other
acquisition or retirement for value of common Stock of the Borrower or Holdings
held by any future, present or former employee, director or consultant of the
Borrower, Holdings or any of their Subsidiaries pursuant to any management
equity plan or stock option plan or any other management or employee benefit
plan or agreement, or may make Restricted Payments in respect of SARs; provided,
however, that the aggregate amount of Restricted Payments made under this clause
(d) does not exceed in any calendar year $10,000,000 (which shall increase to
$20,000,000 subsequent to a Qualifying IPO) (with unused amounts in any calendar
year being permitted to be carried over to the two succeeding calendar years);
provided, further, that such amount in any calendar year may be increased by an
amount not to exceed (i) the Net Cash Proceeds from the sale of Stock (other
than Disqualified Stock or Permitted Cure Securities) to members of management,
directors or consultants of Holdings or its Subsidiaries that occurs after the
Closing Date plus (ii) the amount of any cash bonuses otherwise payable to
members of management, directors or consultants of Holdings or any of its
Subsidiaries in connection with the Transactions that are foregone in return for
the receipt of Stock of the Borrower or Holdings pursuant to a deferred
compensation plan plus (iii) the cash proceeds of key man life insurance
policies received by Holdings, the Borrower or its Subsidiaries after the
Closing Date (provided, that Holdings may elect to apply all or any portion of
the aggregate increase contemplated by clauses (i), (ii) and (iii) above in any
calendar year) less (iv) the amount of any Restricted Payments previously made
pursuant to clauses (i), (ii) and (iii) above; and provided, that, for the
avoidance of doubt, as contemplated by this clause (d), cancellation of
Indebtedness owing to the Borrower or any Subsidiary from members of management
of Holdings, any direct or indirect parent of Holdings, the Borrower or its
Subsidiaries in connection with a repurchase of equity interests of Holdings or
any direct or indirect parent of Holdings will not be deemed to constitute a
Restricted Payment for purposes of this Section 8.5;
 
(e)           (i) the repurchase of Stock or Subordinated Debt, if such
repurchase is completed through the issuance of Stock or new Permitted
Subordinated Indebtedness, (ii) regularly scheduled or otherwise required
repayments or redemptions of Subordinated Debt and
 
 
 
 
 
130

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
(iii) renewals, extensions, refinancings and refundings of Subordinated Debt, as
long as such renewal, extension, refinancing or refunding is permitted under
Section 8.1 (Indebtedness);
 
(f)           the repurchase of company granted stock awards or options
necessary to satisfy obligations attributable to tax withholding;
 
(g)           so long as no Event of Default is continuing or would result
therefrom, Restricted Payments not otherwise permitted under this Section 8.5;
provided, however, that the aggregate amount of all such Restricted Payments,
together with the aggregate amount of all Investments made under Section 8.3(k),
shall not exceed (i) $200,000,000 as of the most recently ended Test Period in
the aggregate plus (ii) the Available Amount; and
 
(h)           after a Qualifying IPO, Restricted Payments may be made to pay, or
to allow Holdings or a parent company of Holdings to pay, dividends and make
distributions to, or repurchase or redeem shares from, its equity holders in an
amount equal to 6.0% per annum of the Net Cash Proceeds received by the Borrower
from any public offering of Securities of the Borrower or any direct or indirect
parent of the Borrower;
 
provided, however, that the Restricted Payments described in clauses (c) through
(h) above shall not be permitted if either (A) an Event of Default or Default
shall have occurred and be continuing at the date of declaration or payment
thereof or would result therefrom or (B) such Restricted Payment is prohibited
under the terms of any Indebtedness (other than the Obligations) of the Borrower
or any of its Subsidiaries.
 
Section 8.6              Restriction on Fundamental Changes
 
The Borrower shall not, nor shall permit any of its Subsidiaries to, (i) merge
with any Person, (ii) consolidate with any Person or (iii) liquidate, wind up or
dissolve itself, except that:
 
(a)           any Subsidiary may merge with (i) the Borrower (including a
merger, the purpose of which is to reorganize the Borrower into a new
jurisdiction); provided, however, that the Borrower shall be the continuing or
surviving Person (and, in the case of any such transaction involving a Domestic
Loan Party, the continuing or surviving Person shall be organized under the laws
of any state of the United States of America or the District of Columbia) or
(ii) any one or more other Subsidiaries; provided, however, that when any
Subsidiary that is a Loan Party is merging with another Subsidiary, (A) a Loan
Party shall be the continuing or surviving Person or (B) to the extent
constituting an Investment, such Investment must be an Investment permitted
under Section 8.3(c) (Investments) or Indebtedness permitted under Section
8.1(e) (Indebtedness);
 
(b)           (i) any Subsidiary that is not a Loan Party may merge or
consolidate with or into any other Subsidiary that is not a Loan Party and (ii)
any Subsidiary (other than the Borrower) may liquidate, wind up, dissolve or
change its legal form if the Borrower determines in good faith that such action
is in the best interests of the Borrower and if not materially disadvantageous
to the Lenders;
 
(c)           so long as no Default or Event of Default exists or would result
therefrom, any Subsidiary may merge with any other Person in order to effect an
Investment permitted pursuant to Section 8.3 (Investments); provided, however,
that (i) the continuing or surviving Person shall be a Subsidiary, which
together with each of its Subsidiaries, shall have
 
 
 
 
 
131

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
complied with the requirements of Section 7.11 (Additional Collateral and
Guaranties) and (ii) to the extent constituting an Investment, such Investment
must be a permitted Investment in accordance with Section 8.3 (Investments); and
 
(d)           so long as no Default or Event of Default exists or would result
therefrom, a merger, dissolution, liquidation or consolidation, the purpose of
which is to effect an Asset Sale permitted pursuant to Section 8.4 (Sale of
Assets), may be effected.
 
Section 8.7              Change in Nature of Business
 
The Borrower shall not, nor shall it permit any of its Subsidiaries to, make any
material change in the nature or conduct of its business as carried on at the
Closing Date, whether in connection with a Permitted Acquisition or otherwise.
 
Section 8.8              Transactions with Affiliates
 
The Borrower shall not, nor shall it permit any of its Subsidiaries to, enter
into any transaction of any kind with any Affiliate of the Borrower, whether or
not in the ordinary course of business, other than:
 
(a)           transactions among the Loan Parties;
 
(b)           on fair and reasonable terms substantially as favorable to the
Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s-length transaction with a Person
other than an Affiliate as determined by the board of directors in its
reasonable business judgment;
 
(c)           the payment of fees and expenses in connection with the
consummation of the Transactions;
 
(d)           transactions involving aggregate payments or consideration less
than $5,000,000;
 
(e)           equity issuances, repurchases, retirement or other acquisition of
Stock by the Borrower permitted under Section 8.5 (Restricted Payments);
 
(f)           loans, Investments and other transactions by the Borrower and its
Subsidiaries to the extent permitted under this Article VIII (Negative
Covenants);
 
(g)           employment and severance arrangements between Holdings, the
Borrower and its Subsidiaries and their respective officers and employees in the
ordinary course of business;
 
(h)           payments by Holdings, the Borrower and its Subsidiaries pursuant
to the tax sharing agreements among Holdings, the Borrower and its Subsidiaries
on customary terms to the extent attributable to the ownership or operation of
the Borrower and its Subsidiaries;
 
(i)           the payment of customary fees and reasonable out-of-pocket cost
to, and indemnities provided on behalf of, directors, officers, employees and
consultants of Holdings, the Borrower and the Subsidiaries in the ordinary
course of business to the extent attributable to the
 
 
 
 
132

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
ownership or operation of the Borrower and its Subsidiaries, as determined in
good faith by the board of directors of the Borrower or senior management
thereof;
 
(j)           transactions pursuant to permitted agreements in existence on the
Closing Date and set forth on Schedule 8.8 hereto or any amendment thereto to
the extent such an amendment is not adverse to the Lenders in any material
respect; and
 
(k)           dividends, redemptions and repurchases permitted under Section
8.5  (Restricted Payments).
 
Section 8.9              Limitations on Restrictions on Subsidiary
Distributions; No New Negative Pledge
 
The Borrower shall not, nor shall it permit any of its Subsidiaries to, (a)
agree to enter into or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of such Subsidiary to pay
dividends or make any other distribution or transfer of funds or assets or make
loans or advances to or other Investments in, or pay any Indebtedness owed to,
the Borrower or any Subsidiary of the Borrower or (b) enter into or suffer to
exist or become effective any agreement prohibiting or limiting the ability of
the Borrower or any Subsidiary of the Borrower to create, incur, assume or
suffer to exist any Lien upon any of its property, assets or revenues, whether
now owned or hereafter acquired, to secure the Obligations, including any
agreement requiring any other Indebtedness or Contractual Obligation to be
equally and ratably secured with the Obligations; provided, however, that the
foregoing shall not apply to Contractual Obligations which (i) (A) exist on the
Closing Date and (to the extent not otherwise permitted by this Section 8.9) are
listed on Schedule 8.9, (B) to the extent Contractual Obligations permitted by
clause (A) are set forth in an agreement evidencing Indebtedness, are set forth
in any agreement evidencing any permitted renewal, extension or refinancing of
such Indebtedness so long as such renewal, extension or refinancing does not
expand the scope of such Contractual Obligation, (ii) are binding on a
Subsidiary at the time such Subsidiary first becomes a Subsidiary of the
Borrower, so long as such Contractual Obligations were not entered into in
contemplation of such Person becoming a Subsidiary of the Borrower, (iii)
represent Indebtedness of a Subsidiary of the Borrower which is not a Loan Party
which is permitted by Section 8.1 (Indebtedness), (iv) arise in connection with
any Asset Sale permitted by Section 8.4 (Sale of Assets), (v) are customary
provisions in joint venture agreements and other similar agreements applicable
to Joint Ventures permitted under Section 8.3 (Investments) and applicable
solely to such Joint Venture entered into in the ordinary course of business,
(vi) are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 8.1 (Indebtedness), but solely to the
extent any negative pledge relates to the property financed by or the subject of
such Indebtedness, (vii) are customary restrictions on leases, subleases,
licenses or asset sale agreements otherwise permitted hereby so long as such
restrictions may relate to the assets subject thereto, (viii) comprise
restrictions imposed by any agreement relating to secured Indebtedness permitted
pursuant to Section 8.1(f) (Indebtedness) to the extent that such restrictions
apply only to the property or assets securing such Indebtedness, (ix) are
customary provisions restricting subletting or assignment of any lease governing
a leasehold interest, (x) are customary provisions restricting assignment of any
agreement entered into in the ordinary course of business and (xi) are
restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business and (C) are set forth in any
agreements governing Loan Agreement Refinancing Debt, New Incremental Notes,
Note Refinancing Indebtedness, the 2019 Senior Note Indenture, the 2020
Subordinated Note Indenture or
 
 
 
 
 
 
133

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
Indebtedness arising under any other Indenture or Sections 8.1 (Indebtedness)
(c) or (s), containing substantially similar restrictions to any of the
foregoing.
 
Section 8.10            Modification of Debt Agreements
 
The Borrower shall not, nor shall it permit any of its Subsidiaries to, change
or amend the terms of the 2020 Subordinated Note Indenture, or any other
subordinated notes or other subordinated debt securities (or any indenture or
agreement or other material document entered into in connection therewith) if
the effect of such amendments, taken as a whole, is to change or amend the terms
thereof in a manner materially adverse to the interests of the Secured Parties
under the Loan Documents or in the Collateral.
 
Section 8.11            Modification of Constituent Documents
 
The Borrower shall not, nor permit any of its Subsidiaries to, change its equity
capital structure (including in the terms of its outstanding Stock) or otherwise
amend its Constituent Documents in a manner materially adverse to the Secured
Parties.
 
Section 8.12            Fiscal Year
 
The Borrower shall not, and shall not permit any Subsidiary of the Borrower to,
change its Fiscal Year without the prior written consent of the Administrative
Agent (such consent not to be unreasonably withheld or delayed).
 
Section 8.13            Designation of Senior Debt
 
The Borrower shall not, nor permit any of its Subsidiaries to, designate any
Indebtedness, other than the Obligations as “Designated Senior Indebtedness” (or
any comparable term enabling the holders thereof to issue payment blockages and
exercise other remedies in connection therewith or related thereto) under and as
defined in the 2020 Subordinated Note Indenture and any documentation with
respect to any other subordinated Indebtedness of the Borrower and each of its
Subsidiaries.
 
ARTICLE IX
 
Events Of Default
 
Section 9.1              Events of Default
 
Each of the following events shall be an “Event of Default”:
 
(a)           the Borrower shall fail to pay any principal of any Loan or any
Reimbursement Obligation when the same becomes due and payable; or
 
(b)           the Borrower shall fail to pay any interest on any Loan, any fee
under any of the Loan Documents or any other Obligation (other than one referred
to in clause (a) above) and such non-payment continues for a period of five
Business Days after the due date therefor; or
 
 
 
 
134

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
(c)           any representation or warranty made or deemed made by any Loan
Party in any Loan Document or by any Loan Party (or any of its officers) in
connection with any Loan Document shall prove to have been incorrect in any
material respect when made or deemed made; or
 
(d)           any Loan Party shall fail to perform or observe:
 
(i)             any term, covenant or agreement contained in Article V
(Financial Covenant), as such Article may be waived, amended or otherwise
modified from time to time by the Requisite Revolving Credit Lenders pursuant to
Section 11.1 (Amendments, Waivers, Etc.);
 
(ii)            any term, covenant or agreement contained in Section 6.2(a)
(Default Notices), 7.1 (Preservation of Corporate Existence, Etc.) (solely with
respect to the Loan Parties), 7.9 (Application of Proceeds), or 7.11 (Additional
Collateral and Guaranties) or Article VIII (Negative Covenants); or
 
(iii)           any other term, covenant or agreement contained in this
Agreement or in any other Loan Document if such failure under this clause (iii)
shall remain unremedied for 30 days after the date on which written notice
thereof shall have been given to the Borrower by the Administrative Agent or any
Lender; or
 
(e)           (i) the Borrower or any other Loan Party or any Significant
Subsidiary of the Borrower shall fail to make any payment on any Indebtedness of
the Borrower or any such Subsidiary (other than the Obligations) or any Guaranty
Obligation in respect of Indebtedness of any other Person, and, in each case,
such failure relates to Indebtedness having a principal amount of $25,000,000 or
more, when the same becomes due and payable (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise), (ii) any other event
shall occur or condition shall exist under any agreement or instrument relating
to any such Indebtedness, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Indebtedness
or (iii) any such Indebtedness shall become or be declared to be due and
payable, or be required to be prepaid or repurchased (other than by a regularly
scheduled required prepayment), prior to the stated maturity thereof; or
 
(f)           (i) the Borrower or any other Loan Party with assets greater than
$1,000,000 or any Significant Subsidiary of the Borrower shall generally not pay
its debts as such debts become due, shall admit in writing its inability to pay
its debts generally or shall make a general assignment for the benefit of
creditors, (ii) any proceeding shall be instituted by or against the Borrower or
any other Loan Party with assets greater than $1,000,000 or any Significant
Subsidiary of the Borrower seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts, under any Requirement of
Law relating to bankruptcy, insolvency or reorganization or relief of debtors,
or seeking the entry of an order for relief or the appointment of a custodian,
receiver, trustee or other similar official for it or for any substantial part
of its property; provided, however, that, in the case of any such proceedings
instituted against the Borrower or any such Loan Party or any such Significant
Subsidiary (but not instituted by the Borrower or such Loan Party or such
Subsidiary) either such proceedings shall remain undismissed or unstayed for a
period of 60 days or more or any action sought in such proceedings shall occur
or (iii) the Borrower or any other Loan Party with assets greater than
$1,000,000 or
 
 
 
 
135

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
any Significant Subsidiary of the Borrower shall take any corporate (or
equivalent) action to authorize any action set forth in clauses (i) or (ii)
above; or
 
(g)           one or more judgments or orders (or other similar process)
involving, in the case of money judgments, an aggregate amount whose Dollar
Equivalent exceeds $25,000,000, to the extent not covered by insurance, shall be
rendered against the Borrower or any other Loan Party or any Significant
Subsidiary of the Borrower and either (i) enforcement proceedings shall have
been commenced by any creditor upon such judgment or order or (ii) there shall
be any period of 60 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or
 
(h)           an ERISA Event has occurred which could reasonably be expected to
result in a Material Adverse Effect; or
 
(i)           any material provision of any Loan Document after delivery thereof
shall for any reason fail or cease to be valid and binding on, or enforceable
against, any Loan Party party thereto, or any Loan Party shall state in writing
that any provision of any Loan Document after delivery thereof is for any reason
not valid and binding on, or enforceable against, any Loan Party party thereto;
or
 
(j)           any Collateral Document shall for any reason fail or cease to
create a valid and enforceable Lien on any Collateral in excess of $5,000,000 in
the aggregate purported to be covered thereby or, except as permitted by the
Loan Documents, such Lien shall fail or cease to be a perfected and first
priority Lien, or any Loan Party shall so state in writing; or
 
(k)           there shall occur any Change of Control; or
 
(l)           any of the Obligations shall cease to be “Senior Indebtedness,”
“Senior Secured Financing” or “Designated Senior Indebtedness” (or any
comparable term) under and as defined in the 2020 Subordinated Note Indenture
and any documentation with respect to any other subordinated Indebtedness of the
Borrower or any of its Subsidiaries.
 
Section 9.2               Remedies
 
During the continuance of any Event of Default, the Administrative Agent
(a) may, and, at the request of the Requisite Lenders, shall, by notice to the
Borrower declare that all or any portion of the Commitments be terminated,
whereupon the obligation of each Lender to make any Loan and each Issuer to
Issue any Letter of Credit shall immediately terminate and (b) may and, at the
request of the Requisite Lenders, shall, by notice to the Borrower, declare the
Loans, all interest thereon and all other amounts and Obligations payable under
this Agreement to be forthwith due and payable, whereupon the Loans, all such
interest and all such amounts and Obligations shall become and be forthwith due
and payable, without presentment, demand, protest or further notice of any kind,
all of which are hereby expressly waived by the Borrower; provided, however,
that upon the occurrence of the Events of Default specified in Section 9.1(f)
(Events of Default), (x) the Commitments of each Lender to make Loans and the
commitments of each Lender and Issuer to Issue or participate in Letters of
Credit shall each automatically be terminated and (y) the Loans, all such
interest and all such amounts and Obligations shall automatically become and be
due and payable, without presentment, demand, protest or any notice of any kind,
all of which are hereby expressly waived by the Borrower.  In addition to the
remedies set forth above, the Administrative Agent may exercise any remedies
provided for by
 
 
 
 
 
136

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
the Collateral Documents in accordance with the terms thereof or any other
remedies provided by applicable law.
 
Section 9.3               Actions in Respect of Letters of Credit
 
At any time (i) upon the Revolving Credit Termination Date, (ii) after the
Revolving Credit Termination Date when the aggregate funds on deposit in Cash
Collateral Accounts shall be less than 105% of the Letter of Credit Obligations
and (iii) as may be required by Section 2.9(d) (Mandatory Prepayments), the
Borrower shall pay to the Administrative Agent in immediately available funds at
the Administrative Agent’s office referred to in Section 11.8 (Notices, Etc.),
for deposit in a Cash Collateral Account, (x) in the case of clauses (i) and
(ii) above, the amount required to that, after such payment, the aggregate funds
on deposit in the Cash Collateral Accounts equals or exceeds 105% of the sum of
all outstanding Letter of Credit Obligations and (y) in the case of clause (iii)
above, the amount required by Section 2.9(d) (Mandatory Prepayments).  The
Administrative Agent may, from time to time after funds are deposited in any
Cash Collateral Account, apply funds then held in such Cash Collateral Account
to the payment of any amounts, in accordance with Section 2.9(d) (Mandatory
Prepayments) and Section 2.13(g) (Payments and Computations), as shall have
become or shall become due and payable by the Borrower to the Issuers or Lenders
in respect of the Letter of Credit Obligations.  The Administrative Agent shall
promptly give written notice of any such application; provided, however, that
the failure to give such written notice shall not invalidate any such
application.
 
Section 9.4               Rescission
 
If at any time after termination of the Commitments or acceleration of the
maturity of the Loans, the Borrower shall pay all arrears of interest and all
payments on account of principal of the Loans and Reimbursement Obligations that
shall have become due otherwise than by acceleration (with interest on principal
and, to the extent permitted by law, on overdue interest, at the rates specified
herein) and all Events of Default and Defaults (other than non-payment of
principal of and accrued interest on the Loans due and payable solely by virtue
of acceleration) shall be remedied or waived pursuant to Section 11.1
(Amendments, Waivers, Etc.), then upon the written consent of the Requisite
Lenders and written notice to the Borrower, the termination of the Commitments
or the acceleration and their consequences may be rescinded and annulled;
provided, however, that such action shall not affect any subsequent Event of
Default or Default or impair any right or remedy consequent thereon.  The
provisions of the preceding sentence are intended merely to bind the Lenders and
the Issuers to a decision that may be made at the election of the Requisite
Lenders, and such provisions are not intended to benefit the Borrower and do not
give the Borrower the right to require the Lenders to rescind or annul any
acceleration hereunder, even if the conditions set forth herein are met.
 
Section 9.5               Right to Cure
 
(a)           Notwithstanding anything to the contrary contained in Section
9.1(d)(i) (Events of Default), in the event that the Borrower fails to comply
with the requirements of the covenant set forth in Article V (Financial
Covenant) for any period, at any time on or before the tenth day after the date
of delivery of a Notice of Intent to Cure by the Borrower to the Administrative
Agent pursuant to Section 6.1(c) (Financial Statements), the Borrower and
Holdings shall have the right to issue Permitted Cure Securities to the
Permitted Holders for cash (the “Cure Right”), and upon the receipt by the
Borrower (including through capital contributions by Holdings to the Borrower)
of such cash (the “Cure Amount”), the covenant set forth in Article
 
 
 
 
 
137

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
V (Financial Covenant) shall be recalculated, giving effect to a pro forma
increase to Consolidated EBITDA in accordance with the definition thereof for
the Fiscal Quarter for which such Cure Right was exercised in an amount equal to
such Cure Amount (and such increase shall be included in each period that
includes such Fiscal Quarter); provided, however, that such pro forma adjustment
to Consolidated EBITDA shall be given solely for the purpose of determining the
existence of a Default or an Event of Default under the covenant set forth in
Article V (Financial Covenant) with respect to any period that includes the
Fiscal Quarter for which such Cure Right was exercised and not for any other
purpose under any Loan Document.
 
(b)           If, after the exercise of the Cure Right and the recalculations
pursuant to clause (a) above, the Borrower shall then be in compliance with the
requirements of the covenant set forth in Article V (Financial Covenant) for
such Fiscal Quarter, the Borrower shall be deemed to have satisfied the
requirements of the covenant set forth in Article V (Financial Covenant) as of
the relevant date of determination with the same effect as though there had been
no failure to comply therewith at such date, and the applicable Default or Event
of Default under Section 9.1(d)(i) (Events of Default) that had occurred shall
be deemed cured; provided, however, that (i) the Borrower may not exercise the
Cure Right more than (A) two times in any four Fiscal Quarter period and (B)
five times during the term of this Agreement, (ii) with respect to any exercise
of the Cure Right, the Cure Amount shall be no greater than the amount required
to cause the Borrower to be in compliance with Article V (Financial Covenant)
and (iii) to the extent that the Cure Amount proceeds are used to repay
Indebtedness, such Indebtedness shall not be deemed to have been repaid for
purposes of calculating the covenant in Article V (Financial Covenant) for the
period with respect to which such Cure Amount applies.
 
ARTICLE X
 
The Agents
 
Section 10.1            Authorization and Action
 
(a)           Each Lender and each Issuer hereby appoints Citicorp as the
Administrative Agent hereunder and each Lender and each Issuer authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement and the other Loan Documents as are delegated
to the Administrative Agent under such agreements and to exercise such powers as
are reasonably incidental thereto.  Without limiting the foregoing, each Lender
and each Issuer hereby (i) authorizes the Administrative Agent to execute and
deliver, and to perform its obligations under, each of the Loan Documents to
which the Administrative Agent is a party, to exercise all rights, powers and
remedies that the Administrative Agent may have under such Loan Documents and
(ii) authorizes the Administrative Agent act as agent for the Lenders, Issuers
and the other Secured Parties under the Collateral Documents.
 
(b)           As to any matters not expressly provided for by this Agreement and
the other Loan Documents (including enforcement or collection), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders, and such instructions shall be binding upon all Lenders
and each Issuer; provided, however, that the Administrative Agent shall not be
required to take any action that (i) the Administrative Agent in good faith
believes exposes it to personal liability unless the Administrative Agent
receives an indemnification satisfactory to it from the Lenders
 
 
 
 
138

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
and the Issuers with respect to such action or (ii) is contrary to this
Agreement or applicable law.  The Administrative Agent agrees to give to each
Lender and each Issuer, if applicable, prompt notice of each notice given to it
by any Loan Party pursuant to the terms of this Agreement or the other Loan
Documents.
 
(c)           In performing its functions and duties hereunder and under the
other Loan Documents, each Agent is acting solely on behalf of the Lenders and
the Issuers except to the limited extent provided in Section 2.7(b), and its
duties are entirely administrative in nature.  No Agent assumes and no Agent
shall be deemed to have assumed any obligation other than as expressly set forth
herein and in the other Loan Documents or any other relationship as the agent,
fiduciary or trustee of or for any Lender, Issuer or holder of any other
Obligation.  Each Agent may perform any of its duties under any Loan Document by
or through its agents or employees.
 
(d)           None of (i) the Arrangers, (ii) the Syndication Agent and (iii)
the Co-Documentation Agents shall have any obligations or duties whatsoever in
such capacity under this Agreement or any other Loan Document, none shall have
any rights separate from their rights as a Lender and none shall incur any
liability hereunder or thereunder in such capacity.
 
Section 10.2            Administrative Agent’s Reliance, Etc.
 
None of the Administrative Agent or any of its Affiliates, directors, officers,
agents or employees shall be liable for any action taken or omitted to be taken
by it, him, her or them under or in connection with this Agreement or the other
Loan Documents, except for its, his, her or their own gross negligence or
willful misconduct.  Without limiting the foregoing, the Administrative Agent
(a) may treat the payee of any Note as its holder until such Note has been
assigned in accordance with Section 11.2(e) (Assignments and Participations),
(b) may rely on the Register to the extent set forth in Section 2.7 (Evidence of
Debt), (c) may consult with legal counsel (including counsel to the Borrower or
any other Loan Party), independent public accountants and other experts selected
by it and shall not be liable for any action taken or omitted to be taken in
good faith by it in accordance with the advice of such counsel, accountants or
experts, (d) makes no warranty or representation to any Lender or Issuer and
shall not be responsible to any Lender or Issuer for any statements, warranties
or representations made by or on behalf of the Borrower or any of its
Subsidiaries in or in connection with this Agreement or any other Loan Document,
(e) shall not have any duty to ascertain or to inquire either as to the
performance or observance of any term, covenant or condition of this Agreement
or any other Loan Document, as to the financial condition of any Loan Party or
as to the existence or possible existence of any Default or Event of Default,
(f) shall not be responsible to any Lender or Issuer for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of, or the
attachment, perfection or priority of any Lien created or purported to be
created under or in connection with, this Agreement, any other Loan Document or
any other instrument or document furnished pursuant hereto or thereto and (g)
shall incur no liability under or in respect of this Agreement or any other Loan
Document by acting upon any notice, consent, certificate or other instrument or
writing (which writing may be a telecopy or electronic mail) or any telephone
message believed by it to be genuine and signed or sent by the proper party or
parties.
 
Section 10.3            Posting of Approved Electronic Communications
 
(a)           Each of the Lenders, the Issuers and the Borrower agree, and the
Borrower shall cause each Guarantor to agree, that the Administrative Agent may,
but shall not be obligated to, make the Approved Electronic Communications
available to the Lenders and
 
 
 
 
139

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
Issuers by posting such Approved Electronic Communications on Debtdomain™ or a
substantially similar electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”).
 
(b)           Although the Approved Electronic Platform and its primary web
portal are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time
(including, as of the Closing Date, a dual firewall and a User ID/Password
Authorization System) and the Approved Electronic Platform is secured through a
single-user-per-deal authorization method whereby each user may access the
Approved Electronic Platform only on a deal-by-deal basis, each of the Lenders,
the Issuers and the Borrower acknowledges and agrees, and the Borrower shall
cause each Guarantor to acknowledge and agree, that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution.  In
consideration for the convenience and other benefits afforded by such
distribution and for the other consideration provided hereunder, the receipt and
sufficiency of which is hereby acknowledged, each of the Lenders, the Issuers
and the Borrower hereby approves, and the Borrower shall cause each Guarantor to
approve, distribution of the Approved Electronic Communications through the
Approved Electronic Platform and understands and assumes, and the Borrower shall
cause each Guarantor to understand and assume, the risks of such distribution.
 
(c)           The Approved Electronic Platform and the Approved Electronic
Communications are provided “as is” and “as available”.  None of the
Administrative Agent or any of its Affiliates or any of their respective
officers, directors, employees, agents, advisors or representatives (the “Agent
Affiliates”) warrant the accuracy, adequacy or completeness of the Approved
Electronic Communications or the Approved Electronic Platform and each expressly
disclaims liability for errors or omissions in the Approved Electronic Platform
and the Approved Electronic Communications.  No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the
Administrative Agent or the Agent Affiliates in connection with the Approved
Electronic Platform or the Approved Electronic Communications.
 
(d)           Each of the Lenders, the Issuers and the Borrower agree, and the
Borrower shall cause each Guarantor to agree, that the Administrative Agent may,
but (except as may be required by applicable law) shall not be obligated to,
store the Approved Electronic Communications on the Approved Electronic Platform
in accordance with the Administrative Agent’s generally-applicable document
retention procedures and policies.
 
Section 10.4            Each Agent Individually
 
With respect to its Ratable Portion, each Agent shall have and may exercise the
same rights and powers hereunder and is subject to the same obligations and
liabilities as and to the extent set forth herein for any other Lender.  The
terms “Lenders”, “Revolving Credit Lenders”, “Term Lenders”, “Requisite Lenders”
and any similar terms shall, unless the context clearly otherwise indicates,
include, without limitation, each Agent in its individual capacity as a Lender,
a Revolving Credit Lender, Term Lender or as one of the Requisite Lenders.  Each
Agent and its respective Affiliates may accept deposits from, lend money to, and
generally
 
 
 
 
 
140

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
engage in any kind of banking, trust or other business with, any Loan Party as
if such Agent were not acting as Agent hereunder or under any Loan Documents.
 
Section 10.5            Lender Credit Decision
 
Each Lender and each Issuer acknowledges that it shall, independently and
without reliance upon any Agent or any other Lender, conduct its own independent
investigation of the financial condition and affairs of the Borrower and each
other Loan Party in connection with the making and continuance of the Loans and
with the issuance of the Letters of Credit.  Each Lender and each Issuer also
acknowledges that it shall, independently and without reliance upon any Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement and other Loan Documents.  Except for the
documents expressly required by any Loan Document to be transmitted by the
Administrative Agent to the Lenders or the Issuers, the Administrative Agent
shall not have any duty or responsibility to provide any Lender or any Issuer
with any credit or other information concerning the business, prospects,
operations, property, financial or other condition or creditworthiness of any
Loan Party or any Affiliate of any Loan Party that may come into the possession
of the Administrative Agent or any Affiliate thereof or any employee or agent of
any of the foregoing.
 
Section 10.6            Indemnification
 
Each Lender agrees to indemnify each Agent and each of their respective
Affiliates, and each of their respective directors, officers, employees, agents
and advisors (to the extent not reimbursed by the Borrower and without limiting
their obligation to do so), from and against such Lender’s aggregate Ratable
Portion of any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses and disbursements (including
reasonable fees, expenses and disbursements of financial and legal advisors) of
any kind or nature whatsoever that may be imposed on, incurred by, or asserted
against, such Agent or any of its Affiliates, directors, officers, employees,
agents and advisors in any way relating to or arising out of this Agreement or
the other Loan Documents or any action taken or omitted by such Agent under this
Agreement or the other Loan Documents; provided, however, that no Lender shall
be liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from such Agent’s or its Affiliate’s gross negligence or willful
misconduct.  Without limiting the foregoing, each Lender agrees to reimburse
such Agent promptly upon demand for its ratable share of any out-of-pocket
expenses (including reasonable fees, expenses and disbursements of financial and
legal advisors) incurred by such Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of its rights or responsibilities under, this Agreement or the
other Loan Documents, to the extent that such Agent is not reimbursed for such
expenses by the Borrower or another Loan Party.
 
Section 10.7            Successor Administrative Agent
 
The Administrative Agent may resign at any time by giving 30 days’ prior written
notice thereof to the Lenders and the Borrower.  Upon any such resignation, the
Requisite Lenders shall have the right to appoint a successor Administrative
Agent.  If no successor Administrative Agent shall have been so appointed by the
Requisite Lenders, and shall have accepted such appointment, within 30 days
after the retiring Administrative Agent’s giving
 
 
 
 
 
141

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
of notice of resignation (such 30-day period, the “Lender Appointment Period”),
then the retiring Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent, selected from among the Lenders.  In either
case, such appointment shall be subject to the prior written approval of the
Borrower (which approval may not be unreasonably withheld and shall not be
required upon the occurrence and during the continuance of an Event of
Default).  In addition and without any obligation on the part of the retiring
Administrative Agent to appoint, on behalf of the Lenders and the Issuers, a
successor Administrative Agent, the retiring Administrative Agent may at any
time upon or after the end of the Lender Appointment Period notify the Borrower
and the Lenders and the Issuers that no qualifying Person has accepted
appointment as successor Administrative Agent and the effective date of such
retiring Administrative Agent’s resignation (which effective date shall be no
earlier than three Business Days after the date of such notice).  Upon the
resignation effective date established in such notice and regardless of whether
a successor Administrative Agent has been appointed and accepted such
appointment and the Borrower has approved such successor Administrative Agent,
the retiring Administrative Agent’s resignation shall nonetheless become
effective and (i) the retiring Administrative Agent shall be discharged from its
duties and obligations as Administrative Agent hereunder and under the other
Loan Documents and (ii) all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and each Issuer directly, until such time as the Requisite
Lenders appoint a successor Administrative Agent as provided for above in this
paragraph.  Upon the acceptance of any appointment as Administrative Agent by a
successor Administrative Agent, such successor Administrative Agent shall
succeed to, and become vested with, all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under this Agreement
and the other Loan Documents.  Prior to any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the retiring Administrative Agent
shall take such action as may be reasonably necessary to assign to the successor
Administrative Agent its rights as Administrative Agent under the Loan
Documents.  After such resignation, the retiring Administrative Agent shall
continue to have the benefit of this Article X as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this Agreement
and the other Loan Documents.
 
Any resignation pursuant to this Section 10.7 (Successor Administrative Agent)
by a Person acting as Administrative Agent shall, unless such Person shall
notify the Borrower and the Lenders and the Issuers otherwise, also act to
relieve such Person and its Affiliates of any obligation to advance or issue
new, or extend existing, Swing Loans or Letters of Credit where such advance,
issuance or extension is to occur on or after the effective date of such
resignation.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Issuer and Swing
Lender, (ii) the retiring Issuer and Swing Lender shall be discharged from all
of their respective duties and obligations hereunder or under the other Loan
Documents, (iii) the successor Swing Lender shall enter into an Assignment and
Acceptance and acquire from the retiring Swing Lender each outstanding Swing
Loan of such retiring Swing Lender for a purchase price equal to par plus
accrued interest and (iv) the successor Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangement satisfactory to the retiring Issuer to
effectively assume the obligations of the retiring Issuer with respect to such
Letters of Credit.
 
 
 
 
 
142

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
In addition to the foregoing, if a Revolving Credit Lender becomes, and during
the period it remains, a Defaulting Lender, any Issuer and/or any Swing Lender
may, upon prior written notice to the Borrower and the Administrative Agent,
resign as Issuer or Swing Lender, respectively, effective at the close of
business New York time on a date specified in such notice (which date may not be
less than 30 days after the date of such notice); provided, that such
resignation by any such Issuer will have no effect on the validity or
enforceability of any Letter of Credit then outstanding or on the obligations of
the Borrower or any Lender under this Agreement with respect to any such
outstanding Letter of Credit or otherwise to such Issuer; and provided further,
that such resignation by any such Swing Lender will have no effect on its rights
in respect of any outstanding Swing Loans or on the obligations of the Borrower
or any Lender under this Agreement with respect to any such outstanding Swing
Loan.
 
Section 10.8            Concerning the Collateral and the Collateral Documents
 
(a)           Each Lender and each Issuer agrees that any action taken by the
Administrative Agent or the Requisite Lenders (or, where required by the express
terms of this Agreement, a greater proportion of the Lenders) in accordance with
the provisions of this Agreement or of the other Loan Documents, and the
exercise by the Administrative Agent or the Requisite Lenders (or, where so
required, such greater proportion) of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders, Issuers and other Secured
Parties.  Without limiting the generality of the foregoing, the Administrative
Agent shall have the sole and exclusive right and authority to (i) act as the
disbursing and collecting agent for the Lenders and the Issuers with respect to
all payments and collections arising in connection herewith and with the
Collateral Documents, (ii) execute and deliver each Collateral Document and
accept delivery of each such agreement delivered by the Borrower or any of its
Subsidiaries, (iii) act as collateral agent for the Lenders, the Issuers and the
other Secured Parties for purposes of the perfection of all security interests
and Liens created by such agreements and all other purposes stated therein,
provided, however, that the Administrative Agent hereby appoints, authorizes and
directs each Lender and Issuer to act as collateral sub-agent for the
Administrative Agent, the Lenders and the Issuers for purposes of the perfection
of all security interests and Liens with respect to the Collateral, including
any Deposit Accounts maintained by a Loan Party with, and cash and Cash
Equivalents held by, such Lender or such Issuer, (iv) manage, supervise and
otherwise deal with the Collateral, (v) take such action as is necessary or
desirable to maintain the perfection and priority of the security interests and
Liens created or purported to be created by the Collateral Documents and (vi)
except as may be otherwise specifically restricted by the terms hereof or of any
other Loan Document, exercise all remedies given to the Administrative Agent,
the Lenders, the Issuers and the other Secured Parties with respect to the
Collateral under the Loan Documents relating thereto, applicable law or
otherwise.
 
(b)           Each of the Lenders and the Issuers hereby consents to the release
and hereby directs, in accordance with the terms hereof, the Administrative
Agent to release (or, in the case of clause (ii) below, release or subordinate)
any Lien held by the Administrative Agent for the benefit of the Secured Parties
against any of the following:
 
(i)           all of the Collateral and all Loan Parties, upon termination of
the Commitments and payment and satisfaction in full of all Loans, all
Reimbursement Obligations and all other Obligations that the Administrative
Agent has been notified in writing are then due and payable (and, in respect of
contingent Letter of Credit Obligations, with respect to which cash collateral
has been deposited or a back-up letter
 
 
 
 
143

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
of credit has been issued, in either case in the appropriate currency and on
terms satisfactory to the Administrative Agent and the applicable Issuers);
 
(ii)           any assets that are subject to a Lien permitted by Section 8.2(i)
(Liens, Etc.);
 
(iii)           any part of the Collateral sold or disposed of by a Loan Party
if such sale or disposition is permitted by this Agreement (or permitted
pursuant to a waiver of or consent to a transaction otherwise prohibited by this
Agreement); and
 
(iv)           the security interests in any Digital Cinema Equipment granted
prior to the Closing Date.
 
provided, that in case of clauses (ii), (iii) and (iv) above, no such release
shall occur if such Lien continues to secure any Loan Agreement Refinancing
Debt.
 
(c)           Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Borrower, the Administrative Agent and each Secured Party
hereby agree that (i) no Secured Party shall have any right individually to
realize upon any of the Collateral or to enforce any Guaranty, it being
understood and agreed that all powers, rights and remedies hereunder and under
any of the Loan Documents may be exercised solely by the Administrative Agent
for the benefit of the Secured Parties in accordance with the terms hereof and
thereof and all powers, rights and remedies under the Collateral Documents may
be exercised solely by the Administrative Agent for the benefit of the Secured
Parties in accordance with the terms thereof, and (ii) in the event of a
foreclosure or similar enforcement action by the Administrative Agent on any of
the Collateral pursuant to a public or private sale or other disposition
(including, without limitation, pursuant to Section 363(k), Section
1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code), the Administrative Agent
(or any Lender, except with respect to a “credit bid” pursuant to Section
363(k), Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code) may be
the purchaser or licensor of any or all of such Collateral at any such sale or
other disposition and the Administrative Agent, as agent for and representative
of Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities) shall be entitled, upon instructions from Requisite
Lenders, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale or
disposition, to use and apply any of the Obligations as a credit on account of
the purchase price for any collateral payable by the Administrative Agent at
such sale or other disposition.
 
Each of the Secured Parties hereby directs the Administrative Agent to execute
and deliver or file such termination and partial release statements and do such
other things as are necessary to release Liens to be released pursuant to this
Section 10.8 promptly upon the effectiveness of any such release.
 
Section 10.9            Collateral Matters Relating to Related Obligations
 
The benefit of the Loan Documents and of the provisions of this Agreement
relating to the Collateral shall extend to and be available in respect of any
Obligation arising under any Hedging Contract or Cash Management Obligation or
that is otherwise owed to Persons other than the Agents, the Lenders and the
Issuers (collectively, “Related Obligations”) solely on the condition and
understanding, as among the Administrative Agent and all Secured Parties, that
(a) the Related Obligations shall be entitled to the benefit of the Loan
Documents and
 
 
 
 
 
144

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
the Collateral to the extent expressly set forth in this Agreement and the other
Loan Documents and to such extent the Administrative Agent shall hold, and have
the right and power to act with respect to, the Guaranty and the Collateral on
behalf of and as agent for the holders of the Related Obligations, but the
Administrative Agent is otherwise acting solely as agent for the Lenders and the
Issuers and shall have no fiduciary duty, duty of loyalty, duty of care, duty of
disclosure or other obligation whatsoever to any holder of Related Obligations,
(b) all matters, acts and omissions relating in any manner to the Guaranty, the
Collateral, or the omission, creation, perfection, priority, abandonment or
release of any Lien, shall be governed solely by the provisions of this
Agreement and the other Loan Documents and no separate Lien, right, power or
remedy shall arise or exist in favor of any Secured Party under any separate
instrument or agreement or in respect of any Related Obligation, (c) each
Secured Party shall be bound by all actions taken or omitted, in accordance with
the provisions of this Agreement and the other Loan Documents, by the
Administrative Agent and the Requisite Lenders, each of whom shall be entitled
to act at its sole discretion and exclusively in its own interest given its own
Commitments and its own interest in the Loans, Letter of Credit Obligations and
other Obligations to it arising under this Agreement or the other Loan
Documents, without any duty or liability to any other Secured Party or as to any
Related Obligation and without regard to whether any Related Obligation remains
outstanding or is deprived of the benefit of the Collateral or becomes unsecured
or is otherwise affected or put in jeopardy thereby, (d) no holder of Related
Obligations and no other Secured Party (except the Administrative Agent, the
Lenders and the Issuers, to the extent set forth in this Agreement) shall have
any right to be notified of, or to direct, require or be heard with respect to,
any action taken or omitted in respect of the Collateral or under this Agreement
or the Loan Documents and (e) no holder of any Related Obligation shall exercise
any right of setoff, banker’s lien or similar right except to the extent
provided in Section 11.6 (Right of Set-off) and then only to the extent such
right is exercised in compliance with Section 11.7 (Sharing of Payments, Etc.).
 
Section 10.10          Activities of Agents’ Group
 
(a)           Each Lender and each Issuer understands that each Agent, acting in
its individual capacity, and its Affiliates (collectively, the “Agents’ Group”)
are engaged in a wide range of financial services and businesses (including
investment management, financing, securities trading, corporate and investment
banking and research) (such services and businesses are collectively referred to
in this Section 10.10(a) as “Activities”) and may engage in the Activities with
or on behalf of one or more of the Group Members or their respective
Affiliates.  Furthermore, the Agents’ Group may, in undertaking the Activities,
engage in trading in financial products or undertake other investment businesses
for its own account or on behalf of others (including the Group Members and
their Affiliates and including holding, for its own account or on behalf of
others, equity, debt and similar positions in the Borrower, other Group Members
or their respective Affiliates), including trading in or holding long, short or
derivative positions in securities, loans or other financial products of one or
more of the Group Members or their Affiliates.  Each Agent, each Lender and each
Issuer understands and agrees that in engaging in the Activities, the Agents’
Group may receive or otherwise obtain information concerning the Group Members
or the Affiliates (including information concerning the ability of the Group
Members to perform their respective Obligations hereunder and under the other
Loan Documents) which information may not be available to any of the Agents,
Lenders or the Issuers that are not members of the Agents’ Group.  Neither the
Administrative Agent nor any member of the Agents’ Group shall have any duty to
disclose to any Agent, Lender or any Issuer or use on behalf of the Agents,
Lenders or Issuers, and shall not be liable for the failure to so disclose or
use any
 
 
 
 
145

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
information whatsoever about or derived from the Activities or otherwise
(including any information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any Group Members
or any Affiliate of any Group Members) or to account for any revenue or profits
obtained in connection with the Activities, except that the Administrative Agent
shall deliver or otherwise make available to each Agent, each Lender and each
Issuer such documents as are expressly required by any Loan Document to be
transmitted by the Administrative Agent to the Agents, Lenders or the Issuers.
 
(b)           Each Agent, each Lender and each Issuer further understands that
there may be situations where members of the Agents’ Group or their respective
customers (including the Group Members and their Affiliates) either now have or
may in the future have interests or take actions that may conflict with the
interests of any one or more of the Lenders or the Issuers (including the
interests of the Agents, Lenders and the Issuers hereunder and under the other
Loan Documents).  Each Agent and each Lender and each Issuer agrees that no
member of the Agents’ Group is or shall be required to restrict its activities
as a result of the Person serving as an Agent being a member of the Agents’
Group, and that each member of the Agents’ Group may undertake any Activities
without further consultation with or notification to any Agent, any Lender or
any Issuer.  None of (i) this Agreement nor any other Loan Document, (ii) the
receipt by the Agents’ Group of information (including Information) concerning
the Group Members or their Affiliates (including information concerning the
ability of the Group Members to perform their respective Obligations hereunder
and under the other Loan Documents) nor (iii) any other matter shall give rise
to any fiduciary, equitable or contractual duties (including without limitation
any duty of trust or confidence) owing by any Agent or any member of the Agents’
Group to any Agent, any Lender or any Issuer including any such duty that would
prevent or restrict the Agents’ Group from acting on behalf of customers
(including the Group Members or their Affiliates) or for its own account.
 
Section 10.11          Delivery of Certain Financial Information
 
The Borrower agrees, and shall cause each other Group Member to agree, that the
Administrative Agent may make available to the Lenders and the Issuers all
Approved Electronic Communications provided to the Administrative Agent pursuant
to clauses (a) through (e) of Section 6.1 (Financial Statements).  Borrower
further agrees, and shall cause each other Group Member to further agree, that
the Administrative Agent may make available to the Lenders and the Issuers such
other Approved Electronic Communications provided to the Administrative Agent,
upon such Lenders’ and Issuers’ request.  Any distribution of Approved
Electronic Communications pursuant to this Section 10.11 shall be subject to the
Administrative Agent’s customary security measures with regards to Approved
Electronic Communications.
 
Section 10.12          Administrative Agent May File Proofs of Claim
 
In case of the pendency of any proceeding under the Bankruptcy Code or any other
law relating to bankruptcy, insolvency, reorganization or relief of debtors or
any other judicial proceeding involving any Group Member as a debtor thereunder
the Administrative Agent (irrespective of whether the principal of any Loan or
Letter of Credit Obligation shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise:
 
 
 
 
 
146

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
(a)           to file and prove a claim for the whole amount of the principal
and interest then due, owing and unpaid in respect of the Loans, Letter of
Credit Obligations and all other Obligations that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the Issuers and the Agents (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuers and the Agents and their respective agents and counsel and all other
amounts due the Lenders, the Issuers and the Agents under Sections 2.12 (Fees),
11.3 (Costs and Expenses) and 11.4 (Indemnities)) allowed in such judicial
proceeding; and
 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Secured Party to make such payments to the Administrative Agent and, in the
event that the Administrative Agent shall consent to the making of such payments
directly to the Secured Parties, to pay to the Administrative Agent any amount
due for the reasonable compensation. expenses, disbursements and advances of the
Agents and their respective agents and counsel, and any other amounts due to the
Agents under Sections 2.12 (Fees), 11.3 (Costs and Expenses) and 11.4
(Indemnities).
 
ARTICLE XI
 
Miscellaneous
 
Section 11.1            Amendments, Waivers, Etc.
 
(a)           No amendment or waiver of any provision of this Agreement or any
other Loan Document (other than the Fee Letter, each Letter of Credit
Reimbursement Agreement and notice of grant of a security interest with respect
to Intellectual Property) nor consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be in writing
and (x) in the case of any such waiver or consent, signed by the Requisite
Lenders (or by the Administrative Agent with the consent of the Requisite
Lenders) and (y) in the case of any other amendment, by the Requisite Lenders
(or by the Administrative Agent with the consent of the Requisite Lenders) and
the Borrower or the applicable Loan Party, as the case may be, and then any such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment, waiver
or consent shall, unless in writing and signed by each Lender directly affected
thereby, in addition to the Requisite Lenders (or the Administrative Agent with
the consent thereof), do any of the following:
 
(i)           waive any condition specified in Section 3.1 (Conditions Precedent
to Initial Loans and Letters of Credit) or 3.2(b) or (c) (Conditions Precedent
to Each Loan and Letter of Credit), except with respect to a condition based
upon another provision hereof, the waiver of which requires only the concurrence
of the Requisite Lenders and, in the case of the conditions specified in
Section 3.1 (Conditions Precedent to Initial Loans and Letters of Credit),
subject to the provisions of Section 3.3 (Determinations of Initial Borrowing
Conditions);
 
(ii)           increase the Commitment of such Lender or subject such Lender to
any additional obligation;
 
 
 
 
147

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
(iii)           extend the scheduled final maturity of any Loan owing to such
Lender, or waive, reduce or postpone any scheduled date fixed for the payment or
reduction of principal or interest of any such Loan or fees owing to such Lender
(it being understood that Section 2.9 (Mandatory Prepayments) does not provide
for scheduled dates fixed for payment) or for the reduction of such Lender’s
Commitment;
 
(iv)           forgive, reduce, or release the Borrower from its obligations to
repay, the principal amount of any Loan or Reimbursement Obligation owing to
such Lender (other than by the payment or prepayment thereof);
 
(v)           reduce the rate of interest on any Loan or Reimbursement
Obligation outstanding and owing to such Lender or any fee payable hereunder to
such Lender;
 
(vi)          expressly subordinate any of the Obligations or any Liens securing
the Obligations;
 
(vii)         postpone any scheduled date fixed for payment of interest or fees
owing to such Lender or waive any such payment;
 
(viii)        change the aggregate Ratable Portions of Lenders required for any
or all Lenders to take any action hereunder;
 
(ix)           (A)           release all or substantially all of the Collateral
except as provided in Section 10.8(b) (Concerning the Collateral and the
Collateral Documents), (B) release the Borrower from its payment obligation to
such Lender under this Agreement or the Notes owing to such Lender (if any), (C)
release all or substantially all of the Guarantors from its or their obligations
under the Guaranty except in connection with the sale or other disposition of a
Guarantor (or all or substantially all of the assets thereof) permitted by this
Agreement (or permitted pursuant to a waiver or consent of a transaction
otherwise prohibited by this Agreement) or (D) amend, modify or waive the
proviso in Section 11.10 (Binding Effect); or
 
(x)           amend Section 10.8(b) (Concerning the Collateral and the
Collateral Documents), Section 11.7 (Sharing of Payments, Etc.), this
Section 11.1 or any definition of the terms “Requisite Lenders,” “Requisite
Revolving Credit Lenders,” “Requisite Term Lenders” or “Ratable Portion”;
 
and provided, further, that (A) any modification of the application of payments
to the Term Loans pursuant to Section 2.9 (Mandatory Prepayments) shall require
the consent of the Requisite Term Lenders, (B) no amendment, waiver or consent
shall, unless in writing and signed by any Special Purpose Vehicle that has been
granted an option pursuant to Section 11.2(e) (Assignments and Participations),
affect the grant or nature of such option or the right or duties of such Special
Purpose Vehicle hereunder, (C) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above to take such action, affect the rights or duties of such Agent
under this Agreement or the other Loan Documents and (D) no amendment, waiver or
consent shall, unless in writing and signed by the applicable Swing Lender in
addition to the Lenders required above to take such action, affect the rights or
duties of the Swing Lender under this Agreement or the other Loan Documents;
provided, further, that, (x) the Administrative Agent may, solely upon the
request, and with the consent, of the Borrower in connection
 
 
 
 
 
148

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
with the execution of a Hedging Contract, amend, modify or supplement the
Guaranty to provide for a ”keepwell”, support or other agreement within the
meaning of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act to be made by
the Borrower or any other Guarantor for the benefit of any Guarantor that would
not otherwise constitute an “eligible contract participant” as defined in  the
Commodity Exchange Act and the regulations thereunder, so long as such
amendment, modification or supplement does not adversely affect the rights of
any Lender or any Issue and is otherwise on terms reasonably acceptable to the
Administrative Agent, (y) the Administrative Agent may, with the consent of the
Borrower, amend, modify or supplement this Agreement to cure any ambiguity,
omission, defect or inconsistency, so long as such amendment, modification or
supplement does not adversely affect the rights of any Lender or any Issuer and
(z) the Requisite Revolving Credit Lenders (or the Administrative Agent with the
prior written consent thereof), on the one hand, and the Borrower, on the other
hand, may amend, supplement or otherwise modify or waive any of the terms and
provisions (and related definitions) of Article V (Financial
Covenant).  Anything herein to the contrary notwithstanding, during such period
as a Lender is a Defaulting Lender, to the fullest extent permitted by
applicable law, such Lender will not be entitled to vote in respect of
amendments and waivers hereunder and the Commitment and the outstanding Loans or
other extensions of credit of such Lender hereunder will not be taken into
account in determining whether the Requisite Lenders or all of the Lenders, as
required, have approved any such amendment or waiver (and the definition of
“Requisite Lenders” will automatically be deemed modified accordingly for the
duration of such period); provided, that any such amendment or waiver that would
increase or extend the term of the Commitment of such Defaulting Lender, extend
the date fixed for the payment of principal or interest owing to such Defaulting
Lender hereunder, reduce the principal amount of any obligation owing to such
Defaulting Lender, reduce the amount of or the rate or amount of interest on any
amount owing to such Defaulting Lender or of any fee payable to such Defaulting
Lender hereunder, or alter the terms of this proviso, will require the consent
of such Defaulting Lender.
 
(b)           The Administrative Agent may, but shall have no obligation to,
with the written concurrence of any Lender, execute amendments, modifications,
waivers or consents on behalf of such Lender.  Any waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
it was given.  No notice to or demand on the Borrower in any case shall entitle
the Borrower to any other or further notice or demand in similar or other
circumstances.
 
(c)           If, in connection with any proposed amendment, modification,
waiver or termination requiring the consent of all Revolving Credit Lenders or
Term Lenders, the consent of Requisite Lenders is obtained but the consent of
any Revolving Credit Lender or Term Lender whose consent is required is not
obtained (any such Lender whose consent is not obtained as described in this
Section 11.1 being referred to as a “Non-Consenting Lender”), then, at the
Borrower’s request, an Eligible Assignee reasonably acceptable to the
Administrative Agent shall have the right to purchase from such Non-Consenting
Lender, and such Non-Consenting Lender agrees that it shall, upon the
Administrative Agent’s request, sell and assign to the Lender acting as the
Administrative Agent or such Eligible Assignee, all of the Revolving Credit
Commitments and Revolving Credit Outstandings of such Non-Consenting Lender if
such Non-Consenting Lender is a Revolving Credit Lender and all of the Term
Loans of such Non-Consenting Lender if such Non-Consenting Lender is a Term
Lender, in each case, for an amount equal to the principal balance of all such
Revolving Loans or Term Loans, as applicable, held by the Non-Consenting Lender,
and, in the case of a Repricing Transaction to which said Non-Consenting Lender
did not consent, the prepayment premium set forth in Section 2.8(d) (Optional
Prepayments) (if on or prior to the date six months after the Closing Date) and
all accrued and unpaid interest and fees
 
 
 
 
 
149

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
with respect thereto through the date of sale; provided, however, that such
purchase and sale shall be recorded in the Register maintained by the
Administrative Agent and not be effective until (x) the Administrative Agent
shall have received from such Eligible Assignee an agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
whereby such Eligible Assignee shall agree to be bound by the terms hereof and
(y) such Non-Consenting Lender shall have received payments of all Revolving
Loans or Term Loans, as applicable, held by it and all accrued and unpaid
interest and fees with respect thereto through the date of the sale.  Each
Lender agrees that, if it becomes a Non-Consenting Lender, it shall execute and
deliver to the Administrative Agent an Assignment and Acceptance to evidence
such sale and purchase and shall deliver to the Administrative Agent any Note
(if the assigning Lender’s Loans are evidenced by Notes) subject to such
Assignment and Acceptance; provided, however, that the failure of any
Non-Consenting Lender to execute an Assignment and Acceptance shall not render
such sale and purchase (and the corresponding assignment) invalid and such
assignment shall be recorded in the Register.
 
(d)           Notwithstanding anything to the contrary set forth in this
Agreement, any Incremental/Extended/Refinancing Amendment shall not require the
consent of any Lender (other than the Lenders providing the New Incremental Term
Loans, Extended Loans and Refinancing Loans, as applicable (such Loans, the
“Incremental/Extended/Refinancing Loans”)).  Each of the parties hereto agrees
that, upon the effectiveness of any Incremental/Extended/Refinancing Amendment
which shall be promptly notified to each Lender by the Administrative Agent,
this Agreement shall be deemed amended to the extent necessary to reflect the
existence of the terms of the Incremental/Extended/Refinancing Loans.  Any
Incremental/Extended/Refinancing Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to implement the terms of any such
Incremental/Extended/Refinancing Loan, including any amendments necessary to
establish Incremental/Extended/Refinancing Loans as new Tranches in respect of
Loans so provided and such other technical amendments as may be necessary or
appropriate in the reasonable judgment of the Administrative Agent and the
Borrower in connection with the establishment of such new Tranches, in each case
on terms not inconsistent with Sections 2.19 (Facility Increase), 2.20 (Amend
and Extend Transactions), 2.21 (Refinancing Transactions) and 2.22
(Incremental/Extended/Refinancing Amendments Generally), as applicable.
 
Section 11.2            Assignments and Participations
 
(a)           Each Lender may sell, transfer, negotiate or assign to one or more
Eligible Assignees (other than to any Disqualified Institution) all or a portion
of its rights and obligations hereunder (including all of its rights and
obligations with respect to the Term Loans, the Revolving Loans, the Swing Loans
and the Letters of Credit); provided, however, that (i) if any such assignment
shall be of the assigning Lender’s Revolving Credit Outstandings and Revolving
Credit Commitments, such assignment shall cover the same percentage of such
Lender’s Revolving Credit Outstandings and Revolving Credit Commitments, (ii)
the aggregate amount being assigned pursuant to each such assignment (determined
as of the date of the Assignment and Acceptance with respect to such assignment)
shall in no event (if less than the assignor’s entire interest) be less than (x)
in the case of Revolving Credit Outstandings and Revolving Credit Commitments,
$5,000,000 or an integral multiple of $1,000,000 in excess thereof and (y) in
the case of Term Loans, $1,000,000 or an integral multiple of $1,000,000 in
excess thereof, except, in either case, (A) with the consent of the Borrower and
the
 
 
 
 
 
150

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
Administrative Agent or (B) if such assignment is being made to a Lender or an
Affiliate or Approved Fund of a Lender (other than any Disqualified
Institution), (iii) if such Eligible Assignee is not, prior to the date of such
assignment, a Lender or an Affiliate or Approved Fund of a Lender (other than
any Disqualified Institution), such assignment shall be subject to the prior
consent of the Administrative Agent and the Borrower (which consents shall not
be unreasonably withheld or delayed) and (iv) if such Eligible Assignee is not,
prior to the date of such assignment, a Revolving Credit Lender or an Affiliate
of a Revolving Credit Lender, any such assignment with respect to Revolving
Credit Outstandings and Revolving Credit Commitments shall be subject to the
prior consent of each Issuer and Swing Lender; provided, however that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within 5
Business Days after having received notice thereof; provided, further, that,
notwithstanding any other provision of this Section 11.2, the consent of the
Borrower shall not be required for any assignment occurring when any Event of
Default under Section 9.1(a), (b) or (f) (Events of Default) shall have occurred
and be continuing and (v) no Revolving Credit Commitments or Revolving Loans may
be assigned to any Affiliated Lender.  Any such assignment need not be ratable
as among the Term Loan Facility and the Revolving Credit Facility.
 
(b)           The parties to each such assignment shall execute and deliver to
the Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with any Note (if the assigning Lender’s
Loans are evidenced by a Note) subject to such assignment.  Upon the execution,
delivery, acceptance and recording in the Register of any Assignment and
Acceptance and, other than in respect of assignments made pursuant to
Section 2.17(b) (Mitigation Obligations; Substitution of Lenders) and
Section 11.1(c) (Amendments, Waivers, Etc.), the receipt by the Administrative
Agent from the assignee of an assignment fee in the amount of $3,500 (and, in
the case of an Affiliated Lender or a Person that, after giving effect to such
assignment, would become an Affiliated Lender, satisfaction of the requirements
set forth in clause (j) below) from and after the effective date specified in
such Assignment and Acceptance; provided, that the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any assignment, (i) the assignee thereunder shall become a party hereto
and, to the extent that rights and obligations under the Loan Documents have
been assigned to such assignee pursuant to such Assignment and Acceptance, have
the rights and obligations of a Lender, and if such Lender were an Issuer, of
such Issuer hereunder and thereunder, and (ii) the Notes (if any) corresponding
to the Loans assigned thereby shall be transferred to such assignee by notation
in the Register and (iii) the assignor thereunder shall, to the extent that
rights and obligations under this Agreement have been assigned by it pursuant to
such Assignment and Acceptance, relinquish its rights (except for those
surviving the payment in full of the Obligations) and be released from its
obligations under the Loan Documents, other than those relating to events or
circumstances occurring prior to such assignment (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under the Loan Documents, such Lender shall
cease to be a party hereto).
 
(c)           The Administrative Agent shall maintain at its address referred to
in Section 11.8 (Notices, Etc.) a copy of each Assignment and Acceptance
delivered to and accepted by it and shall record in the Register the names and
addresses of the Lenders and Issuers and the principal amount of the Loans and
Reimbursement Obligations owing to each Lender from time to time and the
Commitments of each Lender.  Any assignment pursuant to this Section 11.2 shall
not be effective until such assignment is recorded in the Register.
 
 
 
 
151

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
(d)           Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee, the Administrative Agent shall, if such
Assignment and Acceptance has been completed, (i) accept such Assignment and
Acceptance, (ii) record or cause to be recorded the information contained
therein in the Register and (iii) give prompt notice thereof to the
Borrower.  Within five Business Days after its receipt of such notice, the
Borrower, at its own expense, shall, if requested by such assignee, execute and
deliver to the Administrative Agent new Notes to the order of such assignee in
an amount equal to the Commitments and Loans assumed by it pursuant to such
Assignment and Acceptance and, if the assigning Lender has surrendered any Note
for exchange in connection with the assignment and has retained Commitments or
Loans hereunder, new Notes to the order of the assigning Lender in an amount
equal to the Commitments and Loans retained by it hereunder.  Such new Notes
shall be dated the same date as the surrendered Notes and be in substantially
the form of Exhibit B-1 (Form of Revolving Note) or Exhibit B-3 (Form of Term
Loan Note), as applicable.
 
(e)           In addition to the other assignment rights provided in this
Section 11.2, each Lender may do each of the following:
 
(i)           grant to a Special Purpose Vehicle the option to make all or any
part of any Loan that such Lender would otherwise be required to make hereunder
and the exercise of such option by any such Special Purpose Vehicle and the
making of Loans pursuant thereto shall satisfy (once and to the extent that such
Loans are made) the obligation of such Lender to make such Loans thereunder;
provided, however, that (x) nothing herein shall constitute a commitment or an
offer to commit by such a Special Purpose Vehicle to make Loans hereunder and no
such Special Purpose Vehicle shall be liable for any indemnity or other
Obligation (other than the making of Loans for which such Special Purpose
Vehicle shall have exercised an option, and then only in accordance with the
relevant option agreement) and (y) such Lender’s obligations under the Loan
Documents shall remain unchanged, such Lender shall remain responsible to the
other parties for the performance of its obligations under the terms of this
Agreement and shall remain the holder of the Obligations for all purposes
hereunder; and
 
(ii)           assign, as collateral or otherwise, any of its rights under this
Agreement (other than to a Disqualified Institution or a natural Person),
whether now owned or hereafter acquired (including rights to payments of
principal or interest on the Loans), to (A) without notice to or consent of the
Administrative Agent or the Borrower, including any pledge or assignment to
secure obligations to any Federal Reserve Bank (pursuant to Regulation A of the
Federal Reserve Board) and (B) without notice to or consent of the
Administrative Agent or the Borrower, (1) any holder of, or trustee or other
representative for the benefit of, the holders of such Lender’s Securities and
(2) any Special Purpose Vehicle to which such Lender has granted an option
pursuant to clause (i) above;
 
provided, however, that no such assignment or grant shall release such Lender
from any of its obligations hereunder except as expressly provided in clause (i)
above and except, in the case of a subsequent foreclosure pursuant to an
assignment as collateral, if such foreclosure is made in compliance with the
other provisions of this Section 11.2 other than this clause (e) or clause (f)
below.  Each party hereto acknowledges and agrees that, prior to the date that
is one year and one day after the payment in full of all outstanding commercial
paper or other senior debt of any such Special Purpose Vehicle, such party shall
not institute against, or join any other Person in instituting against, any
Special Purpose Vehicle that has been granted an option pursuant to this
 
 
 
 
152

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
clause (e) any bankruptcy, reorganization, insolvency or liquidation proceeding
(such agreement shall survive the payment in full of the Obligations).  The
terms of the designation of, or assignment to, such Special Purpose Vehicle
shall not restrict such Lender’s ability to, or grant such Special Purpose
Vehicle the right to, consent to any amendment or waiver to this Agreement or
any other Loan Document or to the departure by the Borrower from any provision
of this Agreement or any other Loan Document without the consent of such Special
Purpose Vehicle except, as long as the Administrative Agent and the Lenders,
Issuers and other Secured Parties shall continue to, and shall be entitled to
continue to, deal solely and directly with such Lender in connection with such
Lender’s obligations under this Agreement, to the extent any such consent would
reduce the principal amount of, or the rate of interest on, any Obligations,
amend this clause (e) or postpone any scheduled date of payment of such
principal or interest.  Each Special Purpose Vehicle shall be entitled to the
benefits of Section 2.14(c) (Illegality), Section 2.15 (Increased Cost and
Increased Costs and Capital Adequacy) and Section 2.16 (Taxes) as if it were
such Lender; provided, however, that anything herein to the contrary
notwithstanding, the Borrower shall not, at any time, be obligated to make any
payment under Section 2.14(c) (Illegality), Section 2.15 (Increased Costs and
Capital Adequacy) or Section 2.16 (Taxes) to any such Special Purpose Vehicle
and any such Lender in excess of the amount the Borrower would have been
obligated to pay to such Lender in respect of such interest if such Special
Purpose Vehicle had not been assigned the rights of such Lender hereunder;
provided, further, that such Special Purpose Vehicle shall have no direct right
to enforce any of the terms of this Agreement against the Borrower, the
Administrative Agent or the other Lenders.
 
(f)           Each Lender may sell participations to one or more Persons (other
than a natural Person, an Affiliated Lender, a Defaulting Lender or a
Disqualified Institution) (each, a “Participant”) in or to all or a portion of
its rights and obligations under the Loan Documents (including all its rights
and obligations with respect to the Term Loans, Revolving Loans and Letters of
Credit).  The terms of such participation shall not, in any event, require the
participant’s consent to any amendments, waivers or other modifications of any
provision of any Loan Documents, the consent to any departure by any Loan Party
therefrom, or to the exercising or refraining from exercising any powers or
rights such Lender may have under or in respect of the Loan Documents (including
the right to enforce the obligations of the Loan Parties), except if any such
amendment, waiver or other modification or consent would (i) reduce the amount,
or postpone any date fixed for, any amount (whether of principal, interest or
fees) payable to such participant under the Loan Documents, to which such
participant would otherwise be entitled under such participation or (ii) result
in the release of all or substantially all of the Collateral other than in
accordance with Section 10.8(b) (Concerning the Collateral and the Collateral
Documents).  In the event of the sale of any participation by any Lender, (w)
such Lender’s obligations under the Loan Documents shall remain unchanged, (x)
such Lender shall remain solely responsible to the other parties for the
performance of such obligations, (y) such Lender shall remain the holder of such
Obligations for all purposes of this Agreement and (z) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Each participant shall be entitled to the
benefits of Section 2.14(c) (Illegality), Section 2.15 (Increased Costs and
Capital Adequacy) and Section 2.16 (Taxes) as if it were a Lender; provided,
however, that anything herein to the contrary notwithstanding, the Borrower
shall not, at any time, be obligated to make any payment under Section 2.14(c)
(Illegality), Section 2.15 (Increased Costs and Capital Adequacy) or Section
2.16 (Taxes) to the participants in the rights and obligations of any Lender
(together with such Lender) in excess of the amount the Borrower would have been
obligated to pay to such Lender in respect of such interest had
 
 
 
 
153

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
such participation not been sold (i) except to the extent such entitlement to
receive any greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation or (ii) unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent to such greater payments; provided, further, that such participant in
the rights and obligations of such Lender shall have no direct right to enforce
any of the terms of this Agreement against the Borrower, the Administrative
Agent or the other Lenders.
 
(g)           Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided, that no Lender shall have any obligation to disclose all or any
portion of the Participant Register (including the identity of any Participant
or any information relating to a Participant's interest in any commitments,
loans, letters of credit or its other obligations under any Loan Document) to
any Person except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
 
(h)           Any Issuer may at any time assign its rights and obligations
hereunder to any other Lender by an instrument in form and substance
satisfactory to the Borrower, the Administrative Agent, such Issuer and such
Lender, subject to the provisions of Section 2.7(b) (Evidence of Debt) relating
to notations of transfer in the Register.  If any Issuer ceases to be a Lender
hereunder by virtue of any assignment made pursuant to this Section 11.2, then,
as of the effective date of such cessation, such Issuer’s obligations to Issue
Letters of Credit pursuant to Section 2.4 (Letters of Credit) shall terminate
and such Issuer shall be an Issuer hereunder only with respect to outstanding
Letters of Credit issued prior to such date.
 
(i)           The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Acceptance shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
 
(j)           Any Lender may, so long as no Default or Event of Default has
occurred and is continuing, at any time, assign all or a portion of its rights
and obligations with respect to Term Loans under this Agreement to a Person who
is or will become, after such assignment, an Affiliated Lender through (x) Dutch
auctions open to all Lenders on a pro rata basis in accordance with procedures
of the type described in Section 2.8(e)(iii) (Optional Prepayments) or (y) open
market purchases on a non-pro rata basis, in each case subject to the following
limitations:
 
(i)           Affiliated Lenders will not receive information provided solely to
Lenders by the Administrative Agent or any Lender and will not be permitted to
attend or
 
 
 
 
 
154

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
participate in conference calls or meetings attended solely by the Lenders and
the Administrative Agent, other than the right to receive notices of prepayments
and other administrative notices in respect of its Loans required to be
delivered to Lenders pursuant to Article II;
 
(ii)           each Affiliated Lender that (A) purchases any Term Loans pursuant
to this clause (j) shall represent and warrant to the seller and (B) sells any
Term Loan hereunder shall represent and warrant to the buyer, in each case, that
it does not possess material non-public information with respect to the Borrower
and its Subsidiaries or the securities of any of them that has not been
disclosed to the Lenders generally and could reasonably be expected to have a
material effect upon, or otherwise be material to, a Lender’s decision to
participate in any such purchase or the price of the Term Loans being purchased
(other than Lenders who elect not to receive such information);
 
(iii)           the aggregate principal amount of Term Loans held at any one
time by Affiliated Lenders shall not exceed 20% of the original principal amount
of all Term Loans at such time outstanding (after giving effect to any
substantially simultaneous cancellations thereof) (such percentage, the
“Affiliated Lender Cap”);
 
(iv)           as a condition to each assignment pursuant to this clause (j),
the Administrative Agent shall have been provided a notice in the form of
Exhibit R (Form of Affiliated Lender Assignment and Acceptance) to this
Agreement in connection with each assignment to an Affiliated Lender or a Person
that upon effectiveness of such assignment would constitute an Affiliated
Lender;
 
Each Affiliated Lender agrees to notify the Administrative Agent promptly (and
in any event within 10 (ten) Business Days) if it acquires any Person who is
also a Lender, and each Lender agrees to notify the Administrative Agent
promptly (and in any event within ten Business Days) if it becomes an Affiliated
Lender.  Such notice shall contain the type of information required and be
delivered to the same addressee as set forth in Exhibit R (Form of Affiliated
Lender Assignment and Acceptance).
 
In addition, Holdings or the Borrower or any of their respective Subsidiaries
may make open market purchases of Term Loans provided, that (A) any such
purchased Term Loans shall be retired and cancelled immediately upon the
acquisition thereof, (B) Holdings, the Borrower and/or the applicable Subsidiary
shall represent and warrant to the buyer that it does not possess material
non-public information with respect to the Borrower and its Subsidiaries or the
securities of any of them that has not been disclosed to the Lenders generally
and could reasonably be expected to have a material effect upon, or otherwise be
material to, a Lender’s decision to participate in any such purchase or the
price of the Term Loans being purchased (other than Lenders who elect not to
receive such information), (C) no proceeds of the Revolving Credit Facility or
New Incremental Notes may be used to acquire such Term Loans, (D)  no Default or
Event of Default has occurred and is continuing or would result therefrom and
(E), the aggregate principal amount of all Term Loans purchased and remaining
outstanding pursuant to open market purchases since the Closing Date shall not,
in the aggregate, exceed 20.0% of the principal amount of all Term Loans then
outstanding (calculated as of the date of such purchase).
 
(k)           Notwithstanding anything in Section 11.1 (Amendments, Waivers,
Etc.) or the definition of “Requisite Lenders,” to the contrary, for purposes of
determining whether the Requisite Lenders have (i) consented (or not consented)
to any amendment, modification, waiver,
 
 
 
 
 
155

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
consent or other action with respect to any of the terms of any Loan Document or
any departure by any Loan Party therefrom, or subject to Section 11.2(l)
(Assignments and Participations), any plan of reorganization pursuant to the
Bankruptcy Code, (ii) otherwise acted on any matter related to any Loan
Document, or (iii) directed or required the Administrative Agent or any Lender
to undertake any action (or refrain from taking any action) with respect to or
under any Loan Document, no Affiliated Lender shall have any right to consent
(or not consent), otherwise act or direct or require the Administrative Agent or
any Lender to take (or refrain from taking) any such action and:
 
(i)            all Loans held by any Affiliated Lenders shall be deemed to be
not outstanding for all purposes of calculating whether the Requisite Lenders
have taken any actions; and
 
(ii)           all Loans held by Affiliated Lenders shall be deemed to be not
outstanding for all purposes of calculating whether all Lenders have taken any
action unless the action in question affects such Affiliated Lender in a
disproportionately adverse manner than its effect on other Lenders.
 
(l)           Notwithstanding anything in this Agreement or the other Loan
Documents to the contrary, each Affiliated Lender hereby agrees that, if a
proceeding under any bankruptcy, insolvency law shall be commenced by or against
the Borrower or any other Loan Party at a time when such Lender is an Affiliated
Lender, such Affiliated Lender irrevocably authorizes and empowers the
Administrative Agent to vote on behalf of such Affiliated Lender with respect to
the Loans held by such Affiliated Lender in such proportion as the allocation of
voting with respect to such matter by Lenders who are not Affiliated Lenders,
unless the Administrative Agent instructs such Affiliated Lender to vote, in
which case such Affiliated Lender shall vote with respect to the Loans held by
it as the Administrative Agent directs; provided, that such Affiliated Lender
shall be entitled to vote in its sole discretion (and not in accordance with the
direction of the Administrative Agent) in connection with any plan of
reorganization to the extent any such plan of reorganization proposes to treat
any Obligations held by such Affiliated Lender in a disproportionately adverse
manner to such Affiliated Lender than the proposed treatment of similar
Obligations held by Lenders that are not Affiliated Lenders.
 
Section 11.3            Costs and Expenses
 
(a)           The Borrower agrees upon demand to pay, or reimburse the
Administrative Agent for, all of Administrative Agent’s reasonable out-of-pocket
audit, legal, appraisal, valuation, filing, document duplication and
reproduction and investigation expenses and for all other reasonable
out-of-pocket costs and expenses of every type and nature (including the
reasonable fees, expenses and disbursements of the Administrative Agent’s
counsel, Weil, Gotshal & Manges LLP, local legal counsel, auditors, accountants,
appraisers, printers, insurance and environmental advisors, and other
consultants and agents) incurred by the Administrative Agent in connection with
any of the following: (i) the Administrative Agent’s audit and investigation of
the Borrower and its Subsidiaries in connection with the preparation,
negotiation or execution of any Loan Document or the Administrative Agent’s
periodic audits of the Borrower or any of its Subsidiaries, as the case may be,
(ii) the preparation, negotiation, execution or interpretation of this Agreement
(including, without limitation, the satisfaction or attempted satisfaction of
any condition set forth in Article III (Conditions to Loans and Letters of
Credit)), any Loan Document or any proposal letter or commitment letter issued
in connection therewith, or the making of the Loans hereunder, (iii) the
creation, perfection or protection of the
 
 
 
 
 
156

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
Liens under any Loan Document (including any reasonable fees, disbursements and
expenses for local counsel in various jurisdictions), (iv) the ongoing
administration of this Agreement and the Loans, including consultation with
attorneys in connection therewith and with respect to the Administrative Agent’s
rights and responsibilities hereunder and under the other Loan Documents, (v)
the protection, collection or enforcement of any Obligation or the enforcement
of any Loan Document, (vi) the commencement, defense or intervention in any
court proceeding relating in any way to the Obligations, any Loan Party, any of
the Borrower’s Subsidiaries, this Agreement or any other Loan Document, (vii)
the response to, and preparation for, any subpoena or request for document
production with which the Administrative Agent is served or deposition or other
proceeding in which the Administrative Agent is called to testify, in each case,
relating in any way to the Obligations, any Loan Party, any of the Borrower’s
Subsidiaries, this Agreement or any other Loan Document or (viii) any amendment,
consent, waiver, assignment, restatement, or supplement to any Loan Document or
the preparation, negotiation and execution of the same.
 
(b)           The Borrower further agrees to pay or reimburse the Administrative
Agent and each of the Lenders and Issuers upon demand for all out-of-pocket
costs and expenses, including reasonable attorneys’ fees (including allocated
costs of internal counsel and costs of settlement), incurred by the
Administrative Agent, such Lenders or such Issuers in connection with any of the
following: (i) in enforcing any Loan Document or Obligation or any security
therefor or exercising or enforcing any other right or remedy available by
reason of an Event of Default, (ii) in connection with any refinancing or
restructuring of the credit arrangements provided hereunder in the nature of a
“work-out” or in any insolvency or bankruptcy proceeding, (iii) in commencing,
defending or intervening in any litigation or in filing a petition, complaint,
answer, motion or other pleadings in any legal proceeding relating to the
Obligations, any Loan Party, any of the Borrower’s Subsidiaries and related to
or arising out of the transactions contemplated hereby or by any other Loan
Document or (iv) in taking any other action in or with respect to any suit or
proceeding (bankruptcy or otherwise) described in clause (i), (ii) or (iii)
above; provided, however, that the Borrower’s obligations under this paragraph
(b) to pay or reimburse the Administrative Agent, the Lenders and the Issuers
for the expenses of counsel shall be limited to one outside counsel to the
Administrative Agent and one outside counsel to the Lenders and the Issuers and,
in each case, any reasonably appropriate local counsel in each relevant
jurisdiction, and if the interests of any Lender or group of Lenders (other than
all of the Lenders) are distinctly or disproportionately affected, one
additional outside counsel for such Lender or group of Lenders.
 
Section 11.4            Indemnities
 
(a)           The Borrower agrees to indemnify and hold harmless each Agent,
each Arranger, Lender, Issuer (including each Person obligated on a Hedging
Contract that is a Loan Document if such Person was a Lender or Issuer at the
time of it entered into such Hedging Contract) and each of their respective
Affiliates, and each of the directors, officers, employees, agents, trustees,
representatives, attorneys, consultants and advisors of or to any of the
foregoing (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article III (Conditions to
Loans and Letters of Credit) (each such Person being an “Indemnitee”) from and
against any and all claims, damages, liabilities, obligations, losses,
penalties, actions, judgments, suits, costs, disbursements and expenses, joint
or several, of any kind or nature (including fees, disbursements and expenses of
financial and legal advisors to any such Indemnitee) that may be imposed on,
incurred by or asserted against any such Indemnitee in connection with or
arising out of any investigation, litigation or proceeding,
 
 
 
 
 
 
157

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
whether or not such investigation, litigation or proceeding is brought by the
Borrower or any of its Subsidiaries or any such Indemnitee or any of their
respective directors, security holders or creditors or the Borrower or any such
Subsidiary, Indemnitee, director, security holder or creditor is a party
thereto, whether direct, indirect, or consequential and whether based on any
federal, state or local law or other statutory regulation, securities or
commercial law or regulation, or under common law or in equity, or on contract,
tort or otherwise, in any manner relating to or arising out of this Agreement,
any other Loan Document, any Obligation, any Letter of Credit, any Disclosure
Document, or any act, event or transaction related or attendant to any thereof,
or the use or intended use of the proceeds of the Loans or Letters of Credit or
in connection with any investigation of any potential matter covered hereby
(collectively, the “Indemnified Matters”); provided, however, that the Borrower
shall not have any liability under this Section 11.4 to an Indemnitee (i) with
respect to any Indemnified Matter that has resulted primarily from the gross
negligence or willful misconduct of that Indemnitee, as determined by a court of
competent jurisdiction in a final non-appealable judgment or order, (ii) with
respect to a dispute among Indemnitee (other than a claim against any Agent or
its affiliates solely in its capacity as Agent, except to the extent such claim
is found by a final non-appealable judgment of a court of competent jurisdiction
to have resulted primarily from the gross negligence or willful misconduct of
such Lead Arranger or affiliate, as applicable); or (iii) arising from a
material breach of the obligations of an Indemnitee under this Agreement as
determined by a final, non-appealable judgment of a court of competent
jurisdiction.  Without limiting the foregoing, “Indemnified Matters” include (i)
all Environmental Liabilities and Costs arising from or connected with the past,
present or future operations of the Borrower or any of its Subsidiaries
involving any property subject to a Collateral Document, or damage to real or
personal property or natural resources or harm or injury alleged to have
resulted from any Release of Contaminants on, upon or into such property or
migrating from such property, (ii) any costs or liabilities incurred in
connection with any Remedial Action concerning the Borrower or any of its
Subsidiaries, (iii) any costs or liabilities incurred in connection with any
Environmental Lien on Real Property or any asset owned or leased by the Borrower
or any of its Subsidiaries and (iv) any costs or liabilities concerning the
Borrower or any of its Subsidiaries, including their operations and owned or
leased Real Property, incurred in connection with any other matter under any
Environmental Law, including the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (49 U.S.C. § 9601 et seq.) and applicable
state property transfer laws, whether, with respect to any such matter, such
Indemnitee is a mortgagee pursuant to any leasehold mortgage, a mortgagee in
possession, the successor in interest to the Borrower or any of its
Subsidiaries, or the owner, lessee or operator of any property of the Borrower
or any of its Subsidiaries by virtue of foreclosure, except, with respect to
those matters referred to in clauses (i), (ii), (iii) and (iv) above, to the
extent (x) incurred following foreclosure by any Agent, any Lender or any
Issuer, or any Agent, any Lender or any Issuer having become the successor in
interest to the Borrower or any of its Subsidiaries and (y) to the extent
attributable solely to acts or omissions of any Agent, such Lender or such
Issuer or any agent on behalf of such Agent, such Lender or such Issuer or any
other Indemnitee.
 
(b)           The Borrower shall indemnify each Agent, each Arranger, Lender and
Issuer for, and hold such Agent, Arranger, Lender and Issuer and harmless from
and against, any and all claims for brokerage commissions, fees and other
compensation made against the Agents, the Arrangers, the Lenders and the Issuers
for any broker, finder or consultant with respect to any agreement, arrangement
or understanding made by or on behalf of any Loan Party or any of its
Subsidiaries in connection with the transactions contemplated by this Agreement.
 
 
 
 
 
 
158

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
(c)           The Borrower, at the request of any Indemnitee, shall have the
obligation to defend against any investigation, litigation or proceeding or
requested Remedial Action, in each case contemplated in clause (a) above, and
the Borrower, in any event, may participate in the defense thereof with legal
counsel of the Borrower’s choice.  In the event that such Indemnitee requests
the Borrower to defend against such investigation, litigation or proceeding or
requested Remedial Action, the Borrower shall promptly do so and such Indemnitee
shall have the right to have legal counsel of its choice participate in such
defense.  No action taken by legal counsel chosen by such Indemnitee in
defending against any such investigation, litigation or proceeding or requested
Remedial Action, shall vitiate or in any way impair the Borrower’s obligation
and duty hereunder to indemnify and hold harmless such Indemnitee.
 
(d)           The Borrower agrees that any indemnification or other protection
provided to any Indemnitee pursuant to this Agreement (including pursuant to
this Section 11.4) or any other Loan Document shall (i) survive payment in full
of the Obligations and (ii) inure to the benefit of any Person that was at any
time an Indemnitee under this Agreement or any other Loan Document.
 
Section 11.5            Limitation of Liability
 
(a)           The Borrower agrees that no Indemnitee shall have any liability
(whether in contract, tort or otherwise) to any Loan Party or any of their
respective Subsidiaries or any of their respective equity holders or creditors
for or in connection with the transactions contemplated hereby and in the other
Loan Documents, except to the extent such liability is determined in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
primarily from such Indemnitee’s gross negligence or willful misconduct.  In no
event, however, shall any Indemnitee be liable on any theory of liability for
any special, indirect, consequential or punitive damages (including, without
limitation, any loss of profits, business or anticipated savings).  The Borrower
hereby waives, releases and agrees (each for itself and on behalf of its
Subsidiaries) not to sue upon any such claim for any special, indirect,
consequential or punitive damages, whether or not accrued and whether or not
known or suspected to exist in its favor.
 
(b)           IN NO EVENT SHALL ANY AGENT AFFILIATE HAVE ANY LIABILITY TO ANY
LOAN PARTY, LENDER, ISSUER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND,
INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT OR CONTRACT OR OTHERWISE) ARISING OUT OF ANY
LOAN PARTY OR ANY AGENT AFFILIATE’S TRANSMISSION OF APPROVED ELECTRONIC
COMMUNICATIONS THROUGH THE INTERNET OR ANY USE OF THE APPROVED ELECTRONIC
PLATFORM, EXCEPT TO THE EXTENT SUCH LIABILITY OF ANY AGENT AFFILIATE IS FOUND IN
A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM AGENT AFFILIATE’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.
 
Section 11.6            Right of Set-off
 
Upon the occurrence and during the continuance of any Event of Default each
Lender and each Affiliate of a Lender is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other Indebtedness at any time owing by such Lender or its
Affiliates to or for the credit or the account of any Loan Party against any
 
 
 
 
 
159

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
and all of the Obligations now or hereafter existing whether or not such Lender
shall have made any demand under this Agreement or any other Loan Document and
even though such Obligations may be unmatured.  Each Lender agrees promptly to
notify the Borrower after any such set-off and application made by such Lender
or its Affiliates; provided, however, that the failure to give such notice shall
not affect the validity of such set-off and application.  Each Lender agrees
that it shall not, without the express consent of the Requisite Lenders (and
that, it shall, to the extent lawfully entitled to do so, upon the request of
the Requisite Lenders) exercise its set-off rights under this Section 11.6
against any deposit accounts of the Loan Parties and their Subsidiaries
maintained with such Lender or any Affiliate thereof.  The rights of each Lender
under this Section 11.6 are in addition to the other rights and remedies
(including other rights of set-off) that such Lender may have.
 
Section 11.7            Sharing of Payments, Etc.
 
(a)           If any Lender (directly or through an Affiliate thereof) obtains
any payment (whether voluntary, involuntary, through the exercise of any right
of set-off (including pursuant to Section 11.6 (Right of Set-off)) or otherwise)
of the Loans owing to it, any interest thereon, fees in respect thereof or
amounts due pursuant to Section 11.3 (Costs and Expenses) and Section 11.4
(Indemnities) (other than payments pursuant to Section 2.14 (Special Provisions
Governing Eurodollar Rate Loans), 2.15 (Increased Costs and Capital Adequacy) or
2.16 (Taxes)) or otherwise receives any Collateral or any “Proceeds” (as defined
in the Pledge and Security Agreement) of Collateral (other than payments
pursuant to Section 2.14 (Special Provisions Governing Eurodollar Rate Loans),
2.15 (Increased Costs and Capital Adequacy) or 2.16 (Taxes)) (in each case,
whether voluntary, involuntary, through the exercise of any right of set-off
(including pursuant to Section 11.6 (Right of Set-off)) or otherwise) in excess
of its Ratable Portion of all payments of such Obligations obtained by all the
Lenders, such Lender (a “Purchasing Lender”) shall forthwith purchase from the
other Lenders (each, a “Selling Lender”) such participations in their Loans or
other Obligations as shall be necessary to cause such Purchasing Lender to share
the excess payment ratably with each of them.  Notwithstanding anything herein
to the contrary, the sharing provisions under this Section 11.7 shall not apply
to any amounts received by any Lender under any terms and provisions hereof that
expressly permit a non-pro rata payment to one or more Lenders, including,
without limitation, Section 2.8(e) (Optional Prepayments) and Section 11.2(j)
(Assignments and Participations).
 
(b)           If all or any portion of any payment received by a Purchasing
Lender is thereafter recovered from such Purchasing Lender, such purchase from
each Selling Lender shall be rescinded and such Selling Lender shall repay to
the Purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Selling Lender’s ratable share (according to the
proportion of (i) the amount of such Selling Lender’s required repayment in
relation to (ii) the total amount so recovered from the Purchasing Lender) of
any interest or other amount paid or payable by the Purchasing Lender in respect
of the total amount so recovered.
 
(c)           The Borrower agrees that any Purchasing Lender so purchasing a
participation from a Selling Lender pursuant to this Section 11.7 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such participation as fully as if such
Lender were the direct creditor of the Borrower in the amount of such
participation.
 
 
 
 
 
 
160

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
Section 11.8            Notices, Etc.
 
(a)           Addresses for Notices.  All notices, demands, requests, consents
and other communications provided for in this Agreement shall be given in
writing, or by any telecommunication device capable of creating a written record
(including electronic mail), and addressed to the party to be notified as
follows:
 
(i)               if to the Borrower:
 
   AMC Entertainment Inc.
   920 Main Street
   Kansas City, MO 64105
   Attention: General Counsel
   Telecopy no: (816) 480-4700
   E-Mail Address: kconnor@amctheatres.com
 
(ii)              if to any Lender, at its Applicable Lending Office specified
opposite its name on Schedule II (Applicable Lending Offices and Addresses for
Notices) or on the signature page of any applicable Assignment and Acceptance;
 
(iii)             if to any Issuer, at the address set forth under its name on
Schedule II (Applicable Lending Offices and Addresses for Notices); and
 
(iv)             if to the Administrative Agent or the Swing Lender:
 
   Citicorp North America, Inc.
   1615 Brett Road
   OPS III
   New Castle, DE 19720                                                    
   Attention:  Loan Agency Team
   Telecopy no.: (212) 994-0961
   Phone no.: (302) 894-6010
   E-Mail Address: GLAgentOfficeOps@citi.com


   and with a copy to:
 
   Weil, Gotshal & Manges, LLP
   767 Fifth Avenue
   New York, New York 10153-0119
   Attention:  Daniel S. Dokos
   Telecopy no:  (212) 310-8007
   E-Mail Address:  daniel.dokos@weil.com
 
or at such other address as shall be notified in writing (x) in the case of the
Borrower, the Agents and Swing Lender, to the other parties and (y) in the case
of all other parties, to the Borrower and the Administrative Agent.
 
(b)           Effectiveness of Notices.  All notices, demands, requests,
consents and other communications described in clause (a) above shall be
effective (i) if delivered by hand, including any overnight courier service,
upon personal delivery, (ii) if delivered by mail, when
 
 
 
161

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
deposited in the mails, (iii) if delivered by posting to an Approved Electronic
Platform, an Internet website or a similar telecommunication device requiring
that a user have prior access to such Approved Electronic Platform, website or
other device (to the extent permitted by Section 10.3 to be delivered
thereunder), when such notice, demand, request, consent and other communication
shall have been made generally available on such Approved Electronic Platform,
Internet website or similar device to the class of Person being notified
(regardless of whether any such Person must accomplish, and whether or not any
such Person shall have accomplished, any action prior to obtaining access to
such items, including registration, disclosure of contact information,
compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified that such communication has
been posted to the Approved Electronic Platform and (iv) if delivered by
electronic mail or any other telecommunications device, when transmitted to an
electronic mail address (or by another means of electronic delivery) as provided
in clause (a) above; provided, however, that notices and communications to the
Administrative Agent pursuant to Article II (The Facilities) or Article X (the
Agents) shall not be effective until received by the Administrative Agent.
 
(c)           Use of Electronic Platform.  Notwithstanding clause (a) and (b)
above (unless the Administrative Agent requests that the provisions of clause
(a) and (b) above be followed) and any other provision in this Agreement or any
other Loan Document providing for the delivery of any Approved Electronic
Communication by any other means the Loan Parties shall deliver all Approved
Electronic Communications to the Administrative Agent by properly transmitting
such Approved Electronic Communications in an electronic/soft medium in a format
acceptable to the Administrative Agent to GLAgentOfficeOps@citi.com or such
other electronic mail address (or similar means of electronic delivery) as the
Administrative Agent may notify the Borrower.  Nothing in this clause (c) shall
prejudice the right of the Administrative Agent or Lender or Issuer to deliver
any Approved Electronic Communication to any Loan Party in any manner authorized
in this Agreement or to request that the Borrower effect delivery in such
manner.
 
Section 11.9            No Waiver; Remedies
 
No failure on the part of any Lender, Issuer or Agent to exercise, and no delay
in exercising, any right hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right.  The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
 
Section 11.10          Binding Effect
 
This Agreement shall become effective when it shall have been executed by the
Borrower and the Administrative Agent and when the Administrative Agent shall
have been notified by each Lender and Issuer that such Lender or Issuer has
executed it and thereafter shall be binding upon and inure solely to the benefit
of the Borrower, the Administrative Agent and each Lender and Issuer and, in
each case, their respective successors and assigns; provided, however, that the
Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lenders.
 
 
 
 
 
162

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
Section 11.11          Governing Law
 
This Agreement and the other Loan Documents and any claims, controversy, dispute
or cause of action (whether in contract or tort or otherwise) based upon,
arising out of or relating to this Agreement or any other Loan Document (except,
as to any other Loan Document, as expressly set forth therein) and the
transactions contemplated hereby and thereby and the rights and obligations of
the parties hereto shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York.
 
Section 11.12          Submission to Jurisdiction; Service of Process
 
(a)           Any legal action or proceeding with respect to this Agreement or
any other Loan Document shall be brought in the courts of the State of New York
located in the City of New York or of the United States of America for the
Southern District of New York, and, by execution and delivery of this Agreement,
each party hereto hereby accepts for itself and in respect of its property,
generally and unconditionally, the exclusive jurisdiction of the aforesaid
courts.  The parties hereto hereby irrevocably waive any objection, including
any objection to the laying of venue or based on the grounds of forum non
conveniens, that any of them may now or hereafter have to the bringing of any
such action or proceeding in such respective jurisdictions.  The Borrower and
each other Group Member irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or tort or otherwise, against any
Agent, any Lender, any Issuer or any Related Party of the foregoing in any way
relating to this Agreement or any other Loan Document or the transactions
relating hereto or thereto, in any forum other than the courts of the State of
New York located in the City of New York or of the United States of America for
the Southern District of New York; provided, that nothing in this Agreement or
any other Loan Document shall limit the right of the Administrative Agent to
commence any proceeding in the federal or state courts of any other jurisdiction
to the extent the Administrative Agent determines that such action is necessary
or appropriate to exercise its rights or remedies as a secured creditor under
this Agreement or any Collateral Document.
 
(b)           The Borrower hereby irrevocably consents to the service of any and
all legal process, summons, notices and documents in any suit, action or
proceeding brought in the United States of America arising out of or in
connection with this Agreement or any other Loan Document by the mailing (by
registered or certified mail, postage prepaid) or delivering of a copy of such
process to the Borrower at its address specified in Section 11.8 (Notices,
Etc.).  The Borrower agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.
 
(c)           Nothing contained in this Section 11.12 shall affect the right of
the any Agent or any Lender to serve process in any other manner permitted by
law or commence legal proceedings or otherwise proceed against the Borrower or
any other Loan Party in any other jurisdiction.
 
(d)           If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder in Dollars into another currency, the
parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase Dollars with such
other currency at the spot rate of exchange quoted by the Administrative Agent
at 11:00
 
 
 
 
 
163

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
a.m. (New York time) on the Business Day preceding that on which final judgment
is given, for the purchase of Dollars, for delivery two Business Days
thereafter.
 
Section 11.13          Waiver of Jury Trial
 
Each of the Agents, the Lenders, the Issuers and the Borrower irrevocably waives
trial by jury in any action or proceeding with respect to this Agreement or any
other Loan Document.
 
Section 11.14          Marshaling; Payments Set Aside
 
None of the Administrative Agent, Lenders or Issuers shall be under any
obligation to marshal any assets in favor of the Borrower or any other party or
against or in payment of any or all of the Obligations.  To the extent that the
Borrower makes a payment or payments to the Administrative Agent, the Lenders or
the Issuers or any such Person receives payment from the proceeds of the
Collateral or exercise their rights of setoff, and such payment or payments or
the proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, right and remedies therefor, shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.
 
Section 11.15          Section Titles
 
The section titles contained in this Agreement are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto, except when used to reference a
section.  Any reference to the number of a clause, sub-clause or subsection
hereof immediately followed by a reference in parenthesis to the title of the
Section containing such clause, sub-clause or subsection is a reference to such
clause, sub-clause or subsection and not to the entire Section; provided,
however, that, in case of direct conflict between the reference to the title and
the reference to the number of such Section, the reference to the title shall
govern absent manifest error.  If any reference to the number of a Section (but
not to any clause, sub-clause or subsection thereof) is followed immediately by
a reference in parenthesis to the title of a Section, the title reference shall
govern in case of direct conflict absent manifest error.
 
Section 11.16          Execution in Counterparts
 
This Agreement may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.  Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document.  Delivery of an executed signature page of
this Agreement by facsimile transmission, electronic mail or by posting on the
Approved Electronic Platform shall be as effective as delivery of a manually
executed counterpart hereof.  A set of the copies of this Agreement signed by
all parties shall be lodged with the Borrower and the Administrative Agent.
 
 
 
 
164

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
Section 11.17          Entire Agreement
 
This Agreement, together with all of the other Loan Documents and all
certificates and documents delivered hereunder or thereunder, embodies the
entire agreement of the parties and supersedes all prior agreements and
understandings relating to the subject matter hereof.  In the event of any
conflict between the terms of this Agreement and any other Loan Document, the
terms of this Agreement shall govern.
 
Section 11.18          Confidentiality; Fiduciary Duty
 
Each Lender and each Agent agrees to keep information obtained by it pursuant
hereto and the other Loan Documents confidential in accordance with such
Lender’s or Agent’s, as the case may be, customary practices and agrees that it
shall only use such information in connection with the transactions contemplated
by this Agreement and not disclose any such information other than (a) to such
Lender’s or such Agent’s, as the case may be, Affiliates, and its and its
Affiliates’ partners, trustees, advisors, directors, officers, employees,
representatives and agents that are or are expected to be involved in the
evaluation of such information in connection with the transactions contemplated
by this Agreement and are advised of the confidential nature of such
information, (b) to the extent such information presently is or hereafter
becomes available to such Lender or such Agent, as the case may be, on a
non-confidential basis from a source other than the Borrower or any other Loan
Party or becomes publicly available other than as a result of a breach of this
Section 11.18, (c) to the extent disclosure is required by law, regulation or
judicial order or requested or required by bank regulators or auditors, (d) (i)
to current or prospective assignees, participants and Special Purpose Vehicle
grantees of any option described in Section 11.2(f) (Assignments and
Participations), contractual counterparties in any Hedging Contract permitted
hereunder and to their respective legal or financial advisors, in each case and
to the extent such assignees, participants, grantees or counterparties agree to
be bound by, and to cause their advisors to comply with, the provisions of this
Section 11.18; provided, that no such disclosure shall be made by such Lender or
such Agent or any of their respective Affiliates to any such Person that is a
Disqualified Institution; (ii) to any actual or prospective party (or its
managers, administrators, trustees, partners, directors, officers, employees,
agents, advisors and other representatives) surety, reinsurer, guarantor or
credit liquidity enhancer (or their advisors) to or in connection with any swap,
derivative or other similar transaction under which payments are to be made by
reference to the Obligations or to the Borrower and its obligations or to this
Agreement or payments hereunder; (iii) to any rating agency when required by it;
(iv) to the CUSIP Service Bureau or any similar organization or (v) in
connection with establishing a due diligence defense.  Notwithstanding any other
provision in this Agreement, each Agent hereby agrees that the Borrower (and
each of its officers, directors, employees, accountants, attorneys and other
advisors) may disclose to any and all persons, without limitation of any kind,
the U.S. tax treatment and U.S. tax structure of the Facility and the
transactions contemplated hereby and all materials of any kind (including
opinions and other tax analyses) that are provided to it relating to such U.S.
tax treatment and U.S. tax structure.
 
Each Agent, each Lender and their Affiliates (collectively, solely for purposes
of this paragraph, the “Lenders”), may have economic interests that conflict
with those of the Loan Parties, their stockholders and/or their Affiliates. 
Each Loan Party agrees that nothing in the Loan Documents or otherwise will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between any Lender, on the one hand, and such Loan Party, its
stockholders or its affiliates, on the other.  The Loan Parties acknowledge and
agree that (i) the transactions contemplated by the Loan Documents (including
the exercise of
 
 
 
 
 
 
165

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Loan Parties, on the
other, and (ii) in connection therewith and with the process leading thereto,
(x) no Lender has assumed an advisory or fiduciary responsibility in favor of
any Loan Party, its stockholders or its Affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise any Loan Party, its
stockholders or its Affiliates on other matters) or any other obligation to any
Loan Party except the obligations expressly set forth in the Loan Documents and
(y) each Lender is acting solely as principal and not as the agent or fiduciary
of any Loan Party, its management, stockholders, creditors or any other Person. 
Each Loan Party acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.  Each Loan Party agrees that it
will not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such Loan Party, in connection
with such transaction or the process leading thereto. 
 
Section 11.19          Patriot Act Notice.
 
Each Lender subject to the Patriot Act hereby notifies the Borrower that,
pursuant to Section 326 of the Patriot Act, it is required to obtain, verify and
record information that identifies the Borrower, including the name and address
of the Borrower and other information that will allow such Lender to identify
the Borrower in accordance with the Patriot Act.
 
Section 11.20          Designated Senior Debt
 
All Obligations shall be “Senior Indebtedness”, “Senior Secured Financing” and
“Designated Senior Debt” (or any comparable term) for purposes of the 2020
Subordinated Note Indenture and any other subordinated Indebtedness of the
Borrower and its Subsidiaries.
 
Section 11.21          Independence of Covenants
 
All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or condition exists.
 
Section 11.22          Electronic Execution of Assignments
 
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment Agreement shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
 
 
 
 
 
166

--------------------------------------------------------------------------------

 
Credit Agreement
AMC Entertainment Inc.
 
 
Section 11.23          Use of Name, Logo, Etc.
 
Except for the use of the Borrower’s name and logo by the Agent or Arrangers in
connection with the Transactions or in customary new business presentations in
the ordinary course of business, no Agent or Arranger shall otherwise use the
Borrower’s name, product photographs, logo or trademark in any publication
unless the Borrower provides written authorization (not to be unreasonably
withheld) for such use of the Borrower’s name, product photographs, logo or
trademark, and any such authorization shall be subject to such quality control
requirements, usage instructions and guidelines in relation thereto that may be
in effect from time to time or other instructions by the Borrower in writing.
 
Section 11.24          Severability
 
In case any provision in or obligation hereunder shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

 
[Signature Pages Follow]
 
 
 
 
 
 
 
167

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 

 
AMC ENTERTAINMENT INC.,
as Borrower
         
 
By:
/s/ Craig R. Ramsey     Name:  Craig R. Ramsey      Title:  Executive Vice
President and
Chief Financial Officer
         

 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to AMC Entertainment Inc. Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 

 
CITICORP NORTH AMERICA, INC.,
as Administrative Agent, Swing Lender and Lender
         
 
By:
/s/ Ross MacIntyre      Name:  Ross MacIntyre      Title:  Managing Director &
Vice President           

 
 
 
 
 
 
 
 
 
 
 
[Signature Page to AMC Entertainment Inc. Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 

 
CITIBANK, N.A.
as Issuer
         
 
By:
/s/ Ross MacIntyre      Name:  Ross MacIntyre       Title:  Managing Director &
Vice President           

 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to AMC Entertainment Inc. Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 

 
BANK OF AMERICA, N.A.,
as Lender
         
 
By:
/s/ Jay D. Marquis     Name:  Jay D. Marquis     Title:  Director           

 
 
 
 
 
 
 
 
 
 
[Signature Page to AMC Entertainment Inc. Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 

 
BARCLAYS BANK PLC,
as Lender
         
 
By:
/s/ Noam Azachi     Name:  Noam Azachi      Title:  Vice President           

 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to AMC Entertainment Inc. Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 

 
CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH,
as Lender
         
 
By:
/s/ Mikhail Faybusovich     Name:  Mikhail Faybusovich      Title:  Authorized
Signatory          

 

       
 
By:
/s/ Michael Spaight     Name:  Michael Spaight     Title:  Authorized Signatory 
         

 
 
 
 
 
 
 
 
 
 
 
[Signature Page to AMC Entertainment Inc. Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 

 
HSBC BANK USA, N.A.,
as Lender
         
 
By:
/s/ Matthew McLaurin     Name:  Matthew McLaurin     Title:  Vice President     
     

 
 
 
 
 
 
 
 
 
 
 
[Signature Page to AMC Entertainment Inc. Credit Agreement]
 


--------------------------------------------------------------------------------